Exhibit 10.1

 

Published CUSIP Number 01881CAA3

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 29, 2007

 

among

 

ALLIANT TECHSYSTEMS INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

The Lenders Party Hereto

 

CALYON, NEW YORK BRANCH,

as Syndication Agent

 

ROYAL BANK OF SCOTLAND

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC

CALYON, NEW YORK BRANCH,

as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC,

as Sole Bookrunning Manager

 

--------------------------------------------------------------------------------


 

***

 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

2

1.02

 

Other Interpretive Provisions

 

34

1.03

 

Accounting Terms

 

34

1.04

 

Rounding

 

35

1.05

 

References to Agreements and Laws

 

35

1.06

 

Times of Day

 

35

1.07

 

Letter of Credit Amounts

 

35

1.08

 

Currency Equivalents Generally

 

35

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

The Loans

 

36

2.02

 

Borrowings, Conversions and Continuations of Loans

 

37

2.03

 

Letters of Credit

 

38

2.04

 

Swing Line Loans

 

48

2.05

 

Prepayments

 

50

2.06

 

Termination or Reduction of Commitments

 

52

2.07

 

Repayment of Loans

 

53

2.08

 

Interest

 

54

2.09

 

Fees

 

55

2.10

 

Computation of Interest and Fees

 

55

2.11

 

Evidence of Indebtedness

 

56

2.12

 

Payments Generally

 

56

2.13

 

Sharing of Payments

 

58

2.14

 

Increase in Revolving Commitments

 

59

2.15

 

Increase in Term Loan Commitments

 

60

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

62

3.02

 

Illegality

 

63

3.03

 

Inability to Determine Rates

 

64

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

 

64

3.05

 

Compensation for Losses

 

65

3.06

 

Matters Applicable to all Requests for Compensation

 

66

3.07

 

Survival

 

66

 

--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Restatement

 

66

4.02

 

Conditions to all Credit Extensions

 

71

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

71

5.02

 

Authorization; No Contravention

 

72

5.03

 

Governmental Authorization; Other Consents

 

72

5.04

 

Binding Effect

 

72

5.05

 

Financial Statements; No Material Adverse Effect

 

73

5.06

 

Litigation

 

73

5.07

 

No Default

 

73

5.08

 

Ownership of Property; Liens; Investments

 

74

5.09

 

Environmental Matters

 

74

5.10

 

Insurance

 

75

5.11

 

Taxes

 

75

5.12

 

ERISA Compliance

 

75

5.13

 

Subsidiaries; Equity Interests

 

76

5.14

 

Margin Regulations; Investment Company Act

 

77

5.15

 

Disclosure

 

77

5.16

 

Compliance with Laws

 

77

5.17

 

Intellectual Property; Licenses, Etc

 

77

5.18

 

Solvency

 

78

5.19

 

Casualty, Etc

 

78

5.20

 

Perfection, Etc

 

78

5.21

 

Designated Senior Indebtedness

 

78

5.22

 

Loan Parties Consolidated Assets

 

78

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

79

6.02

 

Certificates; Other Information

 

79

6.03

 

Notices

 

82

6.04

 

Payment of Obligations

 

83

6.05

 

Preservation of Existence, Etc

 

83

6.06

 

Maintenance of Properties

 

83

6.07

 

Maintenance of Insurance

 

83

6.08

 

Compliance with Laws

 

84

6.09

 

Books and Records

 

84

6.10

 

Inspection Rights

 

84

6.11

 

Use of Proceeds

 

84

6.12

 

Covenant to Guarantee Obligations and Give Security

 

84

 

ii

--------------------------------------------------------------------------------


 

6.13

 

Further Assurances

 

86

6.14

 

Material Contracts

 

87

6.15

 

Conditions Subsequent to the Restatement Closing Date

 

87

6.16

 

Assignable Government Contract Claims

 

87

6.17

 

Preparation of Environmental Reports

 

87

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

88

7.02

 

Indebtedness

 

90

7.03

 

Investments

 

92

7.04

 

Fundamental Changes

 

94

7.05

 

Dispositions

 

95

7.06

 

Restricted Payments

 

96

7.07

 

Change in Nature of Business

 

97

7.08

 

Transactions with Affiliates

 

97

7.09

 

Burdensome Agreements

 

97

7.10

 

Financial Covenants

 

98

7.11

 

Loan Parties Consolidated Assets

 

98

7.12

 

Amendments of Organization Documents

 

98

7.13

 

Accounting Changes

 

99

7.14

 

Prepayments, Etc. of Indebtedness

 

99

7.15

 

Amendment, Etc. of Related Documents

 

99

7.16

 

Speculative Transactions

 

99

7.17

 

Material Contracts

 

99

7.18

 

No Other Designated Senior Indebtedness

 

99

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

100

8.02

 

Remedies upon Event of Default

 

102

8.03

 

Application of Funds

 

102

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

 

 

9.01

 

Appointment and Authorization of Agents

 

103

9.02

 

Delegation of Duties

 

104

9.03

 

Liability of Agents

 

104

9.04

 

Reliance by Agents

 

105

9.05

 

Notice of Default

 

105

9.06

 

Credit Decision; Disclosure of Information by Agents

 

106

9.07

 

Indemnification of Agents

 

106

9.08

 

Agents in their Individual Capacities

 

107

9.09

 

Successor Agents

 

107

 

iii

--------------------------------------------------------------------------------


 

9.10

 

Administrative Agent May File Proofs of Claim

 

108

9.11

 

Collateral and Guaranty Matters

 

109

9.12

 

Other Agents; Arrangers and Managers

 

109

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc

 

109

10.02

 

Notices and Other Communications; Facsimile Copies

 

111

10.03

 

No Waiver; Cumulative Remedies

 

112

10.04

 

Attorney Costs, Expenses and Taxes

 

113

10.05

 

Indemnification by the Borrower

 

113

10.06

 

Payments Set Aside

 

114

10.07

 

Successors and Assigns

 

114

10.08

 

Confidentiality

 

118

10.09

 

Setoff

 

119

10.10

 

Interest Rate Limitation

 

120

10.11

 

Counterparts

 

120

10.12

 

Integration

 

120

10.13

 

Survival of Representations and Warranties

 

120

10.14

 

Severability

 

121

10.15

 

Tax Forms

 

121

10.16

 

No Advisory or Fiduciary Responsibility

 

123

10.17

 

Replacement of Lenders

 

123

10.18

 

Governing Law

 

124

10.19

 

Waiver of Right to Trial by Jury

 

124

10.20

 

Binding Effect

 

124

10.21

 

USA PATRIOT Act Notice

 

125

 

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

I

 

Guarantors

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Pro Rata Shares

5.03

 

Certain Authorizations

5.05

 

Material Debt and Liabilities

5.08(c)

 

Owned Real Property

5.09(c)

 

Treatment, Storage and Disposal Facilities

5.13

 

Subsidiaries and Other Equity Investments

7.01(b)

 

Existing Liens

7.02(e)

 

Existing Indebtedness

7.03(d)

 

Existing Investments

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term Note

C-2

 

Revolving Credit Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty

G

 

Security Agreement

H

 

Mortgage

I

 

Solvency Certificate

J-1

 

Opinion Matters – Counsel to Loan Parties

J-2

 

Opinion Matters – Local Counsel to Loan Parties

J-3

 

Opinion Matters – General Counsel to Borrower

K

 

Incremental Term Facility Supplement

L

 

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of March 29, 2007, among Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), the Swing Line Lender (as hereinafter
defined) party hereto, each L/C Issuer (as hereinafter defined) party hereto,
BANK OF AMERICA, N.A., as Administrative Agent (as hereinafter defined), CALYON,
NEW YORK BRANCH (“Calyon”), as Syndication Agent (as hereinafter defined), ROYAL
BANK OF SCOTLAND and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents,
BANC OF AMERICA SECURITIES LLC (“BAS”) and CALYON, as Joint Lead Arrangers, and
BAS, as Sole Bookrunning Manager.

 

PRELIMINARY STATEMENTS:

 

The Borrower and certain of its Subsidiaries (as hereinafter defined) have
entered into the Credit Agreement, dated as of March 31, 2004, as amended by
Amendment No. 1 dated as of May 5, 2005 (the “Existing Credit Agreement”) with
Bank of America, as administrative agent, with the lenders named therein (the
“Existing Lenders”) and the other parties thereto.

 

In order to finance its ongoing working capital and general corporate purposes,
the Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement in order to permit the Lenders to extend credit
subject to the conditions set forth herein in the form of (a) Term Loans to the
Borrower as provided herein and (b) Revolving Credit Loans to the Borrower as
provided herein and ending on the Maturity Date of which, at any time, not more
than (i) $200,000,000 in aggregate principal, notional or stated amount may be
in the form of L/C Credit Extensions provided by any L/C Issuer, and
(ii) $40,000,000 in aggregate principal amount may be in the form of Swing Line
Loans provided by the Swing Line Lender.

 

By execution of this Agreement, each of the Lenders shall be deemed to have
assumed from each of the Existing Lenders, as of the Restatement Closing Date,
an undivided interest in all of the rights and obligations of the Existing
Lenders under the Existing Credit Agreement such that, after giving effect to
such sale and assignment as of the Restatement Closing Date, the Commitments of
and the amount of Borrowings owing to each of the Lenders will be set forth on
Schedule 2.01.

 

In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.01, the
parties hereto agree to amend and restate the Existing Credit Agreement, in its
entirety, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the Equity Interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

 

“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.

 

“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent-Related Persons” means the Administrative Agent and the other Agents,
together with the respective Affiliates (including, in the case of Bank of
America as Administrative Agent, BAS as an Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and any other “collateral agent” appointed pursuant
to Section 9.01(c) and for purposes of the Mortgages, any “supplemental
collateral agent”.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars.

 

“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility — Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Senior
Secured Credit Rating and (b) in the case of any Incremental Term Loans, the
applicable rate per annum set forth in the applicable Incremental Term Facility
Supplement for Base Rate Loans and Eurodollar Rate Loans:

 

Revolving Credit Facility and Term A Facility – Applicable Rate

 

Pricing

 

Senior Secured

 

Commitment

 

Eurodollar

 

Base Rate

 

Level

 

Credit Ratings

 

Fee

 

Percentage

 

Percentage

 

1

 

Baa2 or BBB

 

0.175

%

0.750

%

0.000

%

2

 

Baa3 or BBB-

 

0.200

%

0.875

%

0.000

%

3

 

Ba1 or BB+

 

0.250

%

1.000

%

0.000

%

4

 

Ba2 or BB or no Senior Secured Credit Rating

 

0.375

%

1.250

%

0.250

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Credit Rating shall become effective as of the first Business Day
immediately following the date of such change in Senior Secured Credit Rating.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Fund” has the meaning specified in Section 10.07(g).

 

“Arrangers” means, collectively, (a) BAS, in its capacity as joint lead arranger
and sole bookrunning manager and (b) Calyon, in its capacity as joint lead
arranger.

 

“Assignable Government Contract Claims” means any Government Contract Claims
that may be assignable pursuant to the Assignment of Claims Act and Assignment
of Claims Regulations.

 

3

--------------------------------------------------------------------------------


 

“Assigned Government Contract Claims” means any Assignable Government Contract
Claims, with respect to which the applicable Loan Party shall have duly complied
with the provisions of Section 4(c) of the Security Agreement.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07(b), and accepted by the Administrative Agent substantially in
the form of Exhibit E or any other form approved by the Administrative Agent and
consented to by the Borrower, which consent shall not be unreasonably withheld
or delayed.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. § 3727 and 41 U.S.C. § 15, each as may be amended, modified
or superseded from time to time.

 

“Assignment of Claims Regulations” means 48 C.F.R. subpart 32.8, the
supplemental provisions with respect to any Governmental Party contained in the
Federal Acquisition Regulation and each other provision of the Federal
Acquisition Regulation that may be applicable to 48 C.F.R. subpart 32.8, each as
may be amended, modified or superseded from time to time.

 

“Assignment of Government Contract Claims” has the meaning specified in the
Security Agreement.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and all out-of-pocket expenses and
disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease and (c) in respect of
any Securitization Transaction of any Person, the outstanding principal amount
of such financing, after taking into account reserve accounts.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
March 31, 2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
consolidated Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the Restatement Closing Date to the earliest of
(a) the Maturity Date

 

4

--------------------------------------------------------------------------------


 

for the Revolving Credit Facility, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.06, and (c) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligations of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC and its successors.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, including, without limitation, determination, fundings or
payments in connection therewith, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

 

“Calyon” means Calyon, New York Branch and its successors.

 

“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Specified
Statutory Liens and, solely for purposes of Investments under Section 7.03(a),
any other Permitted Liens):

 

5

--------------------------------------------------------------------------------


 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           readily marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after the
date of acquisition thereof and having, at the time of the acquisition thereof,
a rating of at least P-1 from Moody’s or at least A-1 from S&P;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
“bank” under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

 

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 360 days from the
date of acquisition thereof; and

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
or mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;

 

(f)            repurchase obligations entered into with any commercial bank or
trust company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above; and

 

(g)           tax exempted instruments including, without limitation, municipal
bonds, auction rate preferred stock and variable rate demand obligations with
the highest short-term ratings by either Moody’s or S&P or a long-term rating of
Aaa by Moody’s or AAA by S&P maturing within 360 days after the acquisition
thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

6

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means, an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)           during any period of 12 consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or

 

(c)           a “change of control” in the Senior Subordinated Notes Indenture,
“fundamental change” in the Convertible Notes Indenture and any such term or any
comparable term defined or used in, or comparable event described under, any
Material Debt Documents shall have occurred in respect of the Borrower.

 

“Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Mortgage Modifications,
Security Agreement Supplements, IP Security Agreement Supplements, and any other
mortgages, security agreements, pledge agreements, collateral assignments or
other similar agreements delivered to

 

7

--------------------------------------------------------------------------------


 

the Administrative Agent or otherwise for the benefit of the Lenders pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other, or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Company Stock” means the capital stock of the Borrower other than any
Disqualified Equity Interests.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges for such period,
(ii) income tax expense for such period, (iii) depreciation and amortization for
such period, (iv) non-recurring or extraordinary expenses which do not represent
a cash item in such period and are not expected to represent a cash item in any
future period occurring during the term of this Agreement, (v) write off of
deferred financing costs, (vi) non-cash charges related to stock-based employee
compensation, (vii) charges associated with the mark-to-market of non-qualifying
Swap Contracts and (viii) impairment charges or write-offs with respect to
goodwill and other intangible assets, and minus net income of all SPV
Subsidiaries that has not been distributed to the Borrower or any of its other
Subsidiaries and the Indebtedness of which has been excluded from Consolidated
Indebtedness pursuant to clause (h) of the definition of “Consolidated Funded
Indebtedness”.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, bankers’ acceptances, bank guaranties and similar instruments
at such time, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness, (f) all obligations in respect of
Disqualified Equity Interests, (g) without duplication, all Guarantees (other
than Performance Guarantees) with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary,

 

8

--------------------------------------------------------------------------------


 

and (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company or other legal entity in
respect of which the equity holders are not liable for the obligations of such
entity as a matter of law) in which the Borrower or a Subsidiary (other than a
SPV Subsidiary, provided that Indebtedness under this clause (h) of SPV
Subsidiaries shall be excluded from the calculation in this clause (h) only to
the extent that the aggregate principal amount of such Indebtedness does not
exceed $100,000,000) is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary
(subject to customary exceptions).

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write-off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided that Consolidated EBITDA and Consolidated Interest Charges for
such four fiscal quarter period or other applicable period shall be determined
on a pro forma basis with respect to any Subject Disposition or any Acquisition
(together with any related transactions, including, without limitation, the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recent four fiscal quarter period ended as of the last
fiscal period for which financial statements were required to have been
delivered pursuant to Section 6.01; provided that Consolidated EBITDA and
Consolidated Funded Indebtedness for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition as if such Disposition or Acquisition had
occurred in the first day of such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and
(ii) extraordinary noncash losses).

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness, which constitutes Senior Debt, as
of such date to (b) Consolidated EBITDA for the four fiscal quarter period ended
as of the last fiscal period for which financial statements were required to
have been delivered pursuant to Section 6.01; provided that Consolidated EBITDA
and Consolidated Funded Indebtedness, which constitutes Senior Debt for such
four fiscal quarter period or other applicable period shall be determined on

 

9

--------------------------------------------------------------------------------


 

a pro forma basis with respect to any Subject Disposition or any Acquisition
(together with any related transactions, including, without limitation, the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and all other agreements, instruments and other documents
pursuant to which the Convertible Notes have been issued or otherwise setting
forth the terms of the Convertible Notes, in each case as such agreement,
instrument or other document may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.

 

“Convertible Notes Indenture” means (i) the indenture dated as of February 19,
2004, among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and BNY Midwest Trust Company, as trustee, (ii) the indenture dated
as of August 13, 2004, among the Borrower, certain Subsidiaries of the Borrower
party thereto, as guarantors, and BNY Midwest Trust Company, as trustee; and
(iii) the indenture dated as of September 12, 2006, among the Borrower, certain
Subsidiaries of the Borrower party thereto, as guarantors, and The Bank of New
York Trust Company N.A., as trustee, as each such Indenture may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but to the extent permitted under the terms of the Loan
Documents.

 

“Convertible Notes” means (a) the 2.75% convertible senior subordinated notes
due February 15, 2024 in an aggregate original principal amount of $280,000,000,
(b) the 2.75% convertible senior subordinated notes due September 15, 2011 in an
aggregate principal amount of $300,000,000, and (c) the 3.00% convertible senior
subordinated notes due August 15, 2024 in an aggregate principal amount of
$200,000,000.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).

 

10

--------------------------------------------------------------------------------


 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.0% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
applicable Letter of Credit Fee plus 2% per annum, in all cases to the fullest
extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, and such
failure has not been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, and such failure has
not been cured, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is 91
days after (x) the latest scheduled Maturity Date of any Term Facility or (y) if
later, or if no Term Facility is in effect, the scheduled Maturity Date of the
Revolving Credit Facility; the amount of the obligation to purchase, redeem,
retire, defease or acquire any of the foregoing shall be with respect to
(a) preferred Equity Interests, the liquidation preference or value of all
shares, units or interests (including all accrued, accreted and paid-in-kind
amounts as of any date of determination) in respect of such Disqualified Equity
Interests, and (b) all other Equity Interests, the aggregate amount of all such
obligations in respect of such Disqualified Equity Interests as of any date of
determination.

 

“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

11

--------------------------------------------------------------------------------


 

“Environmental Action” means any claim, order, notice of violation, or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to the
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to

 

12

--------------------------------------------------------------------------------


 

Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or a
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any Loan
Party or any ERISA Affiliate.

 

“Euro” or “€” means lawful money of the European Union.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

 

(a)           the rate per annum (rounded upward to the nearest 1/100 of 1%)
equal to the rate determined by the Administrative Agent to be the offered rate
as published by Reuters (or other commercially available source as designated by
the Administrative Agent from time to time) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum (rounded upward to the nearest 1/100 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the first day of such Interest Period, or

 

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded upward to the nearest 1/100 of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London, England time) two Business Days prior to the
first day of such Interest Period.

 

13

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) and designated as an Excluded Joint Venture
by the Borrower and certified by the Borrower as being entered into in
compliance with Section 7.03(g).

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01 hereto.

 

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

 

“Existing Mortgages” means each Mortgage previously delivered under the Existing
Credit Agreement.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards (and
payments in lieu thereof).

 

“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

 

“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means, collectively, (a) the letter agreement, dated February 27,
2007, among the Borrower, BAS and Bank of America and (b) the letter agreement,
dated April 11, 2005 among the Borrower, BAS and Bank of America.

 

14

--------------------------------------------------------------------------------


 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

 

“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(g).

 

“Funding Indemnity Agreement” means the Funding Indemnity Agreement, dated
May 5, 2005, duly executed and delivered by the Borrower to the Administrative
Agent.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

 

“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Loan Party and any
Governmental Party.

 

“Government Contract Claim” means any claims for or right to the payment of
moneys due or to become due under any Government Contract.

 

“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.

 

“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

15

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (ii) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule I and each other Subsidiary (other than ATK Insurance Company, COI
Ceramics, Inc. and, to the extent permitted by Section 7.11, any Excluded Joint
Ventures) of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.

 

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
in favor of the Administrative Agent on behalf of the Lenders, substantially in
the form of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Effective Date” has the meaning specified in Section 2.14(b).

 

16

--------------------------------------------------------------------------------


 

“Incremental Effective Date” has the meaning specified in Section 2.15(c).

 

“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Lenders in accordance with the
provisions of Section 2.01(b) and Section 2.15.

 

“Incremental Term Commitment” means, as to each Incremental Term Lender in
respect of an Incremental Term Facility, its obligation to make Incremental Term
Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(b) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.

 

“Incremental Term Facility” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Facility Closing Date” means in respect of an Incremental Term
Facility any date on which all of the conditions to funding of the Incremental
Term Loans under such Incremental Term Facility are satisfied and the applicable
Lenders advance Incremental Term Loans.

 

“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit M hereto, delivered pursuant to
Section 2.15(a).

 

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Loan Facility.

 

“Incremental Term Loan Lender” means each Lender (including any Additional Term
Loan Lender) having an Incremental Term Loan.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           solely for purposes of any determination under Section 8.01, the
Swap Termination Value of any Swap Contract of such Person;

 

17

--------------------------------------------------------------------------------


 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           Indebtedness of the type described in clauses (a) through
(d) above and clauses (f) through (h) below (excluding prepaid interest thereon)
of others secured by a Lien on property owned by such Person (including
obligations arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse (the amount of such Indebtedness being the
lesser of (i) the principal amount of such Indebtedness and (ii) the book value
of any assets subject to such Lien);

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)           all Guarantees (other than Performance Guarantees) of such Person
in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

Intellectual Property Security Agreement” has the meaning specified in
Section 15(F) of the Security Agreement together with each other intellectual
property security agreement and IP Security Agreement Supplement delivered
pursuant to Section 6.12, in each case as amended.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made,
commencing on June 29, 2007.

 

18

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or nine or
twelve months if requested by the Borrower and available from the Appropriate
Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, including, without limitation, (a) the purchase or other acquisition of
Equity Interests or debt of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor incurs debt of the type
referred to in clause (h) of the definition of “Indebtedness” set forth in this
Section 1.01 in respect of such Person, or (c) the purchase or other
acquisition, in one transaction or a series of transactions, of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person or any other Acquisition.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but net of proceeds, payments and other returns thereon.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IP Security Agreement Supplement” has the meaning specified in Section 15(g) of
the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.

 

“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means (a) Bank of America, U.S. Bank and Calyon, each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) with respect to the Existing Letters of
Credit, Bank of America, Credit Lyonnais New York Branch and U.S. Bank.

 

20

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a documentary letter
of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an aggregate amount equal to $200,000,000. 
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Issuer Document,
(vii) each Incremental Term Facility Supplement and (viii) the

 

21

--------------------------------------------------------------------------------


 

Funding Indemnity Agreement and (b) for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) each Issuer Document, (vi) the Fee Letter,
(vii) each Incremental Term Facility Supplement, (viii) the Funding Indemnity
Agreement and (ix) each Secured Hedge Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of any Agent or any
Lender under any Loan Document, or of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Contract” means, with respect to any Person, each contract (a) to
which such Person is a party involving aggregate consideration payable to or by
such Person in an amount at least equal to 10% of the consolidated revenues of
the Borrower in any year or (b) which is otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole.

 

“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $30,000,000,
including, without limitation, the Senior Subordinated Notes and the Convertible
Notes; provided, that, except for purposes of determining the Threshold Amount
(which shall include all Material Debt), Material Debt shall not include
Indebtedness of the type described under Section 7.02(g) or Guarantees in
respect of the foregoing.

 

“Material Debt Documents” means, collectively, (a) the Senior Subordinated Notes
Documents, (b) the Convertible Notes Documents, and (c) any agreements,
instruments and other documents in respect of any Material Debt, as such
agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (i) the fifth anniversary of the Restatement Closing Date (or in
the case of any Letter of Credit or request for L/C Credit Extension, the Letter
of Credit Expiration Date) and (ii) the date of termination in whole of the
Revolving Credit Commitments, pursuant to Section 2.06 or 8.02, (b) with respect
to the Term A Facility, the earlier of (i) the fifth anniversary date of the
Restatement Closing Date and (ii) the date of acceleration of the Term A
Facility pursuant to Section 8.02 and (c) with respect to any Incremental Term
Facility, (i) the final maturity specified in the applicable Incremental
Facility Term Supplement and (ii) the date of acceleration of the Incremental
Term Facility pursuant to Section 8.02.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

22

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means each Existing Mortgage, as modified by the related Mortgage
Modification, and each other deed of trust, trust deed, deed to secure debt and
mortgage delivered pursuant to Section 6.12, in each case as amended.

 

“Mortgage Modification” means each amendment, amendment and restatement,
supplement or modification in respect of each Existing Mortgage reasonably
satisfactory to the Administrative Agent delivered pursuant to
Section 4.01(b)(iv) or Section 6.15.

 

“Mortgaged Properties” means the properties indicated on Schedule
5.08(c) hereto.

 

“Mortgage Policy” has the meaning specified in Section 4.01(b)(iv)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to any Extraordinary Receipt received by
or paid to the account of the Borrower or any of its Subsidiaries, the excess,
if any, of (i) the sum of the cash and Cash Equivalents received in connection
therewith over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
Extraordinary Receipt (other than Indebtedness under the Loan Documents),
(B) the out-of-pocket fees, costs and other expenses incurred by the Borrower or
such Subsidiary in connection with such Extraordinary Receipt, and (C) income
and other taxes paid or reasonably estimated to be actually payable within two
years of the date of such Extraordinary Receipt as a result of any gain
recognized in connection therewith.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Notice of Assignment of Government Contract Claims” has the meaning specified
in the Security Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of

 

23

--------------------------------------------------------------------------------


 

any Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.

 

“Offering Memorandum” means the offering memorandum dated March 2004 used by the
Arranger in connection with the syndication of the Commitments.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries.

 

24

--------------------------------------------------------------------------------


 

“Performance Letter of Credit” means any standby letter of credit that:

 

(a) (x)(i) supports the performance of the obligations of another Person under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing in the aerospace, defense
or commercial ammunition industries or any warranty obligations arising out of
any of the foregoing contracts, and (ii) does not permit any payment or drawing
thereunder for failure of the account party to make a payment in respect of
indebtedness, monetary contractual obligation or other financial obligations of
any kind other than to support performance or return payment where a customer
has made advance payments in respect of the purchase of products, goods and
services or, (y) any letter of credit substantially comparable to the foregoing;

 

(b) would be considered to be a “performance standby letter of credit” pursuant
to each Governmental Requirement or any other rule, regulation, examination
manual or other guidelines of any Governmental Authority or other regulatory
authority, central bank or comparable agency that (i) governs any reserve,
special deposit or similar requirement against letters of credit, (ii) regulates
the amount of capital required or expected to be maintained or funded against
letters of credit or any participation obligation thereunder, or
(iii) determines the classification, risk-weighing, reporting, or capital
treatment of or with respect to letters of credit or participation obligations
therein; and

 

(c) the issuer thereof, or any Person having a participation obligation therein,
is or would be permitted, in compliance with the matters described in clause
(b) of this definition, to convert its obligation thereunder to an on-balance
sheet credit equivalent amount at 50% or less of the maximum amount thereof.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Liens” means any Liens permitted under Section 7.01 hereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment(s) of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.  The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.

 

“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions of
outstanding Indebtedness made during such period.

 

26

--------------------------------------------------------------------------------


 

“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility.

 

“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the Aggregate Commitments under such Term Facility or,
if such Commitments have expired or terminated, more than 50% of the Total
Outstandings under such Term Facility.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Loan Party. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restatement Closing Date” has the meaning specified in Section 4.01.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment; provided,
however, that no such dividend, distribution, payment or return of capital shall
constitute a “Restricted Payment” to the extent made solely with the common
Equity Interests of the Borrower or (b) any payment (excluding scheduled
interest including additional interest payable upon any registration default
under its Convertible Notes due 2011 and any contingent interest payable under
its 2.75% or 3.00% Convertible Notes due in 2024 or amortization payments),
prepayment, redemption (whether at the option of the holder or otherwise),
purchase, defeasance, distributions involving cash, acquisition or other
retirement for value in respect of any subordinated Indebtedness or any
convertible debt securities or instruments, in each case, of the Borrower or any
Subsidiary.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (ii) each date of issuance of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

27

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed, initially, the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased
pursuant to Section 2.14(b) hereof and as may be otherwise adjusted from time to
time in accordance with this Agreement.

 

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment at
such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Loans made by such Revolving
Credit Lender.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between the Borrower and any Hedge Bank including, without limitation,
each of the Swap Contracts listed under Schedule 7.02(e).

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.01(c), and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts,

 

28

--------------------------------------------------------------------------------


 

payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose Subsidiary or Affiliate of the Borrower.

 

“Security Agreement” has the meaning specified in Section 4.01(b)(iii).

 

“Security Agreement Supplement” has the meaning specified in Section 26(b) of
the Security Agreement.

 

“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.

 

“Senior Secured Credit Rating” means, as of any date of determination, the
ratings of the Borrower’s long-term senior secured debt as determined by Moody’s
and S&P; provided that (i) the higher of such Senior Secured Credit Rating shall
apply for purposes of determining the Applicable Rate, unless there is a split
in Senior Secured Credit Ratings of more than one level, in which case, the
Applicable Rate shall be determined with respect to a Senior Secured Credit
Rating that is one level higher than the actual lowest of such Senior Secured
Credit Ratings (it being understood that Pricing Level I is the highest Pricing
Level), and (ii) if either S&P or Moody’s shall change the basis on which
ratings are established by it, each reference to the Senior Secured Credit
Rating announced by S&P or Moody’s shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

 

“Senior Subordinated Notes” means the 6.75% senior subordinated notes of the
Borrower due April 1, 2016 in an aggregate original principal amount of
$400,000,000.

 

“Senior Subordinated Notes Documents” means the Senior Subordinated Indenture,
the Senior Subordinated Notes and all other agreements, instruments and other
documents pursuant to which the Senior Subordinated Notes have been or will be
issued or otherwise setting forth the terms of the Senior Subordinated Notes, in
each case as such agreement, instrument or other document may be amended,
supplemented or otherwise modified prior to the Restatement Closing Date and as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.

 

“Senior Subordinated Notes Indenture” means the indenture dated as of March 15,
2006, between the Borrower, as issuer, and The Bank of New York Trust Company,
N.A., as trustee, and the supplemental indenture dated March 15, 2006, between
the Borrower, the Subsidiary Guarantors (as defined therein) and The Bank of New
York Trust Company, N.A., as trustee, providing for the issuance of the Senior
Subordinated Notes, as amended, supplemented or otherwise modified prior to the
Restatement Closing Date and as such indenture may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

29

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability; provided, that if the context in which
“Solvent” or “Solvency” is used refers to a Person together with its
Subsidiaries, Person as used above shall be deemed to be a reference to such
Person together with its Subsidiaries.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.

 

“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.

 

“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“SPV Subsidiary” means a Subsidiary of the Borrower substantially all of whose
assets consist of its general partnership interest or equity interest in a joint
venture.

 

“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).

 

30

--------------------------------------------------------------------------------


 

“Subject Subsidiaries” means all Subsidiaries of the Borrower other than ATK
Insurance Company and COI Ceramics, Inc. and, in each case, their respective
Subsidiaries and, to the extent permitted under Section 7.11, any Excluded Joint
Ventures.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

31

--------------------------------------------------------------------------------


 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.

 

“Syndication Agent” mean Calyon, in its capacity as syndication agent under any
of the Loan Documents, or any successor syndication agent.

 

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for federal income tax purposes, or (b) any so-called synthetic, off-balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term A Borrowing” means a borrowing pursuant to Section 2.01(c) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(c).

 

“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(c) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on Schedule
2.01 under the caption “Term A Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be increased pursuant to Section 2.15 or as may be otherwise adjusted
from time to time in accordance with this Agreement.  The aggregate Commitment
of all Term A Lenders shall be $275,000,000 on the Restatement Closing Date.

 

“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time.

 

32

--------------------------------------------------------------------------------


 

“Term A Lender” means, at any time, any Lender (including any Additional Term
Loan Lender) that has a Term A Commitment or a Term A Loan at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(c).

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit C-1, evidencing the
aggregate indebtedness of the Borrower to such Term A Lender resulting from the
Term A Loans made or held by such Term A Lender.

 

“Term Borrowing” means either any Term A Borrowing or Incremental Term
Borrowing, as applicable.

 

“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.

 

“Term Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

 

“Term Loan” means any Term A Loan or Incremental Term Loan, as applicable.

 

“Term Note” means any Term A Note or a promissory note of the Borrower payable
to the order of any Incremental Term Loan Lender, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Incremental Term Loan Lender resulting from the Incremental Term Loans made
by such Incremental Term Loan Lender.

 

“Threshold Amount” means $30,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
refinancing or replacement hereunder of certain outstanding Indebtedness under
the Existing Credit Agreement and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

33

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Bank” means U.S. Bank National Association and its successors.

 

“Yen” or “¥” mean lawful money of Japan.

 

1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are, unless the context otherwise
requires, equally applicable to the singular and plural forms of the defined
terms.

 

(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the
Articles, Sections, Exhibits and Schedules of the Loan Document in which such
reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words
“to”, “ending on”, and “until” each mean “to but excluding;” and the word
“through” means “to and including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial

 

34

--------------------------------------------------------------------------------


 

calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04         Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto therefor, whether or not such maximum face
amount is in effect at such time (except for purposes of calculating
Consolidated Funded Indebtedness).

 

1.08         Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount, except as otherwise
provided herein, to be determined at the rate of exchange quoted by Bank of
America in New York at the close of business on the Business Day immediately

 

35

--------------------------------------------------------------------------------


 

preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in U.S. dollars with such other currency.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         The Loans.

 

(a)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount outstanding not to exceed at any time the amount of such Lender’s
Revolving Credit Commitment; provided, however, that, after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)           The Incremental Term Borrowings.  Subject to the terms and
conditions set forth herein, each Incremental Term Loan Lender under the
relevant Incremental Term Facility severally agrees to make a single loan
consisting of an Incremental Term Loan pursuant to such Incremental Term
Facility in an amount equal to its Pro Rata Share of such Incremental Term
Facility to the Borrower on the applicable Incremental Term Loan Closing Date. 
The applicable Incremental Term Borrowing shall consist of Incremental Term
Loans made simultaneously by the applicable Incremental Term Lenders in
accordance with their respective Pro Rata Share of such Incremental Term
Facility. If the Borrower requests a Term Commitment Increase in respect of an
Incremental Term Facility in accordance with the provisions of Section 2.15,
then subject to the terms and condition set forth herein, each Incremental Term
Lender agreeing to provide an additional Incremental Term Loan in accordance
with the provisions of Section 2.15 shall make a single loan in an amount equal
to its committed amount in respect of such additional Incremental Term Loans to
the Borrower on the applicable Incremental Term Loan Closing Date.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed.  Incremental Term Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

 

(c)           Term A Borrowings.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make on the Restatement Closing
Date a single loan consisting of a Term A Loan pursuant to the Term A Facility
in an amount equal to its Pro Rata Share of the Term A Facility on the
Restatement Closing Date to the Borrower.  The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Pro Rata Share of the applicable Term A Facility.  If the

 

36

--------------------------------------------------------------------------------


 

Borrower requests a Term Commitment Increase in respect of the Term A Facility
in accordance with the provisions of Section 2.15, then subject to the terms and
conditions set forth herein, each Term A Lender agreeing to provide an
additional Term A Loan in accordance with the provisions of Section 2.15, shall
make a single loan in an amount equal to its committed amount in respect of such
additional Term A Loans to the Borrower on the applicable Incremental Term Loan
Closing Date. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the notice to
the Administrative Agent appropriately completed and signed by a Responsible
Officer of the Borrower.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Term Loan Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Term Loans or Revolving Credit Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a).  In the case of a Term Loan
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the

 

37

--------------------------------------------------------------------------------


 

applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing first shall be applied to the payment in full of
any such outstanding L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c)             Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect.

 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

2.03         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Restatement Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit, and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower and any drawings

 

38

--------------------------------------------------------------------------------


 

thereunder; provided that on the date of any L/C Credit Extension with respect
to any Letter of Credit and after giving effect thereto (w) the Total
Outstandings shall not exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations denominated in any Alternative Currency
shall not exceed $50,000,000.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Restatement Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twenty four months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Restatement Closing Date and which such L/C Issuer in good faith deems material
to it;

 

39

--------------------------------------------------------------------------------


 

(B)           the issuance of such Letter of Credit would violate any Laws or
one or more policies of such L/C Issuer; or

 

(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer (such agreement not to be unreasonably withheld or delayed), such
Letter of Credit is in an initial face amount less than $50,000, in the case of
a Documentary Letter of Credit, or $50,000, in the case of a standby Letter of
Credit (including a performance Letter of Credit);

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the

 

40

--------------------------------------------------------------------------------


 

requested Letter of Credit; and (H) if such Letter of Credit is intended to be a
Performance Letter of Credit or Financial Letters of Credit or Documentary
Letter of Credit; and (I) such other matters as such L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require.  Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a specified date (the “Non Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the applicable L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the

 

41

--------------------------------------------------------------------------------


 

provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  If the Borrower shall
have received notice of such drawing, (A) prior to 12:00 Noon on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in the currency of such drawing and in an amount equal to
the amount of such drawing by not later than 3:00 p.m. on the Honor Date, and
(B) after 12:00 Noon on the Honor Date, the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing by not later than 3:00 p.m. on the Business Day after the Honor Date. If
the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (calculated, in the case of
any drawing under a Letter of Credit denominated in any Alternative Currency at
the Spot Rate) (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Credit Lender (including the Lender acting as the
applicable L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section

 

42

--------------------------------------------------------------------------------


 

2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the applicable L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  A certificate of the applicable L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

 

43

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for

 

44

--------------------------------------------------------------------------------


 

the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(v)           any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower or any
Subsidiary in respect of such Letter of Credit; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of such L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer

 

45

--------------------------------------------------------------------------------


 

shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral. Upon the request of the Administrative Agent,
(i) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize (A) with respect to clause (i) above, the amount
of such L/C Borrowing, and (B) with respect to clause (ii) above, the Dollar
amount of the then Outstanding Amount of all L/C Obligations (in an amount equal
to such Outstanding Amount determined as of the date of such L/C Borrowing or
the Letter of Credit Expiration Date, as the case may be, and adjusted from time
to time as the Administrative Agent may, acting reasonably, determine due to
currency fluctuations).  Section 8.02(c) sets forth certain additional
requirements to deliver Cash Collateral hereunder.  “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent for the benefit of the Secured Parties or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at Bank of America as aforesaid, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable law, to reimburse the
applicable L/C Issuer.

 

(h)           Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit in an amount equal to (i) in the case of
any Financial Letter of Credit, (A) a rate per annum equal to the Eurodollar

 

46

--------------------------------------------------------------------------------


 

Percentage for Revolving Credit Loans in effect from time to time for each day
during the applicable calculation period as set forth in the grid in the
definition of “Applicable Rate” times (B) the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit and determined, in the case of any Letter
of Credit denominated in an Alternative Currency, at the Spot Rate as of the
most recent Revaluation Date) or (ii) in the case of any Performance Letter of
Credit or Documentary Letter of Credit, (A) a rate per annum equal to 75% of the
Eurodollar Percentage for Revolving Credit Loans in effect from time to time for
each day during the applicable calculation period as set forth in the grid in
the definition of “Applicable Rate” times (B) the daily maximum amount available
to be drawn under such Letter of Credit and determined, in the case of any
Letter of Credit denominated in an Alternative Currency, at the Spot Rate as of
the most recent Revaluation Date (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be computed on
a quarterly basis in arrears and due and payable on the last Business Day of
each March, June, September and December, commencing on June 29, 2007, on the
Letter of Credit Expiration Date and thereafter on demand. Notwithstanding
anything to the contrary contained herein, while any Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers. The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
such L/C Issuer in the amount specified in the Fee Letter, payable on the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) determined,
in the case of any Letter of Credit denominated in an Alternative Currency, at
the Spot Rate. Such fronting fee shall be due and payable (i) in the case of any
Financial Letter of Credit or Performance Letter of Credit, on the last Business
Day of such March, June, September and December, commencing on June 29, 2007, on
the Letter of Credit Expiration Date and thereafter on demand and (ii) in the
case of any Documentary Letter of Credit, on the date of issuance of any such
Letter of Credit.  In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Monthly L/C Issuer Report. On the fifth Business Day of each
month, each L/C Issuer shall deliver a report to the Administrative Agent
identifying (i) each Letter of Credit and the type and currency of such Letter
of Credit issued by it during the prior month, and (ii) with respect to each
Letter of Credit issued by it that remains outstanding, (A) the face amount
thereof as of the end of the prior month and the maximum potential face amount
thereof, (B) the amount thereof that was drawn in the prior month, and (C) the
amount thereof that remains undrawn as of the last Business Day of the prior
month.

 

47

--------------------------------------------------------------------------------


 

2.04         Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and provided further that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest at a fluctuating rate per annum equal to the “prime rate” as
referred to in the definition of Base Rate.  Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable written notice to the Swing Line Lender and the
Administrative Agent appropriately completed and signed by a Responsible Officer
of the Borrower. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

 

48

--------------------------------------------------------------------------------


 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation, and such Swing Line Loan shall
thereafter bear interest at the Base Rate.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right

 

49

--------------------------------------------------------------------------------


 

which such Lender may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05         Prepayments.

 

(a)           Optional. (i) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal

 

50

--------------------------------------------------------------------------------


 

amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied (i) ratably to the Term A Facility and, if applicable, any
Incremental Term Facilities and (ii) to the principal repayment installments
thereof on a pro rata basis and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $500,000. Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)           Mandatory. (i) Upon any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Subject Subsidiaries in
respect of its property or assets, after the first $20,000,000 of Net Cash
Proceeds relating to any Extraordinary Receipt and thereafter any amount in
excess of $3,000,000 for any one event or series of related events, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within three Business Days after the date of
receipt thereof by the Borrower or such Subsidiary subject to the provisions of
Section 2.05(b)(iv); provided that so long as no Default shall have occurred and
be continuing, (A) if the Borrower intends to reinvest the Net Cash Proceeds
thereof in capital assets used or useful in the business which may (but are not
required to) be a replacement, restoration or repair of the assets or property
in respect of which the Extraordinary Receipt was received, it shall deliver
written notice of such intention to the Administrative Agent on or prior to the
fifth Business Day immediately following the date on which Borrower receives
such Net Cash Proceeds, (B) if the Borrower shall have delivered such notice,
the Net Cash Proceeds thereof may be reinvested so long as within 12 months
after the receipt of such Net Cash Proceeds such reinvestment shall have begun
and so long as such reinvestment has not been terminated, abandoned or
unreasonably delayed, and is substantially completed within 24 months after the
date of receipt of such Net Cash Proceeds, and (C) on the date the Borrower
consummates such restoration, repair or replacement or purchase, it shall
deliver a certificate of a Responsible Officer to the Administrative Agent
certifying that all, or, subject to the immediately succeeding proviso, part of,
such Net Cash Proceeds have been reinvested in accordance with the proviso of
this Section 2.05(b)(i) and, as a result, no mandatory prepayments are required
under this Section 2.05(b)(i); provided further that any Net Cash

 

51

--------------------------------------------------------------------------------


 

Proceeds not so reinvested at the end of such period shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05.

 

(ii)           Each prepayment of Loans pursuant to this Section 2.05(b) shall
be applied, first, ratably to the Term A Facility and, if applicable, the
Incremental Term Facilities and to the principal repayment installments thereof
on a pro rata basis and, thereafter, to the Revolving Credit Facility in the
manner set forth in clause (iii) of this Section 2.05(b).

 

(iii)          Prepayments of the Revolving Credit Facility made pursuant to
clause (i) of this Section 2.05(b), first, shall be applied to prepay L/C
Borrowings outstanding at such time until all such L/C Borrowings are paid in
full, second, shall be applied to prepay Swing Line Loans outstanding at such
time until all such Swing Line Loans are paid in full, and, third, shall be
applied to prepay Revolving Credit Loans outstanding at such time until all such
Revolving Credit Loans are paid in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (i) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Loans and L/C Borrowings outstanding at such time, may be retained by the
Borrower for use in the ordinary course of its business.  Upon the drawing of
any Letter of Credit, which has been Cash Collateralized, such funds shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.

 

(iv)          Notwithstanding the provisions of Section 2.05(b)(i), if any
mandatory prepayments under Section 2.05(b)(i) would result in the Borrower
incurring any obligation (as determined in the reasonable judgment of the
Borrower) under Section 3.05 as a result of any such mandatory prepayment of
Eurodollar Loans prior to the last day of an Interest Period, so long as no
Default has occurred and is continuing, the Borrower may defer the making of
such mandatory prepayment until the earlier of (A) the last day of such Interest
Period and (B) the date thirty days after the date on which such mandatory
prepayment would otherwise have been required to be made.

 

2.06         Termination or Reduction of Commitments.

 

(a)           Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the unused portions of the Term Commitments, the Letter of
Credit Sublimit, or the unused Revolving Credit Commitments, or from time to
time permanently reduce the unused portions of the Term Commitments, the Letter
of Credit Sublimit, or the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce the unused portions of the Term Commitments, the
Letter of Credit Sublimit, or the unused Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments.

 

(b)           Mandatory. (i) The aggregate Term Commitments under any Term
Facility shall be automatically and permanently reduced to zero on the date of a
Term Borrowing under such Term Facility (after giving effect to such Term
Borrowing).

 

52

--------------------------------------------------------------------------------


 

(ii)           If after giving effect to any reduction or termination of unused
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Term Commitment, the Letter of Credit
Sublimit, or the unused Revolving Credit Commitment under this Section 2.06.
Each reduction of the unused portion of the Term Commitments pursuant to
Section 2.06(a) shall be applied ratably to the Term A Facility and, if
applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis. Upon any reduction of unused
Commitments under a Facility, the Commitment of each Lender under such Facility
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Facility is reduced.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

(d)           Scheduled Reduction of Incremental Term Commitments. With respect
to any Incremental Term Facility, any reduction in the Incremental Term
Commitments under such Incremental Term Facility shall be set forth in the
applicable Incremental Term Facility Supplement.

 

2.07         Repayment of Loans.

 

(a)           Term A Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term A Lenders the aggregate principal amount of
all Term A Loans outstanding on the following dates in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06):

 

Date

 

Amount

 

June 30, 2009

 

$

3,437,500

 

September 30, 2009

 

$

3,437,500

 

December 31, 2009

 

$

3,437,500

 

March 31, 2010

 

$

3,437,500

 

June 30, 2010

 

$

3,437,500

 

September 30, 2010

 

$

3,437,500

 

December 31, 2010

 

$

3,437,500

 

March 31, 2011

 

$

3,437,500

 

June 30, 2011

 

$

6,875,000

 

September 30, 2011

 

$

6,875,000

 

December 30, 2011

 

$

6,875,000

 

March 29, 2012

 

$

6,875,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made

 

53

--------------------------------------------------------------------------------


 

and in any event shall be in an amount equal to the aggregate principal amount
of all Term A Loans outstanding on such date.

 

(b)           Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Advances outstanding on such date.

 

(c)           Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date thirty Business Days after such Loan is
made and (ii) the Maturity Date.

 

(d)           Incremental Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Incremental Term Loans under any applicable Incremental
Term Facility outstanding on the dates in the respective amounts on such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) as may be set
forth in the applicable Incremental Term Facility Supplement: provided, however,
that the final principal repayment installment of the applicable Incremental
Term Loans shall be repaid on the Maturity Date for the applicable Incremental
Term Facility under which such Incremental Loans were made and in any event
shall be in an amount equal to the aggregate principal amount of all applicable
Incremental Term Loans outstanding on such date.

 

2.08         Interest

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a fluctuating
rate per annum equal to the “prime rate” as referred to in the definition of
Base Rate.

 

(b)           (i)            During all times that an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have occurred and be
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after

 

54

--------------------------------------------------------------------------------


 

judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

2.09         Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

 

(a)           Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations; provided that any commitment fee accrued with respect
to any of the Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing on June 29, 2007, and on the Maturity Date. 
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b            Other Fees.  (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Administrative Agent such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

55

--------------------------------------------------------------------------------


 

2.11         Evidence of Indebtedness.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(b), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

2.12         Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received

 

56

--------------------------------------------------------------------------------


 

by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Loans to be made in the
next succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights, which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

57

--------------------------------------------------------------------------------


 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time against
any or all of the Borrower’s accounts with such Lender any amount so due.

 

(h)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lenders under or in respect of
this Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Lenders in the order of priority set forth in Section 8.03. If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (A) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

 

2.13         Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of

 

58

--------------------------------------------------------------------------------


 

such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation; provided further that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.14         Increase in Revolving Commitments

 

(a)           So long as no Default has occurred and is continuing and no
Default would result therefrom, upon notice to the Administrative Agent (which
shall promptly notify all of the Lenders), the Borrower may from time to time
request an increase in the Revolving Credit Commitments (each request for an
increase in Revolving Credit Commitments being a “Revolving Credit Commitment
Increase”; provided that (i) any such request for an increase shall be in a
minimum amount of $15,000,000, (ii) the Borrower may make a maximum of four such
requests and (iii) after giving effect to any such increase, the aggregate
amount of the Revolving Credit Commitments and the Term Facilities shall not
exceed $1,000,000,000 at any time.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase (which it may determine in its sole
discretion) its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata Share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.  The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  In the event that insufficient Revolving Credit Commitments are
received, the Borrower may request additional Revolving Credit Commitments from
new lenders that are Eligible Assignees and upon execution of a Joinder
Agreement, such Eligible Assignee shall become a Revolving Credit Lender
hereunder and the Borrower also may reduce the amount of such requested
increase, so

 

59

--------------------------------------------------------------------------------


 

long as such reduced amount is not less than the minimum amount.  Schedule 2.01
shall be modified accordingly for all such new Revolving Credit Commitments.

 

(b)           If the Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.  As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.

 

(c)           On each Increase Effective Date, (x) the Borrower shall prepay
Revolving Credit Loans outstanding on such Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05), including with the
proceeds of new Revolving Credit Borrowings, to the extent necessary to keep
Revolving Credit Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section 2.14, and (y) if any
L/C Advances are then outstanding pursuant to Section 2.03(c)(iii) or any
participations in Swing Line Loans pursuant to Section 2.04(c)(ii) are
outstanding, each Additional Revolving Credit Lender and each existing Revolving
Credit Lender increasing its Revolving Credit Commitments shall make such L/C
Advances or fund such participations in Swing Line Loans, and the L/C Advances
or participations in Swing Line Loans of existing Revolving Credit Lenders not
increasing their Revolving Credit Commitments shall be repaid, in each case, to
the extent necessary to keep such L/C Advances and participations ratable with
any revised Pro Rata Shares arising from any nonratable increase in the
Commitments pursuant to this Section 2.14.

 

(d)           This Section shall supersede any provisions in Section 10.01 to
the contrary.

 

2.15         Increase in Term Loan Commitments.

 

(a)           So long as no Default has occurred and is continuing and no
Default would result therefrom, upon notice to the Administrative Agent (which
shall promptly notify all of the Lenders), the Borrower may from time to time,
request the addition of one or more new term loan facilities (each an
“Incremental Term Facility”) or one or more increases in the Term Commitments
under a Term Facility existing at the time of such request (each such request
for an Incremental Term Facility or an increase in Term Commitments being a
“Term Commitment

 

60

--------------------------------------------------------------------------------


 

Increase”); provided that (i) any such request for Incremental Term Commitments
shall be in a minimum amount of $50,000,000, (ii) the Borrower may make a
maximum of three such requests and (iii) after giving effect to any such Term
Commitment Increase, the aggregate amount of the Revolving Credit Commitments
and the Term Facilities shall not exceed $1,000,000,000 at any time.  At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify:

 

(A)          The time period within which each Lender is requested to respond,
which shall in no event be less than ten Business Days from the date of delivery
of such notice to the Lenders,

 

(B)           If the request is for an Incremental Term Facility, the requested
Maturity Date for such Incremental Term Facility, which shall not be prior to
six months after the Maturity Date in respect of the Term A Facility,

 

(C)           If the request is for an Incremental Term Facility, the requested
amortization schedule for such Incremental Term Loans, which shall not amortize
more rapidly (determined on the basis of amortization as a percentage of the
initial principal amount) than quarterly installments of Term A Loans, and

 

(D)          If the request is for an Incremental Term Facility, any scheduled
reduction of Incremental Term Commitments for such Incremental Term Facility.

 

(b)           Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to participate (which it may determine in its
sole discretion) in such Incremental Term Facility and, if so, by what amount. 
Any Lender not responding within such time period shall be deemed to have
declined to participate.  The Administrative Agent shall notify the Borrower and
each Lender of the Lenders’ responses to each request made hereunder. In the
event that insufficient Incremental Term Commitments are received, the Borrower
may request additional Incremental Term Commitments from new lenders that are
Eligible Assignees and also may reduce the amount of such requested Incremental
Term Commitments so long as such reduced amount is not less than the minimum
amount.  Any Eligible Assignee agreeing to a Commitment in respect of an
existing Term Facility shall, upon execution of a Joinder Agreement, become a
Term Lender hereunder.  Such Incremental Term Facility, and the terms thereof,
shall be set forth in an Incremental Term Facility Supplement to this Agreement
among the Borrower and the Lenders under the Incremental Term Facility (upon
execution of an Incremental Term Facility Supplement any Eligible Assignee shall
become a Term Lender hereunder). Schedule I to such Incremental Term Facility
Supplement shall set forth the Incremental Term Commitments of each Term Lender.

 

(c)           If Incremental Term Commitments are effected in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Effective Date”) and the final allocation of
such Incremental Term Facility.  The Administrative Agent shall promptly notify
the Borrower and the Lenders of the final allocation of such increase and the
Incremental Effective Date.  As a condition precedent to such increase, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Incremental Effective Date (in sufficient copies for each
Lender) signed by a

 

61

--------------------------------------------------------------------------------


 

Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Incremental Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (y) no Default exists, and (ii) each Guarantor shall reaffirm
its obligations under the Guaranty.

 

(d)           This Section shall supersede any provisions in Section 10.01 to
the contrary.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Unless provided otherwise in Section 10.15(a)(iii), any and all
payments by the Borrower to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent and each Lender, (i) taxes imposed on or measured by its overall net
income or its overall gross income and franchise taxes imposed in lieu thereof,
by the United States or by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office or its principal
executive office, and (ii) any branch profits tax imposed by the United States
or any similar tax imposed by any other jurisdiction in which such lending
office or principal executive office is located or is deemed to be doing
business (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, unless provided otherwise in
Section 10.15(a)(iii), (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01(a)), the Administrative Agent or
such Lender, as applicable receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment, the
Borrower shall furnish to the Administrative Agent (which shall forward the same
to the applicable Lender) or such Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or such other written evidence of payment thereof
that is reasonably satisfactory to the Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or similar charges or levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”). If the Borrower is
required to pay material amounts of any Other Taxes with respect to any Loan
Document, then the applicable Lender shall take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including designation of a different lending
office, if any) to eliminate or substantially reduce the amount of such taxes
otherwise payable by the Borrower under this Section 3.01(b).

 

(c)           Unless provided otherwise in Section 10.15(a)(iii), the Borrower
agrees to indemnify the Administrative Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent or such Lender, and (ii) any liability (including additions
to tax, penalties, interest and reasonable expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this Section 3.01(c) shall be made within 30 days
after the date such Lender or the Administrative Agent makes a demand therefor. 
A certificate setting forth the amount of such payment delivered by a Lender or
the Administrative Agent to the Borrower shall be conclusive absent the manifest
error of the Lender or the Administrative Agent, as the case may be.

 

(d)           If any Lender or the Administrative Agent receives a refund of
Taxes or Other Taxes paid by the Borrower or for which the Borrower has
indemnified any Lender party or the Administrative Agent, as the case may be,
pursuant to this Section 3.01, then such Lender or the Administrative Agent, as
applicable, shall pay the amount of such refund, net of any expenses incurred by
or any Taxes or Other Taxes imposed on such Lender or the Administrative Agent,
to the Borrower within 30 days of the receipt of such amount; provided that the
Borrower agrees, upon the request of such Lender or the Administrative Agent, to
promptly return the amount of such refund (or a portion thereof) to such Lender
or the Administrative Agent (together with the amount of any applicable
penalties, interest or other charges in respect thereof) if such Lender or the
Administrative Agent is required to repay such refund (or a portion thereof) to
the relevant Governmental Authority.  Notwithstanding the foregoing, (i) the
Borrower shall not be entitled to review the tax records or financial
information of any Lender or the Administrative Agent and (ii) neither the
Administrative Agent nor any Lender shall have any obligation to pursue any
refund of Taxes or Other Taxes paid by the Borrower.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent),

 

63

--------------------------------------------------------------------------------


 

prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04         Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

 

(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law that becomes effective
after the date hereof (and in the case of a Lender acquiring its interest in any
Loan or Commitment in an Assignment and Assumption, after the date of such
Assignment and Assumption) or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income of such Lender by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements contemplated
by Section 3.04(c) utilized in the determination of the Eurodollar Rate), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.  A
certification as to the amount of such increased cost, including a calculation
thereof in reasonable detail, shall be submitted to the Borrower upon the making
of any demand pursuant to this Section.

 

64

--------------------------------------------------------------------------------


 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case, that becomes effective after the date hereof (and in the
case of a Lender acquiring its interest in any Loan or Commitment in an
Assignment and Assumption, after the date of such Assignment and Assumption), or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction. A certification as to the amount of such
additional amounts owed to such Lender under this Section 3.04(b), including a
calculation thereof in reasonable detail, shall be submitted to the Borrower
upon the making of any demand pursuant to this Section.

 

(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

 

(d)           Notwithstanding the foregoing subsections (a) and (b) of this
Section 3.04, the Borrower shall only be obliged to compensate any Lender for
any amount arising or accruing during (i) any time period commencing not more
than (A) in the case of subsection (a), six months and (B) in the case of
subsection (b), three months, prior to the date on which such Lender notifies
the Administrative Agent and the Borrower that it proposes to demand such
compensation and identifies to the Administrative Agent and the Borrower the
statute, regulation or other basis upon which the claimed compensation is or
will be based and (ii) any time period during which, because of the retroactive
application of such statute, regulation or other basis, such Lender did not know
that such amount would arise or accrue.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

65

--------------------------------------------------------------------------------


 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06         Matters Applicable to all Requests for Compensation.

 

(a)           A certificate of any Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b)           Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

 

3.07         Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01         Conditions of Restatement. The amendment and restatement of the
Existing Credit Agreement pursuant hereto shall become effective on and as of
the date (the “Restatement Closing Date”), which shall occur on or prior to
March 29, 2007, on which each of the following conditions precedent shall have
been satisfied or duly waived:

 

(a)           Substantially contemporaneously with the Restatement Closing Date
and the making of the initial Loans hereunder, all principal of, and interest
on, Loans owed to the Existing Lenders and all accrued fees and other amounts
payable to the Existing Lenders shall have been paid in full.

 

(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by delivery of originals to
the Administrative

 

66

--------------------------------------------------------------------------------


 

Agent) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Restatement Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Restatement Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to each Agent, each Lender and the
Borrower;

 

(ii)           a Note duly executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          an amended and restated security agreement, in substantially the
form of Exhibit G hereto (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with, to the extent not already delivered to the Administrative Agent:

 

(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank  and instruments
evidencing the Pledged Debt indorsed in blank,

 

(B)           copies of proper financing statements, to be filed on or after the
day of the initial Credit Extension under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the first priority liens and security interests
created under the Security Agreement, covering the Collateral described in the
Security Agreement,

 

(C)           evidence of the insurance required by the terms of the Security
Agreement,

 

(D)          to the extent not previously delivered under the Existing Credit
Agreement, executed Assignments of Government Contract Claims and Notices of
Assignment of Government Contract Claims with respect to each Assignable
Government Contract Claim (remaining as of the Restatement Closing Date) in
excess of $40,000,000 in effect as of the Restatement Closing Date, in
accordance with Section 4(c) of the Security Agreement, and

 

(E)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed UCC-3 termination
statements);

 

67

--------------------------------------------------------------------------------


 

(iv)          to the extent requested by the Administrative Agent and available
as of the Restatement Closing Date, Mortgage Modifications covering the
Mortgaged Properties, duly executed by the appropriate Loan Party, together
with:

 

(A)          to the extent requested by the Administrative Agent in its sole
discretion, evidence that counterparts of the Mortgage Modifications have been
duly executed, acknowledged and delivered and are in a form suitable for filing
or recording in all filing or recording offices that the Administrative Agent
may deem necessary or desirable in order to create a valid first (subject to
Permitted Encumbrances) and subsisting Lien on the property described therein in
favor of the Administrative Agent for the benefit of the Secured Parties and
that all filing and recording taxes, if any, and fees have been paid or will be
paid upon recordation or filing of the Mortgage Modifications,

 

(B)           to the extent required by the Administrative Agent in its sole
discretion, fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) or endorsements
(including, but not limited to, “date-down” endorsements), updates or
confirmations thereof (in respect of Mortgage Policies previously delivered
under the Existing Credit Agreement) in form and substance, with endorsements
and in amount reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects and
encumbrances, excepting Permitted Encumbrances, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem reasonably
necessary or desirable,

 

(C)           to the extent required by the Administrative Agent and in any Loan
Party’s possession, American Land Title Association/American Congress on
Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, and dated as of a date reasonably satisfactory to
the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects,

 

(D)          evidence of the insurance required by the terms of the Mortgages,
and

 

68

--------------------------------------------------------------------------------


 

(E)           such other consents, agreements and confirmations of third parties
relating to the Mortgaged Properties or amendments, amendments and restatements,
supplements, modifications, updates or confirmations thereof (in respect of the
Existing Mortgages) as the Administrative Agent may deem reasonably necessary or
desirable and evidence that all other actions that the Administrative Agent may
deem reasonably necessary or desirable in order to create valid first (subject
to Permitted Encumbrances) and subsisting Liens on the property described in the
Mortgages have been taken;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (A) is duly organized or
formed, including, without limitation, certified true and correct copies of the
charter of each Loan Party, and each amendment thereto, as in effect on the
Restatement Closing Date, and (B) is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(vii)         a favorable opinion of Gibson, Dunn & Crutcher LLP, special
counsel to the Loan Parties, addressed to each Agent and each Lender, as to the
matters (including intellectual property matters) set forth in Exhibit J-1;

 

(viii)        to the extent requested by the Administrative Agent, favorable
opinions of local counsel for the Loan Parties (i) in jurisdictions in which the
Mortgaged Properties are located, including, among other things, opinions with
respect to the enforceability and continuing perfection of the Existing
Mortgages as modified by the Mortgage Modifications covering the Mortgaged
Properties and any related fixture filings, substantially in the form of
Exhibit J-2 hereto and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, and (ii) if any Mortgage Modifications are
delivered after the Restatement Closing Date pursuant to Section 6.15 hereof, in
jurisdictions in which the Loan Parties party to such Mortgage Modifications are
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Parties in the execution and delivery of such Mortgage
Modifications, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(ix)           a favorable opinion of general counsel to the Borrower, as to the
matters set forth in Exhibit J-3;

 

69

--------------------------------------------------------------------------------


 

(x)            a certificate of a Responsible Officer of the Borrower either
 (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(xi)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since
March 31, 2006 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(xii)          a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, before and after giving effect to the Transaction, from the
Chief Financial Officer of the Borrower, in substantially the form of Exhibit I
hereto;

 

(xiii)         to the extent requested by the Administrative Agent and available
to the Borrower and its Subject Subsidiaries, any currently relevant
environmental assessment report, as to any Environmental Liabilities to which
any Loan Party or any of its Subsidiaries may be subject, and the Lenders shall
be satisfied that such Environmental Liabilities were adequately reflected in
the Borrower’s financial reserves shown on the financial statements included in
the Information Memorandum or that, to the extent not so reflected, the Borrower
has made adequate provision for such Environmental Liabilities (including as may
have been disclosed in any filing with the SEC prior to the date of the Offering
Memorandum);

 

(xiv)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

 

(xv)         such financial, business and other information regarding the
Borrower and its Subsidiaries and such other assurances, certificates,
documents, consents or opinions as any Agent or any Lender reasonably may
require.

 

(c)           The Borrower shall have paid, prior to the Restatement Closing
Date, (i) all fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) required to be paid on the Restatement Closing Date
pursuant to the Fee Letter, and (ii) all other fees and expenses required to be
paid pursuant to Section 10.04(a) for which invoices shall have been presented
to the Borrower prior to the Restatement Closing Date.

 

(d)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect, or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the Transaction.

 

70

--------------------------------------------------------------------------------


 

(e)           All governmental authorizations and all third party consents and
approvals necessary in connection with the Transaction shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect; and no Law shall be applicable in the
judgment of the Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

4.02         Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)           The Administrative Agent and, if applicable, an L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied or will be satisfied on and as of the date of the applicable Credit
Extension and the Administrative Agent shall have received for the account of
such Lender or such L/C Issuer a certificate signed by a duly authorized officer
of the Borrower, dated the date of such Credit Extension, stating that such
statements are true.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agents and the Lenders that:

 

5.01         Existence, Qualification and Power; Compliance with Laws. The
Borrower and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all

 

71

--------------------------------------------------------------------------------


 

requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws (such compliance to include, without limitation,
compliance with the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970, and with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub.L.107-56 and all other laws and regulations relating
to money laundering and terrorist activities); except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, and the consummation of the Transaction, are within such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01.

 

5.03         Governmental Authorization; Other Consents. As of the Restatement
Date and as of each date for which Schedule 5.03 has been supplemented in
accordance with Section 6.02(i), no approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with (i) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Material Debt Document, or for the
consummation of the Transaction, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority (subject to Specified Statutory Liens) nature thereof) or
(iv) the exercise by any Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03 hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect except as
otherwise stated in such Schedule 5.03.

 

5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

72

--------------------------------------------------------------------------------


 

5.05         Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Debt and other material liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated financial statements of the Borrower
and its Subsidiaries dated December 31, 2006, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal yearend audit adjustments.  As of the
Restatement Date and as of each date for which such Schedule 5.05 has been
supplemented in accordance with Section 6.02(i), Schedule 5.05 sets forth all
Material Debt and other material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness and, except for Indebtedness under the Convertible Notes, since the
date of such financial statements through the Restatement Closing Date, there
has been no material change in such indebtedness or liabilities.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document, or the consummation of the
Transaction or any part thereof, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07         No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

73

--------------------------------------------------------------------------------


 

5.08         Ownership of Property; Liens; Investments.

 

(a)           The Borrower and each Subject Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business as it is
currently conducted, except for Permitted Liens and such other defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)           The property of the Borrower and its Subject Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

(c)           As of the Restatement Date and as of each date for which such
Schedule 5.08(c) has been supplemented in accordance with Section 6.02(i), set
forth on Schedule 5.08(c) hereto is a complete and accurate list, as of the
Restatement Closing Date, of all owned real property with a book value in excess
of $10,000,000 owned by the Borrower and its Subject Subsidiaries, as of the
date hereof showing the street address, county or other relevant jurisdiction,
state, and record owner thereof.  The Borrower and each Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens other than Permitted Liens.

 

5.09         Environmental Matters.

 

(a)           Borrower and its Subsidiaries have been and are in compliance with
all Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non-compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(b)           Neither the Borrower nor any of its Subsidiaries nor any property
currently or, to the knowledge of Borrower or any of its Subsidiaries,
previously owned, operated or leased by or for Borrower or any of its
Subsidiaries is subject to any pending or, to the knowledge of Borrower or any
of its Subsidiaries, threatened, claim, order, agreement, notice of violation,
notice of potential liability or is the subject of any pending or threatened
proceeding or governmental investigation under or pursuant to Environmental Laws
other than those that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(c)           Except as set forth on Schedule 5.09(c), as of the Restatement
Closing Date and as of each date for which such Schedule has been supplemented
in accordance with Section 6.02(i), neither the Borrower nor any of its
Subsidiaries is a treatment, storage or disposal facility requiring a permit
under the Resource Conservation and Recovery Act, 42  U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

 

(d)           There are no facts, circumstances or conditions known to Borrower
or any of its subsidiaries arising out of or relating to the operations or
ownership of Borrower or any of its Subsidiaries or of the property owned,
operated or leased by Borrower or any of its Subsidiaries that are not
specifically included in the financial information furnished to the Lenders that
could be reasonably expected to result in any material Environmental
Liabilities,

 

74

--------------------------------------------------------------------------------


 

unless such liabilities are (i) covered by environmental liability insurance,
(ii) subject to an indemnity from a Governmental Party, or (iii) subject to an
indemnity satisfactory to the Borrower from a Person that is not an Affiliate of
the Borrower that the board of directors of the Borrower have determined in good
faith is appropriately credit worthy in relation to the potential amount of such
liabilities.

 

(e)           As the date hereof, no Environmental Lien has attached to any
property of Borrower or its Subsidiaries and, to the knowledge of Borrower or
its Subsidiaries, no facts, circumstance or conditions exist that could,
individually or in the aggregate, reasonably be expected to result in an
Environmental Lien that would have a Material Adverse Effect.

 

(f)            Neither Borrower nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, as of the Restatement Closing Date, any investigation or
assessment or Remedial Action relating to any actual or threatened release of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by Borrower or any of its Subsidiaries have been disposed of
in a manner that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

5.10         Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

5.11         Taxes. The Borrower and its Subsidiaries have filed all federal and
all material state and other tax returns and reports required to be filed, and
have paid all federal and all material state and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are not yet due
or are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect.

 

5.12         ERISA Compliance

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws.  Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower or any ERISA Affiliate after due and diligent
investigation, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

75

--------------------------------------------------------------------------------


 

(b)           There are no pending or, to the knowledge of the Borrower or any
ERISA Affiliate after due and diligent investigation, threatened claims, actions
or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could be reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has an “accumulated funding deficiency” (as defined
in Section 412 of the Code), whether or not waived, and no application for a
waiver of the minimum funding standard has been filed with respect to any
Pension Plan; (iii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any material liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction described in Sections 4069 or
4212(c) of ERISA.

 

(d)           (i) With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangements”), any employer and employee contributions required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices; and (ii) except for Foreign Government Schemes or Arrangements, no
Loan Party or Subsidiary of any Loan Party maintains or contributes to any
employee benefit plan that is not subject to the Laws of the United States of
America.

 

5.13         Subsidiaries; Equity Interests.  As of the Restatement Date and as
of each date for which such Schedule 5.13 has been supplemented in accordance
with Section 6.02(i): (i) the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries (other than COI Ceramics, Inc.) have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents and liens permitted
under Section 7.01(c); (ii) the Borrower and its Subject Subsidiaries have no
Investments constituting Equity Interests in any Person other than (x) Subject
Subsidiaries and (y) those specifically disclosed in Part (b) of Schedule 5.13;
(iii) set forth on Part (c) of Schedule 5.13 is a complete and accurate list of
all Loan Parties, showing as of the Restatement Closing Date (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation; and (iv) the charter of each Loan Party and each amendment
thereto (in the form of the copies provided pursuant to Section 4.01(b)(vi)) is
valid and in full force and effect.

 

76

--------------------------------------------------------------------------------


 

5.14         Margin Regulations; Investment Company Act

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.  Neither the making of any Loan, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.

 

5.15         Disclosure. The Borrower has disclosed to the Agents and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time.

 

5.16         Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.17         Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
its Subsidiaries own, or have secured licenses for, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, and other
intellectual property rights used in the operation of their respective business
(collectively, “IP Rights”). To the knowledge of each Loan Party and its Subject
Subsidiaries, the use of the IP Rights in connection with such businesses does
not materially infringe or misappropriate the rights of any other Person.  To
the knowledge of the Borrower and its Subject Subsidiaries, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subject Subsidiaries materially infringes upon any rights held by any other
Person.  No claim

 

77

--------------------------------------------------------------------------------


 

or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower and its Subsidiaries, threatened in writing, that, in either case,
would reasonably be expected to have a Material Adverse Effect.

 

5.18         Solvency. The Loan Parties are, on a consolidated basis, Solvent.

 

5.19         Casualty, Etc. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.

 

5.20         Perfection, Etc. Except as otherwise set forth in Section 6.15 or
not required pursuant to Section 6.12, all filings and other actions necessary
or desirable to perfect and protect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken or will be
duly made or taken immediately after the Restatement Closing Date, and are in
full force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral subject to Specified Statutory Liens, securing the
payment of the Secured Obligations, and all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will be duly made or taken immediately after the Restatement Closing Date. 
The Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the liens and security interests created or
permitted under the Loan Documents.

 

5.21         Designated Senior Indebtedness. The Indebtedness under the Loan
Documents and all other Obligations constitute (i) “Senior Indebtedness” and
“Designated Senior Indebtedness” under the Senior Subordinated Notes Indenture
and the Convertible Notes Indenture, respectively, and (ii) senior indebtedness
as defined in terms analogous to the foregoing terms under any other Material
Debt Documents with respect to Material Debt that is subordinated in right of
payment to the Obligations.

 

5.22         Loan Parties Consolidated Assets. The Borrower and the Guarantors
collectively own at least 85% of the consolidated total assets of the Borrower.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

 

78

--------------------------------------------------------------------------------


 

6.01         Financial Statements. Deliver to the Administrative Agent and each
Lender (including through electronic and other customary internet-based means),
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
March 31, 2007), an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended July 1, 2007), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

 

6.02         Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating (which
certificate and the statements contained therein may be limited in form, scope
and substance to the extent required by accounting rules or guidelines in effect
from time to time and to the extent delivery of any such certificate is
permitted pursuant to such rules or guidelines) that in making the examination
necessary therefor no knowledge was obtained of any Default existed as of

 

79

--------------------------------------------------------------------------------


 

the date of such statements or, if any such Default shall exist, stating the
nature and status of such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.10, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a certificate of the chief
financial officer of the Borrower describing in reasonable detail (including
amounts) all Acquisitions consummated in such period pursuant to
Section 7.03(f) and all Investments in Foreign Subsidiaries, Joint Ventures and
other minority interests during such period made pursuant to Section 7.03(g);

 

(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any Subsidiary, or
any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(e)           promptly after the furnishing or receipt thereof, (i) copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any Material Debt
Document (relating to Material Debt incurred under Section 7.02(c) or (d)) and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02, and (ii) copies of all notices, requests, demands,
waivers, forbearances and other documents received by any Loan Party or any of
its Subsidiaries under or pursuant to any Material Debt Document with respect to
any event, development or circumstance that could be adverse in any material
respect (including the occurrence of any default) to (A) the Borrower, any
Material Subsidiaries or the Borrower and its Subsidiaries taken as a whole or
(B) the rights, interests and remedies of the Secured Parties under any of the
Loan Documents; and, from time to time upon request by the Administrative Agent,
such information and reports regarding such Material Debt Document as the
Administrative Agent may reasonably request;

 

(f)            as soon as available and in any event within 30 days after the
end of each fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional

 

80

--------------------------------------------------------------------------------


 

information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(g)           promptly and in any event within five Business Days after receipt
thereof by any Loan Party or any of its Subsidiaries, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non- U.S. jurisdiction) concerning any formal investigation or other
formal inquiry by such agency regarding financial or other operational results
of any Loan Party or any of its Subsidiaries;

 

(h)           promptly after receiving any written notice of any Environmental
Action against any Loan Party or any of its Subsidiaries or of any Loan Party or
any of its Subsidiaries obtaining knowledge of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
material restrictions on occupancy or use or to be subject to any restrictions
on ownership or transferability under any Environmental Law, copies of such
notice;

 

(i)            as soon as available and in any event within 30 days after the
end of (A) each fiscal year, a report supplementing Schedules 5.08(c) and 5.13
hereto, including an identification of (1) all owned real property of the type
described in Section 5.08(c) disposed of for $10,000,000 or more by the Borrower
or any of its Subject Subsidiaries during such fiscal year (including the street
address, county or other relevant jurisdiction, state and sales prices thereof,
(2) all owned real property acquired for $10,000,000 or more of the type
described in Section 5.08(c) during such fiscal year (including the street
address, county or other relevant jurisdiction, state, record owner, and
purchase price thereof) and (3) a description of such other changes, if any, in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete and (B) each fiscal quarter, amendments to
each Schedule referred to in Section 10 of the Security Agreement to add any
additional information or change any information required to ensure the
representations and warranties contained therein are true and correct in all
material respects; and

 

(j)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and each Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the

 

81

--------------------------------------------------------------------------------


 

Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or by customary electronic or internet postings) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions of
such documents). Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will, subject to Section 10.08, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”.

 

6.03         Notices. Within three Business Days, notify the Administrative
Agent and each Lender:

 

(a)           upon any Responsible Officer obtaining actual knowledge of the
occurrence of any Default;

 

(b)           (i) of any Environmental Action or termination or cancellation of
a Government Contract by a Governmental Party or subcontract with respect to a
Government Contract that has resulted or could reasonably be expected to result
in a Material Adverse Effect, and (ii) upon any Responsible Officer obtaining
actual

 

82

--------------------------------------------------------------------------------


 

knowledge of any other matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)           upon any Responsible Officer obtaining actual knowledge of the
occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subject Subsidiary;

 

(e)           of the receipt of any Extraordinary Receipt for which the Borrower
is required to make a mandatory repayment pursuant to Section 2.05(b)(i); and

 

(f)            of any announcement by Moody’s or S&P of any change in the Senior
Secured Credit Rating.

 

Each notice pursuant to this Section, other than notices under clauses (d) and
(f) above, shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary and except
where the failure to so pay or discharge could not in the aggregate be
reasonably be expected to have a Material Adverse Effect.

 

6.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.06         Maintenance of Properties. Subject to Section 7.05, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07         Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower (other than
insurance provided through ATK Insurance Company which shall be subject to
reasonable and prudent re-insurance in light of the capitalization of ATK
Insurance Company), insurance with respect to its properties and business,

 

83

--------------------------------------------------------------------------------


 

subject to the provisions of Section 13 of the Security Agreement, against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any insurance provided through ATK Insurance Company which shall be subject
to reasonable and prudent re-insurance in light of the capitalization of ATK
Insurance Company compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing that
such insurer will endeavor to give not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance. 
The Borrower and ATK Insurance Company shall give not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance, including all re-insurance.

 

6.08         Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10         Inspection Rights. Permit representatives and independent
contractors of each Agent and each Lender at the Lender’s own expense to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom (subject to
applicable governmental confidentiality and secrecy laws and requirements), and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when a Specified Default exists any
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11         Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, including, without limitation, (a) for refinancing or replacing Credit
Extensions made by the Existing Lenders, (b) for providing working capital to
the Borrower and its Subsidiaries, including to enable them to perform their
obligations under Government Contracts, (c) for share repurchases and dividends,
and (d) for financing capital expenditures and Acquisitions.

 

6.12         Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon (x) the request of the Administrative Agent following the
occurrence and during the continuance of a Specified Default or (y) the delivery
of the report (the “Report”)

 

84

--------------------------------------------------------------------------------


 

required to be delivered pursuant to Section 6.02(i) indicating the formation or
acquisition of any new direct or indirect Domestic Subsidiaries by any Loan
Party (and as may be required in order to comply with Section 7.11) or the
acquisition of any property by any Loan Party, and such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest subject to Specified Statutory Liens
in favor of the Administrative Agent for the benefit of the Secured Parties,
unless expressly excluded from being required to be the subject of such security
interest by the terms of this Agreement or the terms of the Collateral
Documents, then the Borrower shall, in each case at the Borrower’s expense:

 

(i)            in connection with the formation or acquisition of a Domestic
Subsidiary, within 10 Business Days after the delivery of the Report, cause each
such Domestic Subsidiary, and cause each direct and indirect parent of such
Domestic Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents,

 

(ii)           within 5 Business Days after such request or after the delivery
of the Report, furnish to the Administrative Agent a description of the owned
real properties having a purchase price (or in the case of a Specified Default,
fair market value) of $10,000,000 or more and, in the case of a Specified
Default, other properties of the Loan Parties and their respective Subsidiaries
so acquired or upon which the Administrative Agent does not have a valid, first
priority, perfected Lien, unless expressly excluded from being required to be
the subject of such security interest by the terms of this Agreement or the
terms of the Collateral Documents, in each case in detail reasonably
satisfactory to the Administrative Agent,

 

(iii)          within 10 Business Days after such request or after the delivery
of the Report, duly execute and deliver, and cause each such Domestic Subsidiary
and each direct and indirect parent of such Domestic Subsidiary (if it has not
already done so) to duly execute and deliver, to the Administrative Agent
mortgages, deeds of trust, trust deeds, deeds to receive debt, pledges,
assignments, Security Agreement Supplements, IP Security Agreement Supplements
and other security agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity in and of such Domestic Subsidiary, and other instruments of the
type specified in Section 4.01(b)(iii)), securing payment of all the Obligations
of the applicable Loan Party, such Subsidiary or such parent, as the case may
be, under the Loan Documents and constituting Liens on all such properties,
except during the continuation of a Specified Default, only to the same extent
that is required in the Collateral Documents,

 

(iv)          within 10 Business Days after such request or after the delivery
of the Report, take, and cause such Domestic Subsidiary or such parent to take,
whatever action (including, without limitation, the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, except during the continuation of a Specified
Default, only to the same extent that is required in the Collateral Documents,

 

(v)           within 10 Business Days after such request or after the delivery
of the Report, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, as to such guaranties,
guaranty supplements, mortgages, deeds of trust, trust deeds, deeds to receive
debt, pledges, assignments, Security Agreement Supplements, IP Security
Agreement Supplements and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, and as to such other matters as
the Administrative Agent may reasonably request,

 

(vi)          as promptly as practicable after such request or after the
delivery of the Report, deliver, upon the request of the Administrative Agent in
its reasonable discretion, to the Administrative Agent with respect to each
parcel of real property acquired for $10,000,000 or more (except that no minimum
amount shall apply in the case of a Specified Default) owned by the entity that
is the subject of such request, formation or acquisition title policies, surveys
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent, and

 

(vii)         promptly execute and deliver any and all further instruments and
documents and take all such other actions as required by the Security Agreement
and at any time and from time to time as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, mortgages, deeds of trust, trust
deeds, deeds to receive debt, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements.

 

(b)           Any Subsidiary or Excluded Joint Venture that is not a Guarantor
that becomes a guarantor with respect to any Material Debt of any Loan Party
shall immediately comply with Section 6.12(a) as if it were a newly formed
Domestic Subsidiary of a Loan Party.

 

6.13         Further Assurances. Promptly upon request by any Agent, or any
Lender through the Administrative Agent, (i) correct any material defect or
error that may be discovered

 

86

--------------------------------------------------------------------------------


 

in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as any Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents,
(B) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.14         Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract (including each Government Contract) in full force
and effect, enforce each such Material Contract in accordance with its terms,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

6.15         Conditions Subsequent to the Restatement Closing Date. (a) Within
60 days after the Restatement Closing Date (which time period may be extended by
an additional 60 days at the sole discretion of the Administrative Agent),
furnish to the Administrative Agent such items required under
Section 4.01(b)(iv) and Section 4.01(b)(viii) that were not delivered on or
prior to the Restatement Closing Date in accordance with such sections, in each
case in compliance with the provisions of, and together with the other
requirements set forth in, such sections, (b) within 30 days after the
Restatement Closing Date (which time period may be extended by an additional 30
days at the sole discretion of the Administrative Agent), at the sole discretion
of the Administrative Agent, furnish to the Administrative Agent a supplement to
the Intellectual Property Security Agreement, and (c) comply with the
requirements of Section 15(h) of the Security Agreement, if applicable.

 

6.16         Assignable Government Contract Claims. The Borrower and each other
Loan Party shall (a) within thirty days following the date thereof, notify the
Administrative Agent upon (i) entering into any individual Government Contract
with Assignable Government Contract Claims in excess of $40,000,000 (with
descriptions of the contract, Government Party and Loan Party), and (ii) the
termination or cancellation of any Government Contract with Government Contract
Claims (remaining as of such time) in excess of $50,000,000 and (b) comply with
each provision in the Security Agreement with respect to Government Contract
Claims, including, without limitation, execution and delivery of Assignments of
Government Contract Claims and Notices of Assignments of Government Contract
Claims.

 

6.17         Preparation of Environmental Reports. At the request of the
Administrative Agent after the Administrative Agent shall have obtained
knowledge of any circumstances that has the reasonable likelihood of Borrower or
any of its Subsidiaries incurring

 

87

--------------------------------------------------------------------------------


 

any Environmental Liability that could reasonably be expected to result in a
Default or a Material Adverse Effect as a result of any information provided
under Section 6.02(h) or (j) or Section 6.03(a) or (b) hereunder or through
other publicly available information filed with the SEC, the Borrower shall
provide to the Lenders within sixty days after such request, at the expense of
the Borrower, an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant access at the time of
such request to the Administrative Agent, the Lenders, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment subject to government approvals, if such approvals are required. 
The Borrower shall take all reasonable steps to obtain any such required
government approvals.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule
7.01(b) and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount of the obligations secured
thereby is not increased except, in respect of Indebtedness, if permitted by
Section 7.02(e), (iii) no additional Loan Party shall become a direct or
contingent obligor of the obligations secured thereby and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

88

--------------------------------------------------------------------------------


 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           (i) easements, rights-of-way, zoning and similar restrictions and
other similar encumbrances or title defects which do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person, and (ii) Permitted
Encumbrances; provided further, that if a Loan Party or any Subsidiary is
permitted to create or suffer any of the Permitted Liens described in this
Section 7.01(g) that have been or will be recorded against the applicable
property after the date hereof, the Administrative Agent shall subordinate the
lien of the mortgage to such Permitted Lien, promptly after any such written
request by a Loan Party or Subsidiary, as applicable;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;

 

(i)            Liens securing Indebtedness permitted under Section 7.02(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the principal amount of the
Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date such Indebtedness is incurred and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases;

 

(j)            Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower or on any Property acquired, in each
case, in connection with any Acquisition permitted under Section 7.03(f);
provided that such Liens were not created in contemplation of such Acquisition
and do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary and the obligations secured thereby are permitted under
Section 7.02(g);

 

89

--------------------------------------------------------------------------------


 

(k)           (i) Liens created by any Loan Party in favor of any other Loan
Party and (ii) Liens created by any Subsidiary that is not a Loan Party in favor
of the Borrower or any other Subsidiary;

 

(l)            (i) precautionary Uniform Commercial Code filings by lessors
under operating leases covering solely the property subject to such leases and
(ii) Uniform Commercial Code filings in respect of Liens permitted under this
Section 7.01;

 

(m)          Liens on equipment, inventory and goods, including supplies,
materials and work in process, created in the ordinary course of business in
favor of a Governmental Party by operation of Parts 32 and 45 of the Federal
Acquisition Regulation, all implementing contract provisions at Part 52, and any
corresponding provisions in any applicable agency Federal Acquisition Regulation
Supplement in connection with the performance by the Borrower and its
Subsidiaries under a Government Contract (and not arising out of a default under
such Government Contract);

 

(n)           other Liens securing obligations outstanding in an aggregate
amount not to exceed $50,000,000; and

 

(o)           Liens on any segregated and identifiable proceeds of any assets
subject to a Lien permitted by the foregoing clauses of this Section 7.01 to the
extent the documents governing such Liens expressly provide therefor or such
Liens arise as a matter of law.

 

7.02         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness of the Borrower under the Senior Subordinated Notes
and the Convertible Notes and guarantees thereof by the Guarantors;

 

(c)           so long as no Default is continuing or would result therefrom,
Indebtedness of the Borrower that (i) is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent, (ii) has a scheduled maturity no earlier than six months
after the latest scheduled maturity of any Facility, (iii) has no scheduled
amortization or mandatory prepayment or redemption (including at the option of
the holders thereof) except customary provisions for offers to purchase upon a
change of control or an asset sale, (iv) has covenants and defaults (A) no more
restrictive to the Borrower and its Subsidiaries than those contained in the
Senior Subordinated Indenture, taken as a whole, (which, if reasonably requested
by the Borrower, may be confirmed by the Administrative Agent, it being
understood that the Administrative Agent may, but shall not be obligated to,
seek the consent of the Required Lenders prior to giving such confirmation), or
(B) otherwise acceptable to the Required Lenders, and (v) which may be
guaranteed by the Guarantors on the same subordination terms as in clause
(i) above; provided, that if such Indebtedness is to be in the form of
subordinated Indebtedness convertible into common Equity Interests of the
Borrower, such convertible Indebtedness may have customary conversion and
voluntary

 

90

--------------------------------------------------------------------------------


 

or mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date six
months after the latest scheduled maturity of any Facility (it being agreed that
conversion and redemption provisions substantially similar to the conversion and
redemption provisions of any Convertible Notes shall in any event be permitted);

 

(d)           so long as (i) no Default is continuing or would result therefrom,
and (ii) after giving pro forma effect to the incurrence thereof, the Borrower
would have been in compliance with the Consolidated Leverage Ratio covenant set
forth in Section 7.10(b) for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered, unsecured Senior Debt of the Borrower
that (A) has a scheduled maturity no earlier than six months after the latest
scheduled maturity of any Facility, (B) has no scheduled amortization or
mandatory prepayment or redemption (including at the option of the holders
thereof) except customary offers to purchase upon a change of control, and, to
the extent then customary, an asset sale, and (C) has covenants and defaults
applicable to the Borrower and its Subsidiaries customarily contained in senior
note indentures (and in any event, without limiting the foregoing, less
restrictive than those contained in this Agreement, it being understood that the
Senior Subordinated Notes Indenture is less restrictive than this Agreement);
provided, that if such Indebtedness is to be in the form of Indebtedness
convertible into common Equity Interests of the Borrower, such convertible
Indebtedness may have customary voluntary or mandatory redemption provisions for
convertible debt securities which may be payable in (x) common Equity Interests
of the Borrower at any time or (y) in cash only if exercisable by the Borrower
or the holders thereof after a date six months after the latest scheduled
maturity of any Facility (it being agreed that conversion and redemption
provisions substantially similar to the conversion and redemption provisions of
any Convertible Notes shall in any event be permitted);

 

(e)           Indebtedness outstanding on the date hereof and listed on Schedule
7.02(e) and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct and contingent
obligors thereof shall not be changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; provided still further that the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such extending, refunding or refinancing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being extended,
refunded or refinanced and the interest rate applicable to any such extending,
refunding or refinancing Indebtedness does not exceed the then applicable market
interest rate;

 

91

--------------------------------------------------------------------------------


 

(f)            (i) Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary,
and (ii) intercompany Indebtedness among the Borrower and its Subsidiaries, in
each of clauses (i) and (ii), so long as such Guarantee or intercompany
Indebtedness is an Investment permitted under Section 7.03;

 

(g)           Indebtedness in respect of Capitalized Leases, Synthetic Leases
and purchase money obligations for fixed or capital assets acquired, constructed
or improved within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate principal amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000; and

 

(h)           Indebtedness not otherwise permitted by this Section 7.02 in an
aggregate principal amount outstanding at any time not to exceed $100,000,000.

 

7.03         Investments. Make or hold any Investments, except:

 

(a)           Investments held by the Borrower or a Subsidiary in the form of
Cash Equivalents; provided, that ATK Insurance Company may also hold any other
reasonable Investments in the ordinary course of its operations;

 

(b)           (i) Investments of the Borrower in any Guarantor, (ii) Investments
of any Guarantor in the Borrower or another Guarantor, and (iii) Investments by
Subsidiaries that are not Loan Parties in any Loan Party;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(d)           Investments existing on the date hereof and set forth on Schedule
7.03(d);

 

(e)           Investments by the Borrower in Swap Contracts in the ordinary
course of business not prohibited under Section 7.16; and

 

(f)            Investments consisting of Acquisitions; provided that, with
respect to each Acquisition made pursuant to this Section 7.03(f):

 

(A)          if such Acquisition is in respect of (i) a Person, such Person
shall become a wholly-owned Domestic Subsidiary and such Domestic Subsidiary
shall comply with the requirements of Section 6.12, and (ii) the assets of a
Person, a Loan Party shall acquire such assets and such Loan Party shall comply
with the requirements of Section 6.12;

 

(B)           the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the aerospace, defense or commercial ammunition
industries;

 

92

--------------------------------------------------------------------------------


 

(C)           such Acquisition shall not include or result in any Environmental
Liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of any Material Subsidiary or of
the Borrower and its Subsidiaries, taken as a whole unless such liabilities are
(x) covered by environmental liability insurance, (y) subject to an indemnity
from a Governmental Party or (z) subject to an indemnity satisfactory to the
Borrower from the seller of such Person, property or assets (or an Affiliate
thereof) and the board of directors of the Borrower have determined in good
faith that the seller or such Affiliate thereof is appropriately creditworthy in
relation to the potential amount of such Environmental Liabilities;

 

(D)          immediately before and immediately after giving pro forma effect to
any such Acquisition, (i) no Default shall have occurred and be continuing and
(ii) the noncash consideration for such Acquisition may consist solely of
Company Stock; provided that (1) the Borrower shall demonstrate in reasonable
detail that after giving pro forma effect to the Acquisition (including, without
limitation, the incurrence and assumption of any Indebtedness in connection
therewith), the Borrower would be in compliance by more than 0.25:1.00 with the
Consolidated Leverage Ratio covenant set forth in Section 7.10(b); and (2) for
the purposes of this Section 7.03, pro forma compliance with respect to
Section 7.10 shall be computed for the fiscal quarter most recently ended for
which a Compliance Certificate has been delivered;

 

(E)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least two Business Days following the date on which
any such purchase or other acquisition is to be consummated a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(f) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(g)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed 10% of
the consolidated total assets of the Borrower (determined on a pro forma basis
as of the end of the prior fiscal year); provided that, with respect to each
Investment made pursuant to this Section 7.03(g):

 

(A)          such Investment shall not include and would not reasonably be
expected to result in any Environmental Liabilities material to the business,
financial condition, operations or prospects of any Material Subsidiary or of
the Borrower and its Subsidiaries, taken as a whole unless such liabilities are
(x) covered by environmental liability insurance, (y) subject to an indemnity
from a Governmental Party, or (z) subject to an indemnity satisfactory to the
Borrower from the seller of such Person, property or assets (or an Affiliate
thereof) and the board of directors of the Borrower have determined in good
faith that the seller or such Affiliate thereof is appropriately creditworthy in
relation to the potential amount of such Environmental Liabilities;

 

93

--------------------------------------------------------------------------------


 

(B)           such Investment shall be in Persons, property and assets which are
part of, or in lines of business which are in, or substantially related to, the
aerospace, defense or commercial ammunition industries; provided, that the
aggregate amount of Investments under this Section 7.03(g) shall be permitted
only if, after giving pro forma effect thereto, the Loan Parties would be in
compliance with Section 7.11;

 

(C)           any determination of the amount of such Investment shall include
all cash consideration and noncash consideration (including, without limitation,
the fair market value of all Equity Interests issued or transferred to the
sellers thereof, all write-downs of property and assets and reserves for
liabilities with respect thereto) paid by or on behalf of the Borrower and its
Subsidiaries in connection with such Investment;

 

(D)          immediately before and immediately after giving pro forma effect to
any such Investment, no Default shall have occurred and be continuing; provided
that pro forma compliance with respect to Section 7.10 shall be computed for the
fiscal quarter most recently ended for which a Compliance Certificate has been
delivered; and

 

(h)           Investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan, including
any Pension Plan or Mulitiemployer Plan.

 

7.04         Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of a Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Domestic Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;

 

(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;

 

(c)           any Subsidiary which is not a Loan Party may dispose of all or
substantially all its assets to (i) another Subsidiary which is not a Loan Party
or (ii) to a Loan Party for no consideration, or, in the case of this clause
(ii), pursuant to a Disposition which is in the nature of a liquidation; and

 

(d)           in connection with any Acquisition permitted under
Section 7.03(f), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that the Person surviving such merger shall be a wholly owned
Domestic Subsidiary of the Borrower that complies or is in compliance with
Section 6.12.

 

94

--------------------------------------------------------------------------------


 

7.05         Dispositions. Make any Disposition, except:

 

(a)           Dispositions of (i) obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business or (ii) property
which the Borrower in good faith determines is surplus property and as a result
is no longer useful or economic in the conduct of the business of the Borrower
and its Subsidiaries;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are, within 30
days after such Disposition, applied to the purchase price of such replacement
property;

 

(d)           Dispositions of property by (x) the Borrower to any Guarantor and
(y) any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided
that for Dispositions described in clause (y) above, if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

 

(e)           (i) Dispositions permitted by Section 7.04 and (ii) the grant of
any Lien permitted by Section 7.01;

 

(f)            Dispositions of Cash Equivalents;

 

(g)           Non-exclusive licenses of IP Rights (i) in the ordinary course of
business, and (ii) in favor of a Governmental Party in respect of IP Rights
developed during the performance of a Government Contract with such Governmental
Party to the extent that such license was (A) required by the Federal
Acquisition Regulation or (B) contemplated by the Federal Acquisition Regulation
and included in such Government Contract if the Borrower reasonably determines
that such license was necessary or advisable in order to procure such Government
Contract;

 

(h)           concurrently with the acquisition of any fixed or capital assets,
the sale and leaseback thereof so long as such lease is an operating lease and
such acquisition, sale and leaseback transaction was entered into in order to
obtain favorable governmental pricing of such assets; and

 

(i)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate fair market value of all property Disposed of in reliance on
this clause (i) during the term of this Agreement shall not exceed 15% of the
consolidated total assets of the Borrower in any one fiscal year and 20% of the
consolidated total assets of the Borrower in the aggregate since the Restatement
Closing Date (in each case, determined as of the date of the most recently
delivered financial statements pursuant to Section 6.01) and (iii) the price for
such asset shall be paid to the Borrower or such Subsidiary for at least 80%
cash consideration;

 

95

--------------------------------------------------------------------------------


 

provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and
Section 7.05(e)(ii)) shall be for fair market value, (y) any Disposition of
Equity Interests in a Subsidiary pursuant to Section 7.05(i) resulting in a
Joint Venture shall only be permitted to the extent that the fair market value
of the remaining Equity Interests in such Joint Venture is an Investment
permitted under Section 7.03(g), and (z) any Disposition of assets to another
Person pursuant to Section 7.05(i) the consideration for which are Equity
Interests or other interests of another Person resulting in a Joint Venture,
shall only be permitted to the extent the fair market value of such assets would
constitute an Investment permitted under Section 7.03(g); provided, further,
that no assets shall be Disposed of under Section 7.05(i) in connection with an
asset securitization transaction.

 

7.06         Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);

 

(b)           each Subsidiary of the Borrower may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

 

(d)           the Borrower may make Restricted Payments so long as (1) the
Material Debt Documents then outstanding would permit such Restricted Payment,
and (2) if, after giving effect thereto, either (A) the pro forma Consolidated
Senior Leverage Ratio would be less than 2.00:1.00 or (B) the aggregate amount
of such Restricted Payments would be less than the sum of (x) $50,000,000 in
each fiscal year plus (y) up to 100% of the Net Cash Proceeds from the sale or
issuance by the Borrower of any of its Equity Interest since the Restatement
Closing Date not used to make any Restricted Payments under
Section 7.06(c) above plus (z) 50% of the Consolidated Net Income since the
Restatement Closing Date; and

 

(e)           so long as such Restricted Payment would be permitted under the
Material Debt Documents then outstanding, the Borrower may (A) redeem or
purchase the Convertible Notes, in whole or in part, at a redemption or purchase
price not to exceed 100% of the principal amount of the Convertible Notes to be
redeemed, together with accrued or unpaid interest thereon with any premium or
other additional cash amounts with respect thereto to be paid pursuant to
Section 7.06(d); provided, that after giving pro

 

96

--------------------------------------------------------------------------------


 

forma effect to such redemption or repurchase and any transactions related
thereto, (i) the Borrower shall be in compliance with the covenants set forth in
Section 7.10, and (ii) the Borrower shall have a minimum of $75,000,000 of any
combination of cash on hand and availability under a revolving credit facility
or (B) refinance the Convertible Notes, in whole or in part, using subordinated
Indebtedness having a maturity date longer than the debt being refinanced and
having subordination terms not materially less favorable to the Lenders than the
terms of the debt being refinanced.

 

7.07         Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided that the foregoing restriction shall
not apply to (a) transactions between or among any Loan Parties, (b) Restricted
Payments permitted to be made pursuant to Section 7.06, (c) issuances of
securities or other payments pursuant to, or the funding of, employment
arrangements, indemnification agreements, stock options and stock ownership
plans approved by the board of directors of the Borrower or such Subsidiary,
(c) the grant of stock options or similar rights  to employees and directors of
the Borrower pursuant to plans approved by the board of directors of the
Borrower, (d) loans or advances to employees in the ordinary course of business
in accordance with past practices of the Borrower and its Subsidiaries to the
extent permitted under Section 7.03, but in any event not to exceed $2,000,000
in the aggregate outstanding at any one time, and (e) the payment of reasonable
fees to directors of the Borrower and its Subsidiaries who are not employees of
the Borrower or its Subsidiaries.

 

7.09         Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for any agreement in effect
(A) on the date hereof, (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, or (C) any
other agreement or instrument entered into after the Restatement Closing Date,
provided that the encumbrances or restrictions in any such other agreement or
instrument are no more restrictive in any material respect than those contained
in this Agreement, the Senior Subordinated Notes Indenture or the Convertible
Notes Indenture, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower other than the Senior Subordinated Notes Indenture as in effect on the
date hereof, the Convertible Notes Indenture as in effect on the date hereof and
any Material Debt Document governing Indebtedness permitted under
Section 7.02(c), (d) or (h) so long as the applicable provisions thereof are no
more restrictive in any material respect than the Senior Subordinated Notes
Indenture or this Agreement as in effect on the date hereof or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person other than the Senior Subordinated Notes Indenture as in
effect on the date hereof, the

 

97

--------------------------------------------------------------------------------


 

Convertible Notes Indenture as in effect on the date hereof, any Material Debt
Document governing Indebtedness permitted under Section 7.02(c) or (h) so long
as the applicable provisions thereof are no more restrictive in any material
respect than the Senior Subordinated Notes Indenture as in effect on the date
hereof, and any Material Debt Document governing Indebtedness permitted under
Section 7.02(d) or (h) so long as such provisions are no more restrictive in any
material respect than customary provisions contained in senior note or senior
discount note indentures as determined in the reasonable discretion of the
Administrative Agent; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person
other than customary provisions in the indentures and the Material Debt
Documents referred to in clause (a)(iii) above so long such indentures and the
Material Debt Documents do not require the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure any obligations of the
Borrower or its Subsidiaries with respect to any of the Loan Documents.

 

7.10         Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00:1.00.

 

(b)           Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter to be greater than the ratio set
forth below opposite such fiscal quarter.

 

Fiscal Quarters Ending

 

Maximum Consolidated Leverage Ratio

Restatement Closing Date through March 31, 2007

 

4.50:1:00

April 1, 2007 through July 1, 2007

 

4.50:1:00

July 2, 2007 through September 30, 2007

 

4.25:1:00

 

 

 

October 1, 2007 through June 29, 2008

 

4.25:1:00

June 30, 2008 and each fiscal quarter thereafter

 

4.00:1:00

 

7.11         Loan Parties Consolidated Assets. Notwithstanding anything to the
contrary, permit the Borrower and the Guarantors collectively at any time to own
less than 85% of the consolidated total assets of the Borrower determined as of
the date of the last financial statements delivered pursuant to Section 6.01,
including, without limitation, as the result of any Disposition or Investment.

 

7.12         Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that adversely affects the rights of the Agents or the
Lenders under the Loan Documents on their ability to enforce the same.

 

98

--------------------------------------------------------------------------------


 

7.13         Accounting Changes. Make any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) fiscal year.

 

7.14         Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness, except the refinancing of subordinated Indebtedness
with other Indebtedness to the extent permitted under Section 7.02(c), (d) or
(h) and except to the extent permitted under clause (d) or (e) of Section 7.06
or (b) voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness incurred under
Section 7.02(d), except so long as no Default is continuing or would result
therefrom.

 

7.15         Amendment, Etc. of Related Documents. Cancel or terminate any
Senior Subordinated Notes Document, the Convertible Notes Document or any
Material Debt Documents with respect to subordinated Material Debt or consent to
or amend, modify or change in any manner any term or condition thereof or give
any consent, waiver or approval thereunder, waive any default under or any
breach of any term or condition thereof, agree in any manner to any other
amendment, modification or change of any term or condition thereof or take any
other action in connection therewith that would impair the value of the interest
or rights of any Loan Party thereunder or that would impair the rights or
interests of any Agent or any Lender, other than any termination thereof in
connection with the payment in full of all Obligations thereunder.

 

7.16         Speculative Transactions. Engage, or permit any of its Subsidiaries
to engage, in any transaction involving Swap Contracts, including commodity
options or futures contracts, which are speculative in nature and not in the
ordinary course of business.

 

7.17         Material Contracts. Cancel or terminate, or, to the extent it has
the power to do so (including through compliance with and performance of all
terms and obligations of Material Contracts), permit the cancellation or
termination of, Material Contracts involving aggregate consideration payable to
the Borrower and its Subsidiaries in any fiscal year of more than 25% of the
consolidated revenues of the Borrower and its Subsidiaries for the prior fiscal
year.

 

7.18         No Other Designated Senior Indebtedness. Designate any
Indebtedness, other than Indebtedness arising under the Loan Documents, as
“Designated Senior Indebtedness” or analogous provision under the Senior
Subordinated Notes Indenture, or the Convertible Notes Indenture or any
analogous term describing senior indebtedness under any Material Debt Document
in respect of subordinated Material Debt.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) pay within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of 6.03(a), 6.05, 6.11, or
Article VII; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after a Responsible Officer of such Loan Party
shall have become aware of such failure; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

 

(e)           Cross-Default. Any Loan Party or any Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (including any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

 

100

--------------------------------------------------------------------------------


 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts. Any Loan Party or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or

 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary  a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and  (A) enforcement proceedings are commenced by any creditor upon such
judgment or order or (B) there is a period of 30 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $25,000,000; or

 

(j)            Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control. There occurs any Change of Control; or

 

(l)            Collateral Document. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof or as expressly permitted thereby) cease to create
a valid and perfected first priority lien (subject to Specified Statutory Liens
and, in the case of Mortgaged

 

101

--------------------------------------------------------------------------------


 

Properties only, Liens permitted under Section 7.01(g)) on and security interest
in the Collateral purported to be covered thereby or any Loan Party shall so
assert such invalidity or lack of perfection or priority.

 

8.02         Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the other Agents and the Lenders all
rights and remedies available to it, the other Agents and the Lenders under the
Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.

 

8.03         Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;

 

102

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

9.01         Appointment and Authorization of Agents.

 

(a)           Each Lender hereby irrevocably appoints, designates and authorizes
each Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall any Agent
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.  Without limiting the generality

 

103

--------------------------------------------------------------------------------


 

of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits (including indemnities) and
immunities (i) provided to the Agents in this Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), the L/C Issuers (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including, without limitation, Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

9.02         Delegation of Duties. Any Agent may execute any of its duties under
this Agreement or any other Loan Document (including for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder at the
direction of the Administrative Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

9.03         Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to

 

104

--------------------------------------------------------------------------------


 

or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

9.04         Reliance by Agents.

 

(a)           Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent.  Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement Closing
Date specifying its objection thereto.

 

9.05         Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless such Agent shall
have received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.”  The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

105

--------------------------------------------------------------------------------


 

9.06         Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

9.07         Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section; provided, further, that to the extent any L/C Issuer
is entitled to indemnification under this Section 9.07 solely in its capacity
and role as an L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify such L/C Issuer in accordance with this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document

 

106

--------------------------------------------------------------------------------


 

contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of such Agent.

 

9.08         Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent hereunder and without notice to or consent of the
Lenders or the L/C Issuers. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or an L/C Issuer, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

 

9.09         Successor Agents. Any Agent may resign as Agent upon 30 days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as L/C Issuer and Swing Line Lender.  If
any Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of such Agent, such Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent, L/C Issuer and Swing Line Lender and the
respective terms “Administrative Agent,” “L/C Issuer” and “Swing Line Lender”
shall mean such successor agent, Letter of Credit issuer and swing line lender,
and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated and the retiring L/C Issuer’s and Swing Line Lender’s rights, powers
and duties as such shall be terminated, without any other or further act or deed
on the part of such retiring L/C Issuer or Swing Line Lender or any other
Lender, other than the obligation of the successor L/C Issuer to issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article IX and Sections
10.04 and 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.  If no successor
agent has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as Agent

 

107

--------------------------------------------------------------------------------


 

hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as an Agent.

 

9.10         Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

108

--------------------------------------------------------------------------------


 

9.11         Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment, security interest and Lien granted under the
Collateral Documents, and, if applicable, return any possessory collateral or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

 

9.12         Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “sole bookrunning manager,” or
“joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE X
MISCELLANEOUS

 

10.01       Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

109

--------------------------------------------------------------------------------


 

(a)           waive any condition set forth in Section 4.01(b), or, in the case
of the initial Credit Extension, Section 4.02, without the written consent of
each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date scheduled for any payment of principal or
interest under Sections 2.07 or 2.08, or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(f)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

 

(g)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone);

 

and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement

 

110

--------------------------------------------------------------------------------


 

or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by an Agent in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, such Agent under this
Agreement or any other Loan Document; and (iv) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, and the Borrower
may replace any Defaulting Lender with the consent of the Administrative Agent
(such consent not to be unreasonably withheld) in accordance with Section 10.16.
In the event that any amendment or waiver to this Agreement or any Loan Document
or any consent to departure therefrom has been requested and any Lender does not
agree to such amendment, waiver or consent, the Borrower may replace any such
Lender not agreeing to such amendment, waiver or consent in accordance with
Section 10.16.

 

10.02       Notices and Other Communications; Facsimile Copies.

 

(a)           General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the

 

111

--------------------------------------------------------------------------------


 

recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or executed and delivered by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)           Reliance by Agents and Lenders. The Agents and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All other communications
with any Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

 

(e)           Updated Notice Information, Etc. Any party hereto may change its
address, telephone number, electronic mail address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
as provided in this Section 10.02. In addition, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

10.03       No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other

 

112

--------------------------------------------------------------------------------


 

or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04       Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse each Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse each Agent and each Lender for all costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by any
Agent and the cost of independent public accountants and other outside experts
retained by any Agent or any Lender.  All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, including, without limitation, Attorney Costs and indemnities, such
amount may be paid on behalf of such Loan Party by any Agent or any Lender, in
its sole discretion.

 

10.05       Indemnification by the Borrower. Whether or not the Transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact and, with
respect to funds, their respective trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation

 

113

--------------------------------------------------------------------------------


 

for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Restatement Closing Date).  In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the resignation of any Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.06       Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be

 

114

--------------------------------------------------------------------------------


 

construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iii) any
assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuers, the Swing Line Lender and, so long as no
Event of Default has occurred and is continuing, the Borrower (such consent not
to be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Revolving Credit Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except, in the case of contemporaneous assignments by any Lender to one
or more Approved Funds of such Lender, only a single processing and recording
fee shall be payable for such assignments).  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 10.07(c), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection

 

115

--------------------------------------------------------------------------------


 

shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or other substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

 

116

--------------------------------------------------------------------------------


 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment or in the case of an Eligible Assignee that shall become a
party hereto in accordance with Section 2.14(a), the L/C Issuers and the Swing
Line Lender, and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or

 

117

--------------------------------------------------------------------------------


 

other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $2,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitments and Loans pursuant to
Section 10.07(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit issued by it and outstanding as of the effective date
of its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). In
addition, notwithstanding anything to the contrary contained herein, if at any
time any other L/C Issuer, in its capacity as Lender, assigns all of its
Commitments and Loans pursuant to Section 10.07(b), such Lender may, upon 30
days’ notice to the Borrower and the other Lenders, resign as L/C Issuer.  In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders (subject to such Lender’s acceptance of such
appointment) a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer. If such Lender resigns as L/C Issuer,
it shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c)).

 

10.08       Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it; (c) to the extent  required
by applicable Laws or regulations or by any

 

118

--------------------------------------------------------------------------------


 

subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.08, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.08 or
(ii) becomes available to any Agents or any Lender on a nonconfidential basis
from a source other than the Borrower; (i) to any state, Federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Law.  For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to any Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

10.09       Setoff. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is authorized at
any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or

 

119

--------------------------------------------------------------------------------


 

denominated in a currency different from that of the applicable deposit or
Indebtedness.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.

 

10.10       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11       Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier, facsimile or pdf.

 

10.12       Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement.  Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

10.13       Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice

 

120

--------------------------------------------------------------------------------


 

or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

10.14       Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15       Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Borrower and to the Administrative Agent, at least three Business
Days prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to, or for the account of, such
Foreign Lender by the Borrower pursuant to the Loan Documents) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to, or
for the account of, such Foreign Lender by the Borrower pursuant to the Loan
Documents) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code, and in the case of a Foreign Lender claiming such an
exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Borrower and to the Administrative Agent that such Foreign Lender
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) of the Code,
and (iii) a controlled foreign corporation related to the Borrower with the
meaning of Section 864(d) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Borrower and to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to, or for the account of, such Foreign Lender by the
Borrower pursuant to the Loan Documents, (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.

 

(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any

 

121

--------------------------------------------------------------------------------


 

of the Loan Documents (for example, in the case of a typical participation by
such Lender), shall deliver to the Borrower and the Administrative Agent at
least three Business Days prior to the date when such Foreign Lender ceases to
act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in each case, in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender is required to
transmit with such form pursuant to the Code and the Treasury Regulations, and
any other certificate or statement of exemption required under the Code or the
Treasury Regulations, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii)          The Borrower shall not be required to pay any additional amount
to, or for the account of, any Foreign Lender under Section 3.01 (A) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8BEN or W-8IMY (or any successor form thereto) pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 to the extent that, as a result of any change in any applicable
Law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, (A) such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate, or (B) the rate at which such Lender or other Person is subject to
tax is increased.

 

(iv)          The Administrative Agent may withhold any Taxes required to be
deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 10.15(a).

 

(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code.

 

(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 10.15, and

 

122

--------------------------------------------------------------------------------


 

costs and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section 10.15 shall survive the termination
of the Aggregate Commitments, repayment of all other Obligations hereunder and
the resignation of the Administrative Agent.

 

10.16       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
Arrangers are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative and the other Arrangers, on
the other hand, (b) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and each other Arranger
is and has been acting solely as a principal with respect to the Borrower or any
of its Affiliates and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, nor any other Arranger has any obligation
to such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the other
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent, nor any other Lead
Arranger, has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent and the other Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17       Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Loans and Commitments (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower.  Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuers and the Swing Line Lender as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding; provided, however, that (i) each such assignment made as a result
of a demand by the Borrower shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.07(b) of all of the rights and obligations of the assigning Lender
under this Agreement, and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.07(b) as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments

 

123

--------------------------------------------------------------------------------


 

from either the Borrower or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement.

 

10.18       Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, EACH AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.19       Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.20       Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, Swing Line Lender and the L/C Issuers that each such
Lender, Swing Line Lender and the L/C Issuers has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that

 

124

--------------------------------------------------------------------------------


 

the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

10.21       USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be  duly
executed as of the date first above written.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Senior Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NA., as

 

Administrative Agent

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA NA., as a Lender, an L/C

 

issuer and a Swing Line Lender

 

 

 

 

By:

/s/ Michael J. Colon

 

Name:

Michael J. Colon

 

Title:

Vice-President

 

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,

 

as a lender

 

 

 

 

 

 

 

By:

/s/ Charles Stewart

 

Name:

Charles Stewart

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Madnick

 

Name:

Michael Madnick

 

Title:

Managing Director

 

 

 

 

By:

/s/ Yun Muzichenko

 

Name:

Yun Muzichenko

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Commerzbank AG, New York and Grand Cayman

 

Branches, as a Lender

 

 

 

 

By:

/s/ Al Morrow

 

Name:

Al Morrow

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Graham Warning

 

Name:

Graham Warning

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

By:

/s/ John W. Deegan

 

Name:

John W. Deegan

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Steven Silverstein

 

Name:

Steven Silverstein

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender

 

 

 

 

By:

/s/ Alison Trapp

 

Name:

Alison Trapp

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS LP.,

 

as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD.

 

NEW YORK AGENCY as a Lender

 

 

 

 

By:

/s/ Te-Chin Wang

 

Name:

Te-Chin Wang

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard C. Smith

 

Name:

Richard C. Smith

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

 

By:

/s/ Louis Alder

 

Name:

Louis Alder

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Mizuho Corporate Bank, Ltd., as a Lender

 

 

 

 

By:

/s/ Bertram H. Tang

 

Name:

Bertram H. Tang

 

Title:

Senior Vice President & Team Leader

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

By:

/s/ Daniel R. Raynor

 

 

Daniel R. Raynor

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S BANK, as a Lender

 

 

 

/s/ George F. Paik

 

George F. Paik

 

Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Jay Ingram

 

Name:

Jay Ingram

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a

 

Lender

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Senor Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of New York, as a Lender

 

 

 

 

By:

/s/ Walter C. Parelli

 

Name:

Walter C. Parelli

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a

 

Lender

 

 

 

 

By:

/s/ Courtney L. O’Connor

 

Name:

Courtney L. O’Connor

 

Title:

2nd Vice President

 

--------------------------------------------------------------------------------


 

 

UNITED OVERSEAS BANK LIMITED, NEW

 

YORK AGENCY, as a Lender

 

 

 

 

By:

/s/ George Lim

 

Name:

George Lim

 

Title:

SVP and GM

 

 

 

 

By:

/s/ Mario Sheng

 

Name:

Mario Sheng

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Peter I. Bystol

 

Name:

Peter I. Bystol

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

Schedule I

 

GUARANTORS

 

Ammunition Accessories Inc.
ATK Commercial Ammunition Company Inc.
ATK Commercial Ammunition Holdings Company Inc.
ATK Launch Systems Inc.
ATK Space Systems Inc.
Federal Cartridge Company
Micro Craft Inc.

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

EXISTING LETTERS OF CREDIT

 

LC#

 

Issuing
Bank

 

Beneficiary

 

Amount ($)

 

Applicant

 

Issue
Date

 

Expiry
Date

 

01815

 

US Bank

 

MD Environmental Agency

 

754,120.00

 

Alliant Techsystems Inc.

 

31-Dec-01

 

31-Dec-07

 

02104

 

US Bank

 

UT Dept of Environmental Quality

 

6,000,000.00

 

Alliant Techsystems Inc.

 

10-Jul-02

 

10-Jul-07

 

02297

 

US Bank

 

St of Wash, Dept of Labor & Ind

 

370,000.00

 

Alliant Techsystems Inc.

 

1-Nov-02

 

1-Nov-07

 

02333

 

US Bank

 

W. Va. Workers Comp

 

1,217,768.00

 

Alliant Techsystems Inc.

 

6-Nov-02

 

6-Nov-07

 

02355

 

US Bank

 

Travelers Casualty & Surety Co

 

2,500,000.00

 

Alliant Techsystems Inc.

 

22-Nov-02

 

22-Nov-07

 

02424

 

US Bank

 

Keycorp Real Estate Capital Markets, Inc.

 

80,000.00

 

Alliant Techsystems Inc.

 

31-Dec-02

 

1-Feb-08

 

02786

 

US Bank

 

Oto Melara

 

278,425.00

 

Alliant Techsystems Inc.

 

11-Sep-03

 

31-Oct-07

 

02799

 

US Bank

 

Texas Workers Comp

 

300,000.00

 

Alliant Techsystems Inc.

 

24-Sep-03

 

24-Sep-07

 

03051

 

US Bank

 

Egypt

 

2,150,000.00

 

Alliant Techsystems Inc.

 

15-Mar-04

 

30-Sep-07

 

03052

 

US Bank

 

Egypt

 

13,975,000.00

 

Alliant Techsystems Inc.

 

15-Mar-04

 

30-Jun-07

 

03175

 

US Bank

 

EPA - RTI NJ

 

1,963,000.00

 

Alliant Techsystems Inc.

 

10-Jun-04

 

19-May-07

 

03377

 

US Bank

 

Egypt

 

150,000.00

 

Alliant Techsystems Inc.

 

19-Oct-04

 

30-Jun-07

 

03433

 

US Bank

 

EPA - RTI NJ

 

500,000.00

 

Alliant Techsystems Inc.

 

15-Nov-04

 

2-Oct-07

 

03547

 

US Bank

 

GOI

 

59,700.00

 

Alliant Techsystems Inc.

 

8-Feb-05

 

30-Jun-07

 

03572

 

US Bank

 

MKEK

 

889,507.32

 

Alliant Techsystems Inc.

 

2-Mar-05

 

30-Jul-07

 

03631

 

US Bank

 

Oto Melara

 

287,600.00

 

Alliant Techsystems Inc.

 

14-Apr-05

 

31-May-07

 

03652

 

US Bank

 

Kuwait National Guard

 

622,801.80

 

Alliant Techsystems Inc.

 

27-Apr-05

 

30-Sep-07

 

03653

 

US Bank

 

Kuwait National Guard

 

311,400.90

 

Alliant Techsystems Inc.

 

27-Apr-05

 

30-Apr-07

 

03715

 

US Bank

 

Egypt

 

31,200.00

 

Alliant Techsystems Inc.

 

3-Jun-05

 

30-Sep-07

 

03718

 

US Bank

 

GOI

 

255,375.00

 

Alliant Techsystems Inc.

 

6-Jun-05

 

30-Jun-07

 

03728

 

US Bank

 

MKEK

 

147,581.14

 

Alliant Techsystems Inc.

 

16-Jun-05

 

20-Apr-07

 

03741

 

US Bank

 

MKEK

 

411,363.14

 

Alliant Techsystems Inc.

 

23-Jun-05

 

17-May-07

 

03906

 

US Bank

 

(Spain MOD) Mando De Apoyo Logistico

 

60,679.36

 

Alliant Techsystems Inc.

 

22-Nov-05

 

31-Jan-08

 

03952

 

US Bank

 

Alava Ingenieros SA

 

189,800.00

 

Alliant Techsystems Inc.

 

23-Dec-05

 

22-Jun-07

 

04019

 

US Bank

 

CONAE

 

200,000.00

 

Alliant Techsystems Inc.

 

7-Feb-06

 

30-Jul-07

 

04093

 

US Bank

 

Central Trust of China, Procurement Department

 

88,000.00

 

Alliant Techsystems Inc.

 

6-Apr-06

 

5-Jun-07

 

 

--------------------------------------------------------------------------------


 

LC#

 

Issuing
Bank

 

Beneficiary

 

Amount ($)

 

Applicant

 

Issue
Date

 

Expiry
Date

 

04193

 

US Bank

 

Oto Melara

 

229,164.00

 

Alliant Techsystems Inc.

 

11-Jul-06

 

31-Mar-07

 

04197

 

US Bank

 

GOI

 

128,700.00

 

Alliant Techsystems Inc.

 

20-Jul-06

 

30-Jun-07

 

04201

 

US Bank

 

Oto Melara

 

1,430,000.00

 

Alliant Techsystems Inc.

 

20-Jul-06

 

31-Dec-07

 

04232

 

US Bank

 

Rafael USA, Inc.

 

245,000.00

 

Alliant Techsystems Inc.

 

22-Aug-06

 

1-Jan-08

 

04233

 

US Bank

 

Rafael USA, Inc.

 

673,750.00

 

Alliant Techsystems Inc.

 

22-Aug-06

 

1-Jan-08

 

04234

 

US Bank

 

Rafael USA, Inc.

 

1,035,653.00

 

Alliant Techsystems Inc.

 

22-Aug-06

 

1-Jan-08

 

04238

 

US Bank

 

MKEK

 

19,798.00

 

Alliant Techsystems Inc.

 

24-Aug-06

 

31-Mar-07

 

04247

 

US Bank

 

Rafael USA, Inc.

 

5,859,000.00

 

Alliant Techsystems Inc.

 

31-Aug-06

 

17-Aug-07

 

04254

 

US Bank

 

UAE

 

98,500.00

 

Alliant Techsystems Inc.

 

7-Sep-06

 

31-Jan-08

 

04255

 

US Bank

 

UAE

 

197,000.00

 

Alliant Techsystems Inc.

 

7-Sep-06

 

31-Jan-08

 

00303

 

US Bank

 

Korean Aerospace Industries, Ltd.

 

220,000.00

 

Alliant Techsystems Inc.

 

28-Sep-06

 

31-Dec-07

 

00316

 

US Bank

 

Government of the Democratic Socialist Republic of Sri Lanka, Sri Lanka Navy

 

624,187.50

 

Alliant Techsystems Inc.

 

20-Oct-06

 

30-Nov-07

 

00318

 

US Bank

 

Government of the Democratic Socialist Republic of Sri Lanka, Sri Lanka Navy

 

1,248,375.00

 

Alliant Techsystems Inc.

 

20-Oct-06

 

30-Nov-07

 

00321

 

US Bank

 

RWM Schweiz AG

 

174,540.00

 

Alliant Techsystems Inc.

 

20-Nov-06

 

29-Feb-08

 

00323

 

US Bank

 

New Zealand Defence Force

 

89,640.43

 

Alliant Techsystems Inc.

 

6-Nov-06

 

30-Sep-07

 

00325

 

US Bank

 

RWM Schweiz

 

43,634.00

 

Alliant Techsystems Inc.

 

14-Dec-06

 

28-Mar-08

 

00332

 

US Bank

 

Government of Singapore

 

497,820.00

 

Alliant Techsystems Inc.

 

18-Jan-07

 

31-Jul-07

 

00333

 

US Bank

 

Government of Singapore

 

99,564.00

 

Alliant Techsystems Inc.

 

23-Jan-07

 

30-Sep-07

 

00335

 

US Bank

 

Old Republic Insurance Company

 

400,000.00

 

Alliant Techsystems Inc.

 

6-Dec-06

 

14-Nov-07

 

00339

 

US Bank

 

Minister For Defence

 

718,830.00

 

Alliant Techsystems Inc.

 

14-Dec-06

 

30-Dec-07

 

00348

 

US Bank

 

New Zealand Defence Force

 

135,261.00

 

Alliant Techsystems Inc.

 

9-Jan-07

 

31-Dec-07

 

00352

 

US Bank

 

Central Trust of China, Procurement Department

 

106,000.00

 

Alliant Techsystems Inc.

 

16-Jan-07

 

18-May-07

 

00356

 

US Bank

 

Singapore Technologies Kinetics Ltd.

 

317,257.90

 

Alliant Techsystems Inc.

 

29-Jan-07

 

24-Feb-08

 

00357

 

US Bank

 

Oto Melara

 

1,430,000.00

 

Alliant Techsystems Inc.

 

1-Feb-07

 

30-Jun-08

 

00368

 

US Bank

 

Oto Melara

 

250,250.00

 

Alliant Techsystems Inc.

 

16-Feb-07

 

30-Apr-08

 

00369

 

US Bank

 

Oto Melara

 

50,050.00

 

Alliant Techsystems Inc.

 

16-Feb-07

 

30-Apr-08

 

00370

 

US Bank

 

Oto Melara

 

357,500.00

 

Alliant Techsystems Inc.

 

16-Feb-07

 

30-Apr-08

 

00373

 

US Bank

 

Government of Singapore

 

1,319,625.00

 

Alliant Techsystems Inc.

 

26-Feb-07

 

30-Oct-07

 

 

--------------------------------------------------------------------------------


 

LC#

 

Issuing
Bank

 

Beneficiary

 

Amount ($)

 

Applicant

 

Issue
Date

 

Expiry
Date

 

00374

 

US Bank

 

Government of Singapore

 

263,925.00

 

Alliant Techsystems Inc.

 

23-Feb-07

 

30-Oct-07

 

00375

 

US Bank

 

Chairman, Cabinet Appointed Procurement Committee, Ministry of Defence

 

30,000.00

 

Alliant Techsystems Inc.

 

28-Feb-07

 

1-Nov-07

 

74401

 

US Bank

 

Reliance (bankruptcy)

 

999,364.00

 

Alliant Techsystems Inc.

 

20-Nov-91

 

27-Sep-07

 

75109

 

US Bank

 

(AIG) National Union Fire Insurance Co. of Pittsburgh, PA

 

13,210,888.00

 

Alliant Techsystems Inc.

 

28-Oct-93

 

30-Sep-07

 

205936015

 

Calyon

 

MN Pollution Control Agency

 

1,961,276.00

 

Alliant Techsystems Inc.

 

28-Feb-02

 

28-Feb-08

 

205936017

 

Calyon

 

ID Environmental Agency

 

923,086.00

 

Alliant Techsystems Inc.

 

28-Feb-02

 

28-Feb-08

 

216436002

 

Calyon

 

UT Dept of Environmental Quality

 

6,294,609.00

 

Alliant Techsystems Inc.

 

13-Jun-02

 

13-Jun-08

 

221836013

 

Calyon

 

VA Dept of Environmental Quality

 

2,595,784.00

 

Alliant Techsystems Inc.

 

6-Aug-02

 

6-Aug-07

 

223436029

 

Calyon

 

EPA-Rockaway Borough-NJ

 

1,930,000.00

 

Alliant Techsystems Inc.

 

20-Aug-02

 

20-Aug-07

 

500536002

 

Calyon

 

Egypt

 

329,976.02

 

Alliant Techsystems Inc.

 

5-Jan-05

 

30-Jun-07

 

00053

 

US Bank

 

Heilongjiang Beafang Special Equipment Company Ltd.

 

20,464.00

 

Alliant Techsystems Inc.

 

27-Sep-06

 

1-May-07

 

00094

 

US Bank

 

Mudanjiang Beifang Alloy Tools Co., Ltd.

 

535,590.00

 

Alliant Techsystems Inc.

 

16-Feb-07

 

5-May-07

 

00383

 

US Bank

 

BAE Systems Hagglunds AB

 

2,000,000.00

 

Alliant Techsystems Inc.

 

22-Mar-07

 

30-Apr-08

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Name of Initial
Lender

 

Revolving
Commitment
($)

 

Term A
Commitment
($)

 

Domestic
Lending Office

 

Eurodollar
Lending Office

Bank of America, N.A.

 

$

43,548,387.00

 

$

 23,951,613.00

 

For Payments and Requests for
Credit Extensions:

Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-706-02-25
Concord, CA 94520
Attention:
[contact information]

 

Other Notices:

Bank of America, N.A.
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention:
[contact information]

 

For Payments and Requests for
Credit Extensions:

Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-706-02-25
Concord, CA 94520
Attention:
[contact information]

 

Other Notices:

Bank of America, N.A.
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention:
[contact information]

 

--------------------------------------------------------------------------------


 

Bank of Tokyo- Mitsubishi Trust Company

 

$

32,258,065.00

 

$

17,741,935.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Calyon New York Branch

 

$

43,548,387.00

 

$

23,951,613.00

 

Credit Contact:

[contact information]

 

Administrative and Letters of Credit Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Administrative and Letters of Credit Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Commerzbank AG, New York and Grand Cayman Branch

 

$

22,580,645.00

 

$

12,419,355.00

 

Business/Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

Business/Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

 

 

 

 

 

 

 

 

Fortis Capital Corp

 

$

22,580,645.00

 

$

12,419,355.00

 

Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

General Electric Capital Corporation

 

$

12,903,266.00

 

$

7,096,774.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

Goldman Sachs Credit Partners L.P.

 

$

22,580,645.00

 

$

12,419,355.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Hua Nan Commercial Bank, Ltd., New York Agency

 

$

9,677,419.00

 

$

5,322,581.00

 

Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Administrative Contact:

[contact information]

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

$

32,258,065.00

 

$

17,741,935.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Merrill Lynch Bank USA

 

$

22,580,645.00

 

$

12,419,355.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

Mizuho Corporate Bank Ltd. New York Branch

 

$

22,580,645.00

 

$

12,419,355.00

 

Primary Contact:

[contact information]

 

Secondary Contact:

[contact information]

 

Primary Contact:

[contact information]

 

Secondary Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

National City Bank

 

$

22,580,645.00

 

$

12,419,355.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

People’s Bank

 

$

12,903,266.00

 

$

7,096,774.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Regions Bank

 

$

22,580,645.00

 

$

12,419,355.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

Royal Bank of Scotland plc

 

$

38,709,677.00

 

$

21,290,323.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

The Bank of New York

 

$

32,258,065.00

 

$

17,741,935.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

The Northern Trust Company

 

$

12,903,266.00

 

$

7,096,774.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

United Overseas Bank Limited, New York Agency

 

$

32,258,065.00

 

$

17,741,935.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

38,709,677.00

 

$

21,290,323.00

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

Credit Contact:

[contact information]

 

Operations Contact:

[contact information]

 

--------------------------------------------------------------------------------


 

Schedule 5.03

 

CERTAIN AUTHORIZATIONS

 

A.              UCC filings, tax notices or affidavits and any related fees to
be filed or paid in the following jurisdictions:

 

 

 

Secretary of State

 

Entity

 

Office

 

 

 

 

 

Alliant Techsystems Inc.

 

Delaware

 

Ammunition Accessories Inc.

 

Delaware

 

ATK Commercial Ammunition Company Inc.

 

Delaware

 

ATK Commercial Ammunition Holdings Company Inc.

 

Delaware

 

ATK Launch Systems Inc.

 

Delaware

 

Federal Cartridge Company

 

Minnesota

 

Micro Craft Inc.

 

Minnesota

 

 

B.              Fixture filings and mortgage filings and any related fees to be
filed or paid in the relevant jurisdictional counties.

 

C.              Securities filings that may be required pursuant to any
applicable law in connection with the exercise of any rights and remedies with
respect to the Collateral.

 

D.              Any filings to be filed with respect to assignable Government
Contracts as required by the Assignment of Claims Act and the Assignment of
Claims Regulations.

 

E.              All prepayments, notices, consents and other documentation
required to terminate the obligations owing under the Existing Credit Agreement
and Existing L/C Facility.

 

--------------------------------------------------------------------------------


 

Schedule 5.05

 

MATERIAL DEBT AND LIABILITIES

 

As of December 31, 2006

 

 

 

 

 

 

 

Year Payment is Due

 

 

 

 

 

Total 5 Yr

 

 

 

Total

 

 

 

4Q FY07

 

FY08

 

FY09

 

FY10

 

FY11

 

FY12

 

Obligations

 

Beyond

 

Obligations

 

Long-term Debt

 

$

81,750

 

$

77,000

 

$

189,000

 

$

—

 

$

—

 

$

300,000

 

$

647,750

 

$

880,000

 

$

1,527,750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest on debt

 

16,209

 

63,445

 

61,587

 

48,950

 

48,950

 

44,481

 

283,622

 

269,288

 

552,910

 

Operating leases

 

13,034

 

43,409

 

36,546

 

28,433

 

24,338

 

11,927

 

157,687

 

11,960

 

169,647

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital leases

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental remediation costs, net

 

372

 

5,722

 

151

 

888

 

2,032

 

1,620

 

10,785

 

14,702

 

25,487

 

Pension and other

 

37,435

 

144,990

 

152,650

 

147,100

 

151,550

 

158,270

 

791,995

 

879,440

 

1,671,435

 

PRB contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Letters of credit

 

5,377

 

72,354

 

—

 

—

 

—

 

—

 

77,731

 

—

 

77,731

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guarantees*

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other obligations**

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

--------------------------------------------------------------------------------

*Guarantees should include guarantees of third parties (not other ATK entities).

 

**Other Obligations: include unconditional purchase obligations, defined as “an
obligation to transfer funds in the future for fixed or minimum amounts, or
quantities of goods or services at fixed or minimum prices.” It must be
noncancelable, or cancelable only upon the occurrence of some remote contingency
or with the permission of the other party. An example is if we have entered into
an agreement to purchase X amount of a raw material at X dollar amount in the
future, and we cannot cancel that agreement (except in the instances stated
above).

 

--------------------------------------------------------------------------------


 

Schedule 5.08(c)

 

REAL PROPERTY OWNED BY LOAN PARTIES

 

--------------------------------------------------------------------------------

* Indicates the real property mortgaged pursuant to this Agreement.

 

3309 North Reseda Circle

23100 Sugar Bush Road NW

Mesa, AZ 85215

Elk River, MN 55330-9157

Maricopa County

Benton County

Record Owner: Alliant Techsystems Inc.

Record Owner: Alliant Techsystems Inc.

 

 

*Elkton Defense Launch Vehicles

*Bacchus Works (Plant 1)

55 Thiokol Road

8400 West 5000 South

Elkton, MD 21922

Magna, UT 84044-0098

Cecil County

Salt Lake County

Record Owner: Alliant Techsystems Inc.

Record Owner: Alliant Techsystems Inc.

 

 

*ABL West Virginia/Maryland

*Bacchus Works (Bacchus West)

Alleghany County, MD

8400 West 5000 South

Record Owner: Alliant Techsystems Inc.

Magna, UT 84044-0098

 

Salt Lake County

 

Record Owner: Alliant Techsystems Inc.

 

 

*Allegany Ballistics Lab

*Bacchus Works (Buffer Zone Land)

210 State Route 956

8400 West 5000 South

Rocket Center, WV 26726

Magna, UT 84044-0098

Mineral County

Salt Lake County

Record Owner: Alliant Techsystems Inc.

Record Owner: Alliant Techsystems Inc.

 

 

*890 Ogden Canyon Road

*Bacchus Works (High-Tech Structures Facility)

Ogden, UT 84401

8400 West 5000 South

Weber County

Magna, UT 84044-0098

Record Owner: ATK Launch Systems Inc.

Salt Lake County

 

Record Owner: Alliant Techsystems Inc.

 

 

*2299 Snake River Avenue

*Northern Utah Manufacturing Area

Lewiston, ID 83501

9160 North Hwy 83

Nez Perce County

Brigham City, UT 84302

Record Owner: Ammunition Accessories Inc.

Box Elder County

 

Record Owner: ATK Launch Systems Inc.

 

 

*1053 Snake River Avenue

*900 Ehlen Drive

Lewiston, ID 83501

Anoka, MN 55303-1778

Nez Perce County

Anoka County

Record Owner: Ammunition Accessories Inc.

Record Owner: Federal Cartridge Company

 

 

*150 Southport Avenue

 

Lewiston, ID 83501

 

Nez Perce County

 

Record Owner: Ammunition Accessories Inc.

 

 

--------------------------------------------------------------------------------


 

Schedule 5.09(c)

 

TREATMENT, STORAGE AND DISPOSAL MATTERS

 

Alliant Techsystems Inc.’s and its Subsidiaries’ Treatment, Storage, Disposal
Facilities.

 

Propulsion & Controls Division

 

ATK Launch Systems

55 Thiokol Road

 

P.O. Box 707

Elkton, MD 21921

 

Brigham City, UT 84302

MDD003067121

 

UTD009081357

 

 

 

ATK Launch Systems

 

Ammunition and Energetics Division

P.O. Box 98

 

Radford Army Ammunition Plant

Magna, UT 84044-0098

 

Route 114

UTD001705029

 

Radford, VA 24141-0100

 

 

VA1210020730

 

 

 

Advanced Weapons Division

 

Tactical Systems Division

23100 Sugar Bush Road

 

210 State Route 956

Elk River, MN 55330

 

Rocket Center, WV 26726-3548

MND081138604

 

WV0170023691

 

 

 

Federal Cartridge Company

 

Lake City Ammunition Division

900 Ehlen Drive

 

MO Hwy 7 & 78

Anoka, MN 55303

 

Independence, MO 64051

MND006156590

 

MO4213820489

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS 

 

Part A: Subsidiaries of Alliant Techsystems Inc.

 

Ammunition Accessories Inc.

ATK Commercial Ammunition Company Inc.

ATK Commercial Ammunition Holdings Company Inc.

ATK Insurance Company

ATK Launch Systems Inc.

ATK Space Systems Inc.

COI Ceramics, Inc.

Federal Cartridge Company

Micro Craft Inc.

 

Part B: Other Equity Investments of Alliant Techsystems Inc.

 

1.              ATK Space Systems Inc. holds a 59% Equity Interest (4,343,300
Shares) in COI Ceramics, Inc.

 

2.              See “Schedule 7.03(d) - Existing Investments.”

 

--------------------------------------------------------------------------------


 

Part C: Loan Parties Company Information.

 

 

 

State of

 

Address of

 

U.S. Taxpayer

Company

 

Organization

 

Principal Place of Business

 

I.D. Number

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Delaware

 

5050 Lincoln Drive

 

41-1672694

 

 

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

Ammunition Accessories Inc.

 

Delaware

 

2299 Snake River Avenue

 

63-1287464

 

 

 

 

Lewiston, ID 83501

 

 

 

 

 

 

 

 

 

ATK Commercial Ammunition

 

Delaware

 

5050 Lincoln Drive

 

41-2022465

Company Inc.

 

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

ATK Commercial Ammunition

 

Delaware

 

5050 Lincoln Drive

 

20-4048077

Holdings Company Inc.

 

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

ATK Launch Systems Inc.

 

Delaware

 

P.O. Box 707

 

36-2678716

 

 

 

 

Brigham City, UT 84302

 

 

 

 

 

 

 

 

 

ATK Space Systems Inc.

 

Delaware

 

Park Plaza 2, Suite 350, 2150

 

33-0517898

 

 

 

 

South 1300 East

 

 

 

 

 

 

Salt Lake City, UT 84106

 

 

 

 

 

 

 

 

 

Federal Cartridge Company.

 

Minnesota

 

900 Ehlen Drive

 

41-0252320

 

 

 

 

Anoka, MN 55303

 

 

 

 

 

 

 

 

 

Micro Craft Inc.

 

Minnesota

 

207 Big Springs Avenue

 

62-0601440

 

 

 

 

PO Box 370

 

 

 

 

 

 

Tullahoma, TN 37388

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01(b)

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02(e)

 

EXISTING INDEBTEDNESS

 

1.             $400,000,000 (in the aggregate) 6.75% Senior Subordinated Notes
due 2016 issued by Alliant Techsystems Inc.

 

2.             $280,000,000 2.75% convertible senior subordinated notes due 2024
issued by Alliant Techsystems Inc.

 

3.             $200,000,000 3.00% convertible senior subordinated notes due 2024
issued by Alliant Techsystems Inc.

 

4.             $300,000,000 2.75% convertible senior subordinated notes due 2011
issued by Alliant Techsystems Inc.

 

5.             See “Schedule 1.01 - Existing Letters of Credit.”

 

--------------------------------------------------------------------------------


 

Schedule 7.03(d)

 

EXISTING INVESTMENTS

 

 

 

 

 

 

 

Estimated

Issuer

 

Shareholder

 

No. of Shares held

 

Value of Shares

 

 

 

 

 

 

 

Platform International

 

ATK Space Systems Inc.

 

1,000,000

 

$10,000 - $50,000

 

 

 

 

 

 

 

Rocketplane Kistler, Inc.

 

ATK Launch Systems Inc.

 

47,802

 

$1,000,000

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

Borrower:

 

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

Attention:

 

 

[contact information]

 

 

 

Administrative Agent:

 

For payments and Requests for Credit Extensions

 

 

Bank of America, N.A.

 

 

2001 Clayton Road

 

 

Mail Code: CA4-706-02-25

 

 

Concord, CA 94520

 

 

Attention:

 

 

[contact information]

 

 

 

 

 

Bank of America, N.A.

 

 

New York, N.Y.

 

 

ABA# [number]

 

 

Account No.: [number]

 

 

Attn: Credit Services

 

 

Ref: Alliant Techsystems Inc.

 

 

 

 

 

Other Notices as Administrative Agent:

 

 

Bank of America, N.A.

 

 

Agency Management

 

 

Attention:

 

 

[contact information]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                       ,

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

 

The undersigned hereby requests pursuant to Section 2.02(a) of the Agreement
(select one):

 

o A Borrowing of [Term] [Revolving] Loans

 

o A conversion or continuation of [Term] [Revolving] Loans

 

1.             On
                                                               (a Business Day).

 

2.             In the aggregate principal amount of $
                             .

 

3.             Comprised of [Eurodollar Loans] [Base Rate Loans] [to be
borrowed] [to be continued] [to be converted into [Eurodollar Loans] [Base Rate
Loans]].

 

4.             For Eurodollar Rate Loans to be borrowed, continued or converted
into: with an Interest Period of         months.

 

Any request for a Revolving Credit Borrowing herein complies with the proviso to
the first sentence of Section 2.01(a) of the Agreement.

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                       ,

 

To:

Bank of America, N.A., as Swing Line Lender and

 

Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

 

The undersigned hereby requests a Swing Line Loan pursuant to Section 2.04(b) of
the Agreement:

 

1.             On
                                                                               (a
Business Day).

 

2.             In the principal amount of $                                 .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

$

, 2007

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of            DOLLARS AND            CENTS ($         ) or, if
less, the unpaid principal amount of the [Term A Loan] [Incremental Term Loan]
made by the Lender to the Borrower under that certain Amended and Restated
Credit Agreement, dated as of March 29, 2007 (as amended, restated, extended,
supplemented [(including pursuant to the Incremental Term Facility Supplement
dated           ,         )] or otherwise modified in writing from time to time,
the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, the other Agents and the Arrangers.

 

The Borrower promises to pay interest on the unpaid principal amount of the
[Term A Loan] [Incremental Term Loan] until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The [Term A Loan] [Incremental Term Loan] made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

Except as provided in the Agreement, this [Term A Note] [Incremental Term Loan]
may not be assigned by the Lender to any Person.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Loan Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

$

, 2007

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of        DOLLARS AND          CENTS ($          ) or, if less,
the aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of March 29, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

 

The Borrower promises to pay interest on the unpaid principal amount of all
Revolving Credit Loans until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

Except as provided in the Agreement, this Revolving Credit Note may not be
assigned by the Lender to any Person.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Loan Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  , 20    

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                          of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant or independent chartered accountant
required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the actual knowledge of the undersigned as of the date of this Compliance
Certificate, during such fiscal period the Borrower performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in the other Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                 ,                           .

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

For the Quarter/Year ended                                                     
(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.10 (a) — Consolidated Interest Coverage Ratio.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$

 

 

 

 

 

 

 

2.

Consolidated Interest Charges (see below) for Subject Period:

$

 

 

 

 

 

 

 

3.

Income tax expenses for Subject Period:

$

 

 

 

 

 

 

4.

Depreciation and amortization for Subject Period:

$

 

 

 

 

 

 

 

5.

Non-recurring or extraordinary, non-cash expenses for Subject Period or any
future period in an amount not to exceed $25,000,000 for Subject Period:

$

 

 

 

 

 

 

 

6.

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5):

$

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

 

 

 

 

 

 

 

1.

Sum of interest, premium payments, debt discount, fees, charges and related
expenses (excluding expenses of issuance) in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP for Subject Period:

$

 

 

 

 

 

 

 

2.

Portion of rent expense on a consolidated basis for Subject Period under
Capitalized Leases treated as interest in accordance with GAAP:

$

 

 

 

 

 

 

 

3.

Consolidated Interest Charges (Lines I.B.1 + 2)

$

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.6 ÷ Line I.B.3):

         to 1.00

 

 

 

 

 

 

Minimum required: 3.00 to 1.00 as of the end of each Statement Date.

 

 

--------------------------------------------------------------------------------


 

II.

Section 7.10 (b) — Consolidated Leverage Ratio.

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money (whether
current or long term) and all obligations evidenced by bonds, debentures, notes,
loan agreements and similar instruments:

$

 

 

 

 

 

 

 

2.

Outstanding principal amount of all purchase money Indebtedness:

$

 

 

 

 

 

 

 

3.

Direct or contingent obligations arising under Financial Letters of Credit,
bankers’ acceptances, bank guarantees and similar instruments:

$

 

 

 

 

 

 

 

4.

Obligations in respect of the deferred price of property or services (other than
trade accounts payable in the ordinary course of business):

$

 

 

 

 

 

 

 

5.

Attributable Indebtedness:

$

 

 

 

 

 

 

 

6.

All obligations in respect of Disqualified Equity Interests:

$

 

 

 

 

 

 

 

7.

Off-Balance Sheet Liabilities:

 

 

 

 

 

 

 

 

8.

Without duplication, all Guarantees (excluding Performance Guarantees) with
respect to outstanding Indebtedness described above of Persons other than the
Borrower and its Subsidiaries:

$

 

 

 

 

 

 

 

9.

All Indebtedness of the types described above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law) in which
the Borrower or a Subsidiary is a general partner or joint venturer unless such
Indebtedness is expressly non-recourse to the Borrower and its Subsidiaries:

$

 

 

 

 

 

 

 

10.

Consolidated Funded Indebtedness (Line II.A.1+2+3+4+5+6+7+8+9):

$

 

 

 

 

 

 

B

Consolidated EBITDA for Subject Period (Line I.A.6 above):

$

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.10 ÷ Line II.B):

        to 1.00

 

--------------------------------------------------------------------------------


 

Maximum permitted:  From Restatement Closing Date through
March 31, 2007, 4.5:1:00;
from April 1, 2007 through June 30, 2007, 4.5:1:00; 
from July 1, 2007 through September 30, 2007, 4.25:1:00; 
from October 1, 2007 through June 30, 2008, 4.25:100; 
from July 1, 2008 and each fiscal quarter thereafter, 4.00:1:00.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[             ] (the “Assignor”) and [             ] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

2.

 

Assignee:                                                              [and is
an

 

 

 

Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

3.

 

Borrower:

Alliant Techsystems Inc.

 

 

 

 

4.

 

Administrative  Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement, dated as of March 29, 2007 among
Alliant Techsystems Inc., the Lenders party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

 

--------------------------------------------------------------------------------


 

6. Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans(1)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

[7. Trade Date:                                           ](2)

 

Effective Date:                                         , 20     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments for Term A Loans [Incremental Term Loan].

 

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](3)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3) To be added for the Borrower and/or other parties (e.g. Swing Line Lender or
L/C Issuer) only to the extent such consent is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Amended and Restated Credit Agreement, dated as of March 29,
2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among
Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, the other Agents and the
Arrangers.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the

 

--------------------------------------------------------------------------------


 

Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender.

 

2.             Payments. [From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.] [From and after
the Effective Date, the Administrative Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.](4)

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------

(4) Administrative Agent to select first or second alternative.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXECUTION COPY

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

Dated as of March 29, 2007

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

Section 1.

Guaranty; Limitation of Liability

1

 

 

 

Section 2.

Guaranty Absolute

2

 

 

 

Section 3.

Waivers and Acknowledgments

4

 

 

 

Section 4.

Subrogation

4

 

 

 

Section 5.

Payments Free and Clear of Taxes, Etc.

5

 

 

 

Section 6.

Representations and Warranties

8

 

 

 

Section 7.

Covenants

8

 

 

 

Section 8.

Amendments, Guaranty Supplements, Etc.

8

 

 

 

Section 9.

Notices, Etc.

9

 

 

 

Section 10.

No Waiver; Remedies

10

 

 

 

Section 11.

Right of Set-off

10

 

 

 

Section 12.

Indemnification

10

 

 

 

Section 13.

Subordination

11

 

 

 

Section 14.

Continuing Guaranty; Assignments under the Credit Agreement

12

 

 

 

Section 15.

Execution in Counterparts

12

 

 

 

Section 16.

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

12

 

 

 

Exhibit A - Guaranty Supplement

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of March 29, 2007 (this
“Guaranty”), made by the Persons listed on the signature pages hereof and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT. Alliant Techsystems Inc., a Delaware corporation (the
“Borrower”), is party to that certain Amended and Restated Credit Agreement
dated as of March 29, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lenders party thereto, BANK OF AMERICA, N.A, as
Administrative Agent for such Lenders, the other Agents and the Arrangers. Each
Guarantor may receive, directly or indirectly, a portion of the proceeds of the
Loans under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement and the entry by
the Hedge Banks into Secured Hedge Agreements from time to time that each
Guarantor shall have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and the Hedge Banks to enter into Secured Hedge Agreements from
time to time, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:

 


SECTION 1.        GUARANTY; LIMITATION OF LIABILITY.  (A)  EACH GUARANTOR HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE PUNCTUAL PAYMENT WHEN
DUE, WHETHER AT SCHEDULED MATURITY OR ON ANY DATE OF A REQUIRED PREPAYMENT OR BY
ACCELERATION, DEMAND OR OTHERWISE, OF ALL OBLIGATIONS OF EACH OTHER LOAN PARTY
NOW OR HEREAFTER EXISTING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY EXTENSIONS, MODIFICATIONS, SUBSTITUTIONS, AMENDMENTS OR
RENEWALS OF ANY OR ALL OF THE FOREGOING OBLIGATIONS), WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, AND WHETHER FOR PRINCIPAL, INTEREST, PREMIUMS,
FEES, INDEMNITIES, CONTRACT CAUSES OF ACTION, COSTS, EXPENSES OR OTHERWISE (SUCH
OBLIGATIONS BEING THE “GUARANTEED OBLIGATIONS”), AND AGREES TO PAY ANY AND ALL
EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) INCURRED
BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN ENFORCING ANY RIGHTS
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH GUARANTOR’S LIABILITY SHALL EXTEND TO ALL AMOUNTS THAT
CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND WOULD BE OWED BY ANY OTHER
LOAN PARTY TO ANY SECURED PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS BUT
FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO THE EXISTENCE
OF A BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING INVOLVING SUCH OTHER LOAN
PARTY.


 


(B)       EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY CONFIRMS THAT IT IS
THE INTENTION OF ALL SUCH PERSONS THAT THIS GUARANTY AND THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR
PURPOSES OF DEBTOR RELIEF LAWS, THE UNIFORM FRAUDULENT CONVEYANCE

 

--------------------------------------------------------------------------------



 


ACT, THE UNIFORM FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN, FEDERAL OR
STATE LAW TO THE EXTENT APPLICABLE TO THIS GUARANTY AND THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER. TO EFFECTUATE THE FOREGOING INTENTION, THE ADMINISTRATIVE
AGENT, THE OTHER SECURED PARTIES AND THE GUARANTORS HEREBY IRREVOCABLY AGREE
THAT THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY AT ANY TIME SHALL BE
LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE OBLIGATIONS OF SUCH
GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING A FRAUDULENT TRANSFER OR
CONVEYANCE.


 


(C)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IF
ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO ANY SECURED PARTY UNDER THIS
GUARANTY OR ANY OTHER GUARANTY BY SUCH GUARANTOR, SUCH GUARANTOR WILL
CONTRIBUTE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER
GUARANTOR AND EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID
TO THE SECURED PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.


 


(D)       TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE A PAYMENT UNDER THIS
GUARANTY OF ALL OR ANY OF THE GUARANTEED OBLIGATIONS (A “GUARANTOR PAYMENT”)
WHICH, TAKING INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR
CONCURRENTLY MADE BY THE OTHER GUARANTORS, EXCEEDS THE AMOUNT WHICH SUCH
GUARANTOR WOULD OTHERWISE HAVE PAID IF EACH GUARANTOR HAD PAID THE AGGREGATE
GUARANTEED OBLIGATIONS SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME
PROPORTION THAT SUCH GUARANTOR’S “ALLOCABLE AMOUNT” (AS DEFINED BELOW) (IN
EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE TO THE AGGREGATE
ALLOCABLE AMOUNTS OF ALL GUARANTORS IN EFFECT IMMEDIATELY PRIOR TO THE MAKING OF
SUCH GUARANTOR PAYMENT, THEN, SUBJECT TO SECTION 4 HEREOF SUCH GUARANTOR SHALL
BE ENTITLED TO RECEIVE CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE
REIMBURSED BY, EACH OF THE OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY
PRIOR TO SUCH GUARANTOR PAYMENT. AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE
AMOUNT” OF ANY GUARANTOR SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM WHICH
COULD THEN BE RECOVERED FROM SUCH GUARANTOR UNDER THIS GUARANTY AFTER GIVING
EFFECT TO SECTION 1(B) HEREOF. THIS SECTION 1(D) IS INTENDED ONLY TO DEFINE THE
RELATIVE RIGHTS OF GUARANTORS AND NOTHING SET FORTH IN THIS SECTION 1(D) IS
INTENDED TO OR SHALL IMPAIR THE OBLIGATIONS OF GUARANTORS, JOINTLY AND
SEVERALLY, TO PAY ANY AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE
IN ACCORDANCE WITH THE TERMS OF THIS GUARANTY.


 


SECTION 2.        GUARANTY ABSOLUTE.  EACH GUARANTOR GUARANTEES THAT THE
GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER IN
EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF ANY
SECURED PARTY WITH RESPECT THERETO. THE OBLIGATIONS OF EACH GUARANTOR UNDER OR
IN RESPECT OF THIS GUARANTY ARE INDEPENDENT OF THE GUARANTEED OBLIGATIONS OR ANY
OTHER OBLIGATIONS OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED
AGAINST EACH GUARANTOR TO ENFORCE THIS GUARANTY, IRRESPECTIVE OF WHETHER ANY
ACTION IS BROUGHT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR WHETHER THE
BORROWER OR ANY OTHER LOAN PARTY IS JOINED IN ANY SUCH ACTION OR ACTIONS. THE
LIABILITY OF EACH GUARANTOR UNDER THIS GUARANTY SHALL BE IRREVOCABLE, ABSOLUTE
AND UNCONDITIONAL IRRESPECTIVE OF, AND EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY DEFENSES IT MAY NOW HAVE OR HEREAFTER ACQUIRE IN ANY WAY RELATING TO, ANY OR
ALL OF THE FOLLOWING:


 


(A)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO;

 

--------------------------------------------------------------------------------


 


(B)       ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF
ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR OTHERWISE;


 


(C)       ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL OR
ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR
CONSENT TO DEPARTURE FROM, ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS;


 


(D)       ANY MANNER OF APPLICATION OF COLLATERAL OR ANY OTHER COLLATERAL, OR
PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF
SALE OR OTHER DISPOSITION OF ANY COLLATERAL OR ANY OTHER COLLATERAL FOR ALL OR
ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF ANY LOAN PARTY
UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


(E)       ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE STRUCTURE OR
EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(F)        ANY FAILURE OF ANY SECURED PARTY TO DISCLOSE TO ANY LOAN PARTY ANY
INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO SUCH SECURED PARTY (EACH GUARANTOR WAIVING ANY DUTY ON THE
PART OF THE SECURED PARTIES TO DISCLOSE SUCH INFORMATION);


 


(G)       THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS GUARANTY,
ANY GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR ANY OTHER GUARANTY OR
AGREEMENT OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR OTHER
GUARANTOR OR SURETY WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR


 


(H)       ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE OF
LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY ANY
SECURED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

--------------------------------------------------------------------------------


 


SECTION 3.        WAIVERS AND ACKNOWLEDGMENTS.  (A)  EACH GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES PROMPTNESS, DILIGENCE, NOTICE OF
ACCEPTANCE, PRESENTMENT, DEMAND FOR PERFORMANCE, NOTICE OF NONPERFORMANCE,
DEFAULT, ACCELERATION, PROTEST OR DISHONOR AND ANY OTHER NOTICE WITH RESPECT TO
ANY OF THE GUARANTEED OBLIGATIONS AND THIS GUARANTY AND ANY REQUIREMENT THAT ANY
SECURED PARTY PROTECT, SECURE, PERFECT OR INSURE ANY LIEN OR ANY PROPERTY
SUBJECT THERETO OR EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY LOAN PARTY
OR ANY OTHER PERSON OR ANY COLLATERAL.


 


(B)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT
TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN
NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE
FUTURE.


 


(C)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES (I) ANY
DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION OF
REMEDIES BY ANY SECURED PARTY THAT IN ANY MANNER IMPAIRS, REDUCES, RELEASES OR
OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER RIGHTS OF SUCH
GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR
OR ANY OTHER PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF
SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH
GUARANTOR HEREUNDER.


 


(D)       EACH GUARANTOR ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT MAY, WITHOUT
NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND WITHOUT AFFECTING THE LIABILITY OF
SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE UNDER ANY MORTGAGE, TRUST DEEDS OR
DEED OF TRUST BY NONJUDICIAL SALE, AND EACH GUARANTOR HEREBY WAIVES ANY DEFENSE
TO THE RECOVERY BY THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
AGAINST SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY
DEFENSE OR BENEFITS THAT MAY BE AFFORDED BY APPLICABLE LAW.


 


(E)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY DUTY
ON THE PART OF ANY SECURED PARTY TO DISCLOSE TO SUCH GUARANTOR ANY MATTER, FACT
OR THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY OR ANY
OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY SUCH SECURED PARTY.


 


(F)        EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL DIRECT
AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 2 AND THIS SECTION 3 ARE
KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 


SECTION 4.        SUBROGATION.  EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY AGREES NOT TO EXERCISE ANY RIGHTS THAT IT MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER INSIDER
GUARANTOR THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR ENFORCEMENT OF
SUCH GUARANTOR’S OBLIGATIONS UNDER OR IN RESPECT OF THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNIFICATION AND ANY RIGHT TO
PARTICIPATE IN ANY CLAIM OR REMEDY OF ANY SECURED PARTY AGAINST THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OTHER INSIDER GUARANTOR OR ANY COLLATERAL, WHETHER
OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE
OR COMMON LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER INSIDER GUARANTOR, DIRECTLY OR
INDIRECTLY, IN

 

--------------------------------------------------------------------------------


 


CASH OR OTHER PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY
ON ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS AND UNTIL ALL OF THE
GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL
HAVE BEEN PAID IN FULL IN CASH, ALL LETTERS OF CREDIT AND ALL SECURED HEDGE
AGREEMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED AND THE COMMITMENTS SHALL HAVE
EXPIRED OR BEEN TERMINATED. IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR IN
VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE AT ANY TIME PRIOR TO THE LATEST
OF (A) THE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY, (B) THE MATURITY DATE FOR THE REVOLVING
CREDIT FACILITY AND (C) THE LATEST DATE OF EXPIRATION, TERMINATION OR CASH
COLLATERALIZATION OR PROVISION OF CREDIT SUPPORT (AS DEFINED BELOW) THEREFOR OF
ALL LETTERS OF CREDIT AND THE EXPIRATION OR TERMINATION OF ALL SECURED HEDGE
AGREEMENTS, SUCH AMOUNT SHALL BE RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF
THE SECURED PARTIES, SHALL BE SEGREGATED FROM OTHER PROPERTY AND FUNDS OF SUCH
GUARANTOR AND SHALL FORTHWITH BE PAID OR DELIVERED TO THE ADMINISTRATIVE AGENT
IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT OR ASSIGNMENT)
TO BE CREDITED AND APPLIED TO THE GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THIS GUARANTY, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS, OR TO BE HELD AS COLLATERAL FOR ANY GUARANTEED
OBLIGATIONS OR OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY THEREAFTER ARISING. IF
(I) ANY GUARANTOR SHALL MAKE PAYMENT TO ANY SECURED PARTY OF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS, (II) ALL OF THE GUARANTEED OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL HAVE BEEN PAID IN FULL IN CASH,
(III) THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY SHALL HAVE OCCURRED
AND (IV) ALL LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED OR, PRIOR
TO THE DATE OF EXPIRATION OR TERMINATION, BEEN CASH COLLATERALIZED OR CREDIT
SUPPORT THEREFOR SHALL OTHERWISE HAVE BEEN PROVIDED IN A MANNER SATISFACTORY TO
THE RESPECTIVE L/C ISSUER IN ITS SOLE DISCRETION (“CREDIT SUPPORT”) AND ALL
SECURED HEDGE AGREEMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, THE SECURED
PARTIES WILL, AT SUCH GUARANTOR’S REQUEST AND EXPENSE, EXECUTE AND DELIVER TO
SUCH GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY, NECESSARY TO EVIDENCE THE TRANSFER BY SUBROGATION TO
SUCH GUARANTOR OF AN INTEREST IN THE GUARANTEED OBLIGATIONS RESULTING FROM SUCH
PAYMENT MADE BY SUCH GUARANTOR PURSUANT TO THIS GUARANTY.


 


SECTION 5.        PAYMENTS FREE AND CLEAR OF TAXES, ETC.  (A)  UNLESS PROVIDED
OTHERWISE IN SECTION 5(G), ANY AND ALL PAYMENTS MADE BY ANY GUARANTOR TO, OR FOR
THE ACCOUNT OF A SECURED PARTY, UNDER OR IN RESPECT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT SHALL BE MADE, IN ACCORDANCE WITH SECTION 3.01 OF THE CREDIT
AGREEMENT, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES. IF ANY GUARANTOR SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM
OR IN RESPECT OF ANY SUM PAYABLE UNDER OR IN RESPECT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT TO ANY SECURED PARTY, UNLESS PROVIDED OTHERWISE IN
SECTION 5(G), (I) THE SUM PAYABLE BY SUCH GUARANTOR SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT HAVE MADE
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 5(A)), SUCH SECURED PARTY RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH
GUARANTOR SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH GUARANTOR SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)       IN ADDITION, EACH GUARANTOR AGREES TO PAY ANY PRESENT OR FUTURE OTHER
TAXES THAT ARISE FROM ANY PAYMENT MADE BY OR ON BEHALF OF SUCH GUARANTOR UNDER
OR IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF,

 

--------------------------------------------------------------------------------


 


PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS. IF A GUARANTOR IS REQUIRED TO PAY MATERIAL AMOUNTS OF ANY OTHER
TAXES WITH RESPECT TO ANY LOAN DOCUMENT, THEN THE APPLICABLE SECURED PARTY SHALL
TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE
REASONABLE JUDGMENT OF SUCH SECURED PARTY, AND AS MAY BE REASONABLY NECESSARY
(INCLUDING DESIGNATION OF A DIFFERENT LENDING OFFICE, IF ANY) TO ELIMINATE OR
SUBSTANTIALLY REDUCE THE AMOUNT OF SUCH TAXES OTHERWISE PAYABLE BY THE GUARANTOR
UNDER THIS SECTION 5(B).


 


(C)       UNLESS OTHERWISE PROVIDED IN SECTION 5(G), EACH GUARANTOR WILL
INDEMNIFY EACH SECURED PARTY FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF
TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 5, IMPOSED ON OR PAID BY SUCH SECURED PARTY AND ANY LIABILITY (INCLUDING
PENALTIES, ADDITIONS TO TAX, INTEREST AND REASONABLE EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY. PAYMENT UNDER THIS SECTION 5 SHALL BE MADE WITHIN 30 DAYS AFTER THE
DATE SUCH SECURED PARTY MAKES WRITTEN DEMAND THEREFOR. A CERTIFICATE SETTING
FORTH THE AMOUNT OF SUCH PAYMENT DELIVERED BY A SECURED PARTY TO A GUARANTOR
SHALL BE CONCLUSIVE ABSENT THE MANIFEST ERROR OF SUCH SECURED PARTY. IF ANY
SECURED PARTY RECEIVES A REFUND OF TAXES OR OTHER TAXES PAID BY ANY GUARANTOR
FOR WHICH SUCH GUARANTOR INDEMNIFIED ANY SECURED PARTY PURSUANT TO THIS
SECTION 5(C), THEN SUCH SECURED PARTY SHALL PAY THE AMOUNT OF SUCH REFUND, NET
OF ANY EXPENSES INCURRED BY OR ANY TAXES OR OTHER TAXES IMPOSED ON SUCH SECURED
PARTY, TO THE APPLICABLE GUARANTOR WITHIN 30 DAYS OF THE RECEIPT OF SUCH AMOUNT;
PROVIDED THAT SUCH GUARANTOR AGREES, UPON THE REQUEST OF SUCH SECURED PARTY, TO
PROMPTLY RETURN THE AMOUNT OF SUCH REFUND TO SUCH SECURED PARTY (TOGETHER WITH
THE AMOUNT OF ANY APPLICABLE PENALTIES, INTEREST OR OTHER CHARGES IN RESPECT
THEREOF) IF SUCH SECURED PARTY IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT
GOVERNMENTAL AUTHORITY. NOTHWITHSTANDING THE FOREGOING, (I) NO GUARANTOR SHALL
BE ENTITLED TO REVIEW THE TAX RECORDS OR FINANCIAL INFORMATION OF ANY SECURED
PARTY AND (II) NO SECURED PARTY SHALL HAVE ANY OBLIGATION TO PURSUE ANY REFUND
OF TAXES OR OTHER TAXES PAID BY ANY GUARANTOR.


 


(D)       WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE RELEVANT
GUARANTOR SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO
IN SECTION 9, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT. IN THE CASE OF ANY PAYMENT HEREUNDER BY OR ON BEHALF OF ANY GUARANTOR
THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF
SUCH GUARANTOR BY A PAYOR THAT IS NOT A UNITED STATES PERSON, IF SUCH GUARANTOR
DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF, SUCH GUARANTOR SHALL
FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE ADMINISTRATIVE AGENT, AT
SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO THE ADMINISTRATIVE AGENT
STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES. FOR PURPOSES OF
SUBSECTIONS (D) AND (E) OF THIS SECTION 5, THE TERMS “UNITED STATES” AND “UNITED
STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL
REVENUE CODE.


 


(E)       EACH SECURED PARTY THAT IS NOT A UNITED STATES PERSON (A “FOREIGN
SECURED PARTY”) SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF
THE CREDIT AGREEMENT, IN THE CASE OF EACH INITIAL SECURED PARTY, AS THE CASE MAY
BE, AND ON OR PRIOR TO THE DATE OF THE ASSIGNMENT AND ASSUMPTION OR SECURED
HEDGE AGREEMENT PURSUANT TO WHICH IT BECOMES A SECURED PARTY, IN THE CASE OF
EACH OTHER SECURED PARTY, PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND SUCH
GUARANTOR WITH TWO DULY SIGNED COMPLETED COPIES OF EITHER IRS FORM W-8BEN OR ANY
SUCCESSOR THERETO (RELATING TO SUCH FOREIGN SECURED PARTY AND ENTITLING IT TO AN
EXEMPTION FROM,

 

--------------------------------------------------------------------------------


 


OR REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO, OR FOR THE
ACCOUNT OF, SUCH FOREIGN SECURED PARTY BY SUCH GUARANTOR UNDER OR IN RESPECT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR
THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO, OR FOR THE ACCOUNT OF, SUCH
FOREIGN SECURED PARTY BY THE GUARANTOR UNDER OR IN RESPECT OF THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO THE GUARANTOR
AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN SECURED PARTY IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, U.S. WITHHOLDING TAX, INCLUDING ANY EXEMPTION
PURSUANT TO SECTION 881(C) OF THE CODE, AND IN THE CASE OF A FOREIGN SECURED
PARTY CLAIMING SUCH AN EXEMPTION UNDER SECTION 881(C) OF THE CODE, A CERTIFICATE
THAT ESTABLISHES IN WRITING TO THE GUARANTOR AND TO THE ADMINISTRATIVE AGENT
THAT SUCH FOREIGN SECURED PARTY IS NOT (I) A “BANK” AS DEFINED IN
SECTION 881(C)(3)(A) OF THE CODE, (II) A 10-PERCENT SHAREHOLDER WITHIN THE
MEANING OF SECTION 871(H)(3)(B) OF THE CODE, AND (III) A CONTROLLED FOREIGN
CORPORATION RELATED TO ANY GUARANTOR WITHIN THE MEANING OF SECTION 864(D) OF THE
CODE. THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN SECURED PARTY SHALL
(A) PROMPTLY SUBMIT TO SUCH GUARANTOR AND TO THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH
SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED
STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED
STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS SATISFACTORY TO
SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE EXEMPTION FROM OR
REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO, OR FOR THE ACCOUNT OF, SUCH FOREIGN SECURED PARTY BY SUCH GUARANTOR
UNDER OR IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, (B) PROMPTLY
NOTIFY SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT OF ANY CHANGE IN
CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR
REDUCTION, AND (C) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO
IT, IN THE REASONABLE JUDGMENT OF SUCH FOREIGN SECURED PARTY, AND AS MAY BE
REASONABLY NECESSARY (INCLUDING THE RE-DESIGNATION OF ITS LENDING OFFICE) TO
AVOID ANY REQUIREMENT OF APPLICABLE LAWS THAT SUCH GUARANTOR MAKE ANY DEDUCTION
OR WITHHOLDING FOR TAXES FROM AMOUNTS PAYABLE TO SUCH FOREIGN SECURED PARTY.


 


(F)        EACH FOREIGN SECURED PARTY, TO THE EXTENT IT DOES NOT ACT OR CEASES
TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR
PAYABLE TO SUCH FOREIGN SECURED PARTY UNDER ANY OF THE LOAN DOCUMENTS (FOR
EXAMPLE, IN THE CASE OF A TYPICAL PARTICIPATION BY SUCH FOREIGN SECURED PARTY),
SHALL DELIVER TO SUCH GUARANTOR AND THE ADMINISTRATIVE AGENT AT LEAST THREE
BUSINESS DAYS PRIOR TO THE DATE WHEN SUCH FOREIGN SECURED PARTY CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR
PAYABLE, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF
SUCH GUARANTOR OR THE ADMINISTRATIVE AGENT (IN EACH CASE, IN THE REASONABLE
EXERCISE OF ITS DISCRETION), (A) TWO DULY SIGNED COMPLETED COPIES OF THE FORMS
OR STATEMENTS REQUIRED TO BE PROVIDED BY SUCH FOREIGN SECURED PARTY AS SET FORTH
ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH RESPECT TO
WHICH SUCH  FOREIGN SECURED PARTY ACTS FOR ITS OWN ACCOUNT THAT IS NOT SUBJECT
TO U.S. WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED COPIES OF IRS
FORM W-8IMY (OR ANY SUCCESSOR THERETO), TOGETHER WITH ANY INFORMATION SUCH
FOREIGN SECURED PARTY IS REQUIRED TO TRANSMIT WITH SUCH FORM PURSUANT TO THE
CODE AND THE TREASURY REGULATIONS, AND ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED UNDER THE CODE OR THE TREASURY REGULATIONS, TO ESTABLISH THAT
SUCH FOREIGN SECURED PARTY IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A
PORTION OF ANY SUCH SUMS PAYABLE TO SUCH FOREIGN SECURED PARTY.

 

--------------------------------------------------------------------------------


 


(G)       A GUARANTOR SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO, OR
FOR THE ACCOUNT OF, ANY FOREIGN SECURED PARTY UNDER SECTION 5(A) AND 5(C) WITH
RESPECT TO (A) ANY TAXES REQUIRED TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE
INFORMATION, CERTIFICATES OR STATEMENTS OF EXEMPTION SUCH FOREIGN SECURED PARTY
TRANSMITS WITH AN IRS FORM W-8BEN OR W-8IMY (OR ANY SUCCESSOR FORM THERETO)
PURSUANT TO SECTION 5(E) OR 5(F) OR (B) IF SUCH FOREIGN SECURED PARTY SHALL HAVE
FAILED TO SATISFY THE PROVISIONS OF SECTION 5(E) OR 5(F); PROVIDED, THAT IF SUCH
FOREIGN SECURED PARTY SHALL HAVE SATISFIED THE REQUIREMENTS OF SECTION 5(E) AND
5(F) ON THE DATE SUCH FOREIGN SECURED PARTY BECAME A FOREIGN SECURED PARTY OR
CEASED TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PAYMENT UNDER ANY OF THE
LOAN DOCUMENTS, NOTHING IN SECTION 5(E) SHALL RELIEVE SUCH GUARANTOR OF ITS
OBLIGATION TO PAY ANY AMOUNTS PURSUANT TO SECTION 5(A) OR 5(C) TO THE EXTENT
THAT, AS A RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY OR GOVERNMENTAL
RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION
OR APPLICATION THEREOF, (X) SUCH FOREIGN SECURED PARTY IS NO LONGER PROPERLY
ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER EVIDENCE AT A SUBSEQUENT DATE
ESTABLISHING THE FACT THAT SUCH FOREIGN SECURED PARTY OR OTHER PERSON FOR THE
ACCOUNT OF WHICH SUCH FOREIGN SECURED PARTY RECEIVES ANY SUMS PAYABLE UNDER ANY
OF THE LOAN DOCUMENTS IS NOT SUBJECT TO WITHHOLDING OR IS SUBJECT TO WITHHOLDING
AT A REDUCED RATE, OR (Y) THE RATE AT WHICH SUCH FOREIGN SECURED PARTY OR OTHER
PERSON IS SUBJECT TO TAX IS INCREASED.


 


SECTION 6.        REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR HEREBY MAKES
EACH REPRESENTATION AND WARRANTY MADE IN THE LOAN DOCUMENTS BY THE BORROWER WITH
RESPECT TO SUCH GUARANTOR AND EACH GUARANTOR HEREBY FURTHER REPRESENTS AND
WARRANTS AS FOLLOWS:


 


(A)       THERE ARE NO CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
GUARANTY THAT HAVE NOT BEEN SATISFIED OR WAIVED.


 


(B)       SUCH GUARANTOR HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
SECURED PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
GUARANTY AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND
SUCH GUARANTOR HAS ESTABLISHED ADEQUATE MEANS OF OBTAINING FROM EACH OTHER LOAN
PARTY ON A CONTINUING BASIS INFORMATION PERTAINING TO, AND IS NOW AND ON A
CONTINUING BASIS WILL BE COMPLETELY FAMILIAR WITH, THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES AND PROSPECTS OF
SUCH OTHER LOAN PARTY.


 


SECTION 7.        COVENANTS.  EACH GUARANTOR COVENANTS AND AGREES THAT, SO LONG
AS ANY PART OF THE GUARANTEED OBLIGATIONS SHALL REMAIN UNPAID, ANY LETTER OF
CREDIT SHALL BE OUTSTANDING, ANY LENDER SHALL HAVE ANY COMMITMENT OR ANY SECURED
HEDGE AGREEMENT SHALL BE IN EFFECT, SUCH GUARANTOR WILL, TO THE EXTENT EXPRESSLY
SET FORTH IN THE LOAN DOCUMENTS, PERFORM AND OBSERVE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF THE TERMS, COVENANTS AND AGREEMENTS
SET FORTH IN THE LOAN DOCUMENTS ON ITS OR THEIR PART TO BE PERFORMED OR OBSERVED
OR THAT THE BORROWER HAS AGREED TO CAUSE SUCH GUARANTOR OR SUCH SUBSIDIARIES, AS
THE CASE MAY BE, TO PERFORM OR OBSERVE.


 


SECTION 8.        AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.  (A)  NO AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS GUARANTY AND NO CONSENT TO ANY DEPARTURE BY ANY
GUARANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS (EXCEPT
AS OTHERWISE PROVIDED IN THE CREDIT

 

--------------------------------------------------------------------------------


 


AGREEMENT), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY ALL OF THE SECURED PARTIES (OTHER THAN ANY LENDER THAT IS, AT SUCH
TIME, A DEFAULTING LENDER), (I) REDUCE OR LIMIT THE OBLIGATIONS OF ANY GUARANTOR
HEREUNDER, RELEASE ANY GUARANTOR HEREUNDER OR OTHERWISE LIMIT ANY GUARANTOR’S
LIABILITY WITH RESPECT TO THE OBLIGATIONS OWING TO THE SECURED PARTIES UNDER OR
IN RESPECT OF THE LOAN DOCUMENTS EXCEPT AS PROVIDED IN THE NEXT SUCCEEDING
SENTENCE, (II) POSTPONE ANY DATE FIXED FOR PAYMENT HEREUNDER OR (III) CHANGE THE
NUMBER OF SECURED PARTIES OR THE PERCENTAGE OF (X) THE COMMITMENTS, (Y) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS OR (Z) THE AGGREGATE AVAILABLE
AMOUNT OF OUTSTANDING LETTERS OF CREDIT THAT, IN EACH CASE, SHALL BE REQUIRED
FOR THE SECURED PARTIES OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER. UPON ANY
GUARANTOR CEASING TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION NOT PROHIBITED
UNDER THE CREDIT AGREEMENT, SUCH GUARANTOR SHALL BE RELEASED FROM THIS GUARANTY
IN ACCORDANCE WITH SECTION 9.11(B) OF THE CREDIT AGREEMENT.


 

(b)       Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” or a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, the “Subsidiary Guaranty”, “thereunder”, “thereof”
or words of like import referring to this Guaranty, shall mean and be a
reference to this Guaranty as supplemented by such Guaranty Supplement.

 


SECTION 9.        NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION) AND
SHALL BE MAILED CERTIFIED OR REGISTERED MAIL, FAXED OR DELIVERED TO IT, IF TO
ANY GUARANTOR, ADDRESSED TO IT IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS
SPECIFIED IN SECTION 10.02(A) OF THE CREDIT AGREEMENT, IF TO ANY AGENT OR ANY
LENDER, AT ITS ADDRESS SPECIFIED IN SECTION 10.02(A) OF THE CREDIT AGREEMENT, IF
TO ANY HEDGE BANK, AT ITS ADDRESS SPECIFIED IN THE SECURED HEDGE AGREEMENT TO
WHICH IT IS A PARTY, OR, AS TO ANY PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER PARTY. NOTICES SENT
BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY CERTIFIED OR REGISTERED MAIL,
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED; NOTICES SENT BY FACSIMILE
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT THAT, IF NOT GIVEN DURING
NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE DEEMED TO HAVE BEEN GIVEN AT
THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT). NOTICES AND
OTHER COMMUNICATION MAY ALSO BE DELIVERED OR FURNISHED AS PROVIDED IN
SECTION 10.02(B) OF THE CREDIT AGREEMENT AND ANY SUCH NOTICES DELIVERED THROUGH
ELECTRONIC COMMUNICATIONS TO THE EXTENT PROVIDED IN SECTION 10.02(B) OF THE
CREDIT AGREEMENT SHALL BE EFFECTIVE AS PROVIDED IN SUCH SECTION 10.02(B) OF THE
CREDIT AGREEMENT. DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS GUARANTY OR
OF ANY GUARANTY SUPPLEMENT TO BE EXECUTED AND DELIVERED HEREUNDER SHALL BE AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART THEREOF.

 

--------------------------------------------------------------------------------


 


SECTION 10.      NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY SECURED
PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY REMEDIES PROVIDED BY LAW.


 


SECTION 11.      RIGHT OF SET-OFF.  UPON (A) THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND (B) THE MAKING OF THE REQUEST OR THE
GRANTING OF THE CONSENT SPECIFIED BY SECTION 8.02 OF THE CREDIT AGREEMENT TO
AUTHORIZE THE ADMINISTRATIVE AGENT TO DECLARE THE LOANS AND OTHER OBLIGATIONS
DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SAID SECTION 8.02, EACH AGENT AND
EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH
AGENT, SUCH LENDER OR SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY
GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF SUCH GUARANTOR NOW OR
HEREAFTER EXISTING UNDER THE LOAN DOCUMENTS, IRRESPECTIVE OF WHETHER SUCH AGENT
OR SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. EACH AGENT AND EACH
LENDER AGREES PROMPTLY TO NOTIFY SUCH GUARANTOR AFTER ANY SUCH SET-OFF AND
APPLICATION; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION. THE RIGHTS OF EACH AGENT
AND EACH LENDER AND THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER
RIGHTS OF SET-OFF) THAT SUCH AGENT, SUCH LENDER AND THEIR RESPECTIVE AFFILIATES
MAY HAVE.


 


SECTION 12.      INDEMNIFICATION.  (A)  WITHOUT LIMITATION ON ANY OTHER
OBLIGATIONS OF ANY GUARANTOR OR REMEDIES OF THE SECURED PARTIES UNDER THIS
GUARANTY, EACH GUARANTOR SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS EACH SECURED PARTY AND EACH OF
THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL PAY ON
DEMAND, ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY IN CONNECTION
WITH OR AS A RESULT OF ANY FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF ANY LOAN PARTY ENFORCEABLE AGAINST SUCH
LOAN PARTY IN ACCORDANCE WITH THEIR TERMS; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.


 


(B)       EACH GUARANTOR HEREBY ALSO AGREES THAT NONE OF THE INDEMNIFIED PARTIES
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO ANY OF THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS FOR, AND
EACH GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNIFIED
PARTY ON ANY THEORY OF, LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE FACILITIES, THE
ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR THE LETTERS OF CREDIT,
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS.

 

--------------------------------------------------------------------------------


 


(C)       WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF THE OTHER AGREEMENTS OF
ANY GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, THE
AGREEMENTS AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN SECTION 1(A) (WITH
RESPECT TO ENFORCEMENT EXPENSES), THE LAST SENTENCE OF SECTION 2, SECTION 5 AND
THIS SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS
AND ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY.


 


SECTION 13.      SUBORDINATION.  EACH GUARANTOR HEREBY SUBORDINATES ANY AND ALL
DEBTS, LIABILITIES AND OTHER OBLIGATIONS OWED TO SUCH GUARANTOR BY EACH OTHER
LOAN PARTY (THE “SUBORDINATED OBLIGATIONS”) TO THE GUARANTEED OBLIGATIONS TO THE
EXTENT AND IN THE MANNER HEREINAFTER SET FORTH IN THIS SECTION 13:


 


(A)       PROHIBITED PAYMENTS, ETC. EXCEPT DURING THE CONTINUANCE OF A SPECIFIED
DEFAULT, EACH GUARANTOR MAY RECEIVE PAYMENTS FROM ANY OTHER LOAN PARTY ON
ACCOUNT OF THE SUBORDINATED OBLIGATIONS. AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A SPECIFIED DEFAULT, HOWEVER, UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE AGREES, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.


 


(B)       PRIOR PAYMENT OF GUARANTEED OBLIGATIONS. IN ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY, EACH GUARANTOR AGREES THAT THE
SECURED PARTIES SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF ALL
GUARANTEED OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER THE
COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”))
BEFORE SUCH GUARANTOR RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.


 


(C)       TURN-OVER. AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
SPECIFIED DEFAULT, EACH GUARANTOR SHALL, IF THE ADMINISTRATIVE AGENT REQUESTS
PURSUANT TO CLAUSE (II) OF SUBSECTION (D) BELOW, COLLECT, ENFORCE AND RECEIVE
PAYMENTS ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE SECURED
PARTIES AND DELIVER SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE
GUARANTEED OBLIGATIONS (INCLUDING ALL POST PETITION INTEREST), TOGETHER WITH ANY
NECESSARY ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR
AFFECTING IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY.


 


(D)       ADMINISTRATIVE AGENT AUTHORIZATION. AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF A SPECIFIED DEFAULT, THE ADMINISTRATIVE AGENT IS AUTHORIZED
AND EMPOWERED (BUT WITHOUT ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN
THE NAME OF EACH GUARANTOR, TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN
RESPECT OF, SUBORDINATED OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON
TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST),
AND (II) TO REQUIRE EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT
CLAIMS IN RESPECT OF, SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS
RECEIVED ON SUCH SUBORDINATED OBLIGATIONS TO THE ADMINISTRATIVE AGENT FOR
APPLICATION TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION
INTEREST).

 

--------------------------------------------------------------------------------


 


SECTION 14.      CONTINUING GUARANTY; ASSIGNMENTS UNDER THE CREDIT
AGREEMENT.  THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL
FORCE AND EFFECT UNTIL THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY,
(II) THE MATURITY DATE AND (III) THE LATEST DATE OF EXPIRATION, TERMINATION OR
CASH COLLATERALIZATION OR PROVISION OF CREDIT SUPPORT THEREFOR OF ALL LETTERS OF
CREDIT AND THE EXPIRATION OR TERMINATION OF ALL SECURED HEDGE AGREEMENTS, (B) BE
BINDING UPON EACH GUARANTOR, ITS SUCCESSORS AND ASSIGNS AND (C) INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE SECURED PARTIES AND THEIR SUCCESSORS,
TRANSFEREES AND ASSIGNS. WITHOUT LIMITING THE GENERALITY OF CLAUSE (C) OF THE
IMMEDIATELY PRECEDING SENTENCE, ANY SECURED PARTY MAY ASSIGN OR OTHERWISE
TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR ANY PORTION OF ITS COMMITMENTS,
THE LOANS OWING TO IT AND THE NOTE OR NOTES HELD BY IT) TO ANY OTHER PERSON, AND
SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL THE BENEFITS IN RESPECT
THEREOF GRANTED TO SUCH SECURED PARTY HEREIN OR OTHERWISE, IN EACH CASE AS AND
TO THE EXTENT PROVIDED IN SECTION 10.07 OF THE CREDIT AGREEMENT. SUBJECT TO
SECTION 7.04 OF THE CREDIT AGREEMENT, NO GUARANTOR SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SECURED PARTIES.


 


SECTION 15.      EXECUTION IN COUNTERPARTS.  THIS GUARANTY AND EACH AMENDMENT,
WAIVER AND CONSENT WITH RESPECT HERETO MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES THERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS GUARANTY BY TELECOPIER SHALL BE
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS GUARANTY.


 


SECTION 16.      GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.  (A) 
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


 


(B)       EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH
IT IS OR IS TO BE A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.


 


(C)       EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH
IT IS OR IS TO BE A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.

 

--------------------------------------------------------------------------------


 


EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)       EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

Address for Notices:

 

AMMUNITION ACCESSORIES INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

 

 

COMPANY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK COMMERCIAL AMMUNITION

 

 

HOLDINGS COMPANY INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Address for Notices:

 

ATK LAUNCH SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

ATK SPACE SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

FEDERAL CARTRIDGE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Address for Notices:

 

MICRO CRAFT INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A
To The
Guaranty

 

FORM OF GUARANTY SUPPLEMENT

 

Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]

 

Attention:

 

Amended and Restated Credit Agreement dated as of March 29, 2007 among

Alliant Techsystems Inc., a Delaware corporation (the “Borrower”), the Lenders

party to the Credit Agreement, Bank of America, N.A., as Administrative Agent,
the other Agents and the Arrangers

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or, if not defined in
the Guaranty, in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Section 1.        Guaranty; Limitation of Liability.  (a)  The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

(b)       The undersigned, and by its acceptance of this Guaranty Supplement,
the Administrative Agent and each other Secured Party, hereby confirms that it
is the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the

 

--------------------------------------------------------------------------------


 

undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

 

(c)       The undersigned hereby unconditionally and irrevocably agrees that if
any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty by such Guarantor, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

(d)       To the extent that any Guarantor shall make a payment under this
Guaranty of all or any of the Guaranteed Obligations (a “Guarantor Payment”)
which, taking into account all other Guarantor Payments then previously or
concurrently made by the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s “Allocable Amount” (as defined below) (in
effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all Guarantors in effect immediately prior to the making of
such Guarantor Payment, then, subject to Section 4 hereof such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata in accordance with their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the maximum amount of the claim which
could then be recovered from such Guarantor under this Guaranty after giving
effect to Section 1(b) hereof. This Section 1(d) is intended only to define the
relative rights of Guarantors and nothing set forth in this Section 1(d) is
intended to or shall impair the obligations of Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

Section 2.        Obligations Under the Guaranty.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3.        Representations and Warranties.  The undersigned hereby makes
each representation and warranty set forth in Section 6 of the Guaranty to the
same extent as each other Guarantor.

 

2

--------------------------------------------------------------------------------


 

Section 4.        Delivery by Telecopier.  Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.        Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a) 
This Guaranty Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

(b)       The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

(c)       The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

 

(d)       THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT THEREOF.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

EXECUTION COPY

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

Dated March 29, 2007

 

From

 

The Grantors referred to herein

 

as Grantors

 

to

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

Alliant Techsystems Inc Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section

 

 

 

 

 

 

 

 

 

Section 1.

 

Grant of Security

 

2

 

 

 

 

 

Section 2.

 

Security for Obligations

 

8

 

 

 

 

 

Section 3.

 

Grantors Remain Liable

 

8

 

 

 

 

 

Section 4.

 

Government Contract Claims

 

8

 

 

 

 

 

Section 5.

 

Delivery and Control of Security Collateral

 

10

 

 

 

 

 

Section 6.

 

Maintaining the Account Collateral

 

12

 

 

 

 

 

Section 7.

 

Investing of Amounts in the Collateral Account and the L/C Collateral Account

 

14

 

 

 

 

 

Section 8.

 

Release of Amounts

 

14

 

 

 

 

 

Section 9.

 

Maintaining Electronic Chattel Paper, Transferable Records and Letter-of-Credit
Rights and Giving Notice of Commercial Tort Claims

 

15

 

 

 

 

 

Section 10.

 

Representations and Warranties

 

15

 

 

 

 

 

Section 11.

 

Further Assurances

 

20

 

 

 

 

 

Section 12.

 

As to Equipment and Inventory

 

21

 

 

 

 

 

Section 13.

 

Insurance

 

22

 

 

 

 

 

Section 14.

 

Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts

 

23

 

 

 

 

 

Section 15.

 

As to Intellectual Property Collateral

 

24

 

 

 

 

 

Section 16.

 

Voting Rights; Dividends; Etc.

 

27

 

 

 

 

 

Section 17.

 

As to the Assigned Agreements

 

28

 

 

 

 

 

Section 18.

 

Payments Under the Assigned Agreements

 

28

 

 

 

 

 

Section 19.

 

As to Letter-of-Credit Rights

 

29

 

 

 

 

 

Section 20.

 

Additional Shares

 

29

 

 

 

 

 

Section 21.

 

Administrative Agent Appointed Attorney-in-Fact

 

29

 

 

 

 

 

Section 22.

 

Administrative Agent May Perform

 

30

 

 

 

 

 

Section 23.

 

The Administrative Agent’s Duties

 

30

 

i

--------------------------------------------------------------------------------


 

Section 24.

 

Remedies

 

30

 

 

 

 

 

Section 25.

 

Indemnity and Expenses

 

33

 

 

 

 

 

Section 26.

 

Amendments; Waivers; Additional Grantors; Etc.

 

34

 

 

 

 

 

Section 27.

 

Notices and Other Communications; Facsimile Copies

 

34

 

 

 

 

 

Section 28.

 

Continuing Security Interest; Assignments Under the Credit Agreement

 

35

 

 

 

 

 

Section 29.

 

Release; Termination

 

36

 

 

 

 

 

Section 30.

 

Execution in Counterparts

 

36

 

 

 

 

 

Section 31.

 

The Mortgages

 

36

 

 

 

 

 

Section 32.

 

Governing Law

 

36

 

Schedules

 

 

 

 

 

 

 

 

 

Schedules I

 

-

Chief Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number

 

Schedule II

 

-

Pledged Equity and Pledged Debt

 

Schedule III

 

-

Changes in Name, Location, Etc.

 

Schedule IV

 

-

Patents, Trademarks and Trade Names, Copyrights and IP Agreements

 

Schedule V

 

-

Securities Accounts; Deposit Accounts; Commodities Accounts

 

Schedule VI

 

-

New Locations of Equipment and Inventory

 

Schedule VII

 

-

Excluded Patents

 

Schedule VIII

 

-

Affected IP Collateral

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

Form of Security Agreement Supplement

 

Exhibit B

 

-

Form of Securities Account Control Agreement

 

Exhibit C

 

-

Form of Commodity Account Control Agreement

 

Exhibit D

 

-

Form of Deposit Account Control Agreement

 

Exhibit E

 

-

Form of Intellectual Property Security Agreement

 

Exhibit F

 

-

Form of Intellectual Property Security Agreement Supplement

 

Exhibit G

 

-

Form of Consent to Assignment of Letter of Credit Rights

 

Exhibit H-1

 

-

Form of Assignment for Government Contract Claims

 

Exhibit H-2

 

-

Form of Notice of Assignment of Government Contract Claims

 

Exhibit H-3

 

-

Form of Acknowledgment of Government Contract Claims

 

 

ii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT dated March 29, 2007 made by Alliant
Techsystems Inc., a Delaware corporation (the “Borrower”), the other Persons
listed on the signature pages hereof and the Additional Grantors (as defined in
Section 26) (the Borrower, the Persons so listed and the Additional Grantors
being, collectively, the “Grantors”) to Bank of America, N.A., as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement).

 

PRELIMINARY STATEMENTS.

 

(1)                                  The Borrower entered into a Credit
Agreement dated as of March 31, 2004 (as amended prior to the date hereof, the
“Existing Credit Agreement”) with the Lenders, the Agents and the Arrangers
(each as defined therein).

 

(2)                                  The Borrower has requested, and the Lenders
have agreed, to amend and restate the Existing Credit Agreement, have agreed
that the existing loans and other obligations outstanding under the Existing
Credit Agreement shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained in the Amended and Restated
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of March 29, 2007
with the Borrower, the Agents and the Arrangers (each as defined therein).

 

(3)                                  Pursuant to the Credit Agreement, the
Grantors are amending and restating this Agreement in order to grant to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in the Collateral (as hereinafter defined).

 

(4)                                  Each Grantor is the owner of the shares of
stock or other Equity Interests (the “Initial Pledged Equity”) set forth
opposite such Grantor’s name on and as otherwise described in Part I of Schedule
II hereto and issued by the Persons named therein and of the indebtedness (the
“Initial Pledged Debt”) set forth opposite such Grantor’s name on and as
otherwise described in Part II of Schedule II hereto and issued by the obligors
named therein.

 

(5)                                  The Grantors have, and may have from time
to time, security entitlements (the “Pledged Security Entitlements”) with
respect to all the financial assets (the “Pledged Financial Assets”) credited
from time to time to securities accounts, including, as of the date hereof, to
the accounts listed in Part A of Schedule V hereto (collectively, the
“Securities Accounts”).

 

(6)                                  The Grantors have opened, and may open from
time to time, deposit accounts with banks, including, as of the date hereof, the
accounts listed in Part B of Schedule V hereto (collectively, the “Deposit
Accounts”).

 

(7)                                  The Grantors have, and may have from time
to time, commodity contracts (the “Pledged Commodity Contracts”) carried from
time to time in commodities accounts,

 

1

--------------------------------------------------------------------------------


 

including, as of the date hereof, to the accounts listed in Part C of Schedule V
hereto (collectively, the “Commodities Accounts”).

 

(8)                                  The Borrower has opened a collateral
deposit account, Account No. 12332-07636 (together with any substitute or
additional collateral deposit accounts opened in the name of the Administrative
Agent, collectively, the “Collateral Account”), with Bank of America, N.A. at
its office at 1850 Gateway Boulevard, Concord, California 94520, in the name of
the Administrative Agent and under the sole control and dominion of the
Administrative Agent and subject to the terms of this Agreement.

 

(9)                                  It is a condition precedent to the making
of Loans by the Lenders and the issuance of Letters of Credit by the L/C Issuers
under the Credit Agreement and the entry into Secured Hedge Agreements by the
Hedge Banks from time to time that the Grantors shall have granted the
assignment and security interest and made the pledge and assignment contemplated
by this Agreement.

 

(10)                            Each Grantor will derive substantial direct and
indirect benefit from the transactions contemplated by the Loan Documents.

 

(11)                            Terms defined in the Credit Agreement and not
otherwise defined in this Agreement are used in this Agreement as defined in the
Credit Agreement.  Further, unless otherwise defined in this Agreement or in the
Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined below)
and/or in the Federal Book Entry Regulations (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 and/or the Federal
Book Entry Regulations. “UCC” means the Uniform Commercial Code as in effect,
from time to time, in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority. The term “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bonds, notes and bills and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in clause
(a) above (as in effect from time to time), the federal regulations governing
other book-entry securities.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and to induce the Hedge Banks to enter into Secured Hedge
Agreements from time to time, each Grantor hereby agrees with the Administrative
Agent for the ratable benefit of the Secured Parties as follows:

 

Section 1.                                            Grant of Security.  Each
Grantor hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in such Grantor’s right, title and
interest in and to the following, in each case, as to each type of property

 

2

--------------------------------------------------------------------------------


 

described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

 

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto and all software related thereto,
including, without limitation, software that is embedded in and is part of the
equipment (any and all such property being the “Equipment”);

 

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, and all software related thereto,
including, without limitation, software that is embedded in and is part of the
inventory (any and all such property being the “Inventory”);

 

(c) all accounts (including, without limitation, Government Contract Claims, and
health care insurance receivables), chattel paper (including, without
limitation, tangible chattel paper and electronic chattel paper), instruments
(including, without limitation, promissory notes), deposit accounts,
letter-of-credit rights, general intangibles (including, without limitation,
payment intangibles and Government Contract Claims and all assignable rights and
interests related thereto) and all other obligations of any kind, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services and whether or not earned by performance, and all rights now or
hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables”, and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d) the following (the “Security Collateral”):

 

(i)                                     the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Equity and all
subscription warrants, rights or options issued thereon or with respect thereto;

 

(ii)                                  the Initial Pledged Debt and the
instruments, if any, evidencing the Initial Pledged Debt, and all interest,
cash, instruments and other property from

 

3

--------------------------------------------------------------------------------


 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt;

 

(iii)                               all additional shares of stock and other
Equity Interests of any Subject Subsidiary or Joint Venture (except to the
extent that the organizational or other governing documents thereof prohibit
such pledge) from time to time acquired by such Grantor in any manner (such
shares and other Equity Interests, together with the Initial Pledged Equity,
being the “Pledged Equity”), and the certificates, if any, representing such
additional shares or other Equity Interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares or other Equity Interests and all subscription
warrants, rights or options issued thereon or with respect thereto; provided
that such Grantor shall not be required to pledge hereunder, and the Pledged
Equity shall not include, more than 65% of the aggregate shares of stock or
other Equity Interests of a Foreign Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Internal Revenue Code) (the “Voting Foreign Stock”); provided further that all
of the shares of stock or other Equity Interests of such Foreign Subsidiary not
entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Internal Revenue Code) shall be
pledged by such Grantor; provided further that if, as a result of any change in
the tax laws of the United States of America after the date of this Agreement,
the pledge by such Grantor of any additional shares of Voting Foreign Stock in
any such Foreign Subsidiary under this Agreement would not result in an increase
in the net tax liabilities of such Grantors, then, promptly after the change in
such laws, all such additional shares of Voting Foreign Stock shall be so
pledged under this Agreement (for purposes of this Section 1(d)(iii));

 

(iv)                              all additional indebtedness in excess of
$1,000,000 from time to time owed to such Grantor by the Borrower or any
Subsidiary or Joint Venture of such Grantor (such indebtedness, together with
the Initial Pledged Debt, being the “Pledged Debt”) and the instruments
evidencing such indebtedness (including all intercompany notes), and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;

 

(v)                                 the Securities Accounts, all Pledged
Security Entitlements with respect to all Pledged Financial Assets from time to
time credited to any Securities Account, and all Pledged Financial Assets, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Pledged Security
Entitlements or such Pledged Financial Assets and all subscription warrants,
rights or options issued thereon or with respect thereto;

 

4

--------------------------------------------------------------------------------


 

(vi)                              all Commodities Accounts, all Pledged
Commodity Contracts from time to time carried in the Commodities Accounts, and
all value, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Commodity Contracts; and

 

(vii)                           all other investment property (excluding any
Equity Interests not required to be, to the extent constituting a security,
granted pursuant to Section 1(d) but otherwise including, without limitation,
all (A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and
(E) commodities accounts) in which such Grantor has now, or acquires from time
to time hereafter, any right, title or interest in any manner, and the
certificates or instruments, if any, representing or evidencing such investment
property, and all dividends, distributions, return of capital, interest,
distributions, value, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property and all subscription warrants, rights or
options issued thereon or with respect thereto;

 

(e) each agreement and contract (excluding Government Contracts, but including
any subcontracts in respect of any Government Contracts of any other Person),
the IP Agreements (as hereinafter defined), and each Swap Contract to which such
Grantor is now or may hereafter become a party, in each case as such agreements
may be amended, amended and restated, supplemented or otherwise modified from
time to time (collectively, the “Assigned Agreements”), including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to the Assigned Agreements, (ii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (iii) claims of such Grantor for
damages arising out of or for breach of or default under the Assigned Agreements
and (iv) the right of such Grantor to terminate the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder (all such Collateral being the “Agreement Collateral”);

 

(f) the following (collectively, the “Account Collateral”):

 

(i)                                     the Collateral Account, the L/C
Collateral Account (as defined below), all Deposit Accounts and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing the Collateral Account, the L/C Collateral
Account, and the Deposit Accounts;

 

(ii)                                  all promissory notes, certificates of
deposit, deposits, checks and other instruments from time to time delivered to
or otherwise possessed by the Administrative Agent for or on behalf of such
Grantor, including, without

 

5

--------------------------------------------------------------------------------


 

limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iii)                               all interest, dividends, distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Account Collateral;

 

(g) the following (collectively, the “Intellectual Property Collateral”):

 

(i)                                     all patents, patent applications,
utility models and statutory invention registrations, all inventions claimed or
disclosed therein and all improvements thereto (“Patents”);

 

(ii)                                  all trademarks, service marks, domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, whether registered or unregistered
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), together, in each case, with the goodwill symbolized
thereby (“Trademarks”);

 

(iii)                               all copyrights, including, without
limitation, copyrights in Computer Software (as hereinafter defined), internet
web sites and the content thereof, whether registered or unregistered
(“Copyrights”);

 

(iv)                              all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing (“Computer Software”);

 

(v)                                 all confidential proprietary information,
including, without limitation, know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, databases and data, including,  without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual property of any
type, including, without limitation, industrial designs and mask works;

 

(vi)                              all registrations and applications for
registration for any of the foregoing Patents, Trademarks and Copyrights with
any Governmental Authority of the United States, including, without limitation,
those registrations and applications for registration set forth on Schedule IV
hereto (as such Schedule IV may be supplemented from time to time by supplements
to this Agreement, each

 

6

--------------------------------------------------------------------------------


 

such supplement being substantially in the form of Exhibit F hereto (an “IP
Security Agreement Supplement”) executed by such Grantor to the Administrative
Agent from time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii)                           all tangible embodiments of the foregoing, all
rights in the foregoing provided by international treaties or conventions, all
rights corresponding thereto throughout the world and all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(viii)                        all agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any of the
foregoing to which such Grantor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule IV hereto
(“IP Agreements”); and

 

(ix)                                any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages;

 

(h) as may be specifically identified from time to time pursuant to a supplement
to Section 9(c) (collectively, the “Commercial Tort Claims Collateral”);

 

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

 

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1 and this clause (j)) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, (B) tort claims, including, without
limitation, all commercial tort claims and (C) cash.

 

Notwithstanding the foregoing provisions of this Section 1, the grant of a
security interest as provided herein shall not extend to, and the term
“Collateral” shall not include, as to any Grantor: (1) any accounts, contracts,
licenses or other general intangibles of such Grantor, or any permits,
instruments, or chattel paper of such Grantor, if and to the extent such
account, contract, license, general intangible, permit, instrument or chattel
paper contains restrictions on assignments and the creation of Liens, or under
which such an assignment or Lien would cause a default to occur under such
account, contract, license, general intangible, permit, instrument of chattel
paper (other than to the extent that any such term would be rendered ineffective
pursuant

 

7

--------------------------------------------------------------------------------


 

to [Sections 9-407 or 9-408] of Article 9 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law, including Bankruptcy Law);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights, title and interests as
if such provision had never been in effect; (2) the lease of real property by
such Grantor as lessee or sublessee not required to be subject to a Mortgage
under (and as such term is defined in) the Credit Agreement; (3) any property
that would otherwise be included in the Collateral if and to the extent such
property consists of deposits permitted by clause (e) or (f) of Section 7.01 of
the Credit Agreement; (4) any United States intent-to-use trademark or service
mark application to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark or service mark application under Federal Law;
and (5) any asset subject to a Lien permitted by Sections 7.01(b), (i), (j) or
(n) of the Credit Agreement, if and for so long as the contractual obligation
governing such Lien prohibits the Lien of this Agreement applying to such
assets.

 

Section 2.                                            Security for Obligations.
This Agreement secures, in the case of each Grantor, the payment of all
Obligations of such Grantor now or hereafter existing under the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”).

 

Section 3.                                            Grantors Remain Liable. 
Anything herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under the contracts and agreements included in such Grantor’s Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Administrative Agent of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral and (c) no Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

Section 4.                                            Government Contract
Claims. (a) For purposes of this Agreement and the other Loan Documents, the
following terms shall have the meanings set forth below:

 

“Assignment of Government Contract Claims” means an Assignment of Government
Claims, in substantially the form of Exhibit H-1 attached hereto (with such
changes or modification thereto as may be required with any changes or
modifications to the Assignment of Claims Act or the Assignment of Claims
Regulations).

 

“CCR Database” means the Central Contractor Registration database or the CCR
database as used in 48 C.F.R. § 32.805(d)(4) and 48 C.F.R. § 4.1102.

 

“Notice of Assignment of Government Contract Claims” means a Notice of
Assignment of Government Claims, in substantially the form of Exhibit H-2
attached hereto (with such changes or modification thereto as may be required
with any changes or

 

8

--------------------------------------------------------------------------------


 

modifications to the Assignment of Claims Act or the Assignment of Claims
Regulations).

 

(b) (i) Other than as required under any of the Loan Documents, no assignments
of any Government Contract Claims have been executed and delivered in favor of
any Person, which were not forwarded to or filed with any Person (including any
Governmental Authority), unless all such assignments and any notices in respect
thereof existing prior to the Restatement Closing Date have been destroyed,
(ii) all assignments of any Government Contract Claims and notices of such
assignments forwarded to or filed with any Person (including any Governmental
Authority) pursuant to 48 CFR Sections 32.802(e) and 32.805(b) on or prior to
the Restatement Closing Date shall have been fully released in accordance with
48 CFR Section 32.805(e), and (iii) there are no other assignments of or Liens
on Government Contract Claims other than as in favor of a Governmental Party in
respect of set-off rights as provided in the Federal Acquisition Regulation.

 

(c) With respect to (x) any Assignable Government Contract Claims in excess of
$40,000,000 under any individual Government Contract of any Grantor, within
forty-five (45) days after entering into such Government Contract, and (y) any
Assignable Government Contract Claims of any or all Grantors that do not then
constitute Assigned Government Contract Claims, if a Specified Default shall
have occurred and be continuing, within thirty (30) days after the request of
the Administrative Agent or the Required Lenders, each applicable Grantor shall
take the following actions with respect to the applicable Government Contracts
and Assignable Government Contract Claims on or prior to the dates indicated
above:

 

(i)                                     execute and deliver to the
Administrative Agent two (2) original Assignments of Government Contract Claims
and Notices of Assignment of Government Contract Claims, which shall:

 

(A)      include a full description of the applicable Government Contract,
including, (1) the contract number, (2) the date thereof, (3) the Grantor’s name
and address as listed on the contract, (4) the name of the Governmental Party,
the name of its office and its address, and (5) subject to any applicable laws,
rules and regulations or orders relating to national security restricting such
description, a description of the nature of the contract, and

 

(B)      with respect to each Assignment of Government Contract Claims, (1) be
duly executed by an authorized officer of such Grantor (other than the secretary
or assistant secretary of such Grantor), (2) be duly attested by the secretary
or assistant secretary of such Grantor, and (3) to the extent not impressed with
the corporate seal, include two (2) certified (by any officer) true and correct
copies of the resolutions of the governing body of such Grantor authorizing the
officer signing the Assignment of Government Contract Claims to execute the
same;

 

(ii)       with respect to each such applicable Government Contract, provide the
name, address and, if reasonably requested by the Administrative Agent,
telephone number of (A) the contracting officer, administrative contracting
officer and, if

 

9

--------------------------------------------------------------------------------


 

reasonably requested by the Administrative Agent, the agency head of the
Governmental Party with respect to such Government Contract, (B) the surety on
any bond applicable, if any, to such Government Contract (including any surety
on any bond that may be applicable subsequently), and (C) the disbursing officer
designated in such Government Contract to make payment; and

 

(iii)                               notify the Administrative Agent whether the
assignment of such Government Contract Claims would require the Administrative
Agent to register separately in the CCR Database.

 

(d) At any time that any of the following has occurred and is continuing,
(x) any Event of Default under the Credit Agreement, which has not been cured,
remedied or waived within ten (10) days, or, as a result thereof, the Loans and
other Obligations are declared immediately due and payable, (y) any Default
under Section 8.01(f) or (g) of the Credit Agreement, or (z) any Event of
Default under Section 8.01(a), or, with respect to this Agreement or any
Collateral, any Event of Default under Section 8.01(j) or (l) of the Credit
Agreement (any of the foregoing being a “Trigger Event”), the Administrative
Agent may, at the Grantors’ expense, with respect to the Assignable Government
Contract Claims:

 

(i)                                     file and deliver an original Notice of
Assignment of Government Contract Claims with the appropriate number of copies
thereof and with the appropriate attachments as may be required (including
certified copies of the Assignment of Government Contract Claims) by the
Assignment of Claims Act and the Assignment of Claims Regulations to (1) the
contracting officer or the agency head of the Governmental Party with respect to
such Government Contract, (2) if applicable, the surety on any bond applicable
to such Government Contract (including any surety on any bond that may be
delivered subsequently), and (3) the disbursing officer designated in such
Government Contract to make payment, and

 

(ii)                                  file, deliver, and record with any other
Person or Governmental Party any other statement, notice, assignment,
instrument, document or agreement or take such other action as may be deemed
necessary or advisable in order to make the assignments of the Assignable
Government Contract Claims in favor of the Administrative Agent for the ratable
benefit of the Secured Parties effective and valid assignments under the
Assignment of Claims Act and the Assignment of Claims Regulations.

 

Section 5.                                            Delivery and Control of
Security Collateral. (a) All certificates or instruments representing or
evidencing Security Collateral shall be delivered to and held by or on behalf of
the Administrative Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
upon the occurrence and during the continuance of a Specified Default and with
notice thereafter to any Grantor, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Security
Collateral, subject only to the revocable rights specified in Section 16(a) and
any applicable laws, rules, regulations or orders relating to national
security). In addition, the Administrative Agent shall have the right at any
time upon the occurrence and during the continuance of a Specified Default

 

10

--------------------------------------------------------------------------------


 

to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.

 

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
will cause the issuer thereof, upon the occurrence and during the continuance of
a Specified Default, at the request of the Administrative Agent (except, if such
security is in respect of the Equity Interests of a Subsidiary or a Joint
Venture required to be pledged hereunder), either (i) to register the
Administrative Agent as the registered owner of such security or (ii) to agree
in an authenticated record with such Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Grantor,
such authenticated record to be in form and substance satisfactory to the
Administrative Agent; provided that such instructions (including any “Notice of
Exclusive Control”) shall be withdrawn in the event such Specified Default is no
longer continuing. With respect to any Security Collateral in which any Grantor
has any right, title or interest and that is not an uncertificated security,
upon the request of the Administrative Agent, upon the occurrence and during the
continuance of a Specified Default such Grantor will notify each such issuer of
Security Collateral that such Security Collateral is subject to the security
interest granted hereunder.

 

(c) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement in which the
Administrative Agent is not the entitlement holder, upon the occurrence and
during the continuance of a Specified Default, at the request of the
Administration Agent, such Grantor will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Administrative Agent as the entitlement holder of such security entitlement
against such securities intermediary or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such securities intermediary
will comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the
Administrative Agent without further consent of such Grantor, such authenticated
record to be in substantially the form of Exhibit B hereto or otherwise in form
and substance satisfactory to the Administrative Agent (such agreement being a
“Securities Account Control Agreement”); provided that such entitlement orders
(including any “Notice of Exclusive Control”) shall be withdrawn in the event
such Specified Default is no longer continuing.

 

(d) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a commodity contract, upon the occurrence
and during the continuation of a Specified Default, at the request of the
Administrative Agent, such Grantor shall cause the commodity intermediary with
respect to such commodity contract to agree in an authenticated record with such
Grantor and the Administrative agent that such commodity intermediary will apply
any value distributed on account of such commodity contract as directed by the
Administrative agent without further consent of such Grantor, such authenticated
record to be in substantially the form of Exhibit C hereto or otherwise in form
and substance satisfactory to the Administrative agent (such agreement being a
“Commodity Account Control Agreement”, and all such authenticated records,
together with all Securities Account Control Agreements being, collectively,
“Security Control Agreements”); provided that such directions (including

 

11

--------------------------------------------------------------------------------


 

any “Notice of Exclusive Control”) shall be withdrawn in the event such
Specified Default is no longer continuing.

 

(e) Each Grantor shall cause all Pledged Debt constituting intercompany debt and
evidenced by intercompany promissory notes to be delivered to the Administrative
Agent in accordance with Section 5(a).

 

Section 6.                                            Maintaining the Account
Collateral. So long as any Loan or any other Obligation of any Loan Party under
any Loan Document shall remain unpaid, any Letter of Credit shall be
outstanding, any Secured Hedge Agreement shall be in effect or  any Lender Party
shall have any Commitment:

 

(a) If a Specified Default shall have occurred and be continuing and the
Administrative Agent shall have so requested, within forty-five (45) days after
any such request, each Grantor shall (i) cause each bank with whom a Deposit
Account is maintained to agree in a record authenticated by the Grantor, the
Administrative Agent and such bank (a “Pledged Account Bank”), to comply with
instructions originated by the Administrative Agent directing the disposition of
funds in any Account Collateral without the further consent of the Grantor;
provided that such instructions (including any “Notice of Exclusive Control”)
shall be withdrawn in the event such Specified Default shall no longer be
continuing and (ii) waive or subordinate in favor of the Administrative Agent
all claims of the Pledged Account Bank (including, without limitation, claims by
way of a security interest, lien or right of setoff or right of recoupment to
the extent set forth in Exhibit D hereto) to Account Collateral, which
authenticated record shall be substantially in the form of Exhibit D hereto, or
shall otherwise be in form and substance satisfactory to the Administrative
Agent (the “Account Control Agreement”) or (ii) instruct all account debtors to
make all payments to one or more other Pledged Account Banks by instructing that
such payments be remitted to a post office box which shall be in the name and
under the control of such Pledged Account Bank under a lockbox agreement duly
executed by the Grantor and such Pledged Account Bank, in form and substance
satisfactory to the Administrative Agent.  Thereafter, each Grantor will
maintain all Account Collateral only with the Administrative Agent or Pledged
Account Banks unless such Specified Default shall no longer be continuing.

 

(b) If a Specified Default shall have occurred and be continuing and the
Administrative Agent shall have so requested, within ten (10 Business Days after
any such request, each Grantor will (i) immediately instruct each Person
(including any Governmental Party to the extent that a Trigger Event has
occurred) obligated at any time to make any payment to such Grantor for any
reason (an “Obligor”) to make such payment to the Collateral Account or, if
permitted by the Administrative Agent, to a Deposit Account maintained with a
Pledged Account Bank and/or (ii) if so requested, deposit in the Collateral
Account or, if permitted by the Administrative Agent, a Deposit Account at the
end of each Business Day, all proceeds of Collateral and all other cash of such
Grantor. If a Specified Default shall have occurred and be continuing, each
Grantor hereby authorizes the Administrative Agent to notify each Obligor that
such payments have been assigned to the Administrative Agent as collateral
hereunder and to instruct

 

12

--------------------------------------------------------------------------------


 

such Obligor to make all payments to the Collateral Account or as otherwise
directed by the Administrative Agent.

 

(c) If a Specified Default shall have occurred and be continuing, concurrently
with or at any time after entering into an Account Control Agreement with any
Pledged Account Bank, if requested by the Administrative Agent, each Grantor
will instruct such Pledged Account Bank to transfer to the Collateral Account,
at the end of each Business Day or such other frequency as the Administrative
Agent may direct, in same day funds, an amount equal to the credit balance of
the Deposit Account in such Pledged Account Bank.  If any Grantor shall fail to
give any such instructions to any Pledged Account Bank, the Administrative Agent
may do so without further notice to any Grantor.

 

(d)  During the continuation of any Specified Default, each Grantor agrees that
it will not add any bank that maintains a deposit account for such Grantor or
open any new deposit account with any then existing Pledged Account Bank unless
(i) the Administrative Agent shall have received at least ten (10) days’ prior
written notice of such additional bank or such new deposit account and (ii) if
the Administrative Agent has requested that the Grantors comply with the
requirement of Section 6(a), the Administrative Agent shall have received, in
the case of a bank or Pledged Account Bank that is not the Administrative Agent,
an Account Control Agreement authenticated by such new bank and such Grantor, or
a supplement to an existing Account Control Agreement with such then existing
Pledged Account Bank, covering such new deposit account (and, upon the receipt
by the Administrative Agent of such Account Control Agreement or supplement,
Schedule V hereto shall be automatically amended to include such Deposit
Account). During the continuation of any Specified Default, each Grantor agrees
that it will not terminate any bank as a Pledged Account Bank or terminate any
Account Collateral, except that the Grantor may terminate a Deposit Account, and
terminate a bank as a Pledged Account Bank with respect to such Deposit Account,
if it gives the Administrative Agent at least ten (10) days’ prior written
notice of such termination (and, upon such termination, Schedule V hereto shall
be automatically amended to delete such Pledged Account Bank and Deposit
Account).

 

(e) To the extent Section 6(a) above is applicable, if during the continuation
of any Specified Default, a Grantor terminates any Deposit Account covered by an
Account Control Agreement or any Pledged Account Bank with respect thereto, such
Grantor will immediately, if the Administrative Agent has required that the
Grantors comply with the provisions of Sections 6(a) and (b), (i) transfer all
funds and property held in such terminated Deposit Account to another Deposit
Account covered by an Account Control Agreement maintained with a Pledged
Account Bank or to the Collateral Account and (ii) notify all Obligors that were
making payments to such Deposit Account to make all future payments to another
Deposit Account maintained with a Pledged Account Bank covered by an Account
Control Agreement or to the Collateral Account, in each case so that the
Administrative Agent shall have a continuously perfected security interest in
such Account Collateral, funds and property.  Each Grantor agrees to terminate
any or all Account Collateral and Account Control Agreements upon request by the
Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

(f) Upon the occurrence and during the continuance of a Specified Default, the
Administrative Agent shall have sole right to direct the disposition of funds
with respect to each of the Collateral Account, the L/C Collateral Account, and,
if Section 6(a) shall be applicable, the Deposit Accounts; and it shall be a
term and condition of each of the Collateral Account, the L/C Collateral
Account, and the Deposit Accounts (in the case of Deposit Accounts, only to the
extent so directed by the Administrative Agent to the applicable Pledged Account
Bank), notwithstanding any term or condition to the contrary in any other
agreement relating to the Collateral Account, the L/C Collateral Account or the
Deposit Accounts, as the case may be, that no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, the
Borrower or any other Person from the Collateral Account, the L/C Collateral
Account or the Deposit Accounts (only to the extent so directed), as the case
may be.

 

(g) The Administrative Agent may, at any time and without notice to, or consent
from, the Grantor, if an Event of Default shall have occurred and be continuing
(i) transfer, or direct the transfer of, funds from the Account Collateral to
satisfy the Grantor’s obligations under the Loan Documents and (ii) transfer, or
direct the transfer of, funds from the Deposit Accounts to the Collateral
Account.

 

(h) Upon the request by the Administrative Agent at any time or as otherwise
required in order to Cash Collateralize Letters of Credit pursuant to the Credit
Agreement, the Borrower shall immediately open a letter of credit deposit
account (the “L/C Collateral Account”) with Bank of America, N.A. in the name of
the Administrative Agent and under the sole control and dominion of the
Administrative Agreement and subject to this Agreement.

 

Section 7.                                            Investing of Amounts in
the Collateral Account and the L/C Collateral Account. The Administrative Agent
will, subject to the provisions of Sections 6, 8 and 24, from time to time
(a) invest amounts received with respect to the Collateral Account and the L/C
Collateral Account in such Cash Equivalents credited to (A) the Collateral
Account and the L/C Collateral Account, respectively, as the Borrower may select
and the Administrative Agent may approve or (B) in the case of Cash Equivalents
consisting of Securities Collateral, a securities account in which the
Administrative Agent is the securities intermediary or a securities account
subject to a Securities Account Control Agreement, and (b) invest interest paid
on the Cash Equivalents referred to in clause (a) above, and reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner. Interest and proceeds that
are not invested or reinvested in Cash Equivalents as provided above shall be
deposited and held in the relevant Collateral Account or L/C Collateral Account.
In addition, the Administrative Agent shall have the right at any time to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the Collateral
Account or the L/C Collateral Account, as the case may be.

 

Section 8.                                            Release of Amounts. So
long as no Specified Default shall have occurred and be continuing, the
Administrative Agent will pay and release, or direct the applicable Pledged
Account Bank to pay and release, to the Borrower or at its order or, at the

 

14

--------------------------------------------------------------------------------


 

request of the Borrower, to the Administrative Agent to be applied to the
Obligations of the Borrower under the Loan Documents, such amount, if any, as is
then on deposit in the Collateral Account and the L/C Collateral Account.

 

Section 9.                                            Maintaining Electronic
Chattel Paper, Transferable Records and Letter-of-Credit Rights and Giving
Notice of Commercial Tort Claims. So long as any Loan or any other Obligation of
any Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding, any Secured Hedge Agreement shall be in effect or any
Lender Party shall have any Commitment, upon the occurrence and during the
continuation of a Specified Default, at the request of the Administrative Agent:

 

(a) Each Grantor will maintain all (i) electronic chattel paper so that the
Administrative Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Administrative Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA”);

 

(b) Each Grantor will maintain all letter-of-credit rights assigned to the
Administrative Agent, so that the Administrative Agent has control of the
letter-of-credit rights in the manner specified in Section 9-107 of the UCC; and

 

(c) Each Grantor will promptly give notice to the Administrative Agent of any
commercial tort claim in excess of $30,000,000 that arises in the future and
will immediately execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such commercial
tort claim to the first priority security interest created under this Agreement.

 

Section 10.                                      Representations and Warranties.
Each Grantor represents and warrants as follows:

 

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth on Schedule I hereto. Such Grantor has only the trade
names, listed on Schedule IV hereto. Such Grantor is located (within the meaning
of Section 9-307 of the UCC) in the jurisdiction set forth opposite such
Grantor’s name on Schedule I hereto and has its chief executive office and the
office in which it maintains the original copies of each Assigned Agreement and
Related Contract to which such Grantor is a party and all originals of all
chattel paper that evidence Receivables of such Grantor at the address, if not
its chief executive office, set forth on Schedule I hereto. The information set
forth on Schedule I hereto with respect to such Grantor is true and accurate in
all respects. For each Grantor, such Grantor has not since March 31, 2004
changed its name, location, chief executive office, place where it maintains its
agreements, type of organization, jurisdiction of organization or organizational
and, if applicable, tax identification number from those set forth on Schedule I
hereto except as disclosed on Schedule III hereto.

 

(b) Substantially all Equipment and Inventory of such Grantor is located at the
locations listed on Schedule 5.08(c) to the Credit Agreement or Schedule VI
hereto (other

 

15

--------------------------------------------------------------------------------


 

than Inventory sold in the ordinary course of business and Equipment located
offsite in the ordinary course of business and Equipment or Inventory having a
value, in each case, of $10,000 or less at any one location). All Security
Collateral consisting of certificated securities and instruments have been
delivered to the Administrative Agent. Copies of each Assigned Agreement have
been delivered to the Administrative Agent. None of the Receivables or Agreement
Collateral is evidenced by a promissory note or other instrument that has not
been delivered to the Administrative Agent.

 

(c) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
Permitted Liens. No effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing such Grantor or
any trade name of such Grantor as debtor is on file in any recording office,
except such as may have been filed in favor of the Administrative Agent relating
to the Loan Documents or as otherwise permitted under the Credit Agreement.

 

(d) Such Grantor has exclusive possession and control of substantially all of
the Equipment and Inventory (other than Equipment and Inventory located on
property owned by any Governmental Party and operated by such Grantor) stored at
any leased premises or warehouse.  In the case of Equipment and Inventory
located on leased premises or in warehouses, no lessor or warehouseman of any
premises or warehouse upon or in which such Equipment or Inventory is located
has (i) received notification of any secured party’s interest (other than the
security interest granted hereunder) in such Grantor’s Equipment or Inventory or
(ii) any Lien (other than a Permitted Lien), claim or charge (based on contract,
statute or otherwise) on such Equipment and Inventory.

 

(e) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, such Grantor has
caused the issuer thereof either (i) to register the Administrative Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such issuer will comply with
instructions with respect to such security originated by the Administrative
Agent without further consent of such Grantor. If such Grantor is an issuer of
Pledged Equity, such Grantor confirms that it has received notice of such
security interest. The Pledged Debt pledged by such Grantor hereunder (i) to the
extent representing intercompany indebtedness, is the legal, valid and binding
obligation of the issuers thereof and (ii) to the extent representing
intercompany indebtedness, is evidenced by one or more promissory notes (which
notes have been delivered to the Administrative Agent).

 

(f) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto. The Initial Pledged Debt constitutes all of the
outstanding Pledged Debt owed to such Grantor by the issuers thereof and is
outstanding in the principal amount indicated on Schedule II hereto.

 

(g) Such Grantor has no deposit accounts, other than as listed on Schedule V.

 

16

--------------------------------------------------------------------------------


 

(h) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection  or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed or will be duly filed
immediately after the Restatement Closing Date, the recordation of the
Intellectual Property Security Agreements referred to in Section 15(f) with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, which Agreements
have been duly recorded or will be duly recorded immediately after the
Restatement Closing Date or (iii) the exercise by the Administrative Agent of
its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally and the taking of
the actions described in Section 4(d) with respect to Assignable Government
Contract Claims; provided however, that the actions described in Sections 5, 6
and 9 with respect to Security Collateral, Account Collateral, electronic
chattel paper, transferable records, letter-of-credit rights and commercial tort
claims respectively, shall be required to the extent set forth in such Sections
upon the occurrence and during the continuance of a Specified Default.

 

(i) As to itself and its Intellectual Property Collateral:

 

(i)                                     To the knowledge of such Grantor, the
operation of such Grantor’s business as currently conducted or as contemplated
to be conducted and the use of the Intellectual Property Collateral in
connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate, in each case, in any material respect, the
intellectual property rights of any third party; provided, that a Governmental
Party may authorize or may have authorized the use of intellectual property by
any Person (including any Grantor) of a third party (including any Grantor with
respect to its Intellectual Property Collateral) (such authorizations,
“Governmental IP Authorizations”).

 

(ii)                                  Except as would not reasonably be expected
to result in a Material Adverse Effect, such Grantor is the owner of all right,
title and interest in and to the Intellectual Property Collateral (for the
avoidance of doubt, other than intellectual property licensed under the IP
Agreements) used in the operation of its business and is entitled to use all
Intellectual Property Collateral subject only to the terms of the IP Agreements
and Governmental IP Authorizations.

 

(iii)                               As supplemented pursuant to Section 15(g),
the Intellectual Property Collateral set forth on Part I of Schedule IV hereto
includes a true and complete list of all of the United States patents, patent
applications, material domain names, trademark registrations and applications,
copyright registrations and applications and material IP Agreements owned by
such Grantor.

 

17

--------------------------------------------------------------------------------


 

(iv)                              All material Intellectual Property Collateral
used in the operation of its business is subsisting and has not been adjudged
invalid or unenforceable in whole or part, and to the best of such Grantor’s
knowledge, is valid and enforceable. To the knowledge of such Grantor, there are
no uses of any item of material Intellectual Property Collateral used in the
operation of its business that could be expected to lead to such item becoming
invalid or unenforceable.

 

(v)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, such Grantor has (A) made or performed
all filings, recordings and other acts and has paid all required fees and taxes
to maintain and protect its interest in each and every item of Intellectual
Property Collateral used in the operation of its business in full force where
such Intellectual Property Collateral should be registered and to protect and
maintain its interest therein including, without limitation, recordations of any
of its interests in the Patents and Trademarks with the U.S. Patent and
Trademark Office and recordation of any of its interests in the Copyrights with
the U.S. Copyright Office, except with respect to Excluded Patents (as defined
in Section 15) to the extent provided in Section 15, and (B) used all required
statutory notices in connection with its use of each patent, trademark and
copyright in the Intellectual Property Collateral.

 

(vi)                              No claim, action, suit, investigation,
litigation or proceeding has been asserted or is pending or, to such Grantor’s
knowledge, threatened against such Grantor (i) based upon or challenging or
seeking to deny or restrict the Grantor’s rights in or use of any of the
Intellectual Property Collateral used in the operation of its business,
(ii) alleging that the Grantor’s rights in or use of such Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute, misuse
or otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that such Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement, that, in any such case, either
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. To such Grantor’s knowledge, no Person is engaging in
any activity that infringes, misappropriates, dilutes, misuses or otherwise
violates any material Intellectual Property Collateral used in the operation of
its business or the Grantor’s rights in or use thereof. Except as would not
reasonably be expected to result in a Material Adverse Effect, such Grantor has
not granted any release, covenant not to sue or nonassertion assurance, to any
Person with respect to any part of the Intellectual Property Collateral. The
consummation of the transactions contemplated by the Transaction Documents will
not result in the termination or impairment of any of the Intellectual Property
Collateral used in the operation of its business.

 

(vii)                           Except as would not reasonably be expected to
have a Material Adverse Effect, with respect to each IP Agreement:  (A) such IP
Agreement is valid and binding and in full force and effect and represents the
entire agreement between the respective parties thereto with respect to the
subject matter thereof;

 

18

--------------------------------------------------------------------------------


 

(B) such IP Agreement will not cease to be valid and binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such IP Agreement or otherwise
give any party thereto a right to terminate such IP Agreement; (C) such Grantor
has not received any notice of termination or cancellation under such IP
Agreement; (D) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured; and
(E) neither such Grantor nor, to the knowledge of such Grantor, any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event (with respect to any event within the control of any other party to
such IP Agreement, to the knowledge of such Grantor) has occurred that, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration under such IP Agreement.

 

(viii)                        Except as would not reasonably be expected to have
a Material Adverse Effect, (A) none of the Trade Secrets of such Grantor has
been used, divulged, disclosed or appropriated to the detriment of such Grantor
for the benefit of any other Person other than such Grantor; (B) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s material Intellectual Property Collateral.

 

(ix)                                Except as would not reasonably be expected
to have a Material Adverse Effect, no Grantor or Intellectual Property
Collateral is subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling restricting the use of any Intellectual Property
Collateral or that would impair the validity or enforceability of such
Intellectual Property Collateral.

 

(x)                                   Schedule VIII hereto sets forth the
material Intellectual Property Collateral of each Grantor (the “Affected IP
Collateral”) with respect to which, (i) Liens thereon are outstanding on the
Restatement Closing Date other than pursuant to the Security Documents (the
“Existing IP Liens”) and (ii) any gaps or flaws in title exist on the
Restatement Closing Date. With respect to the Existing IP Liens, (A) all
obligations secured thereby have been satisfied in full, or (B) the exercise of
remedies (including foreclosure) with respect to any Affected IP Collateral as a
result thereof, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Any gaps or flaws in title with
respect to any Affected IP Collateral, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

(j) Each Government Contract to which Section 4(c) applies has been properly
approved and executed by the Grantor party thereto and, to the knowledge of such
Grantor, the applicable Governmental Party.

 

(k) Upon the Administrative Agent taking the actions described in
Section 4(d)(i) and, to the extent required by Subpart 32.805(c) and (d) of the
Assignment of Claims Regulations, acknowledged by the appropriate contracting
officer, the Assignment of Government Contract Claims with respect to each
Assignable Government Contract Claims shall constitute an effective and valid
assignment of such Assignable Government Contract Claims to the extent that an
assignment of a Government Claims is governed by the Assignment of Claims Act
and the Assignment of Claims Regulations, and no other action is required in
order to create an effective and valid assignment of such Assignable Government
Contract Claims.  Thereupon, the Administrative Agent may exercise its rights as
set forth in Section 6(b).

 

;provided however, that for purposes of the representations and warranties
hereunder, (i) each Schedule referred to in this Section 10 shall be amended in
accordance with Section 6.02(i)(B) of the Credit Agreement, and (ii) any
representation and warranty contained in this Section 10 to the extent made with
specific reference to a specific Schedule shall be deemed true and correct in
all material respects if such representation and warranty would have been true
and correct in all material respects (A) as of the Restatement Closing Date, or
(B) with respect to any period immediately following the date on which Schedules
are required to be amended pursuant to Section 6.02(i)(B) of the Credit
Agreement, as of the date required to be amended, regardless of whether actually
amended, until the next date required to be so amended, in each case, solely to
the extent any such representation and warranty specifically refers to a
Schedule; provided, further, that if a Specified Default shall have occurred and
be continuing, the Administrative Agent may require such Schedules to be updated
and amended at any time and from time to time.

 

Section 11.                                      Further Assurances. (a)  Each
Grantor agrees that from time to time, at the expense of such Grantor, such
Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect and protect any pledge or security interest granted or purported to
be granted by such Grantor hereunder or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor.  Without limiting the generality of the foregoing,
each Grantor will promptly, with respect to Collateral of such Grantor, subject
to the proviso hereof: (i) mark conspicuously each document included in
Inventory, each chattel paper included in Receivables, each Related Contract,
each Assigned Agreement and, at the request of the Administrative Agent, each of
its records pertaining to such Collateral with a legend, in form and substance
satisfactory to the Administrative Agent, indicating that such document, chattel
paper, Related Contract, Assigned Agreement or Collateral is subject to the
security interest granted hereby; (ii) if any such Collateral shall be evidenced
by a promissory note or other instrument or chattel paper, deliver and pledge to
the Administrative Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Agent Administrative Agent;
(iii) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or

 

20

--------------------------------------------------------------------------------


 

notices, as may be necessary or desirable, or as the Agent Administrative Agent
may reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; (iv) subject to
Section 4(d), deliver, file and record any statement, notice, assignment,
instrument, document, agreement or other paper or take any other action, as may
be necessary or desirable, or as the Administrative Agent may request, in order
to create, preserve, perfect, confirm or validate the security interest granted
hereunder in Assignable Government Contract Claims and exercise any right in
respect thereof; (v) deliver and pledge to the Administrative Agent for benefit
of the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (vi) in accordance with Section 6(a), take all action
necessary to ensure that the Administrative Agent has control of Collateral
consisting of deposit accounts, (vii) take all action necessary to ensure that
the Administrative Agent has control of collateral consisting of electronic
chattel paper, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in
Section 16 of UETA; (viii) cause the Administrative Agent to be the beneficiary
under all letters of credit that constitute Collateral, with the exclusive right
to make all draws under such letters of credit, and with all rights of a
transferee under Section 5-114(e) of the UCC; and (ix) deliver to the
Administrative Agent evidence that all other action that the Administrative
Agent may deem reasonably necessary or desirable to perfect and protect the
security interest created by such Grantor under this Agreement has been taken;
provided that clauses (i), (vi), (vii) and (viii) shall only apply upon the
occurrence and during the continuation of a Specified Default and clause
(ii) shall apply only upon (except with respect to obligations owing from any
Subsidiary or Joint Venture) the occurrence and during the continuation of a
Specified Default. From time to time upon request by the Administrative Agent,
each Grantor will, at such Grantor’s expense, cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, an opinion of
counsel, from outside counsel reasonably satisfactory to the Administrative
Agent, as to such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.

 

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement.  A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Grantor ratifies its
authorization for the Administrative Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 

(c) Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

 

Section 12.                                      As to Equipment and Inventory.
(a) Each Grantor will keep the Equipment and Inventory of such Grantor (other
than Inventory sold in the ordinary course of

 

21

--------------------------------------------------------------------------------


 

business and Equipment located offsite in the ordinary course of business and
Equipment or Inventory having a value, in each case, of $10,000 or less at any
one location) at the places therefor specified on Schedule 5.08 to the Credit
Agreement or Schedule VI hereto or, upon written notice to the Administrative
Agent, at such other places designated by the Grantor in such notice. Upon the
giving of such notice, such new locations will be automatically added to
Schedule VI hereto.

 

(b) Each Grantor will promptly furnish to the Administrative Agent a statement
respecting any loss or damage exceeding $10,000,000 to any of the Equipment or
Inventory of such Grantor.

 

Section 13.                                      Insurance. (a)  Each Grantor
will, at its own expense, maintain insurance with respect to the Equipment and
Inventory of such Grantor in such amounts, against such risks, in such form and
with such insurers, as shall be reasonably satisfactory to the Administrative
Agent from time to time. Each policy of each Grantor for liability insurance
shall provide for all losses to be paid on behalf of the Administrative Agent
and such Grantor as their interests may appear. All losses with respect to
property damage insurance shall be paid to (x) the Administrative Agent at any
time that a Specified Default shall have occurred and be continuing or if a
Material Adverse Effect shall have occurred, such amounts shall be held and
applied in accordance with subsection (c) of this Section 13, and (y) otherwise
to the Borrower or applicable Grantor. Each such policy shall in addition
(i) name the Borrower or the applicable Grantor and the Administrative Agent as
insured parties thereunder (without any representation or warranty by or
obligation upon the Administrative Agent) as their interests may appear,
(ii) contain the agreement by the insurer that any loss payable thereunder shall
be payable to the Administrative Agent notwithstanding any action, inaction or
breach of representation or warranty by such Grantor, (iii) provide that there
shall be no recourse against the Administrative Agent for payment of premiums or
other amounts with respect thereto and (iv) provide for prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer to the extent provided in Section 6.07 of the Credit Agreement. Each
Grantor will, if so requested by the Administrative Agent, deliver to the
Administrative Agent original or duplicate policies of such insurance and, as
often as the Administrative Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance.

 

(b) Notwithstanding any other provision of this Agreement, reimbursement under
any liability insurance maintained by any Grantor pursuant to this Section 13
may be paid directly to the Person bringing a claim against such Grantor or to
the firm or person providing defense against such claim. In case of any loss
involving damage to Equipment or Inventory when subsection (c) of this
Section 13 is not applicable, the applicable Grantor will make or cause to be
made the necessary repairs to or replacements of such Equipment or Inventory or
other purchases in accordance with Section 2.05(b)(i) of the Credit Agreement,
and any proceeds of insurance properly received by or released to such Grantor
shall be used by such Grantor, except as otherwise required hereunder or by the
Credit Agreement, to pay or as reimbursement for the costs of such repairs or
replacements.

 

(c) So long as no Specified Default shall have occurred and be continuing, all
insurance payments received by the Administrative Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Administrative Agent to the

 

22

--------------------------------------------------------------------------------


 

Borrower or the applicable Grantor to be applied in accordance with
Section 2.05(b)(i) of the Credit Agreement. Upon the occurrence and during the
continuance of any Specified Default, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Administrative Agent and shall, in
the Administrative Agent’s sole discretion, (i) be released to the Borrower or
the applicable Grantor to be applied as set forth in the first sentence of this
subsection (c) or (ii) be held as additional Collateral hereunder or applied as
specified in Section 24(b).

 

Section 14.                                      Post-Closing Changes; Bailees;
Collections on Assigned Agreements, Receivables and Related Contracts. (a) No
Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number or location from those set
forth in Section 10(a) of this Agreement without first giving at least ten
(10) days’ prior written notice to the Administrative Agent and taking all
action required by the Administrative Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. No Grantor will
change the location of the Equipment and Inventory or the place where it keeps
the originals of the Assigned Agreements and Related Contracts to which such
Grantor is a party and all originals of all chattel paper that evidence
Receivables of such Grantor from the locations therefor specified in Sections
10(a) and 10(b) without first giving the Administrative Agent thirty (30) days’
prior written notice of such change. Except in connection with transactions
permitted under Sections 7.04(a) and (b) of the Credit Agreement in favor of a
Grantor, no Grantor will become bound by a security agreement with respect to
the Collateral authenticated by another Person (determined as provided in
Section 9-203(d) of the UCC) without giving the Administrative Agent thirty (30)
days’ prior written notice thereof and taking all action required by the
Administrative Agent to ensure that the perfection and first priority nature of
the Administrative Agent’s security interest in the Collateral will be
maintained. Each Grantor will hold and preserve its records relating to the
Collateral, including, without limitation, the Assigned Agreements and Related
Contracts, and will permit representatives of the Administrative Agent at any
time during normal business hours to inspect and make abstracts from such
records and other documents in accordance with Section 6.10 of the Credit
Agreement.  If any Grantor does not have an organizational identification number
and later obtains one, it will forthwith notify the Administrative Agent of such
organizational identification number.

 

(b) If a Specified Default shall have occurred and be continuing and if any
Collateral of any Grantor is at any time in the possession or control of a
warehouseman, bailee or agent, and the Administrative Agent so requests such
Grantor will (i) notify such warehouseman, bailee or agent of the security
interest created hereunder, (ii) instruct such warehouseman, bailee or agent to
hold all such Collateral solely for the Administrative Agent’s account subject
only to the Administrative Agent’s instructions, (iii) use commercially
reasonable efforts, to cause such warehouseman, bailee or agent to authenticate
a record acknowledging that it holds possession of such Collateral for the
Administrative Agent’s benefit and shall act solely on the instructions of the
Administrative Agent without the further consent of the Grantor or any other
Person, and (iv) make such authenticated record available to the Administrative
Agent.

 

(c) Except as otherwise provided in this subsection (c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections,

 

23

--------------------------------------------------------------------------------


 

such Grantor may take (and, upon the occurrence and during the continuance of a
Specified Default at the Administrative Agent’s direction, will take) such
action as such Grantor or the Administrative Agent may deem necessary or
advisable to enforce collection of the Assigned Agreements, Receivables and
Related Contracts; provided, however, that the Administrative Agent shall have
the right at any time, upon the occurrence and during the continuance of a
Specified Default and written notice to such Grantor of its intention to do so,
to notify the Obligors under any Assigned Agreements, Receivables and Related
Contracts of the assignment of such Assigned Agreements, Receivables (subject,
in the case of Government Contract Claims, to Section 4(d)) and Related
Contracts to the Administrative Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Administrative Agent and, upon such notification and at the expense of
such Grantor, to enforce collection of any such Assigned Agreements, Receivables
and Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth set forth in Section 9-607 of the UCC.  After receipt by any
Grantor of the notice from the Administrative Agent referred to in the proviso
to the preceding sentence, (i) all amounts and proceeds (including, without
limitation, instruments) received by such Grantor in respect of the Assigned
Agreements, Receivables and Related Contracts of such Grantor shall be received
in trust for the benefit of the Administrative Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
indorsement) to be deposited in the Collateral Account and either (A) released
to such Grantor on the terms set forth in Section 8 so long as no Specified
Default shall have occurred and be continuing or (B) if an Event of Default
shall have occurred and be continuing, applied as provided in Section 24(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any Obligor thereof, or allow any credit or discount
thereon.  No Grantor will permit or consent to the subordination of its right to
payment under any of the Assigned Agreements, Receivables and Related Contracts
to any other indebtedness or obligations of the Obligor thereof.

 

Section 15.                                      As to Intellectual Property
Collateral. (a)  Except as otherwise provided in this subsection (a), with
respect to each item of its Intellectual Property Collateral material to the
operation of the business of such Grantor, each Grantor agrees to take, at its
expense, all necessary steps, including, without limitation, in the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authority, to (i) maintain the validity and enforceability of such Intellectual
Property Collateral and maintain such Intellectual Property Collateral in full
force and effect, and (ii) pursue the registration and maintenance of each
patent, trademark, or copyright registration or application, now or hereafter
included in such Intellectual Property Collateral of such Grantor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings; provided, with respect to each Patent listed on Schedule VII
hereto, to the extent (A) such Patent

 

24

--------------------------------------------------------------------------------


 

is no longer material to and has no material value to the operation of the
business of any Grantor, (B) the Borrower and the other Grantors have made a
commercially reasonable decision to abandon such Patent or permit such Patent to
lapse or expire, and (C) the lapse, expiration or abandonment of such Patents,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, the Grantors shall not be required to
prosecute or maintain any such Patents (collectively, the “Excluded Patents”) in
accordance with this Section 15(a).  Other than Excluded Patents, no Grantor
shall, without the written consent of the Administrative Agent, discontinue use
of or otherwise abandon any Intellectual Property Collateral, or abandon any
right to file an application for patent, trademark, or copyright, except for any
Intellectual Property Collateral that such Grantor shall have determined in its
commercially reasonable judgment is no longer material to the operation of its
business so long as such discontinuance or abandonment would not, individually
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect.

 

(b) Each Grantor agrees promptly to notify the Administrative Agent if such
Grantor becomes aware (i) that any material item of the Intellectual Property
Collateral has become abandoned, placed in the public domain, invalid or
unenforceable, or of any material adverse determination or development regarding
such Grantor’s ownership of any of the material Intellectual Property Collateral
or its right to register the same or to keep and maintain and enforce the same,
or (ii) of any material adverse determination or the institution of any
proceeding (including, without limitation, the institution of any proceeding in
the U.S. Patent and Trademark Office or any court) regarding any material item
of the Intellectual Property Collateral.

 

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall promptly notify the Administrative Agent and
shall take such actions, at its expense, as are reasonable and appropriate under
the circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

 

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor shall use all required statutory notices in connection with
its use of each item of its Intellectual Property Collateral. No Grantor shall
do or permit any act or knowingly omit to do any act whereby any of its material
Intellectual Property Collateral may lapse or become invalid or unenforceable or
placed in the public domain other than as permitted under Section 15(a) hereof.

 

(e) Each Grantor shall take all steps reasonable and appropriate under the
circumstances to preserve and protect each material item of its Intellectual
Property Collateral, including, without limitation, where reasonable and
appropriate maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality, except as permitted under Section 15(a) hereof.

 

25

--------------------------------------------------------------------------------


 

(f) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit E hereto or otherwise in form and substance satisfactory to the
Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other United States governmental authorities
necessary to perfect the security interest hereunder in such Intellectual
Property Collateral other than with respect to Excluded Patents.

 

(g) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Each Grantor shall give, within thirty (30) days
after the end of each calendar quarter, written notice to the Administrative
Agent identifying any United States registered or applied for After-Acquired
Intellectual Property, and such Grantor shall execute and deliver to the
Administrative Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit F hereto or otherwise in form and
substance satisfactory to the Administrative Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other United States
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.

 

(h) Each Grantor shall take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper, or advisable under applicable
laws, and execute and deliver such documents and other papers, as may be
required, at its expense, to take each of the following actions as soon as
reasonably practicable: (i) release all Existing IP Liens in and to any item of
Affected IP Collateral and record and/or file such releases or take such other
actions as may be necessary to effect such release, (ii) remedy all material
gaps and flaws in the chain of title of any Affected IP Collateral, in each
case, including, without limitation, in the U.S. Patent and Trademark Office and
any other U.S. governmental authority, and (iii) deliver copies of such
documents evidencing all such actions to the Administrative Agent; provided,
that if the Borrower or the applicable Grantor provides a certificate of a
Responsible Officer, with respect to one or more items of Affected IP
Collateral, representing and warranting that:

 

(A) the Borrower and such Grantor have used commercially reasonable efforts to
effect the foregoing and notwithstanding such efforts, have been unable to
obtain such release or remedy such gaps and flaws, as the case may be, and

 

(B) the failure to obtain such release or remedy such gap and flaw, as the case
may be, (1) does not relate to any Intellectual Property Collateral that is
material to the conduct of such Grantor’s business, (2) would not adversely
affect the Secured Parties’ rights and interests in the Intellectual Property
Collateral, taken as a whole, in any material respect, except to the extent that
any Existing IP Liens secure obligations not

 

26

--------------------------------------------------------------------------------


 

prohibited by Credit Agreement, and (3) individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect,

 

the Administrative Agent shall countersign such certificate which shall be a
confirmation that the requirements of this Section 15(h) are discharged solely
with respect to the Affected IP Collateral described on such certificate. In any
event, the Administrative Agent may from time to time at reasonable intervals
inquire as to the status of the Grantors’ progress in complying with this
Section 15(h).

 

Section 16.                                      Voting Rights; Dividends; Etc.
(a) So long as no Event of Default shall have occurred and be continuing:

 

(i)                                   Each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Security
Collateral of such Grantor or any part thereof; provided, however, that such
Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Security
Collateral or any part thereof.

 

(ii)                                Each Grantor shall be entitled to receive
and retain any and all dividends, interest and other distributions paid in
respect of the Security Collateral of such Grantor if and to the extent that the
payment thereof is not otherwise prohibited by the terms of the Loan Documents;
provided, however, that any and all

 

(A)                              dividends, interest and other distributions
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Security Collateral,

 

(B)                                except in connection with transactions
permitted under Sections 7.04(a) and (b) of the Credit Agreement, dividends and
other distributions paid or payable other than in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus and

 

(C)                                amounts paid, payable or otherwise
distributed other than in cash in respect of principal of, or in redemption of,
or in exchange for, any Security Collateral

 

shall be, and shall be forthwith delivered to the Administrative Agent to hold
as, Security Collateral and shall, if received by such Grantor, be received in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Grantor and be forthwith delivered to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

(iii)                             The Administrative Agent will execute and
deliver (or cause to be executed and delivered) to each Grantor all such proxies
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to

 

27

--------------------------------------------------------------------------------


 

receive the dividends or interest payments that it is authorized to receive and
retain pursuant to paragraph (ii) above.

 

(b) Upon the occurrence and during the continuance of an Event of Default and
subject to any applicable laws, rules and regulations or orders relating to
national security:

 

(i)                                     All rights of each Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 16(a)(i) shall,
upon notice to such Grantor by the Administrative Agent, cease  and (y) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 16(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

 

(ii)                                  All dividends, interest and other
distributions that are received by any Grantor contrary to the provisions of
paragraph (i) of this Section 16(b) shall be received in trust for the benefit
of the Administrative Agent, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Administrative Agent as Security
Collateral in the same form as so received (with any necessary indorsement).

 

(iii)                               The Administrative Agent shall be authorized
to send to each Securities Intermediary (as defined in and under any Security
Control Agreement) a Notice of Exclusive Control (as defined in and under such
Security Control Agreement).

 

Section 17.                                      As to the Assigned Agreements. 
(a)  Each Grantor will, except where the failure to do so is not likely to have
a Material Adverse Effect, perform and observe all terms and provisions of the
Assigned Agreements to be performed or observed by it, to the extent it has the
power to do so, maintain the Assigned Agreements to which it is a party in full
force and effect and enforce the Assigned Agreements to which it is a party in
accordance with the terms thereof.

 

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Administrative Agent for benefit of the
Secured Parties of each Assigned Agreement to which it is a party by any other
Grantor hereunder.

 

Section 18.                                      Payments Under the Assigned
Agreements.  (a)  Upon the occurrence and during the continuation of a Specified
Default at the request of the Administrative Agent, each Grantor agrees to
instruct each other party to each Assigned Agreement (or such Assigned
Agreements as the Administrative Agent shall specify) to which it is a party
that all payments due or to become due under or in connection with such Assigned
Agreement will be made directly to the Collateral Account.

 

(b) All moneys received or collected pursuant to subsection (a) above shall be
(i) released to the applicable Grantor on the terms set forth in Section 8 so
long as no Specified Default shall have occurred and be continuing or (ii) if
any Event of Default shall have occurred and be continuing, applied as provided
in Section 24(b).

 

28

--------------------------------------------------------------------------------


 

Section 19.                                      As to Letter-of-Credit Rights. 
(a)  Each Grantor, by granting a security interest in its Receivables consisting
of letter-of-credit rights to the Administrative Agent, intends to (and hereby
does) assign to the Administrative Agent its rights (including its contingent
rights) to the proceeds of all Related Contracts consisting of letters of credit
of which it is or hereafter becomes a beneficiary or assignee.  Upon the
occurrence and during the continuation of a Specified Default, at the request of
the Administrative Agent, each Grantor will promptly cause the issuer of each
letter of credit and each nominated person (if any) with respect thereto to
consent to such assignment of the proceeds thereof in substantially the form of
the Consent to Assignment of Letter of Credit Rights attached hereto as
Exhibit G or otherwise in form and substance satisfactory to the Administrative
Agent and deliver written evidence of such consent to the Administrative Agent.

 

(b) Upon the occurrence of and during the continuance of a Specified Default,
each Grantor will, promptly upon request by the Administrative Agent, (i) notify
(and such Grantor hereby authorizes the Administrative Agent to notify) the
issuer and each nominated person with respect to each of the Related Contracts
consisting of letters of credit that the proceeds thereof have been assigned to
the Administrative Agent hereunder and any payments due or to become due in
respect thereof are to be made directly to the Administrative Agent or its
designee and (ii) arrange for the Administrative Agent to become the transferee
beneficiary of letter of credit.

 

Section 20.                                      Additional Shares.  (a) Each
Grantor agrees that it will (i) cause each issuer of the Pledged Equity pledged
by such Grantor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor or otherwise in accordance with the terms of the Loan
Documents, and (ii) except as set forth in Section 1(d)(iii), pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
additional Equity Interests or other securities.

 

Section 21.                                      Administrative Agent Appointed
Attorney-in-Fact. Each Grantor hereby irrevocably appoints the Administrative
Agent such Grantor’s attorney-in-fact from time to time upon the occurrence and
during the continuance of a Specified Default with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(a) to obtain and adjust insurance required to be paid to the Administrative
Agent pursuant to Section 13,

 

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

 

29

--------------------------------------------------------------------------------


 

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

 

Section 22.                                      Administrative Agent
May Perform.  If any Grantor fails to perform any agreement contained herein,
the Administrative Agent may, but without any obligation to do so and without
notice, itself perform, or cause performance of, such agreement, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by such Grantor under Section 25.

 

Section 23.                                      The Administrative Agent’s
Duties. (a) The powers conferred on the Administrative Agent hereunder are
solely to protect the Secured Parties’ interest in the Collateral and shall not
impose any duty upon it in such capacity to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Administrative Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not any Secured Party has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral.  The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each, a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. If the Administrative Agent so appoints any Subagent with respect to
any Collateral, (i) the assignment and pledge of such Collateral and the
security interest granted in such Collateral by each Grantor hereunder shall be
deemed for purposes of this Security Agreement to have been made to such
Subagent, in addition to the Administrative Agent, for the ratable benefit of
the Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and (iii) the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Administrative Agent.

 

Section 24.                                      Remedies.   If any Event of
Default shall have occurred and be continuing:

 

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it (including any applicable laws, rules and regulations or orders relating
to national

 

30

--------------------------------------------------------------------------------


 

security), all the rights and remedies of a secured party upon default under the
UCC (whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral (subject to
any applicable laws, rules and regulations or orders relating to national
security) or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable; (iii) occupy any premises owned or leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; and (iv) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Assigned Agreements, the Receivables
(subject in the case of Government Contract Claims, to Section 4(d)), the
Related Contracts and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 25) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, in the following manner:

 

(i)                                     first, paid to the Agents for any
amounts then owing to the Agents constituting fees, indemnities, expenses and
other amounts (other than principal and interest) or otherwise under the Loan
Documents in their capacities as such (including Attorney Costs and amounts
payable under Article III and Sections 10.04 and 10.05 of the Credit Agreement)
ratably in accordance with such respective amounts then owing to the Agents;

 

31

--------------------------------------------------------------------------------


 

(ii)                                  second, paid to the Lenders for any
amounts then owing to the Lenders constituting fees, indemnities other amounts
(other than principal and interest) or otherwise under the Loan Documents
(including Attorney Costs and amounts payable under Article III and Sections
10.04 and 10.05 of the Credit Agreement) ratably in accordance with such
respective amounts then owing to the Lenders;

 

(iii)                               third, paid to the Lenders for any amounts
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations ratably in accordance with such respective amounts then owing to the
Lenders;

 

(iv)                              fourth, paid to the Lenders for any amounts
constituting unpaid principal on the Loans and the L/C Borrowings ratably in
accordance with such respective amounts then owing to the Lenders;

 

(v)                                 fifth, paid to the Administrative Agent for
the accounts of the L/C Issuers ratably in accordance with their interests, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit of each such L/C Issuer; and

 

(vi)                              sixth, paid to the Agents and the other
Secured Parties for any amounts then owing to them under or in respect of the
Loan Documents constituting all other Obligations of the Loan Parties ratably in
accordance with such respective amounts owing to the Agents and the other
Secured Parties on such date.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
entitled to receive such surplus by law (including any applicable laws,
rules and regulations or orders relating to national security).

 

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement).

 

(d) The Administrative Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

 

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Administrative Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale

 

32

--------------------------------------------------------------------------------


 

or other disposition, and such Grantor’s customer lists and other records and
documents relating to such Intellectual Property Collateral and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.

 

(f) The Administrative Agent may, at the Grantors’ expense, take such other
actions as may be necessary to collect any moneys due or to become under any
Government Contract.

 

(g) Anything in this Agreement to the contrary notwithstanding, in the event
that the Administrative Agent, acting as authorized pursuant to this Agreement
or any of the Loan Documents, seeks to exercise any rights or remedies upon the
occurrence of an Event of Default that will require it to have access to
Collateral that constitutes information designated by a Governmental Party as
classified or which cannot be held by or disclosed to the Administrative Agent
under applicable laws, rules, regulations or orders relating to national
security (“Classified Information”), (i) the Administrative Agent may only
exercise such rights or remedies to the extent that it can Dispose of such
Classified Information to any Person (an “Authorized Person”) that is permitted
to hold and have access to such Classified Information under applicable laws,
rules, regulations or orders relating to national security, and (ii) if the
Administrative Agent is unable to obtain a clearance or other governmental
approval required to have such access or to Dispose of such Classified
Information to an Authorized Person within a reasonable time after seeking to
exercise its remedies upon the occurrence of an Event of Default, each Grantor
shall Dispose of all Classified Information in compliance with the applicable
laws, rules regulations and orders and as the Administrative Agent may direct,
with the proceeds of such Disposition to constitute Collateral hereunder and to
be payable directly, to the extent permitted under any such applicable laws,
rules, regulations and orders relating to national security, to the
Administrative Agent for the benefit of the Secured Parties.

 

Section 25.                                      Indemnity and Expenses.  Each
Grantor agrees to indemnify, defend and save and hold harmless each Secured
Party and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, fees and expenses of counsel) that may
be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

 

(b) Each Grantor will within ten Business Days after demand therefor pay to the
Administrative Agent the amount of any and all expenses, including, without
limitation, the fees and expenses of its counsel and of any experts and agents,
that the Administrative Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (iii) the exercise or enforcement of any of the
rights of the Administrative Agent

 

33

--------------------------------------------------------------------------------


 

or the other Secured Parties hereunder or (iv) the failure by such Grantor to
perform or observe any of the provisions hereof.

 

Section 26.                                      Amendments; Waivers; Additional
Grantors; Etc.  (a)  No amendment or waiver of any provision of this Agreement,
and no consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Administrative Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

 

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-VII attached to each Security Agreement Supplement
shall be incorporated into and become a part of and supplement Schedules I-VII,
respectively, hereto, and the Administrative Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.

 

Section 27.                                      Notices and Other
Communications; Facsimile Copies. (a) Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Loan Document shall be in writing (including by facsimile transmission). 
All such written notices shall be mailed certified or registered mail, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 10.02(b) to the Credit Agreement) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 of the Credit Agreement or to
such address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties and if to any
Grantor other than the Borrower, to the address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature pages to the
Security Agreement Supplement pursuant to which it became a party hereto; and

 

(ii)                                  if to any other Secured Party, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Grantors or the Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).

 

(b) Notices and other communications to the Administrative Agent hereunder may
be delivered or furnished by electronic communication (including electronic-mail
and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Grantors may, in their
discretion, agree to accept notices and other communications hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Loan Documents may be transmitted and/or executed and delivered by
facsimile. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on all Grantors and the Administrative Agent.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(d) The Administrative Agent shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Grantors even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Grantors shall indemnify each Indemnified Party from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Grantors.  All other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(e)                                  Any party hereto may change its address,
telephone number, electronic mail address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto as provided
in this Section 27.

 

Section 28.                                      Continuing Security Interest;
Assignments Under the Credit Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Maturity Date for the Revolving Credit Facility and
(iii) the termination, expiration or, if agreed by the applicable L/C Issuer in
its sole discretion, cash collateralization of all Letters of Credit and all
Secured Hedge Agreements, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement

 

35

--------------------------------------------------------------------------------


 

(including, without limitation, all or any portion of its Commitments, the Loans
owing to it and the Note or Notes, if any, held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as
provided in Section 10.07 of the Credit Agreement.

 

Section 29.                                      Release; Termination. (a) Upon
any Disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business, which shall be automatically released), the Administrative
Agent will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Event of Default shall have occurred and be continuing, (ii) such Grantor
shall have delivered to the Administrative Agent, a written request for release
describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including, without limitation, the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Administrative Agent and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Administrative Agent may
reasonably request, and (iii) the proceeds of any such sale, lease, transfer or
other disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.05(b) of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under
Section 2.05(b) of the Credit Agreement.

 

(b)                                 Upon the latest of (i) the payment in full
in cash of the Secured Obligations, (ii) the Maturity Date and (iii) the
termination, expiration or, if agreed by the applicable L/C Issuer in its sole
discretion, cash collateralization of all Letters of Credit and all Secured
Hedge Agreements, the pledge and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor. Upon any such termination, the Administrative Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

 

Section 30.                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.

 

Section 31.                                      The Mortgages. If any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of any Mortgage and the terms of such Mortgage are inconsistent with the
terms of this Agreement, then with respect to such Collateral, the terms of such
Mortgage shall be controlling in the case of fixtures and real estate leases,
letting and licenses of, and contracts and agreements relating to the lease of,
real property, and the terms of this Agreement shall be controlling in the case
of all other Collateral.

 

Section 32.                                      Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

36

--------------------------------------------------------------------------------


 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:

ALLIANT TECHSYSTEMS INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Senior Vice President, Secretary and General Counsel

 

 

 

 

 

 

Address for Notices:

AMMUNITION ACCESSORIES INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

 

 

 

Address for Notices:

ATK COMMERCIAL AMMUNITION COMPANY INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

38

--------------------------------------------------------------------------------


 

Address for Notices:

ATK COMMERCIAL AMMUNITION HOLDINGS

5050 Lincoln Drive

COMPANY INC.

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

 

 

 

 

 

Address for Notices:

ATK LAUNCH SYSTEMS INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

 

 

 

 

 

Address for Notices:

ATK SPACE SYSTEMS INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

39

--------------------------------------------------------------------------------


 

Address for Notices:

FEDERAL CARTRIDGE COMPANY

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

 

 

 

 

 

Address for Notices:

MICRO CRAFT INC.

5050 Lincoln Drive

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

By:

/s/ John L. Shroyer

 

Name:

John L. Shroyer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

Name:

Keith D. Ross

 

Title:

Chairman, Vice President and Secretary

 

40

--------------------------------------------------------------------------------


 

Schedule I to the

Security Agreement

 

CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBER

 

 

 

 

 

 

 

Jurisdiction

 

 

 

 

 

 

Type of

 

of

 

Organizational

Grantor

 

Chief Executive Office

 

Organization

 

Organization

 

I.D. No.

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

5050 Lincoln Drive

 

Corporation

 

Delaware

 

2229551

 

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ammunition Accessories Inc.

 

2299 Snake River Avenue

 

Corporation

 

Delaware

 

3457272

 

 

Lewiston, ID 83501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Commercial

 

5050 Lincoln Drive

 

Corporation

 

Delaware

 

3459049

Ammunition Company Inc.

 

Edina, MN 55436-1097

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Commercial

 

5050 Lincoln Drive

 

Corporation

 

Delaware

 

4079980

Ammunition Holdings

 

Edina, MN 55436-1097

 

 

 

 

 

 

Company Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Launch Systems Inc.

 

9160 North Hwy 83

 

Corporation

 

Delaware

 

0726206

 

 

Corinne, UT 84307

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Space Systems Inc.

 

Park Plaza 2, Suite 350

 

Corporation

 

Delaware

 

2302726

 

 

2150 South 1300 East

 

 

 

 

 

 

 

 

Salt Lake City, UT 84106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Cartridge Company

 

900 Ehlen Drive

 

Corporation

 

Minnesota

 

611-AA

 

 

Anoka, MN 55303

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Micro Craft Inc.

 

207 Big Springs Avenue

 

Corporation

 

Minnesota

 

2125905-2

 

 

PO Box 370

 

 

 

 

 

 

 

 

Tullahoma, TN 37388

 

 

 

 

 

 

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

41

--------------------------------------------------------------------------------


 

Schedule II to the

Security Agreement

 

PLEDGED EQUITY AND PLEDGED DEBT

 

Part I - Pledged Equity

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

of

 

 

 

 

 

Class of Equity

 

 

 

Certificate

 

Number

 

Outstanding

 

Grantor

 

Issuer

 

Interest

 

Par Value

 

No(s)

 

of Shares

 

Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Launch Systems Inc.

 

Common

 

$

0.01

 

6

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Commercial Ammunition Holdings Company Inc.

 

Common

 

$

0.01

 

1

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Commercial Ammunition Holdings Company Inc.

 

ATK Commercial Ammunition Company Inc.

 

Common

 

$

0.01

 

004

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Commercial Ammunition Company Inc.

 

Federal Cartridge Company

 

Common

 

$

0.01

 

5

 

99

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATK Commercial Ammunition Company Inc.

 

Ammunition Accessories Inc.

 

Common

 

$

0.01

 

2

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Micro Craft Inc.

 

Common

 

$

0.01

 

1

 

1,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Space Systems Inc.

 

Common

 

$

0.01

 

2

 

1,000

 

100

%

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

42

--------------------------------------------------------------------------------


 

Part II — Pledged Debt

 

 

 

Debt

 

Description of

 

 

Grantor

 

Issuer

 

Debt

 

Final Maturity

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Launch Systems Inc.

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Commercial Ammunition Holdings Company Inc.

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Commercial Ammunition Company Inc.

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Federal Cartridge Company

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Ammunition Accessories Inc.

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

Micro Craft Inc.

 

Intercompany Note

 

Payable on Demand

 

 

 

 

 

 

 

Alliant Techsystems Inc.

 

ATK Space Systems Inc.

 

Intercompany Note

 

Payable on Demand

 

43

--------------------------------------------------------------------------------


 

Schedule III to the

Security Agreement

 

CHANGES IN NAME, LOCATION, ETC.

 

Changes in the Grantor’s Name (including new grantor with a new name and names
associated with all predecessors in interest of the Grantor)

 

Name

 

Date

 

Event

 

 

 

 

 

Alliant Techsystems Inc.

 

March 1, 2005

 

Effective date of merger with ATK International Sales Inc.

 

 

 

 

 

 

 

January 2, 2006

 

Effective date of merger with Alliant Holdings LLC

 

 

 

 

 

 

 

January 30, 2006

 

Effective date of merger with ATK Elkton LLC

 

 

 

 

 

 

 

April 1, 2006

 

Effective date of merger with ATK Ordnance and Ground Systems LLC

 

 

 

 

 

 

 

May 1, 2006

 

Effective date of merger with ATK Tactical Systems Company LLC and Alliant
Ammunition Systems Company LLC

 

 

 

 

 

 

 

July 3, 2006

 

Effective date of merger with ATK Missile Systems Company LLC; GASL, Inc.; and
Alliant Lake City Small Caliber Ammunition Company LLC

 

 

 

 

 

 

 

July 31, 2006

 

Effective date of merger with Alliant Ammunition and Powder Company LLC

 

 

 

 

 

 

 

September 29, 2006

 

Effective date of merger with Mission Research Corporation

 

 

 

 

 

Ammunition Accessories Inc.

 

N/A

 

N/A

 

 

 

 

 

ATK Commercial Ammunition Company Inc.

 

N/A

 

N/A

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

44

--------------------------------------------------------------------------------


 

Name

 

Date

 

Event

 

 

 

 

 

ATK Commercial Ammunition Holdings Company Inc.

 

December 19, 2005

 

Incorporated in Delaware as ATK Commercial Ammunition Holdings Inc.

 

 

 

 

 

 

 

December 27, 2005

 

Effective date of name change to: ATK Commercial Ammunition Holdings Company
Inc.

 

 

 

 

 

ATK Launch Systems Inc.

 

April 1, 2004

 

ATK Aerospace Company Inc. changed its name to ATK Thiokol Inc.

 

 

 

 

 

 

 

November 7, 2004

 

Effective date of merger with Thiokol Technologies International, Inc.

 

 

 

 

 

 

 

October 6, 2006

 

Effective date of name change to ATK Launch Systems Inc.

 

 

 

 

 

ATK Space Systems Inc.

 

October 3, 2005

 

Effective date of name change from Pressure Systems, Inc. to ATK Space Systems
Inc.

 

 

 

 

 

 

 

January 13, 2006

 

Effective date of merger with AEC — Able Engineering Company, Inc. and
Programmed Composites Inc.

 

 

 

 

 

 

 

April 1, 2006

 

Effective date of merger with Alliant Southern Composites Company LLC and
Composite Optics, Incorporated

 

 

 

 

 

Federal Cartridge Company

 

N/A

 

N/A

 

 

 

 

 

Micro Craft Inc.

 

December 7, 2006

 

Incorporated in Minnesota as Micro Craft Inc.

 

 

 

 

 

 

 

January 8, 2007

 

Merged with Micro Craft Inc. (a Tennessee corporation)

 

Changes in the Grantor’s Location

 

See below.

 

Changes in the Grantor’s Chief Executive Office

 

ATK Space Systems Inc. moved from Commerce, CA to Park Plaza 2, Suite 350, 2150
South 1300 East, Salt Lake City, UT 84106 in 2006.

 

45

--------------------------------------------------------------------------------


 

Changes in the Location of Equipment and Inventory

 

No changes to material locations other than additions or deletions through
acquisitions or divestitures.

 

Changes in the Place Where Agreements are Maintained

 

See changes in chief executive offices.

 

Changes in the Type of Organization

 

None.

 

Changes in the Jurisdiction of Organization

 

Micro Craft Inc. redomesticated from TN to MN via a merger with
identically-named MN corporation.

 

Changes in the Organizational Identification Number

 

None.

 

46

--------------------------------------------------------------------------------


 

Schedule IV to the

Security Agreement

 

INTELLECTUAL PROPERTY

 

I. Patents

 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Bearing System With Redundant Race

 

USA

 

4761084

 

02-Aug-1988

 

07/068564

 

30-Jun-1987

 

AEC-Able Engineering Co., Inc.

Head End Control and Steering System: Using a Forward End Maneuvering Gas
Generator

 

USA

 

4817377

 

04-Apr-1989

 

07/047755

 

07-May-1987

 

Alliant Techsystems Inc.

Rocket Propelled Vehicle Forward End Control Method and Apparatus

 

USA

 

4819426

 

11-Apr-1989

 

07/047760

 

08-May-1987

 

Alliant Techsystems Inc.

Bearing System With Redundant Race

 

USA

 

4834561

 

30-May-1989

 

07/195943

 

19-May-1988

 

AEC-Able Engineering Co., Inc.

Turns-To-Arm Sensor

 

USA

 

4848234

 

18-Jul-1989

 

07/177555

 

04-Apr-1988

 

Alliant Techsystems Inc.

Self Sterilizing Safe-Arm Device With Arm/Fire Feature

 

USA

 

4854239

 

08-Aug-1989

 

07/256445

 

12-Oct-1988

 

Alliant Techsystems Inc.

Variable Mass Flow Rate Solid Propellant Grain

 

USA

 

4856276

 

15-Aug-1989

 

07/062531

 

12-Jun-1987

 

Alliant Techsystems Inc.

Power Relay/Safing Device For a Fuze System

 

USA

 

4858530

 

22-Aug-1989

 

07/189552

 

02-May-1988

 

Alliant Techsystems Inc.

Cased Telescoped Ammunition Round For a Fin-Stablized Projectile

 

USA

 

4858533

 

22-Aug-1989

 

07/190908

 

06-May-1988

 

Alliant Techsystems Inc.

Multi-Cell, Vacuum Activated Deferred Action Battery

 

USA

 

4861686

 

29-Aug-1989

 

07/265305

 

31-Oct-1988

 

Alliant Techsystems Inc.

Ignition Modifying Overcoat For Deterrent-Coated Smokeless Propellant

 

USA

 

4886560

 

12-Dec-1989

 

07/290775

 

28-Dec-1988

 

Alliant Techsystems Inc.

Firearm Loading Mechanism For an Automated Cannon

 

USA

 

4889031

 

26-Dec-1989

 

07/131562

 

11-Dec-1987

 

Alliant Techsystems Inc.

Lubricating Die For Cartridge Reloader

 

USA

 

4890534

 

02-Jan-1990

 

07/318008

 

02-Mar-1989

 

Alliant Techsystems Inc.

Modified Propellant Increments For Short Range Training Round Propulsion System

 

USA

 

4898097

 

06-Feb-1990

 

07/317889

 

02-Mar-1989

 

Alliant Techsystems Inc.

Cartridge Magazine Having A Single Piece Magazine Head

 

USA

 

4901463

 

20-Feb-1990

 

07/116035

 

29-Oct-1987

 

Alliant Techsystems Inc.

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

47

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Cased Telescoped Ammunition Having Features Augmenting Cartridge Case
Dimensional Recovery By Center Sleeve

 

USA

 

4907510

 

13-Mar-1990

 

07/154416

 

10-Feb-1988

 

Alliant Techsystems Inc.

Thermoplastic Elastomer-Based Low Vulnerability Ammunition Gun Propellants

 

USA

 

4919737

 

24-Apr-1990

 

07/294321

 

06-Jan-1989

 

Alliant Techsystems Inc.

Selectable Lightweight Attack Munition

 

USA

 

4920884

 

01-May-1990

 

07/256437

 

13-Oct-1988

 

Alliant Techsystems Inc.

Deployable Membrane Shell Reflector

 

USA

 

4926181

 

15-May-1990

 

07/237160

 

26-Aug-1988

 

Composite Optics, Incorporated

Safety Locking Pull Ring

 

USA

 

4926750

 

22-May-1990

 

07/256444

 

12-Oct-1988

 

Alliant Techsystems Inc.

Variable Orifice Diverter Valve

 

USA

 

4930541

 

05-Jun-1990

 

07/308497

 

10-Feb-1989

 

Alliant Techsystems Inc.

Method For Making a Composite Component Using a Traverse Tape

 

USA

 

4938824

 

03-Jul-1990

 

07/006411

 

23-Jan-1987

 

Alliant Techsystems Inc.

Method And Apparatus For Orienting and Loading Cartridges

 

USA

 

4939862

 

10-Jul-1990

 

07/117247

 

05-Nov-1987

 

Alliant Techsystems Inc.

Preceramic Metallopolysilanes

 

USA

 

4945072

 

31-Jul-1990

 

07/457120

 

11-Dec-1989

 

COI Ceramics, Inc.

Primer Composition

 

USA

 

4963201

 

16-Oct-1990

 

07/463234

 

10-Jan-1990

 

Alliant Techsystems Inc.

Puller Sabot For Long Rod Projectiles

 

USA

 

4967668

 

06-Nov-1990

 

07/495506

 

19-Mar-1990

 

Alliant Techsystems Inc.

Relatchable Launch Restraint Mechanism For Deployable Booms

 

USA

 

4969301

 

13-Nov-1990

 

07/365947

 

14-Jun-1989

 

AEC-Able Engineering Co., Inc.

Composite Propellants Containing Copper Compounds As Ballistic Modifiers

 

USA

 

4971640

 

20-Nov-1990

 

07/390515

 

04-Aug-1989

 

Alliant Techsystems Inc.

Thermoplastic Elastomer-Based Low Vulnerability Ammunition Gun Propellants

 

USA

 

4976794

 

11-Dec-1990

 

07/229032

 

05-Aug-1988

 

Alliant Techsystems Inc.

Self-Sterilizing Fire-On-The-Fly Bi-Stable Safe and Arm Device

 

USA

 

4986184

 

22-Jan-1991

 

07/426923

 

26-Oct-1989

 

Alliant Techsystems Inc.

Cationic Polymerization of Cyclic Ethers

 

USA

 

4988797

 

29-Jan-1991

 

07/323588

 

14-Mar-1989

 

Alliant Techsystems Inc.

Acoustic Alert Signal Processor

 

USA

 

5007032

 

09-Apr-1991

 

07/535267

 

08-Jun-1990

 

Alliant Techsystems Inc.

Rocket Motor Insulation and Like Made With Thin Tacky Ribbon

 

USA

 

5007343

 

16-Apr-1991

 

07/164319

 

04-Mar-1988

 

Alliant Techsystems Inc.

 

48

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Chemorheologically Tailored Matrix Resin Formulations and Their Use in Making
Pre-impregnated Fibers and in Fabricating Composite Parts

 

USA

 

5011721

 

30-Apr-1991

 

07/422989

 

16-Oct-1989

 

Alliant Techsystems Inc.

Interleaved Center and Edge Fed Comb Arrays

 

USA

 

5017931

 

21-May-1991

 

07/292024

 

15-Dec-1988

 

Alliant Techsystems Inc.

Piezoelectric Crystal Powered Ignition Device

 

USA

 

5022324

 

11-Jun-1991

 

07/362125

 

06-Jun-1989

 

Alliant Techsystems Inc.

Composite Mandrel Joints

 

USA

 

5022845

 

11-Jun-1991

 

07/343453

 

25-Apr-1989

 

Alliant Techsystems Inc.

Adjustment of Zero Spring Rate Suspensions

 

USA

 

5024111

 

18-Jun-1991

 

07/428395

 

18-Jun-1991

 

AEC-Able Engineering Co., Inc.

Radiation Curable Rocket Motor Liner For Case Bonded Solid Propellant

 

USA

 

5031539

 

16-Jul-1991

 

07/467728

 

19-Jan-1990

 

Alliant Techsystems Inc.

Method and Hardware For Controlled Aerodynamic Dispersion of Organic Filamentary
Materials

 

USA

 

5033385

 

23-Jul-1991

 

07/440563

 

20-Nov-1989

 

Alliant Techsystems Inc.

Filament Winding System

 

USA

 

5045147

 

03-Sep-1991

 

07/275313

 

23-Nov-1988

 

Alliant Techsystems Inc.

Manufacturing Thin Wall Steel Cartridge Cases

 

USA

 

5048162

 

17-Sep-1991

 

07/612532

 

13-Nov-1990

 

Alliant Techsystems Inc.

Main Propellant Ignition Liner For Cased Telescoped Ammunition

 

USA

 

5048422

 

17-Sep-1991

 

07/580391

 

10-Sep-1990

 

Alliant Techsystems Inc.

Infrared Illuminant and Pressing Method

 

USA

 

5056435

 

15-Oct-1991

 

07/443658

 

29-Nov-1989

 

Alliant Techsystems Inc.

Gas Generator Ventable at a High Temperature for Hazard Reduction

 

USA

 

5060470

 

29-Oct-1991

 

07/526884

 

22-May-1990

 

Alliant Techsystems Inc.

Cased Telescoped Ammunition Round

 

USA

 

5067408

 

26-Nov-1991

 

07/524619

 

17-May-1990

 

Alliant Techsystems Inc.

Cased Telescoped Ammunition Round

 

USA

 

5069137

 

03-Dec-1991

 

07/524605

 

17-May-1990

 

Alliant Techsystems Inc.

Diaminoglyoxime And Diaminofurazan In Propellants Based On Ammonium Perchlorate

 

USA

 

5071495

 

10-Dec-1991

 

07/537658

 

14-Jun-1990

 

Alliant Techsystems Inc.

Preparation of Substantially Crystalline Silicone Carbide Fibers From
Polycarbosilane

 

USA

 

5071600

 

10-Dec-1991

 

07/471997

 

16-Jan-1990

 

COI Ceramics, Inc.

Bisphenol and Neopentyl Glycol Diglycidyl Ethers With Glycidyl Methacrylate
Copolymer

 

USA

 

5075356

 

24-Dec-1991

 

07/613421

 

15-Nov-1990

 

Alliant Techsystems Inc.

 

49

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Ammunition Data Transmission System

 

USA

 

5078051

 

07-Jan-1992

 

07/655071

 

14-Feb-1991

 

Alliant Techsystems Inc.

Method of Manufacturing a Hollow Point Bullet

 

USA

 

5079814

 

14-Jan-1992

 

07/613281

 

13-Nov-1990

 

Alliant Techsystems Inc.

Target Tracking System For Determining Bearing of a Target

 

USA

 

5095467

 

10-Mar-1992

 

07/582571

 

14-Sep-1990

 

Alliant Techsystems Inc.

Process For Creating High Strength Tubing With Isotropic Mechanical Properties

 

USA

 

5106431

 

21-Apr-1992

 

07/612418

 

13-Nov-1990

 

Alliant Techsystems Inc.

Rocket Motor Insulation and Like Made With Thin Tacky Ribbon

 

USA

 

5117757

 

02-Jun-1992

 

07/468302

 

22-Jan-1990

 

Alliant Techsystems Inc.

Focal Plane Array Seeker For Projectiles

 

USA

 

5129595

 

14-Jul-1992

 

07/725196

 

03-Jul-1991

 

Alliant Techsystems Inc.

Optical Detection Device

 

USA

 

5142985

 

01-Sep-1992

 

07/532778

 

04-Jun-1990

 

Alliant Techsystems Inc.

Bandpass Filter Demodulation For FM-CW Systems

 

USA

 

5150124

 

22-Sep-1992

 

07/674010

 

25-Mar-1991

 

Alliant Techsystems Inc.

Deployable/Retractable Mast Independently Rotatable When Deployed

 

USA

 

5154027

 

13-Oct-1992

 

07/758266

 

26-Aug-1991

 

AEC-Able Engineering Co., Inc.

Voltage Controlled Oscillator

 

USA

 

5159346

 

27-Oct-1992

 

07/712931

 

10-Jun-1991

 

Alliant Techsystems Inc.

Polycrystalline Silicon Carbide Fibers

 

USA

 

5162269

 

10-Nov-1992

 

07/729768

 

15-Jul-1991

 

COI Ceramics, Inc.

Isotactic Poly(glycidyl Nitrate) and Synthesis Thereof

 

USA

 

5162494

 

10-Nov-1992

 

07/609198

 

05-Nov-1990

 

Alliant Techsystems Inc.

Annular Spinning Parachute

 

USA

 

5174527

 

29-Dec-1992

 

07/580244

 

10-Sep-1990

 

Alliant Techsystems Inc.

Fuzing System For Tandem Demolition Warheads

 

USA

 

5198615

 

30-Mar-1993

 

07/856531

 

24-Mar-1992

 

Alliant Techsystems Inc.

Autonomous Acoustic Detonation Device

 

USA

 

5202532

 

13-Apr-1993

 

07/747393

 

16-Aug-1991

 

Alliant Techsystems Inc.

Dynamic Infrared Scene Display

 

USA

 

5214292

 

25-May-1993

 

07/745601

 

14-Aug-1991

 

Mission Research Corporation

Lead-Free Primed Rimfire Cartridge

 

USA

 

5216199

 

01-Jun-1993

 

07/726588

 

08-Jul-1991

 

Alliant Techsystems Inc.

Intermittently and Reversibly Operable Hot Wax Energized Hinge

 

USA

 

5222277

 

29-Jun-1993

 

07/860788

 

31-Mar-1992

 

AEC-Able Engineering Co., Inc.

Solid Propellant Rocket Motor Case For Insensitive Munitions Requirements

 

USA

 

5228285

 

20-Jul-1993

 

07/843068

 

02-Mar-1992

 

Alliant Techsystems Inc.

 

50

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Cost Hermetically Sealed Semiconductor Bridge (SCB) Squib Forhigh Volume
Production

 

USA

 

5230287

 

27-Jul-1993

 

07/686187

 

16-Apr-1991

 

Alliant Techsystems Inc.

Filament Wound Threaded Tube Connection

 

USA

 

5233737

 

10-Aug-1993

 

07/782954

 

25-Oct-1991

 

Alliant Techsystems Inc.

Method and Apparatus For Time Setting Ballistic Fuzes

 

USA

 

5241892

 

07-Sep-1993

 

07/386258

 

28-Jul-1989

 

Alliant Techsystems Inc.

Isotactic Poly(glycidyl Nitrate) and Synthesis Thereof

 

USA

 

5264596

 

23-Nov-1993

 

07/928716

 

13-Aug-1992

 

Alliant Techsystems Inc.

Magnetic Sabot Release Sensor (For Second Environment Safety)

 

USA

 

5265539

 

30-Nov-1993

 

07/901392

 

19-Jun-1992

 

Alliant Techsystems Inc.

Module For an Articulated Stowable and Deployable Mast

 

USA

 

5267424

 

07-Dec-1993

 

07/866029

 

09-Apr-1992

 

AEC-Able Engineering Co., Inc.

Surfactant Stabilized Nitroglycerin Emulsion

 

USA

 

5268046

 

07-Dec-1993

 

07/930128

 

14-Aug-1992

 

Alliant Techsystems Inc.

Preparation of Substantially Polycrystalline Silicon Carbide Fibers From
Methylpolydisilylazanes

 

USA

 

5268336

 

07-Dec-1993

 

07/539265

 

18-Jun-1990

 

COI Ceramics, Inc.

Electro-Mechanical Base Element Fuze

 

USA

 

5271327

 

21-Dec-1993

 

07/901381

 

19-Jun-1992

 

Alliant Techsystems Inc.

Chlorine-Free Solid Rocket Propellant for Space Boosters

 

USA

 

5271778

 

21-Dec-1993

 

07/816357

 

27-Dec-1991

 

Alliant Techsystems Inc.

Differential Polarization Ladar

 

USA

 

5272351

 

21-Dec-1993

 

07/819283

 

13-Jan-1992

 

Alliant Techsystems Inc.

Ribbonizing Method For Selectively Heating A Respective One of A Plurality of
Fiber Tows

 

USA

 

5273602

 

28-Dec-1993

 

07/956122

 

02-Oct-1992

 

Alliant Techsystems Inc.

Gun Launched Non-Spinning Safety and Arming Mechanism

 

USA

 

5275107

 

04-Jan-1994

 

07/901113

 

19-Jun-1992

 

Alliant Techsystems Inc.

Optical Detection Device

 

USA

 

5277113

 

11-Jan-1994

 

07/900804

 

25-Jan-1991

 

Alliant Techsystems Inc.

Preparation of Polycrystalline Ceramic Fibers

 

USA

 

5279780

 

18-Jan-1994

 

07/918736

 

22-Jul-1992

 

COI Ceramics, Inc.

Composite/metal Hybrid Rocket Motor Case And Methods For Manufacturing

 

USA

 

5280706

 

25-Jan-1994

 

07/903852

 

25-Jun-1992

 

Alliant Techsystems Inc.

Fiber Placement Delivery System With Modular Cut/Add Actuators

 

USA

 

5290389

 

01-Mar-1994

 

07/948626

 

21-Sep-1992

 

Alliant Techsystems Inc.

Insensitive Propellant Ignitor

 

USA

 

5291828

 

08-Mar-1994

 

07/970993

 

26-Oct-1992

 

Alliant Techsystems Inc.

 

51

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Phase-Stabilized Ammonium Nitrate And Method Of Making Same

 

USA

 

5292387

 

08-Mar-1994

 

08/010391

 

28-Jan-1993

 

Alliant Techsystems Inc.

Lightweight Stowable and Deployable Solar Cell Array

 

USA

 

5296044

 

22-Mar-1994

 

07/847720

 

06-Mar-1992

 

AEC-Able Engineering Co., Inc.

Support Blanket For Solar Cell Arrays

 

USA

 

5298085

 

29-Mar-1994

 

07/857542

 

24-Mar-1992

 

AEC-Able Engineering Co., Inc.

Parabolic Dual Reflector Antenna With Offset Feed

 

USA

 

5319379

 

07-Jun-1994

 

06/643910

 

24-Aug-1984

 

Alliant Techsystems Inc.

Electronic Fuze Package and Method

 

USA

 

5325784

 

05-Jul-1994

 

08/011580

 

01-Feb-1993

 

Alliant Techsystems Inc.

Biplateau Reduced Smoke Propellant

 

USA

 

5334270

 

02-Aug-1994

 

07/981774

 

25-Nov-1992

 

Alliant Techsystems Inc.

Compact Deployable Acoustic Sensor

 

USA

 

5339281

 

16-Aug-1994

 

08/102466

 

05-Aug-1993

 

Alliant Techsystems Inc.

Low Cost Segmented Structure For Pressure Vessels, Rocket Motors, Piping

 

USA

 

5341638

 

30-Aug-1994

 

07/847169

 

09-Mar-1992

 

Alliant Techsystems Inc.

Solid Propellant With Non-Crystalline Polyether/Inert Plasticizer Binder

 

USA

 

5348596

 

20-Sep-1994

 

07/398210

 

25-Aug-1989

 

Alliant Techsystems Inc.

Composite/metal Hybrid Rocket Motor Case And Methods For Manufacturing

 

USA

 

5348603

 

20-Sep-1994

 

08/067849

 

27-May-1993

 

Alliant Techsystems Inc.

Propellant Kerfing Machine

 

USA

 

5349892

 

27-Sep-1994

 

07/788408

 

06-Nov-1991

 

Alliant Techsystems Inc.

Method for Increasing Fiber Strength Translation in Composite Pressure Vessels
Using Matrix Resin Formulations Containing Surface Active Agents

 

USA

 

5356499

 

18-Oct-1994

 

08/081839

 

23-Jun-1993

 

Alliant Techsystems Inc.

Self Venting Carbon Or Graphite Phenolic Ablatives

 

USA

 

5359850

 

01-Nov-1994

 

08/031652

 

15-Mar-1993

 

Alliant Techsystems Inc.

Propellant Gas-Generation System for Canister Ejection

 

USA

 

5363768

 

15-Nov-1994

 

07/679305

 

02-Apr-1991

 

Alliant Techsystems Inc.

Polycrystalline Silicon Carbide Fibers

 

USA

 

5366943

 

22-Nov-1994

 

08/118855

 

10-Sep-1993

 

COI Ceramics, Inc.

Interpenetrating Network Combination Of Ultraviolet And Thermally Cured Rocket
Motor Liner Composition And Method

 

USA

 

5377593

 

03-Jan-1995

 

07/838091

 

20-Feb-1992

 

Alliant Techsystems Inc.

Perchlorate Removal Process

 

USA

 

5382265

 

17-Jan-1995

 

08/143190

 

26-Oct-1993

 

Alliant Techsystems Inc.

 

52

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Bore Mitigants For Solid Propellant Rocket Motors

 

USA

 

5386776

 

07-Feb-1995

 

08/022180

 

24-Feb-1993

 

Alliant Techsystems Inc.

Tape Wrapped, Fabric Reinforced, Flex Bearing

 

USA

 

5399309

 

21-Mar-1995

 

06/807626

 

11-Dec-1985

 

Alliant Techsystems Inc.

Thermoplastic Elastomeric Internal Insulation for Rocket Motors for Low
Temperature Applications

 

USA

 

5399599

 

21-Mar-1995

 

08/039044

 

06-Apr-1993

 

Alliant Techsystems Inc.

Detector For Thermal Neutrons Utilizing Alternating Boron Slabs and CCD Arrays

 

USA

 

5399863

 

21-Mar-1995

 

08/139910

 

19-Oct-1993

 

Mission Research Corporation

Stage Separation And Thrust Reduction Apparatus

 

USA

 

5400713

 

28-Mar-1995

 

08/208940

 

09-Mar-1994

 

Alliant Techsystems Inc.

Low Cost Hermetically Sealed Semiconductor Bridge (SCB) Squib Forhigh Volume
Production

 

USA

 

5431101

 

11-Jul-1995

 

07/964636

 

22-Oct-1992

 

Alliant Techsystems Inc.

Composite Antenna

 

USA

 

5440801

 

15-Aug-1995

 

08/205879

 

03-Mar-1994

 

Composite Optics, Incorporated

Synthesis of Bis(2,2-Dinitropropyl) Formal (BDNPF)

 

USA

 

5449835

 

12-Sep-1995

 

08/339140

 

14-Nov-1994

 

Alliant Techsystems Inc.

Electromechanical Roll Control Apparatus and Method

 

USA

 

5452864

 

26-Sep-1995

 

08/221358

 

31-Mar-1994

 

Alliant Techsystems Inc.

Programmable Electronic Time Delay Initiator

 

USA

 

5460093

 

24-Oct-1995

 

08/101237

 

02-Aug-1993

 

Alliant Techsystems Inc.

3-Nitramino-4-Nitrofurazan And Salts Thereof

 

USA

 

5460669

 

24-Oct-1995

 

08/082918

 

28-Jun-1993

 

Alliant Techsystems Inc.

Binder System For Crosslinked Double Base Propellant

 

USA

 

5468311

 

21-Nov-1995

 

06/022123

 

05-Mar-1979

 

Alliant Techsystems Inc.

Composite Structure For Heat Transfer and Radiation

 

USA

 

5471367

 

28-Nov-1995

 

08/212948

 

15-Mar-1994

 

Composite Optics, Incorporated

Bitetrazoleamine Gas Generant Compositions

 

USA

 

5472647

 

05-Dec-1995

 

08/178572

 

07-Jan-1994

 

Alliant Techsystems Inc.

Stowable and Self-Deployable Parallelogram-Type Panel Array

 

USA

 

5487791

 

30-Jan-1996

 

08/249125

 

25-May-1994

 

AEC-Able Engineering Co., Inc.

Stowable and Deployable Concentrator For Solar Cells

 

USA

 

5496414

 

05-Mar-1996

 

08/252998

 

02-Jun-1994

 

AEC-Able Engineering Co., Inc.

Case Trimmer

 

USA

 

5497539

 

12-Mar-1996

 

08/249900

 

26-May-1994

 

Alliant Techsystems Inc.

Multifunctional Magnetic Fuze

 

USA

 

5497704

 

12-Mar-1996

 

08/176355

 

30-Dec-1993

 

Alliant Techsystems Inc.

 

53

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Density Thermoplastic Elastomeric Insulation for Rocket Motors

 

USA

 

5498649

 

12-Mar-1996

 

08/063511

 

18-May-1993

 

Alliant Techsystems Inc.

Synthesis of 4,10-dinitro-2,6,8,12-
tetraoxa-4,10-diazatetracyclo[5.5.0.05,903,11]dode cane

 

USA

 

5498711

 

12-Mar-1996

 

08/101458

 

02-Aug-1993

 

Alliant Techsystems Inc.

Bitetrazoleamine Gas Generant Compositions

 

USA

 

5500059

 

19-Mar-1996

 

08/437867

 

09-May-1995

 

Alliant Techsystems Inc.

Bitetrazoleamine Gas Generant Compositions

 

USA

 

5501823

 

26-Mar-1996

 

08/162596

 

03-Dec-1993

 

Alliant Techsystems Inc.

Solid Launch Vehicle Destruct System

 

USA

 

5507231

 

16-Apr-1996

 

08/3322917

 

13-Oct-1994

 

Alliant Techsystems Inc.

Vectorable Nozzle Having Jet Vanes

 

USA

 

5511745

 

30-Apr-1996

 

08/366848

 

30-Dec-1994

 

Alliant Techsystems Inc.

Stable Plasticizers For Nitrocellulose Nitroguanidine-Type Compositions

 

USA

 

5520756

 

28-May-1996

 

07/962950

 

16-Oct-1992

 

Alliant Techsystems Inc.

Method Of Surface Preparation Of Aluminum Substrates

 

USA

 

5520768

 

28-May-1996

 

08/327305

 

21-Oct-1994

 

Alliant Techsystems Inc.

Method For Producing High Density Refractory Metal Warhead Liners From Single
Phase Materials

 

USA

 

5523048

 

04-Jun-1996

 

08/282345

 

29-Jul-1994

 

Alliant Techsystems Inc.

Destruction of Nitramines Employing Aqueous Dispersions of Metal Powder

 

USA

 

5523517

 

04-Jun-1996

 

08/386152

 

09-Feb-1995

 

Alliant Techsystems Inc.

Low Vulnerability, Insensitive High Performance Explosive Compositions

 

USA

 

5529649

 

25-Jun-1996

 

08/013034

 

03-Feb-1993

 

Alliant Techsystems Inc.

Method Of Molding A Polar Boss To A Composite Pressure Vessel

 

USA

 

5538680

 

23-Jul-1996

 

08/265406

 

24-Jun-1994

 

Alliant Techsystems Inc.

Pulse Doppler Proximity Sensor

 

USA

 

5539410

 

23-Jul-1996

 

07/844334

 

02-Mar-1992

 

Alliant Techsystems Inc.

Method for Increasing Fiber Strength Translations in Composition Pressure
Vessels Using Matrix Resin Formulations Containing Anhydride Curing Agents and
Surface-Active Agents

 

USA

 

5545278

 

13-Aug-1996

 

08/198615

 

18-Feb-1994

 

Alliant Techsystems Inc.

Propellants Useful in Electrothermal-Chemical Guns

 

USA

 

5574240

 

12-Nov-1996

 

08/593537

 

29-Jan-1996

 

Alliant Techsystems Inc.

Composite Conformable Pressure Vessel

 

USA

 

5577630

 

26-Nov-1996

 

08/382502

 

02-Feb-1995

 

Alliant Techsystems Inc.

 

54

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Stowable and Deployable Solar Energy Concentrator With Fresnel Lenses

 

USA

 

5578139

 

26-Nov-1996

 

08/368774

 

03-Jan-1995

 

AEC-Able Engineering Co., Inc.

Biplateau Reduced Smoke Propellant

 

USA

 

5579634

 

03-Dec-1996

 

08/222423

 

01-Apr-1994

 

Alliant Techsystems Inc.

Shock Tolerant Fuze

 

USA

 

5585592

 

17-Dec-1996

 

08/251147

 

31-May-1994

 

Alliant Techsystems Inc.

High Energy Clean Space Motor Propellants

 

USA

 

5591936

 

07-Jan-1997

 

07/561951

 

02-Aug-1990

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

5592812

 

14-Jan-1997

 

08/599634

 

09-Feb-1996

 

Alliant Techsystems Inc.

Chemorheologically Tailored Matrix Resin Formulations Containing Anhydride
Curing Agents

 

USA

 

5593770

 

14-Jan-1997

 

08/195301

 

14-Feb-1994

 

Alliant Techsystems Inc.

Solid Propellant Dual Pulse Rocket Motor Loaded Case And Ignition System And
Method Of Manufacture

 

USA

 

5600946

 

11-Feb-1997

 

08/469759

 

06-Jun-1995

 

Alliant Techsystems Inc.

Target Trap

 

USA

 

5605139

 

25-Feb-1997

 

08/324412

 

17-Oct-1994

 

Alliant Techsystems Inc.

Periodic Surfaces For Selectively Modifying the Properties of Reflected
Electromagnetic Waves

 

USA

 

5606335

 

25-Feb-1997

 

07/686198

 

16-Apr-1991

 

Mission Research Corporation

3-D Carbon-Carbon Composites For Crystal Pulling Furnace Hardware

 

USA

 

5616175

 

01-Apr-1997

 

08/278744

 

22-Jul-1994

 

Alliant Techsystems Inc.

Propellant Gas-Generation System for Canister Ejection

 

USA

 

5616884

 

01-Apr-1997

 

07/911941

 

10-Jul-1992

 

Alliant Techsystems Inc.

End Cap Assembly For a Fastener Installation Tool

 

USA

 

5638725

 

17-Jun-1997

 

08/623896

 

26-Mar-1996

 

Alliant Techsystems Inc.

FMCW VCO Closed Loop Linearizer

 

USA

 

5642081

 

24-Jun-1997

 

08/548428

 

26-Oct-1995

 

Alliant Techsystems Inc.

Synthesis of Bis(2,2-Dinitropropyl) Acetal (BDNPA)

 

USA

 

5648556

 

15-Jul-1997

 

08/339138

 

14-Nov-1994

 

Alliant Techsystems Inc.

Plume Enhancement Nozzle For Achieving Flare Rotation

 

USA

 

5654522

 

05-Aug-1997

 

08/495716

 

27-Jun-1995

 

Alliant Techsystems Inc.

Method of Surface Preparation of Titanium Substrates

 

USA

 

5660884

 

26-Aug-1997

 

08/550957

 

31-Oct-1995

 

Alliant Techsystems Inc.

Crosslinkers For Silazane Polymers

 

USA

 

5665848

 

09-Sep-1997

 

08/650389

 

20-May-1996

 

COI Ceramics, Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

5673935

 

07-Oct-1997

 

08/484142

 

07-Jun-1995

 

Alliant Techsystems Inc.

 

55

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Solid Propellant Dual Pulse Rocket Motor Loaded Case And Ignition System And
Method Of Manufacture

 

USA

 

5675966

 

14-Oct-1997

 

08/525336

 

07-Sep-1995

 

Alliant Techsystems Inc.

Bitetrazoleamine Gas Generant Compositions

 

USA

 

5682014

 

28-Oct-1997

 

08/101396

 

02-Aug-1993

 

Alliant Techsystems Inc.

Primer Loading Tool

 

USA

 

5693905

 

02-Dec-1997

 

08/710317

 

16-Sep-1996

 

Alliant Techsystems Inc.

Electro-Mechanical Safety and Arming Device

 

USA

 

5693906

 

02-Dec-1997

 

08/535744

 

28-Sep-1995

 

Alliant Techsystems Inc.

Voltage Feedback Linearizer

 

USA

 

5694132

 

02-Dec-1997

 

06/796832

 

12-Nov-1985

 

Alliant Techsystems Inc.

Band Fiber Forming and Placement Delivery Head

 

USA

 

5698066

 

16-Dec-1997

 

07/924355

 

03-Aug-1992

 

Alliant Techsystems Inc.

Surface Protection of Porous Ceramic Bodies

 

USA

 

5702761

 

30-Dec-1997

 

08/235369

 

29-Apr-1994

 

COI Ceramics, Inc.

Retaining Clip System

 

USA

 

5704100

 

06-Jan-1998

 

08/609735

 

01-Mar-1996

 

Federal Cartridge Company

Method For Making Ceramic Matrix Composites

 

USA

 

5707471

 

13-Jan-1998

 

08/538062

 

02-Oct-1995

 

COI Ceramics, Inc.

Crosslinkers For Silazane Polymers

 

USA

 

5708114

 

13-Jan-1998

 

08/805397

 

24-Feb-1997

 

COI Ceramics, Inc.

Case Trimmer

 

USA

 

5718423

 

17-Feb-1998

 

08/363359

 

23-Dec-1994

 

Alliant Techsystems Inc.

Improved Synthesis of Hexabenzylhexaazaisowurtzitane (HBIW)

 

USA

 

5723604

 

03-Mar-1998

 

08/493627

 

22-Jun-1995

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

5725699

 

10-Mar-1998

 

08/507552

 

26-Jul-1995

 

Alliant Techsystems Inc.

Gun Barrel Shrouding System

 

USA

 

5726375

 

10-Mar-1998

 

08/662603

 

13-Jun-1996

 

Alliant Techsystems Inc.

Methods of Preparing Gas Generant Formulations

 

USA

 

5731540

 

24-Mar-1998

 

08/674152

 

01-Jul-1996

 

Alliant Techsystems Inc.

Counterbalance Assembly

 

USA

 

5735020

 

07-Apr-1998

 

08/810894

 

05-Mar-1997

 

Alliant Techsystems Inc.

Thermostatic Bimetallic Retaining Ring For Use In Rocket Motor Assembly

 

USA

 

5735114

 

07-Apr-1998

 

07/745531

 

15-Aug-1991

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

5735118

 

07-Apr-1998

 

08/698657

 

16-Aug-1996

 

Alliant Techsystems Inc.

Inorganic Oxide Resins For Internal Oxidation Inhibition of Carbon-Carbon
Composites

 

USA

 

5736477

 

07-Apr-1998

 

07/355216

 

22-May-1989

 

Alliant Techsystems Inc.

 

56

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

High Pressure Washout of Explosives Agents

 

USA

 

5737709

 

07-Apr-1998

 

08/714825

 

17-Sep-1996

 

Alliant Techsystems Inc./Ingersoll- Rand

Improved Hydogenolisis of
2,4,6,8,10,12-Hexabenzyl-2,4,6,8,10,12-Hexaazatetracyclo[5.5.0.05,.9.03,11]
Dodecane

 

USA

 

5739325

 

14-Apr-1998

 

08/568451

 

07-Dec-1995

 

Alliant Techsystems Inc.

Apparatus and Method For Loading Items into Component Holder

 

USA

 

5747718

 

05-May-1998

 

08/599962

 

14-Feb-1996

 

Alliant Techsystems Inc.

Integration Method for Next Generation Solid Propellant Rocket Motors With
(EMBEDDED) Hot Gas Valves

 

USA

 

5755401

 

26-May-1998

 

08/551006

 

31-Oct-1995

 

Alliant Techsystems Inc.

Process for the Manufacture of High Performance Gun Propellants.

 

USA

 

5759458

 

02-Jun-1998

 

08/687887

 

26-Jul-1996

 

Alliant Techsystems Inc.

Polyphosphazene Rocket Motor Insulation and Barrier Layers

 

USA

 

5762746

 

09-Jun-1998

 

07/394706

 

16-Aug-1989

 

Alliant Techsystems Inc.

Apparatus For Fiber Impregnation

 

USA

 

5766357

 

16-Jun-1998

 

08/716027

 

19-Sep-1996

 

Alliant Techsystems Inc.

Interfacial Propellant Burn Rate Control

 

USA

 

5767221

 

16-Jun-1998

 

08/448825

 

24-May-1995

 

Alliant Techsystems Inc.

Component Holder For Cartridge Reloading

 

USA

 

5767433

 

16-Jun-1998

 

08/825736

 

02-Apr-1997

 

Alliant Techsystems Inc.

Composite Antenna

 

USA

 

5771027

 

23-Jun-1998

 

08/847864

 

28-Apr-1997

 

Composite Optics, Incorporated

Biplateau Reduced Smoke Propellant

 

USA

 

5771679

 

30-Jun-1998

 

08/760727

 

05-Dec-1996

 

Alliant Techsystems Inc.

Solid Propellant With Non-Crystalline Polyether/Energetic Plasticizer Binder

 

USA

 

5783769

 

21-Jul-1998

 

07/326852

 

17-Mar-1989

 

Alliant Techsystems Inc.

Gun-Launched Rocket

 

USA

 

5792981

 

11-Aug-1998

 

08/739469

 

28-Oct-1996

 

Alliant Techsystems Inc.

Photo-Degradable Shotshell of Polyethylene and EVA-C0 Terpolymer

 

USA

 

5795923

 

18-Aug- 1998

 

08/543946

 

17-Oct- 1995

 

Federal Cartridge Company

High Performance Space Motor Propellants

 

USA

 

5798480

 

25-Aug-1998

 

07/561973

 

02-Aug-1990

 

Alliant Techsystems Inc.

Monolithic X-Ray Image Detector and Method of Manufacturing

 

USA

 

5798558

 

25-Aug-1998

 

08/495239

 

27-Jun-1995

 

Mission Research Corporation

High Performance Large Launch Vehicle Solid Propellants

 

USA

 

5801325

 

01-Sep-1998

 

07/561774

 

02-Aug-1990

 

Alliant Techsystems Inc.

 

57

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

System and Method For the Construction of Spacecraft Structures

 

USA

 

5803402

 

08-Sep-1998

 

08/645136

 

13-May-1996

 

Composite Optics, Incorporated

Lead-Free Centerfire Primer With DDNP and Barium Nitrate Oxidizer

 

USA

 

5831208

 

03-Nov-1998

 

08/768773

 

13-Dec-1996

 

Federal Cartridge Company

Injection-Moldable, Polycaprolactone-Based Biodegradable Plastic Articles Such
as Shotshell Components, and Method of Manufacturing Same

 

USA

 

5859090

 

12-Jan-1999

 

08/591176

 

16-Jan-1996

 

Federal Cartridge Company

Acoustic-Optical Scanning of Linear Detector Array For Laser Radar

 

USA

 

5870181

 

09-Feb-1999

 

08/958956

 

28-Oct-1997

 

Alliant Techsystems Inc.

Process Of Crystallizing
2,4,6,8,10,12-Hexanitro-2,4,6,8,10,12-Hexaazatetracyclo-5.5.0.0.5,903,111-Dodecane

 

USA

 

5874574

 

23-Feb-1999

 

08/991432

 

16-Dec-1997

 

Alliant Techsystems Inc.

Shot Pouch

 

USA

 

5874689

 

23-Feb-1999

 

08/867180

 

02-Jun-1997

 

Federal Cartridge Company

Propellant System

 

USA

 

5892172

 

06-Apr-1999

 

08/841431

 

22-Apr-1997

 

Alliant Techsystems Inc.

Deployable Helical Antenna Stowage in a Compact Retracted Configuration

 

USA

 

5909197

 

01-Jun-1999

 

08/832982

 

04-Apr-1997

 

AEC-Able Engineering Co., Inc.

Pressable Infrared Illuminant Compositions

 

USA

 

5912430

 

15-Jun-1999

 

08/386327

 

10-Feb-1995

 

Alliant Techsystems Inc.

Acceleration/Deceleration Sensing Switch For Munitions

 

USA

 

5914459

 

22-Jun-1999

 

08/905173

 

01-Aug-1997

 

Alliant Techsystems Inc.

Hydraulic Traverse and Elevation Mechanism

 

USA

 

5922987

 

13-Jul-1999

 

08/862736

 

23-May-1997

 

Alliant Techsystems Inc.

Shoot-Through Cover For An Explosively Formed Penetrator Warhead

 

USA

 

5925845

 

20-Jul-1999

 

08/905174

 

01-Aug-1997

 

Alliant Techsystems Inc.

Surface Protection of Porous Ceramic Bodies

 

USA

 

5928775

 

27-Jul-1999

 

08/878217

 

17-Jun-1997

 

COI Ceramics, Inc.

Continuous Method of Producing Silicon Carbide Fibers

 

USA

 

5928978

 

27-Jul-1999

 

08/890878

 

10-Jul-1997

 

COI Ceramics, Inc.

Apparatus and Method For Determining Angles-of-Arrival and Polarization of
Incoming RF Signals

 

USA

 

5936575

 

10-Aug-1999

 

09/023381

 

13-Feb-1998

 

Alliant Techsystems Inc.

Energetic Binders (20726-US-01)

 

USA

 

5955629

 

21-Sep-1999

 

07/343977

 

26-Apr-1989

 

Alliant Techsystems Inc.

Through Bulkhead Initiator

 

USA

 

5959236

 

28-Sep-1999

 

09/052644

 

31-Mar-1998

 

Alliant Techsystems Inc.

 

58

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Solar Array For Satellite Vehicles

 

USA

 

5961738

 

05-Oct-1999

 

08/903123

 

30-Jul-1997

 

AEC-Able Engineering Co., Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

5970703

 

26-Oct-1999

 

08/934900

 

22-Sep-1997

 

Alliant Techsystems Inc.

Common Aperture Dual Mode Semi- Active Laser/Millimeter Wave Sensor

 

USA

 

5973649

 

26-Oct-1999

 

08/959602

 

28-Oct-1997

 

Alliant Techsystems Inc.

Assembly Including Tubular Bodies and Mated with a Compression Loaded Adhesive
Bond

 

USA

 

5984369

 

16-Nov-1999

 

09/094569

 

15-Jun-1998

 

Alliant Techsystems Inc.

Interfacial Propellant Burn Rate Control

 

USA

 

5985361

 

16-Nov-1999

 

09/061098

 

16-Apr-1998

 

Alliant Techsystems Inc.

Lead-Free, Heavy-Metal-Free-Rim-Fire Priming Composition Dedicated For Ralph B.
Lynn

 

USA

 

5993577

 

30-Nov-1999

 

09/148192

 

04-Sep-1998

 

Federal Cartridge Company

Plume Enhancement Nozzle For Achieving Flare Rotation

 

USA

 

5996502

 

07-Dec-1999

 

08/863399

 

27-May-1997

 

Alliant Techsystems Inc.

Shaped Charge Liner With Integral Initiation Mechanism

 

USA

 

6026750

 

22-Feb-2000

 

09/053165

 

01-Apr-1998

 

Alliant Techsystems Inc.

Self-Contained Apparatus For Fiber Element Placement

 

USA

 

6026883

 

22-Feb-2000

 

09/070421

 

30-Apr-1998

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

6039820

 

21-Mar-2000

 

08/899599

 

24-Jul-1997

 

Alliant Techsystems Inc.

Method and Apparatus For Producing Fiber Reinforced Structures

 

USA

 

6050315

 

18-Apr-2000

 

09/070445

 

30-Apr-1998

 

Alliant Techsystems Inc.

Low Smoke Rocket Motor Liner Composition

 

USA

 

6051087

 

18-Apr-2000

 

07/991467

 

16-Dec-1992

 

Alliant Techsystems Inc.

Erosion Resistant-Low Signature Liner For Solid Propellant Rocket Motors

 

USA

 

6054521

 

25-Apr-2000

 

08/986875

 

08-Dec-1997

 

Alliant Techsystems Inc.

Method and Apparatus For Detecting Electromagnetic Waves

 

USA

 

6054848

 

25-Apr-2000

 

08/927145

 

03-Sep-1997

 

Mission Research Corporation

A Method for Mechanically Isolating Energetic Material Feed Streams From a
Processing Extruder

 

USA

 

6059045

 

09-May-2000

 

09/119733

 

21-Jul-1998

 

Alliant Techsystems Inc.

Coaxial Unfocused Optical Sensor For Dual Mode Seekers

 

USA

 

6060703

 

09-May-2000

 

09/107009

 

29-Jun-1998

 

Alliant Techsystems Inc.

Composite Isogrid Structures for Parabolic Surfaces

 

USA

 

6064352

 

16-May-2000

 

09/053187

 

01-Apr-1998

 

Northrop Grumman Corporation/COI

Solid Rocket Propellant

 

USA

 

6066214

 

23-May-2000

 

09/183750

 

30-Oct-1998

 

Alliant Techsystems Inc.

 

59

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Process For Manufacture of Perforated Slab Propellant

 

USA

 

6071444

 

06-Jun-2000

 

08/979447

 

24-Nov-1997

 

Alliant Techsystems Inc.

Process For Controlled Deposition Profile Forced Flow Chemical Vapor
Infiltration

 

USA

 

6083560

 

04-Jul-2000

 

08/752450

 

15-Nov-1996

 

Alliant Techsystems Inc.

Advanced Designs For High Pressure, High Performance Solid Propellant Rocket
Motors

 

USA

 

6086692

 

11-Jul-2000

 

09/165304

 

02-Oct-1998

 

Alliant Techsystems Inc.

Capture Feature Tang Seal Defect Measurement Tool

 

USA

 

6088925

 

18-Jul-2000

 

09/086572

 

29-May-1998

 

Alliant Techsystems Inc.

Solar Concentrator Array

 

USA

 

6091017

 

18-Jul-2000

 

09/379254

 

23-Aug-1999

 

Composite Optics, Incorporated

Radome Nose Cone Probe Apparatus For Use With Electrostatic Sensor

 

USA

 

6094054

 

25-Jul-2000

 

08/668690

 

24-Jun-1996

 

Alliant Techsystems Inc.

Tiered Routing Architecture For Field Programmable Gate Arrays

 

USA

 

6094066

 

25-Jul-2000

 

09/128986

 

03-Aug-1996

 

Mission Research Corporation

Gun-Launched Rocket

 

USA

 

6094906

 

01-Aug-2000

 

09/301157

 

28-Apr-1999

 

Alliant Techsystems Inc.

Composite Conformable Pressure Vessel

 

USA

 

6095367

 

01-Aug-2000

 

08/718611

 

23-Sep-1996

 

Alliant Techsystems Inc.

Multiple Axes Fiber Placement Machine

 

USA

 

6096164

 

01-Aug-2000

 

09/135068

 

17-Aug-1998

 

Alliant Techsystems Inc.

Method for Producing Ceramic Fibers From Blends of Siloxane Resins and Carborane
Siloxane Oligomers

 

USA

 

6103178

 

15-Aug-2000

 

09/241613

 

02-Feb-1999

 

COI Ceramics, Inc.

Process For The Large Scale Synthesis Of 4,10-Dintro-2,6,8,12-
Tetraoxa-4,10-Diazatetracyclo- [5.5.0.05,903,11]-Dodecane

 

USA

 

6107483

 

22-Aug-2000

 

09/362083

 

28-Jul-1999

 

Alliant Techsystems Inc.

Castable Infrared Illuminant Compositions

 

USA

 

6123789

 

26-Sep-2000

 

08/386328

 

10-Feb-1995

 

Alliant Techsystems Inc.

Simplified Tailored Composite Architecture

 

USA

 

6125764

 

03-Oct-2000

 

09/160952

 

25-Sep-1998

 

Alliant Techsystems Inc.

Temporally Redundant Latch For Preventing Single Event Disruptions in Sequential
Integrated Circuits

 

USA

 

6127864

 

03-Oct-2000

 

09/136872

 

19-Aug-1998

 

Mission Research Corporation

Process to Produce Silicon Carbide Fibers Using a Controlled Concentration of
Boron Oxide Vapor

 

USA

 

6129887

 

10-Oct-2000

 

09/140824

 

26-Aug-1998

 

COI Ceramics, Inc.

 

60

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Thermally-Stabilized Prilled Ammonium Dinitramide Particles, and Process For
Making the Same

 

USA

 

6136115

 

24-Oct-2000

 

09/108383

 

01-Jul-1998

 

Alliant Techsystems Inc.

Ambiguity Removal and Angles-of- Arrival Estimation For Radially Polarized
Conformal Arrays

 

USA

 

6140963

 

31-Oct-2000

 

09/287256

 

07-Apr-1999

 

Alliant Techsystems Inc.

Method For Making New Polycyclic Polyamides As Precursors For Energetic
Polycyclic Polynitramine Oxidizers

 

USA

 

6147209

 

14-Nov-2000

 

07/989369

 

08-Dec-1992

 

Alliant Techsystems Inc.

Missile Severance Device

 

USA

 

6148729

 

21-Nov-2000

 

09/067854

 

27-Apr-1998

 

Alliant Techsystems Inc.

Tooling Apparatus and Method For Producing Grid Stiffened Fiber Reinforced
Structures

 

USA

 

6149851

 

21-Nov-2000

 

09/070420

 

30-Apr-1998

 

Alliant Techsystems Inc.

Thermal Welding of Fiber Reinforced Thermoplastic Prepreg

 

USA

 

6162314

 

19-Dec-2000

 

09/162680

 

29-Sep-1998

 

Alliant Techsystems Inc.

Flares Having Igniters Formed From Extrudable Igniter Compositions

 

USA

 

6170399

 

09-Jan-2001

 

09/119518

 

21-Jul-1998

 

Alliant Techsystems Inc.

Process for the Manufacture of High Performance Gun Propellants.

 

USA

 

6171530

 

09-Jan-2001

 

09/028772

 

24-Feb-1998

 

Alliant Techsystems Inc.

Transmitter Coil, Improved Fuze Setter Circuitry for Adaptively Tuning the Fuze
Setter for Resonance and Current Difference Circuitry for Interpreting a Fuze
Talkback Message

 

USA

 

6176168

 

23-Jan-2001

 

09/302136

 

29-Apr-1999

 

Alliant Techsystems Inc.

Solar Cell Array With Multiple Rows of Cells and Collapsible Reflectors

 

USA

 

6177627

 

23-Jan-2001

 

09/337624

 

21-Jun-1999

 

AEC-Able Engineering Co., Inc.

Captive Soft-Point Bullet

 

USA

 

6178890

 

30-Jan-2001

 

09/256861

 

24-Feb-1999

 

Federal Cartridge Company

Sabot Anti-Splitting Ring

 

USA

 

6186094

 

13-Feb-2001

 

09/140512

 

26-Aug-1998

 

Alliant Techsystems Inc.

Closure Assembly For Lined Tanks, and Vehicles Equipped With The Same

 

USA

 

6186356

 

13-Feb-2001

 

09/500972

 

15-Feb-2000

 

Alliant Techsystems Inc.

Castable Infrared Illuminant Compositions

 

USA

 

6190475

 

20-Feb-2001

 

09/478511

 

06-Jan-2000

 

Alliant Techsystems Inc.

Traveling Wave Slot Antenna and Method of Making Same

 

USA

 

6191750

 

20-Feb-2001

 

09/262163

 

03-Mar-1999

 

Composite Optics, Incorporated

AOA Estimation and Polarization Induced Phase Correction Using a Conformal Array
of Titled Antenna Elements

 

USA

 

6195043

 

27-Feb-2001

 

09/311139

 

13-May-1999

 

Alliant Techsystems Inc.

 

61

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrostatic Arming Apparatus For an Explosive Projectile

 

USA

 

6196130

 

06-Mar-2001

 

09/158048

 

22-Sep-1998

 

Alliant Techsystems Inc.

Rocket Motor Throat Assembly With Zero Or Very Low Erosion Flow Surfaces

 

USA

 

6209312

 

03-Apr-2001

 

09/288330

 

08-Apr-1999

 

Alliant Techsystems Inc.

High Performance Explosive Containing CL-20

 

USA

 

6214137

 

10-Apr-2001

 

09/166842

 

06-Oct-1998

 

Alliant Techsystems Inc.

Biplateau Reduced Smoke Propellant

 

USA

 

6217682

 

17-Apr-2001

 

09/178608

 

26-Oct-1998

 

Alliant Techsystems Inc.

Method For Making Plastic Bonded Explosive Formulations Containing CL-20 And
Binder System

 

USA

 

6217799

 

17-Apr-2001

 

09/166843

 

06-Oct-1998

 

Alliant Techsystems Inc.

Performance Optimizing System For a Satellite Solar Array

 

USA

 

6218605

 

17-Apr-2001

 

08/841526

 

23-Apr-1997

 

AEC-Able Engineering Co., Inc.

Payload Fairing With Improved Acoustic Suppression

 

USA

 

6224020

 

01-May-2001

 

09/220495

 

24-Dec-1998

 

Alliant Techsystems Inc.

Supplemental-Restraint-System Gas Generating Device With Water-Soluble Polymeric
Binder

 

USA

 

6224099

 

01-May-2001

 

09/119517

 

21-Jul-1998

 

Alliant Techsystems Inc.

Propellant Grain Capable Of Generating Buffered Boundary Layer For Reducing
Rocket Nozzle Recession

 

USA

 

6226979

 

08-May-2001

 

09/503725

 

15-Feb-2000

 

Alliant Techsystems Inc.

Lightweight, Fighting Position Excavation System

 

USA

 

6233851

 

22-May-2001

 

08/799258

 

13-Feb-1997

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

6241281

 

05-Jun-2001

 

09/434274

 

05-Nov-1999

 

Alliant Techsystems Inc.

Compression Mold

 

USA

 

6241506

 

05-Jun-2001

 

09/162931

 

29-Sep-1998

 

Alliant Techsystems Inc.

High Energy Gun Propellants

 

USA

 

6241833

 

05-Jun-2001

 

09/116744

 

16-Jul-1998

 

Alliant Techsystems Inc.

Increased Velocity-Performance-Range Bullet

 

USA

 

6244187

 

12-Jun-2001

 

09/346182

 

01-Jul-1999

 

Federal Cartridge Company

Method For Producing a Sized Coated Ceramic Fiber and Coated Fiber

 

USA

 

6251520

 

26-Jun-2001

 

09/311385

 

13-May-1999

 

COI Ceramics, Inc.

Hand-Held Primer Loading Tool

 

USA

 

6260463

 

17-Jul-2001

 

09/372450

 

11-Aug-1999

 

Alliant Techsystems Inc.

Apparatus For Machining Explosive Materials

 

USA

 

6272954

 

14-Aug-2001

 

09/440883

 

16-Nov-1999

 

Alliant Techsystems Inc.

Plastic Liner For Bayonet Primers

 

USA

 

6272994

 

14-Aug-2001

 

09/386810

 

31-Aug-1999

 

Alliant Techsystems Inc.

 

62

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Moisture Seal For Composite Sabot With Depleted Uranium Penetrator

 

USA

 

6279214

 

28-Aug-2001

 

09/353695

 

14-Jul-1999

 

Alliant Techsystems Inc.

Range Rate Aiding in a Pulsed Radar System

 

USA

 

6281833

 

28-Aug-2001

 

09/437828

 

10-Nov-1999

 

Alliant Techsystems Inc.

Method and Apparatus For Producing Fiber Reinforced Structures

 

USA

 

6290799

 

18-Sep-2001

 

09/399691

 

21-Sep-1999

 

Alliant Techsystems Inc.

Method For Changing the Dielectric Properties of a Ceramic Matrix Composite

 

USA

 

6294125

 

25-Sep-2001

 

09/220172

 

23-Dec-1998

 

COI Ceramics, Inc.

Captive Soft-Point Bullet

 

USA

 

6305292

 

23-Oct-2001

 

09/597017

 

20-Jun-2000

 

Federal Cartridge Company

Vacuum Debulking Table For Thermoplastic Materials

 

USA

 

6312247

 

06-Nov-2001

 

09/240164

 

29-Jan-1999

 

Alliant Techsystems Inc.

Thrusting Apparatus

 

USA

 

6315238

 

13-Nov-2001

 

07/212468

 

28-Jun-1988

 

Alliant Techsystems Inc.

High Range Resolution Radar Through Non-Uniform Sampling

 

USA

 

6317074

 

13-Nov-2001

 

09/594894

 

15-Jun-2000

 

Alliant Techsystems Inc.

Solvent Application System

 

USA

 

6343552

 

05-Feb-2002

 

09/587773

 

06-Jun-2000

 

Alliant Techsystems Inc.

Ammunition Detector

 

USA

 

6343564

 

05-Feb-2002

 

09/360756

 

26-Jul-1999

 

Alliant Techsystems Inc.

Ceramic Matrix Composites

 

USA

 

6350713

 

26-Feb-2002

 

09/198979

 

24-Nov-1998

 

COI Ceramics, Inc.

Gas Generating Eject Motor

 

USA

 

6352030

 

05-Mar-2002

 

09/436357

 

09-Nov-1999

 

Alliant Techsystems Inc.

Improved Propulsion System

 

USA

 

6357357

 

19-Mar-2002

 

09/227070

 

05-Jan-1999

 

Alliant Techsystems Inc.

Alignment Fixture

 

USA

 

6360666

 

26-Mar-2002

 

09/587962

 

06-Jun-2000

 

Alliant Techsystems Inc.

Polymerization of Poly(Glycidyl Nitrate) From High Purity Glycidyl Nitrate
Synthesized From Glycerol

 

USA

 

6362311

 

26-Mar-2002

 

09/688819

 

17-Oct-2000

 

Alliant Techsystems Inc.

Portable Propellant Cutting Assembly, and Method of Cutting Propellant With
Assembly

 

USA

 

6378436

 

30-Apr-2002

 

09/506597

 

18-Feb-2000

 

Alliant Techsystems Inc.

Process For Making
2,4,6,8,10,12,-Hexanitro-2,4,6,8,10,12-Hexaazatetracyclo(5.5.0.05,903,11)-Dodecane

 

USA

 

6391130

 

21-May-2002

 

09/503726

 

15-Feb-2000

 

Alliant Techsystems Inc.

Hybrid Rocket Propulsion System Including Array of Hybrid or Fluid
Attitude-Control Rocket Engines

 

USA

 

6393830

 

28-May-2002

 

09/532301

 

22-Mar-2000

 

Alliant Techsystems Inc.

 

63

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Payload Fairing With Jettisonable Mass Acoustic Suppression

 

USA

 

6394394

 

28-May-2002

 

09/567816

 

09-May-2000

 

Alliant Techsystems Inc.

Antenna Array Apparatus With Conformal Mounting Structure

 

USA

 

6407711

 

18-Jun-2002

 

09/841829

 

24-Apr-2001

 

Science and Applied Technology, Inc. & COI

End Closure Modules For Multi-Cell Pressure Vessels, And Pressure Vessels And
Vehicles Containing The Same

 

USA

 

6412650

 

02-Jul-2002

 

09/558628

 

26-Apr-2000

 

Alliant Techsystems Inc.

Extraction and Recovery of Nitramines From Propellants, Explosives, and
Pyrotechnics

 

USA

 

6414143

 

02-Jul-2002

 

09/505872

 

17-Feb-2000

 

Alliant Techsystems Inc.

Method for Recovery of Nitramines From Aluminized Energetic Materials

 

USA

 

6416601

 

09-Jul-2002

 

09/784475

 

15-Feb-2001

 

Alliant Techsystems Inc.

Braking Apparatus

 

USA

 

6422357

 

23-Jul-2002

 

09/566983

 

09-May-2000

 

AEC-Able Engineering/ILC Dover, Inc.

Solar Array For Satellite Vehicles

 

USA

 

6423895

 

23-Jul-2002

 

09/805308

 

12-Mar-2001

 

AEC-Able Engineering Co., Inc.

Extrudable Black Body Decoy Flare Compositions

 

USA

 

6432231

 

13-Aug-2002

 

09/735643

 

14-Dec-2000

 

Alliant Techsystems Inc.

Antenna Data Compression Using Multi-Dipole Antenna

 

USA

 

6437737

 

20-Aug-2002

 

09/491367

 

26-Jan-2000

 

Alliant Techsystems Inc.

Method of Manufacturing a Composite Structure Using a Conformable Locating
Aperture System

 

USA

 

6478922

 

12-Nov-2002

 

09/594920

 

15-Jun-2000

 

Alliant Techsystems Inc.

Multi-Stage Rocket Motor Assembly Including Jettisonable Launch Motor Integrated
With Flight Igniter

 

USA

 

6481198

 

19-Nov-2002

 

09/604679

 

27-Jun-2000

 

Alliant Techsystems Inc.

Reuseable Training Dispenser

 

USA

 

6481327

 

19-Nov-2002

 

09/592481

 

09-Jun-2000

 

Alliant Techsystems Inc.

Metal Amine Complexes in Gas Generant Formulations

 

USA

 

6481746

 

19-Nov-2002

 

08/746224

 

07-Nov-1996

 

Alliant Techsystems Inc.

Assembly and Process For Controlled Burning of Landmine Without Detonation

 

USA

 

6484617

 

26-Nov-2002

 

09/562971

 

03-May-2000

 

Alliant Techsystems Inc.

Position Controlled Tensioner System

 

USA

 

6491773

 

10-Dec-2002

 

09/490357

 

24-Jan-2000

 

Alliant Techsystems Inc.

Rubber-Epoxy Bonding Via an Interfacial Layer Containing Acrylates

 

USA

 

6495259

 

17-Dec-2002

 

09/433321

 

03-Nov-1999

 

Alliant Techsystems Inc.

Pyrolytic Graphite Gauge for Measuring Heat Flux

 

USA

 

6499289

 

31-Dec-2002

 

09/820403

 

29-Mar-2001

 

Alliant Techsystems Inc.

 

64

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Spring Disc for Securing a Combustible Cartridge Case to a Case Base

 

USA

 

6505560

 

14-Jan-2003

 

09/923852

 

07-Aug-2001

 

Alliant Techsystems Inc.

Synthesis For 4,10-dinitro-2,6,8,12- tetraoxa,4,10-
diazatetracyclo[5.5.0.05,903,11]- Dodecane

 

USA

 

6512113

 

28-Jan-2003

 

09/589113

 

08-Jun-2000

 

Alliant Techsystems Inc.

Apparatus and Method For Producing a Spectrally Variable Radiation Source and
Systems Including Same

 

USA

 

6525814

 

25-Feb-2003

 

09/425595

 

22-Oct-1999

 

Mission Research Corporation

Captive Soft-Point Bullet

 

USA

 

6530328

 

11-Mar-2003

 

09/948198

 

07-Sep-2001

 

Federal Cartridge Company

Degradable Practice Mine

 

USA

 

6539871

 

01-Apr-2003

 

09/821219

 

29-Mar-2001

 

Alliant Techsystems Inc.

Non-Toxic, Heavy-Metal-Free Shotshell Primer Mix

 

USA

 

6544363

 

08-Apr-2003

 

09/702120

 

30-Oct-2000

 

Federal Cartridge Company

Overwrap Tape End-Effector For Fiber Placement/Winding Machines

 

USA

 

6544367

 

08-Apr-2003

 

09/241830

 

01-Feb-1999

 

Alliant Techsystems Inc.

Method of Constructing Insulated Metal Dome Structure For a Rocket Motor

 

USA

 

6554936

 

29-Apr-2003

 

09/391979

 

08-Sep-1999

 

Alliant Techsystems Inc.

EPDM Rocket Motor Insulation

 

USA

 

6566420

 

20-May-2003

 

09/481709

 

12-Jan-2000

 

Alliant Techsystems Inc.

Method of Manufacturing a Soft Point Bullet

 

USA

 

6581503

 

24-Jun-2003

 

10/098647

 

13-Mar-2002

 

Alliant Techsystems Inc.

High Strength Reactive Materials

 

USA

 

6593410

 

15-Jul-2003

 

09/789479

 

21-Feb-2001

 

Alliant Techsystems Inc.

Chain-Extended Poly(Bis- Azidomethyloxetane), and Combustible Cartridge Cases
and Ammunition Comprising the Same

 

USA

 

6600002

 

29-Jul-2003

 

09/841900

 

24-Apr-2001

 

Alliant Techsystems Inc.

Process For The Synthesis and Recovery of Nitramines

 

USA

 

6603018

 

05-Aug-2003

 

10/060051

 

01-Feb-2002

 

Alliant Techsystems Inc.

Transpiration Cooling of Rocket Engines

 

USA

 

6606851

 

19-Aug-2003

 

09/946630

 

06-Sep-2001

 

Alliant Techsystems Inc.

Method For Recovery Of Nitramines From Aluminized Energetic Materials

 

USA

 

6610156

 

26-Aug-2003

 

09/784476

 

15-Feb-2001

 

Alliant Techsystems Inc.

Prilling Energetic Particles, and Process for Making the Same

 

USA

 

6610157

 

26-Aug-2003

 

09/759594

 

12-Jan-2001

 

Alliant Techsystems Inc.

Rocket Motors With Insensitive Munitions Systems

 

USA

 

6619029

 

16-Sep-2003

 

10/016697

 

01-Nov-2001

 

Alliant Techsystems Inc.

 

65

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Antigen Detection Device and Method

 

USA

 

6620626

 

16-Sep-2003

 

09/636772

 

09-Aug-2000

 

Mission Research Corporation

Nitrate-Ester Plasticized Energetic Compositions, Method of Making and Rocket
Motor Assemblies Containing the Same

 

USA

 

6632378

 

14-Oct-2003

 

09/797929

 

02-Mar-2001

 

Alliant Techsystems Inc.

Reduced Sensitivity Melt-Cast Explosives

 

USA

 

6648998

 

18-Nov-2003

 

09/747303

 

21-Dec-2000

 

Alliant/ARDEC

Rocket Nozzel Assembly Having Rotatable Variable Thrust Control Cylinders, and
Rocket Assembly Comprising The Same

 

USA

 

6651438

 

25-Nov-2003

 

09/941397

 

29-Aug-2001

 

Alliant Techsystems Inc.

Low Density Composite Rocket Nozzle Components and Process For Making the Same
From Standard Density Phenolic Matrix, Fiber Reinforced Materials

 

USA

 

6679965

 

20-Jan-2004

 

09/090256

 

04-Jun-1998

 

Alliant Techsystems Inc.

Fiber-Reinforced Rocket Motor Insulation

 

USA

 

6691505

 

17-Feb-2004

 

10/046132

 

09-Jan-2002

 

Alliant Techsystems Inc.

Pressure-Actuated Joint System

 

USA

 

6711890

 

30-Mar-2004

 

10/132950

 

26-Apr-2002

 

Alliant Techsystems Inc.

Rocket Motor Nozzle Assemblies Having Vacuum Plasma-Sprayed Refractory Metal
Shell Throat Inserts, Methods of Making, and Rocket Motors Including Same

 

USA

 

6711901

 

30-Mar-2004

 

09/765781

 

19-Jan-2001

 

Alliant Techsystems Inc.

Electrostatically Clean Solar Array

 

USA

 

6713670

 

30-Mar-2004

 

10/219849

 

14-Aug-2002

 

Composite Optics, Incorporated

Momentum Trap Ballistic Armor System

 

USA

 

6718861

 

13-Apr-2004

 

09/887298

 

22-Jun-2001

 

ATK/SWRI/IRA

Ordnance Control and Initiation System and Related Method

 

USA

 

6718881

 

13-Apr-2004

 

09/949031

 

07-Sep-2001

 

Alliant Techsystems Inc.

Apparatus and Method For Reinforcing A Pressure Vessel

 

USA

 

6719165

 

13-Apr-2004

 

09/938327

 

22-Aug-2001

 

Alliant Techsystems Inc.

Process For Making Stable Cured Poly(Glycidyl Nitrate)

 

USA

 

6730181

 

04-May-2004

 

10/055716

 

22-Jan-2002

 

Alliant Techsystems Inc.

Method of Manufacturing a Soft Point Bullet

 

USA

 

6732657

 

11-May-2004

 

10/421049

 

23-Apr-2003

 

Alliant Techsystems Inc.

Method for Processing Explosives Containing 2,4,6,8,10,12-Hexanitro-
2,4,6,8,10,12-Hexaazatetracyclo[5.5.0.05,903,11]-Dodecane (CL-20) with
Naphthenic and Paraffinic Oils

 

USA

 

6736913

 

18-May-2004

 

10/000244

 

18-Oct-2001

 

Alliant Techsystems Inc.

Method For Producing Ceramic Matrix Composites

 

USA

 

6743393

 

01-Jun-2004

 

09/098822

 

17-Jun-1998

 

COI Ceramics, Inc.

 

66

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Guided Munitions Electronics Package and Method

 

USA

 

6744637

 

01-Jun-2004

 

10/307127

 

27-Nov-2002

 

Alliant Techsystems Inc.

High Strength Rubber Formulations, and Shear Ply Made From the Same

 

USA

 

6750293

 

15-Jun-2004

 

10/107594

 

27-Mar-2002

 

Alliant Techsystems Inc.

Cure-on-the-Fly System

 

USA

 

6752190

 

22-Jun-2004

 

08/122344

 

15-Sep-1993

 

Alliant Techsystems Inc.

Apparatus for Load Transfer Between Aerospace Vehicle Components, Aerospace
Vehicles Including Same, and Method of Attachment of Aerospace Vehicle
Components

 

USA

 

6761335

 

13-Jul-2004

 

09/997642

 

29-Nov-2001

 

Alliant Techsystems Inc.

Strain Control Device For Attaching Transmission Lines to Deformable Structures
and Methods Employing Same

 

USA

 

6770821

 

03-Aug-2004

 

10/056943

 

25-Oct-2001

 

Alliant Techsystems Inc.

Ammunition Reloading Apparatus With Feed Mechanism

 

USA

 

6772668

 

10-Aug-2004

 

10/214977

 

07-Aug-2002

 

Alliant Techsystems Inc.

System and Method For Measuring Stress at an Interface

 

USA

 

6776049

 

17-Aug-2004

 

10/016479

 

07-Dec-2001

 

Alliant Techsystems Inc.

Burning Nitrous Oxide and a Fuel

 

USA

 

6779335

 

24-Aug-2004

 

10/004831

 

07-Dec-2001

 

Alliant Techsystems Inc.

Obturator For Large Caliber Smooth Bore Ammunition

 

USA

 

6782830

 

31-Aug-2004

 

10/660417

 

11-Sep-2003

 

Alliant Techsystems Inc.

EPDM Rocket Motor Insulation

 

USA

 

6787586

 

07-Sep-2004

 

10/310005

 

03-Dec-2002

 

Alliant Techsystems Inc.

Remotely Actuated Localized Pressure and Heat Apparatus and Method of Use

 

USA

 

6793479

 

21-Sep-2004

 

09/062046

 

17-Apr-1998

 

Alliant Techsystems Inc.

Shared Memory Interface With Conventional Access and Synchronization Support

 

USA

 

6795901

 

21-Sep-2004

 

09/466303

 

17-Dec-1999

 

Alliant Techsystems Inc.

Bullet For Optimal Penetration and Expansion

 

USA

 

6805057

 

19-Oct-2004

 

10/007604

 

07-Nov-2001

 

Federal Cartridge Company

Synthesis of Energetic Thermoplastic Elastomers Containing Oligomeric Urethane
Linkages

 

USA

 

6815522

 

09-Nov-2004

 

09/436440

 

09-Nov-1999

 

Alliant Techsystems Inc.

Method and System of Thermal Protection

 

USA

 

6827312

 

07-Dec-2004

 

10/304236

 

27-Nov-2001

 

COI Ceramics, Inc.

Reduced Energy Binder For Energetic Compositions

 

USA

 

6835255

 

28-Dec-2004

 

09/088163

 

01-Jun-1998

 

Alliant Techsystems Inc.

 

67

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Process For Making Stable Cured Poly(Glycidyl Nitrate) and Energetic
Compositions Comprising Same

 

USA

 

6861501

 

01-Mar-2005

 

10/055725

 

22-Jan-2002

 

Alliant Techsystems Inc.

Continuous Process and System For Production of Glycidyl Nitrate From Glycerin,
Nitric Acid And Caustic and Conversion of Glycidyl Nitrate to Poly (Glycidyl
Nitrate)

 

USA

 

6870061

 

22-Mar-2005

 

10/340167

 

10-Jan-2003

 

Alliant Techsystems Inc.

Low-Sensitivity Explosive Compositions And Method For Making Explosive
Compositions

 

USA

 

6881283

 

19-Apr-2005

 

10/210863

 

31-Jul-2002

 

Alliant/ARDEC

Apparatus and Method for Induction Lamination of Electrically Conductive Fiber
Reinforced Composite Materials

 

USA

 

6881374

 

19-Apr-2005

 

10/253032

 

24-Sep-2002

 

Army Research Laboratory

Process For The Synthesis and Recovery of Nitramines

 

USA

 

6881847

 

19-Apr-2005

 

10/455092

 

05-Jun-2003

 

Alliant Techsystems Inc.

Reformulation of Composition C-4 Explosives

 

USA

 

6887324

 

03-May-2005

 

10/068586

 

05-Feb-2002

 

Alliant Techsystems Inc.

Method of Insulating a Case of a Solid Propellant Rocket Motor

 

USA

 

6893597

 

17-May-2005

 

09/747192

 

21-Dec-2000

 

Alliant Techsystems Inc.

Method of Applying Ablative Insulation Coatings

 

USA

 

6896834

 

24-May-2005

 

09/950094

 

10-Sep-2001

 

Alliant Techsystems Inc.

Rocket Motor Nozzle Assemblies Having Vacuum Plasma-Sprayed Refractory Metal
Shell Throat Inserts, Methods of Making, and Rocket Motors Including Same

 

USA

 

6904755

 

14-Jun-2005

 

10/768731

 

28-Jan-2004

 

Alliant Techsystems Inc.

Electromagnetic-Field Polarization Twister

 

USA

 

6906685

 

14-Jun-2005

 

10/348044

 

17-Jan-2003

 

Mission Research Corporation

Integration of a Semi-Active Laser Seeker into the DSU-33 Proximity Sensor

 

USA

 

6919840

 

19-Jul-2005

 

10/301522

 

21-Nov-2002

 

Alliant Techsystems Inc.

System and Method For Integrating Antennas into a Vehicle Rear-Deck Spoiler

 

USA

 

6927736

 

09-Aug-2005

 

10/440449

 

16-May-2003

 

Mission Research Corporation

Method and Apparatus For Measuring Bending in a Pin Member

 

USA

 

6951137

 

04-Oct-2005

 

09/897003

 

02-Jul-2001

 

Alliant Techsystems Inc.

Smooth Bore Second Environment Sensing

 

USA

 

6951161

 

04-Oct-2005

 

10/737032

 

15-Dec-2003

 

Alliant Techsystems Inc.

Strain Control Device For Attaching Transmission Lines to Deformable Structures
and Methods Employing Same

 

USA

 

6959491

 

01-Nov-2005

 

10/871149

 

18-Jun-2004

 

Alliant Techsystems Inc.

 

68

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Incremental Pressurization Fluctuation Counter and Methods Therefor

 

USA

 

6959605

 

01-Nov-2005

 

10/377273

 

27-Feb-2003

 

Alliant Techsystems Inc.

Low Temperature, Extrudable, High Density Reactive Materials

 

USA

 

6962634

 

08-Nov-2005

 

10/386617

 

12-Mar-2003

 

Alliant Techsystems Inc.

Reduced Sensitivity, Melt-Pourable Tritonal Replacements

 

USA

 

6964714

 

15-Nov-2005

 

09/893336

 

27-Jun-2001

 

Alliant/ARDEC

Fuze Explosive Ordnance Disposal Circuit

 

USA

 

6966261

 

22-Nov-2005

 

10/441665

 

20-May-2003

 

Alliant Techsystems Inc.

Rocket Motors With Insensitive Munitions Systems and Projectiles Including Same

 

USA

 

6966264

 

22-Nov-2005

 

10/645706

 

21-Aug-2003

 

Alliant Techsystems Inc.

Metal Complexes For Use as Gas Generants

 

USA

 

6969435

 

29-Nov-2005

 

09/025345

 

18-Feb-1998

 

Alliant Techsystems Inc.

Method of Forming Laminar Structures Having Variable Angle Tape Wrap

 

USA

 

6972064

 

06-Dec-2005

 

10/279281

 

23-Oct-2002

 

Alliant Techsystems Inc.

Fixed Canard 2-D Guidance of Artillery Projectiles

 

USA

 

6981672

 

03-Jan-2006

 

10/664223

 

17-Sep-2003

 

Alliant Techsystems Inc.

Method For the Production of Alpha- Alane

 

USA

 

6984746

 

10-Jan-2006

 

10/947078

 

22-Sep-2004

 

Alliant Techsystems Inc.

Crystallization of 2,4,6,8,10,12-
Hexanitro-2,4,6,8,10,12-Hexaazatetracyclo[5.5.0.05.903.11]-Dodecane

 

USA

 

6992185

 

31-Jan-2006

 

10/042522

 

09-Jan-2002

 

Alliant Techsystems Inc.

Electronic Switching System For a Detonation Device

 

USA

 

6992877

 

31-Jan-2006

 

10/386578

 

12-Mar-2003

 

Alliant Techsystems Inc.

Fiber Redirect System, Multi-Axis Robotic Wrist and Fiber Placement Apparatus
Incorporating Same and Related Methods

 

USA

 

6994324

 

07-Feb-2006

 

10/428332

 

02-May-2003

 

Alliant Techsystems Inc.

Manual Container Lifter

 

USA

 

6997492

 

14-Feb-2006

 

10/850260

 

20-May-2004

 

Alliant Techsystems Inc.

Method For The Synthesis Of Energetic Thermoplastic Elastomers In
Non-Halogenated Solvents

 

USA

 

6997997

 

14-Feb-2006

 

09/831411

 

07-May-2001

 

Alliant Techsystems Inc.

Magnetically Sensed Second Environment Safety and Arming Device

 

USA

 

7004072

 

28-Feb-2006

 

09/538785

 

30-Mar-2000

 

Alliant Techsystems Inc.

Propellant Formulation

 

USA

 

7011722

 

14-Mar-2006

 

10/383656

 

10-Mar-2003

 

Alliant Techsystems Inc.

Elastomeric Rocket Motor Insulation

 

USA

 

7012107

 

14-Mar-2006

 

10/463751

 

17-Jun-2003

 

Alliant Techsystems Inc.

 

69

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Additive For Composition B and Composition B Replacements That Mitigates Slow
Cook-Off Violence

 

USA

 

7033449

 

25-Apr-2006

 

10/385379

 

10-Mar-2003

 

Alliant Techsystems Inc.

Method and Apparatus For Testing Surface Characteristics of a Material

 

USA

 

7040143

 

09-May-2006

 

10/651311

 

28-Aug-2003

 

Alliant Techsystems Inc.

Multiple Pulse Cartridge Ignition System

 

USA

 

7047885

 

23-May-2006

 

09/503524

 

14-Feb-2000

 

Alliant/ARDEC

Projectile Structure

 

USA

 

7051659

 

30-May-2006

 

10/164718

 

10-Jun-2002

 

Alliant Techsystems Inc.

Reduced Sensitivity, Melt-Pourable TNT Replacements

 

USA

 

7067024

 

27-Jun-2006

 

09/893337

 

27-Jun-2001

 

Alliant Techsystems Inc.

Fiber-Reinforced Rocket Motor Insulation

 

USA

 

7070705

 

04-Jul-2006

 

10/772877

 

05-Feb-2004

 

Alliant Techsystems Inc.

Apparatus and Method For Measuring Stress at an Interface

 

USA

 

7077011

 

18-Jul-2006

 

10/763486

 

23-Jan-2004

 

Alliant Techsystems Inc.

Multi-Layered Momentum Trap Ballistic Armor

 

USA

 

7077048

 

18-Jul-2006

 

10/805955

 

22-Mar-2004

 

ATK/SWRI/IRA

Radar-Filtered Projectile

 

USA

 

7079070

 

18-Jul-2006

 

10/215475

 

15-Apr-2002

 

Alliant Techsystems Inc.

Digital Signal Gating Apparatus and Method in a Pulse Receiver System

 

USA

 

7082172

 

25-Jul-2006

 

10/268170

 

09-Oct-2002

 

Alliant Techsystems Inc.

Honeycomb Core Composite Article and Method and Apparatus For Making Same

 

USA

 

7083753

 

01-Aug-2006

 

10/737687

 

16-Dec-2003

 

Composite Optics, Incorporated

Method And Apparatus For Creating A Simulated Particle Pack

 

USA

 

7085689

 

01-Aug-2006

 

09/805606

 

12-Mar-2001

 

Alliant Techsystems Inc.

Radio Frequency Component and Method For Making Same

 

USA

 

7095379

 

22-Aug-2006

 

10/164990

 

06-Jun-2002

 

Composite Optics, Incorporated and NASA

Method For Recovery Of Nitramines From Aluminized Energetic Materials

 

USA

 

7101449

 

05-Sep-2006

 

10/646419

 

22-Aug-2003

 

Alliant Techsystems Inc.

Synthesis of Energetic Thermoplastic Elastomers Containing Both Polyoxirane and
Polyoxetane Blocks

 

USA

 

7101955

 

05-Sep-2006

 

09/436360

 

09-Nov-1999

 

Alliant Techsystems Inc.

Mixing Equipment Sealing Device

 

USA

 

7121716

 

17-Oct-2006

 

10/813180

 

30-Mar-2004

 

Alliant Techsystems Inc.

Method and Apparatus For Autonomous Detonation Delay in Munitions

 

USA

 

7124689

 

24-Oct-2006

 

10/994754

 

22-Nov-2004

 

Alliant Techsystems Inc.

System For Performing Coupled Finite Analysis

 

USA

 

7127380

 

24-Oct-2006

 

10/005752

 

07-Nov-2001

 

Alliant Techsystems Inc.

 

70

--------------------------------------------------------------------------------


 

 

 

 

 

Patent

 

 

 

Application

 

 

 

 

Title

 

Country

 

Number

 

Issue Date

 

Number

 

Filing Date

 

Owner Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Polycyclic, Polyamides As Precursors For Energetic Polycyclic Polynitramine
Oxidizers

 

USA

 

7129348

 

31-Oct-2006

 

07/292028

 

21-Dec-1988

 

Alliant Techsystems Inc.

System and Method For Optical Communication

 

USA

 

7149434

 

12-Dec-2006

 

10/107528

 

25-Mar-2002

 

Mission Research Corporation

Pulse Sorting Apparatus For Frequency Histogramming in a Radar Receiver System

 

USA

 

7184493

 

27-Feb-2007

 

10/270864

 

15-Oct-2002

 

Alliant Techsystems Inc.

Method For Detection of Media Layer By a Penetrating Weapon and Related
Apparatus and Systems

 

USA

 

7197982

 

03-Apr-2007

 

11/147980

 

08-Jun-2005

 

Alliant Techsystems Inc.

Low Profile Handle

 

USA

 

D391143

 

24-Feb-1998

 

29/060737

 

04-Oct-1996

 

Federal Cartridge Company

Bezel

 

USA

 

D393636

 

21-Apr-1998

 

29/035635

 

03-Mar-1995

 

Federal Cartridge Company

Solid Propellant Rocket Motor With Fusible End Closure Holder

 

USA

 

SIR H1144

 

02-Mar-1993

 

07/593725

 

04-Oct-1990

 

Alliant Techsystems Inc.

 

Pending

 

Application

 

 

 

 

Number

 

Filing Date

 

Owner Name

06/355637

 

08-Mar-1982

 

Alliant Techsystems Inc.

06/413951

 

30-Aug-1982

 

Alliant Techsystems Inc.

06/436918

 

24-Sep-1982

 

Alliant Techsystems Inc.

06/465701

 

10-Feb-1983

 

Alliant Techsystems Inc.

06/537126

 

29-Sep-1983

 

Alliant Techsystems Inc.

06/641086

 

15-Aug-1984

 

Alliant Techsystems Inc.

06/901083

 

28-Jul-1986

 

Alliant Techsystems Inc.

07/030324

 

26-Mar-1987

 

Alliant Techsystems Inc.

07/081921

 

29-Jun-1987

 

Alliant Techsystems Inc.

07/149035

 

23-Dec-1987

 

Alliant Techsystems Inc.

07/173793

 

28-Mar-1988

 

Alliant Techsystems Inc.

07/180426

 

13-Apr-1988

 

Alliant Techsystems Inc.

07/293398

 

04-Jan-1989

 

Alliant Techsystems Inc.

07/354542

 

19-May-1989

 

Alliant Techsystems Inc.

07/368851

 

23-May-1989

 

Alliant Techsystems Inc.

07/451717

 

29-Nov-1989

 

Alliant Techsystems Inc.

07/479297

 

13-Feb-1990

 

Alliant Techsystems Inc.

07/518974

 

04-May-1990

 

Alliant Techsystems Inc.

07/561800

 

02-Aug-1990

 

Alliant Techsystems Inc.

07/584210

 

18-Sep-1990

 

Alliant Techsystems Inc.

07/675291

 

26-Mar-1991

 

Alliant Techsystems Inc.

 

71

--------------------------------------------------------------------------------


 

Application

 

 

 

 

Number

 

Filing Date

 

Owner Name

07/699383

 

13-May-1991

 

Alliant Techsystems Inc.

07/801070

 

03-Dec-1991

 

Alliant Techsystems Inc.

07/811278

 

20-Dec-1991

 

COI Ceramics, Inc.

07/936425

 

11-Aug-1992

 

Alliant Techsystems Inc.

08/204044

 

30-Dec-1993

 

Alliant Techsystems Inc.

08/237806

 

04-May-1994

 

Alliant Techsystems Inc.

08/335057

 

04-Nov-1994

 

Alliant Techsystems Inc.

08/535551

 

28-Sep-1995

 

Alliant Techsystems Inc.

08/677907

 

10-Jul-1996

 

Alliant Techsystems Inc.

08/936439

 

15-Jul-1997

 

Alliant Techsystems Inc.

09/015698

 

29-Jan-1998

 

Alliant Techsystems Inc.

09/105246

 

26-Jun-1998

 

Alliant Techsystems Inc.

09/267100

 

12-Mar-1999

 

Alliant Techsystems Inc.

09/771521

 

18-Jan-2001

 

Alliant Techsystems Inc.

09/795690

 

28-Feb-2001

 

Alliant Techsystems Inc.

09/883891

 

18-Jun-2001

 

Alliant Techsystems Inc.

09/954126

 

17-Sep-2001

 

Alliant Techsystems Inc.

10/005720

 

07-Nov-2001

 

Alliant Techsystems Inc.

10/046008

 

11-Jan-2002

 

Alliant Techsystems Inc.

10/113135

 

29-Mar-2002

 

Alliant Techsystems Inc.

10/117314

 

05-Apr-2002

 

AEC-Able Engineering Co., Inc.

10/208518

 

30-Jul-2002

 

Alliant Techsystems Inc.

10/264763

 

04-Oct-2002

 

Alliant Techsystems Inc.

10/338775

 

07-Jan-2003

 

Alliant Techsystems Inc.

10/350290

 

22-Jan-2003

 

Alliant Techsystems Inc.

10/370745

 

24-Feb-2003

 

Alliant Techsystems Inc.

10/369488

 

24-Feb-2003

 

Alliant Techsystems Inc.

10/444056

 

22-May-2003

 

Alliant Techsystems Inc.

10/462437

 

16-Jun-2003

 

Alliant Techsystems Inc.

10/608830

 

26-Jun-2003

 

Alliant Techsystems Inc.

10/631545

 

31-Jul-2003

 

Alliant Techsystems Inc./ARDEC

10/633025

 

01-Aug-2003

 

Alliant Techsystems Inc.

10/636373

 

06-Aug-2003

 

Alliant Techsystems Inc.

10/721697

 

25-Nov-2003

 

Alliant Techsystems Inc.

10/727093

 

02-Dec-2003

 

Alliant Techsystems Inc.

10/727088

 

02-Dec-2003

 

Alliant Techsystems Inc.

10/728733

 

05-Dec-2003

 

Alliant Techsystems Inc.

10/731774

 

08-Dec-2003

 

Alliant Techsystems Inc.

10/733499

 

10-Dec-2003

 

Alliant Techsystems Inc.

10/734726

 

12-Dec-2003

 

AEC-Able Engineering Co., Inc.

10/744930

 

22-Dec-2003

 

Alliant Techsystems Inc.

10/756192

 

13-Jan-2004

 

Alliant Techsystems Inc./ARDEC

10/783867

 

19-Feb-2004

 

Alliant Techsystems Inc.

10/792206

 

02-Mar-2004

 

COI Ceramics, Inc.

10/801948

 

15-Mar-2004

 

Alliant Techsystems Inc.

 

72

--------------------------------------------------------------------------------


 

Application

 

 

 

 

Number

 

Filing Date

 

Owner Name

10/837952

 

03-May-2004

 

Alliant Techsystems Inc.

10/858809

 

02-Jun-2004

 

Alliant Techsystems Inc.

10/870889

 

16-Jun-2004

 

Alliant Techsystems Inc.

10/891958

 

15-Jul-2004

 

Alliant Techsystems Inc.

10/903871

 

30-Jul-2004

 

Alliant Techsystems Inc.

10/913182

 

05-Aug-2004

 

Alliant Techsystems Inc./ARDEC

10/915210

 

10-Aug-2004

 

Alliant Techsystems Inc.

10/929931

 

30-Aug-2004

 

Alliant Techsystems Inc.

10/931778

 

31-Aug-2004

 

Alliant Techsystems Inc.

10/938446

 

10-Sep-2004

 

Alliant Techsystems Inc.

10/969194

 

17-Sep-2004

 

Alliant Techsystems Inc.

10/984337

 

08-Nov-2004

 

Alliant Techsystems Inc.

10/994497

 

22-Nov-2004

 

Alliant Techsystems Inc.

10/995883

 

23-Nov-2004

 

Alliant Techsystems Inc./ARDEC

11/014524

 

16-Dec-2004

 

Alliant Techsystems Inc.

11/079925

 

14-Mar-2005

 

Alliant Techsystems Inc.

11/080357

 

15-Mar-2005

 

Alliant Techsystems Inc.

11/091661

 

28-Mar-2005

 

Alliant Techsystems Inc.

11/093633

 

30-Mar-2005

 

Alliant Techsystems Inc.

11/109491

 

19-Apr-2005

 

Army Research Laboratory

11/148955

 

09-Jun-2005

 

Alliant Techsystems Inc.

11/156774

 

20-Jun-2005

 

Alliant Techsystems Inc.

11/170261

 

29-Jun-2005

 

Alliant Techsystems Inc.

11/207855

 

18-Aug-2005

 

Alliant Techsystems Inc.

11/207850

 

18-Aug-2005

 

Alliant Techsystems Inc.

11/213416

 

26-Aug-2005

 

Alliant Techsystems Inc.

11/228469

 

15-Sep-2005

 

COI Ceramics, Inc.

11/163119

 

05-Oct-2005

 

Alliant Techsystems Inc.

11/249143

 

11-Oct-2005

 

AEC-Able Engineering Co., Inc.

11/163271

 

12-Oct-2005

 

Alliant Techsystems Inc.

11/163446

 

19-Oct-2005

 

Alliant Techsystems Inc.

11/271359

 

09-Nov-2005

 

Alliant Techsystems Inc./ARDEC

11/284511

 

22-Nov-2005

 

Alliant Techsystems Inc.

11/329201

 

09-Jan-2006

 

Alliant Techsystems Inc.

11/329215

 

10-Jan-2006

 

Alliant Techsystems Inc.

11/341738

 

27-Jan-2006

 

Alliant Techsystems Inc.

11/341706

 

27-Jan-2006

 

Alliant Techsystems Inc.

11/342736

 

30-Jan-2006

 

Alliant Techsystems Inc.

11/348537

 

06-Feb-2006

 

Alliant Techsystems Inc.

11/354191

 

14-Feb-2006

 

Alliant Techsystems Inc.

11/357716

 

16-Feb-2006

 

COI Ceramics, Inc.

11/362442

 

24-Feb-2006

 

Alliant Techsystems Inc.

11/367000

 

02-Mar-2006

 

Alliant Techsystems Inc.

11/366252

 

02-Mar-2006

 

Alliant Techsystems Inc.

11/369908

 

07-Mar-2006

 

Alliant Techsystems Inc.

 

73

--------------------------------------------------------------------------------


 

Application

 

 

 

 

Number

 

Filing Date

 

Owner Name

11/400718

 

07-Apr-2006

 

Alliant Techsystems Inc.

11/409257

 

21-Apr-2006

 

Alliant Techsystems Inc.

11/431387

 

09-May-2006

 

Alliant Techsystems Inc.

11/432021

 

11-May-2006

 

Alliant Techsystems Inc.

11/435375

 

16-May-2006

 

Alliant Techsystems Inc.

11/435366

 

16-May-2006

 

Alliant Techsystems Inc.

11/435382

 

16-May-2006

 

Alliant Techsystems Inc.

11/435298

 

16-May-2006

 

Alliant Techsystems Inc.

11/437006

 

17-May-2006

 

Alliant Techsystems Inc.

11/438084

 

19-May-2006

 

Alliant Techsystems Inc.

11/442677

 

25-May-2006

 

Alliant Techsystems Inc.

11/445910

 

02-Jun-2006

 

Alliant Techsystems Inc.

11/476455

 

28-Jun-2006

 

Alliant Techsystems Inc.

11/482881

 

07-Jul-2006

 

Alliant Techsystems Inc.

11/502974

 

11-Aug-2006

 

Alliant Techsystems Inc./RadioRX

11/502810

 

11-Aug-2006

 

Alliant Techsystems Inc./RadioRX

11/504977

 

16-Aug-2006

 

Alliant Techsystems Inc.

11/512058

 

29-Aug-2006

 

Alliant Techsystems Inc.

11/536574

 

28-Sep-2006

 

Alliant Techsystems Inc.

11/538763

 

04-Oct-2006

 

Alliant Techsystems Inc.

11/553361

 

26-Oct-2006

 

Alliant Techsystems Inc.

60/863081

 

26-Oct-2006

 

ATK/University of California, Santa Barbara

11/553752

 

27-Oct-2006

 

Alliant Techsystems Inc.

11/555029

 

31-Oct-2006

 

Alliant Techsystems Inc.

11/556988

 

06-Nov-2006

 

Alliant Techsystems Inc./Columbia University

11/559867

 

14-Nov-2006

 

Alliant Techsystems Inc.

11/560991

 

17-Nov-2006

 

Alliant Techsystems Inc.

11/564714

 

29-Nov-2006

 

Alliant Techsystems Inc.

60/875323

 

15-Dec-2006

 

Alliant Techsystems Inc.

11/613441

 

20-Dec-2006

 

Alliant Techsystems Inc.

11/613497

 

20-Dec-2006

 

Alliant Techsystems Inc.

11/620205

 

05-Jan-2007

 

Alliant Techsystems Inc.

11/677638

 

22-Feb-2007

 

Alliant Techsystems Inc.

 

II. Domain Names and Trademarks

 

Trademark Name

 

Owner

 

Country

 

Application
Number

 

File Date

 

Registration
Number

 

Registration
Date

 

Last
Renewal
Date

 

GREEN DOT

 

Alliant Techsystems Inc.

 

USA

 

224742

 

02-Aug-1965

 

816827

 

18-Oct-1966

 

18-Oct-2006

 

RELODER (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

224743

 

02-Aug-1965

 

816481

 

11-Oct-1966

 

11-Oct-2006

 

INFALLIBLE

 

Alliant Techsystems Inc.

 

USA

 

552322

 

05-Dec-1947

 

514175

 

23-Aug-1949

 

23-Aug-1989

 

BULLS EYE

 

Alliant Techsystems Inc.

 

USA

 

71/021649

 

18-Aug-1906

 

61982

 

16-Apr-1907

 

16-Apr-1987

 

 

74

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

UNIQUE

 

Alliant Techsystems Inc.

 

USA

 

71/077286

 

07-Apr-1914

 

99306

 

25-Aug-1914

 

25-Aug-2004

HERCO

 

Alliant Techsystems Inc.

 

USA

 

71/238655

 

15-Oct-1926

 

225253

 

15-Mar-1927

 

15-Mar-2007

MONARK

 

Alliant Techsystems Inc.

 

USA

 

71/554221

 

09-Apr-1948

 

509767

 

10-May-1949

 

10-May-1989

JON-E'

 

Alliant Techsystems Inc.

 

USA

 

71/569548

 

29-Nov-1948

 

529119

 

15-Aug-1950

 

15-Aug-2000

AMERICAN EAGLE

 

Federal Cartridge

 

USA

 

71/638197

 

17-Nov-1952

 

577427

 

14-Jul-1953

 

14-Jul-2003

AMERICAN EAGLE Design

 

Federal Cartridge

 

USA

 

71/657271

 

02-Dec-1953

 

595057

 

14-Sep-1954

 

14-Sep-2004

THIOKOL

 

Alliant Techsystems Inc.

 

USA

 

72/009306

 

29-May-1956

 

654307

 

12-Nov-1997

 

12-Nov-1997

BAR BOUY

 

Alliant Techsystems Inc.

 

USA

 

72/056753

 

07-Aug-1958

 

679813

 

09-Jun-1959

 

09-Jun-1999

THIOKOL

 

Alliant Techsystems Inc.

 

USA

 

72/061136

 

22-Oct-1958

 

678853

 

19-May-1959

 

19-May-1999

GUNSLICK

 

Alliant Techsystems Inc.

 

USA

 

72/075577

 

11-Jun-1959

 

699543

 

14-Jun-1960

 

14-Jun-2000

GUNSLICK

 

Alliant Techsystems Inc.

 

USA

 

72/098021

 

27-May-1960

 

714592

 

02-May-1961

 

02-May-2001

GUNSLICK

 

Alliant Techsystems Inc.

 

USA

 

72/098022

 

27-May-1960

 

714735

 

02-May-1961

 

02-May-2001

GUNSLICK

 

Alliant Techsystems Inc.

 

USA

 

72/098023

 

27-May-1960

 

713048

 

28-Mar-1961

 

28-Mar-2001

PERRINE

 

Alliant Techsystems Inc.

 

USA

 

72/105041

 

23-Sep-1960

 

719943

 

15-Aug-1961

 

15-Aug-2001

PLINKER

 

Alliant Techsystems Inc.

 

USA

 

72/116929

 

31-Mar-1961

 

726419

 

16-Jan-1962

 

16-Jan-2002

Federal CartridgeERAL

 

Federal Cartridge

 

USA

 

72/121373

 

05-Jun-1961

 

729938

 

17-Apr-1962

 

17-Apr-2002

TIP-OFF

 

Alliant Techsystems Inc.

 

USA

 

72/153042

 

12-Sep-1962

 

754116

 

06-Aug-1963

 

06-Aug-2003

HI-SHOK

 

Alliant Techsystems Inc.

 

USA

 

72/160415

 

19-Jan-1963

 

765673

 

25-Feb-1964

 

25-Feb-2004

AMERICAN EAGLE

 

Federal Cartridge

 

USA

 

72/182715

 

10-Dec-1963

 

781203

 

08-Dec-1964

 

08-Dec-2004

AMERICAN EAGLE Design

 

Federal Cartridge

 

USA

 

72/182716

 

10-Dec-1963

 

782263

 

29-Dec-1964

 

29-Dec-2004

AMERICAN EAGLE & Design

 

Federal Cartridge

 

USA

 

72/182717

 

10-Dec-1963

 

783485

 

19-Jan-1965

 

19-Jan-2005

AMERICAN EAGLE

 

Federal Cartridge

 

USA

 

72/221809

 

23-Jun-1965

 

808747

 

24-May-1966

 

26-May-2006

AMERICAN EAGLE Design

 

Federal Cartridge

 

USA

 

72/221810

 

23-Jun-1965

 

808748

 

24-May-1966

 

24-May-2006

AMERICAN EAGLE & Design

 

Federal Cartridge

 

USA

 

72/221874

 

23-Jun-1965

 

808014

 

10-May-1966

 

10-May-2006

RCBS

 

Alliant Techsystems Inc.

 

USA

 

72/228073

 

17-Sep-1965

 

820178

 

13-Dec-1966

 

13-Dec-2006

CCI

 

Alliant Techsystems Inc.

 

USA

 

72/229496

 

07-Oct-1965

 

831313

 

04-Jul-1967

 

04-Jul-1987

HI-SHOK

 

Alliant Techsystems Inc.

 

USA

 

72/321207

 

10-Mar-1969

 

891883

 

02-Jun-1970

 

02-Jun-2000

DUCK Design

 

Federal Cartridge

 

USA

 

72/330264

 

17-Jun-1969

 

907400

 

09-Feb-1971

 

09-Feb-2001

Federal CartridgeERAL & Duck Design

 

Federal Cartridge

 

USA

 

72/330266

 

17-Jun-1969

 

908894

 

02-Mar-1971

 

02-Mar-2001

DUCK Design

 

Federal Cartridge

 

USA

 

72/330271

 

17-Jun-1969

 

907401

 

09-Feb-1971

 

09-Feb-2001

TRIPLE-PLUS

 

Federal Cartridge

 

USA

 

72/370088

 

08-Sep-1970

 

920023

 

14-Sep-1971

 

14-Sep-2001

BLUE DOT

 

Alliant Techsystems Inc.

 

USA

 

72/439174

 

24-Oct-1972

 

971715

 

30-Oct-1973

 

30-Oct-2003

 

75

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

CHAIN GUN

 

Alliant Techsystems Inc.

 

USA

 

73/027311

 

22-Jul-1974

 

1047223

 

31-Aug-1976

 

31-Aug-2006

LUBE-A-MATIC

 

Alliant Techsystems Inc.

 

USA

 

73/045235

 

26-Feb-1975

 

1034650

 

02-Mar-1976

 

02-Mar-2006

CHAMPION

 

Alliant Techsystems Inc.

 

USA

 

73/086683

 

10-May-1976

 

1054411

 

14-Dec-1976

 

14-Dec-2006

SPEER & Design

 

Alliant Techsystems Inc.

 

USA

 

73/130800

 

17-Jun-1977

 

1102083

 

12-Sep-1978

 

12-Sep-1998

SPEER

 

Alliant Techsystems Inc.

 

USA

 

73/135772

 

29-Jul-1977

 

1101411

 

05-Sep-1978

 

05-Sep-1998

NYCLAD

 

Federal Cartridge

 

USA

 

73/191115

 

27-Oct-1978

 

1148863

 

24-Mar-1981

 

24-Mar-2001

PREMIUM (Stylized)

 

Federal Cartridge

 

USA

 

73/200036

 

15-Jan-1979

 

1298731

 

02-Oct-1984

 

02-Oct-2004

GOLD MEDAL

 

Federal Cartridge

 

USA

 

73/235671

 

18-Oct-1979

 

1155509

 

26-May-1981

 

26-May-2001

ORBEX

 

Alliant Techsystems Inc.

 

USA

 

73/276843

 

08-Sep-1980

 

1226681

 

08-Feb-1983

 

08-Feb-2003

O & DESIGN

 

Alliant Techsystems Inc.

 

USA

 

73/276900

 

08-Sep-1980

 

1189479

 

09-Feb-1982

 

09-Feb-2002

ORBEX

 

Alliant Techsystems Inc.

 

USA

 

73/276903

 

08-Sep-1980

 

1189222

 

09-Feb-1982

 

09-Feb-2002

O & DESIGN

 

Alliant Techsystems Inc.

 

USA

 

73/276937

 

08-Sep-1980

 

1172163

 

06-Oct-1981

 

06-Oct-2001

ORBEX

 

Alliant Techsystems Inc.

 

USA

 

73/276942

 

08-Sep-1980

 

1195816

 

18-May-1982

 

18-May-2002

ORBEX

 

Alliant Techsystems Inc.

 

USA

 

73/278298

 

18-Sep-1980

 

1194957

 

11-May-1982

 

11-May-2002

CADDIE-BUOY

 

Alliant Techsystems Inc.

 

USA

 

73/341460

 

14-Dec-1981

 

1236373

 

03-May-1983

 

03-May-2003

DRINK-BUOY

 

Alliant Techsystems Inc.

 

USA

 

73/341461

 

14-Dec-1981

 

1249869

 

30-Aug-1983

 

30-Aug-2003

SAIL-BUOY

 

Alliant Techsystems Inc.

 

USA

 

73/341685

 

14-Dec-1981

 

1242126

 

14-Jun-1983

 

14-Jun-2003

BLAZER

 

Alliant Techsystems Inc.

 

USA

 

73/346687

 

22-Jan-1982

 

1232643

 

29-Mar-1983

 

29-Mar-2003

BIKE-BUOY

 

Alliant Techsystems Inc.

 

USA

 

73/370104

 

17-Jun-1982

 

1253801

 

11-Oct-1983

 

11-Oct-2003

GOLF-BUOY

 

Alliant Techsystems Inc.

 

USA

 

73/416897

 

11-Mar-1983

 

1277037

 

08-May-1984

 

08-May-2004

RED DOT

 

Alliant Techsystems Inc.

 

USA

 

73/439459

 

15-Aug-1983

 

1298733

 

02-Oct-1984

 

02-Oct-2004

MICRO CRAFT

 

Alliant Techsystems Inc.

 

USA

 

73/479984

 

11-May-1984

 

1355807

 

20-Aug-1985

 

20-Aug-2005

PRECISIONEERED

 

Alliant Techsystems Inc.

 

USA

 

73/488051

 

02-Jul-1984

 

1368571

 

05-Nov-1985

 

05-Nov-2005

RAM-LINE

 

Alliant Techsystems Inc.

 

USA

 

73/488908

 

09-Jul-1984

 

1346021

 

02-Jul-1985

 

02-Jul-2005

WEI

 

Alliant Techsystems Inc.

 

USA

 

73/675571

 

30-Jul-1987

 

1480802

 

15-Mar-1988

 

 

VARMINTER

 

Alliant Techsystems Inc.

 

USA

 

73/685946

 

24-Sep-1987

 

1570827

 

12-Dec-1989

 

12-Dec-1999

SCORE KEEPER

 

Alliant Techsystems Inc.

 

USA

 

73/729519

 

17-May-1988

 

1521117

 

17-Jan-1989

 

 

CLASSIC HI-BRASS

 

Alliant Techsystems Inc.

 

USA

 

73/799199

 

11-May-1989

 

1595232

 

08-May-1990

 

08-May-2000

EXTRA-LITE

 

Alliant Techsystems Inc.

 

USA

 

73/799282

 

11-May-1989

 

1567701

 

21-Nov-1989

 

21-Nov-1999

OUTERS

 

Alliant Techsystems Inc.

 

USA

 

73/804844

 

05-Jun-1989

 

1632806

 

29-Jan-1991

 

29-Jan-2001

TOP GUN (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

73/816672

 

03-Aug-1989

 

1645931

 

28-May-1991

 

28-May-2001

HI-BRASS

 

Alliant Techsystems Inc.

 

USA

 

73/816683

 

03-Aug-1989

 

1596295

 

15-May-1990

 

15-May-2000

HI-POWER

 

Alliant Techsystems Inc.

 

USA

 

73/826026

 

18-Sep-1989

 

1607415

 

24-Jul-1990

 

24-Jul-2000

 

76

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

AMERICAN EAGLE (STYLIZED)

 

Alliant Techsystems Inc.

 

USA

 

73/826420

 

19-Sep-1989

 

1600686

 

12-Jun-1990

 

12-Jun-2000

NYCLAD & Design

 

Alliant Techsystems Inc.

 

USA

 

73/826951

 

22-Sep-1989

 

1594111

 

01-May-1990

 

01-May-2000

HYDRA-SHOK

 

Alliant Techsystems Inc.

 

USA

 

73/827192

 

25-Sep-1989

 

1594112

 

01-May-1990

 

01-May-2000

TMJ

 

Alliant Techsystems Inc.

 

USA

 

73/833272

 

23-Oct-1989

 

1600687

 

12-Jun-1990

 

12-Jun-2000

MAXI MAG

 

Alliant Techsystems Inc.

 

USA

 

73/833273

 

23-Oct-1989

 

1600688

 

12-Jun-1990

 

12-Jun-2000

LAWMAN

 

Alliant Techsystems Inc.

 

USA

 

73/833277

 

23-Oct-1989

 

1768573

 

04-May-1993

 

04-May-2003

GREEN TAG

 

Alliant Techsystems Inc.

 

USA

 

73/833278

 

23-Oct-1989

 

1624729

 

27-Nov-1990

 

27-Nov-2000

STINGER

 

Alliant Techsystems Inc.

 

USA

 

73/833352

 

23-Oct-1989

 

1608156

 

31-Jul-1990

 

31-Jul-2000

HUNTERS FOR CONSERVATION

 

Alliant Techsystems Inc.

 

USA

 

74/099719

 

24-Sep-1990

 

1697216

 

23-Jun-1992

 

23-Jun-2002

AMMOMASTER

 

Alliant Techsystems Inc.

 

USA

 

74/107890

 

22-Oct-1990

 

1690080

 

02-Jun-1992

 

02-Jun-2002

EAGLE DESIGN

 

Alliant Techsystems Inc.

 

USA

 

74/124723

 

17-Dec-1990

 

1673392

 

28-Jan-1992

 

28-Jan-2002

AMERICAN EAGLE & Design

 

Federal Cartridge

 

USA

 

74/130306

 

14-Jan-1991

 

1671071

 

07-Jan-1992

 

07-Jan-2002

GOLD MEDAL (Stylized)

 

Federal Cartridge

 

USA

 

74/319397

 

02-Oct-1992

 

1909268

 

01-Aug-1995

 

01-Aug-2005

GOLD MEDAL

 

Alliant Techsystems Inc.

 

USA

 

74/319717

 

05-Oct-1992

 

1820567

 

08-Feb-1994

 

08-Feb-2004

PREMIUM SAFARI

 

Alliant Techsystems Inc.

 

USA

 

74/326416

 

29-Oct-1992

 

1778868

 

29-Jun-1993

 

29-Jun-2003

AMERICAN SPORTER

 

Alliant Techsystems Inc.

 

USA

 

74/335989

 

02-Dec-1992

 

1826448

 

15-Mar-1994

 

15-Mar-2004

CASTOR 120

 

ATK Thiokol Inc.

 

USA

 

74/339107

 

11-Dec-1992

 

1851878

 

30-Aug-1994

 

30-Aug-2004

CASTOR

 

ATK Thiokol Inc.

 

USA

 

74/339378

 

11-Dec-1992

 

1851879

 

30-Aug-1994

 

30-Aug-2004

UNI-COR

 

Alliant Techsystems Inc.

 

USA

 

74/363505

 

26-Feb-1993

 

1797732

 

12-Oct-1993

 

12-Oct-2003

GOLD DOT

 

Alliant Techsystems Inc.

 

USA

 

74/363507

 

26-Feb-1993

 

1898839

 

13-Jun-1995

 

13-Jun-2005

CLEAN-FIRE

 

Alliant Techsystems Inc.

 

USA

 

74/363518

 

26-Feb-1993

 

1825074

 

08-Mar-1994

 

08-Mar-2004

UC (In Circle)

 

Alliant Techsystems Inc.

 

USA

 

74/363605

 

26-Feb-1993

 

1812059

 

21-Dec-1993

 

21-Dec-2003

FLIGHT MASTER

 

Alliant Techsystems Inc.

 

USA

 

74/422519

 

06-Aug-1993

 

1894659

 

16-May-1995

 

16-May-2005

TRIM PRO

 

Alliant Techsystems Inc.

 

USA

 

74/515949

 

20-Apr-1994

 

1962369

 

12-Mar-1996

 

12-Mar-2006

CASE MASTER

 

Alliant Techsystems Inc.

 

USA

 

74/516109

 

20-Apr-1994

 

1885925

 

28-Mar-1995

 

28-Mar-2005

CASE SLICK

 

Alliant Techsystems Inc.

 

USA

 

74/516120

 

20-Apr-1994

 

1892898

 

09-May-1995

 

09-May-2005

POW'R PULL

 

Alliant Techsystems Inc.

 

USA

 

74/516123

 

20-Apr-1994

 

1888379

 

11-Apr-1995

 

11-Apr-2005

Federal CartridgeERAL WING & CLAY

 

Alliant Techsystems Inc.

 

USA

 

74/539687

 

20-Jun-1994

 

2141197

 

03-Mar-1998

 

 

TACTICAL

 

Alliant Techsystems Inc.

 

USA

 

74/680859

 

30-May-1995

 

2091808

 

26-Aug-1997

 

 

2400

 

Alliant Techsystems Inc.

 

USA

 

74/731661

 

20-Sep-1995

 

2062642

 

20-May-1997

 

 

POWER PISTOL

 

Alliant Techsystems Inc.

 

USA

 

74/731662

 

20-Sep-1995

 

2079998

 

15-Jul-1997

 

 

ALLIANT POWDER & Design

 

Alliant Techsystems Inc.

 

USA

 

74/731664

 

20-Sep-1995

 

2002913

 

24-Sep-1996

 

24-Sep-2006

 

77

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

APS

 

Alliant Techsystems Inc.

 

USA

 

74/733366

 

22-Sep-1995

 

2080002

 

15-Jul-1997

 

 

MULTI-PURPOSE

 

Alliant Techsystems Inc.

 

USA

 

75/022160

 

20-Nov-1995

 

2045204

 

11-Mar-1997

 

 

TOXIC-METAL FREE

 

Federal Cartridge

 

USA

 

75/027144

 

04-Dec-1995

 

2018517

 

19-Nov-1996

 

19-Nov-2006

BALLISTICLEAN (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

75/027145

 

04-Dec-1995

 

2012000

 

29-Oct-1996

 

29-Oct-2006

EXTRA-LITE

 

Federal Cartridge

 

USA

 

75/043088

 

16-Jan-1996

 

2017887

 

19-Nov-1996

 

19-Nov-2006

AMERICAN SELECT & Design

 

Alliant Techsystems Inc.

 

USA

 

75/051385

 

31-Jan-1996

 

2240937

 

20-Apr-1999

 

 

NONTOXIC LEAD FREE & Design

 

Alliant Techsystems Inc.

 

USA

 

75/066814

 

04-Mar-1996

 

2165014

 

16-Jun-1998

 

 

PREMIUM

 

Alliant Techsystems Inc.

 

USA

 

75/089284

 

16-Apr-1996

 

2047681

 

25-Mar-1997

 

 

BUSHMASTER

 

Alliant Techsystems Inc.

 

USA

 

75/166423

 

16-Sep-1996

 

2168336

 

23-Jun-1998

 

 

PERSONAL DEFENSE

 

Alliant Techsystems Inc.

 

USA

 

75/200915

 

20-Nov-1996

 

2112332

 

11-Nov-1997

 

 

Federal CartridgeERAL PREMIUM SAFARI

 

Alliant Techsystems Inc.

 

USA

 

75/212225

 

12-Dec-1996

 

2125468

 

30-Dec-1997

 

 

SYN-TECH

 

Alliant Techsystems Inc.

 

USA

 

75/223112

 

08-Jan-1997

 

2196472

 

13-Oct-1998

 

 

STEEL

 

Alliant Techsystems Inc.

 

USA

 

75/381818

 

30-Oct-1997

 

2322545

 

22-Feb-2000

 

 

RC-130

 

Alliant Techsystems Inc.

 

USA

 

75/436601

 

18-Feb-1998

 

2245875

 

18-May-1999

 

 

ALLIANT POWDER TECHNICALLY SUPERIOR BY DESIGN

 

Alliant Techsystems Inc.

 

USA

 

75/505287

 

19-Jun-1998

 

2375888

 

08-Aug-2000

 

 

TECHNICALLY SUPERIOR BY DESIGN

 

Alliant Techsystems Inc.

 

USA

 

75/505575

 

19-Jun-1998

 

2683928

 

04-Feb-2003

 

 

WHEEL Design

 

Alliant Techsystems Inc.

 

USA

 

75/563730

 

05-Oct-1998

 

2669449

 

31-Dec-2002

 

 

PROMO

 

Alliant Techsystems Inc.

 

USA

 

75/574681

 

21-Oct-1998

 

2360820

 

20-Jun-2000

 

 

Alliant Techsystems Inc.

 

Alliant Techsystems Inc.

 

USA

 

75/640985

 

16-Feb-1999

 

2782133

 

11-Nov-2003

 

 

ALLIANT MEDIA

 

Alliant Techsystems Inc.

 

USA

 

75/662813

 

11-Mar-1999

 

2598400

 

23-Jul-2002

 

 

Alliant Techsystems Inc. ALLIANT TECHSYSTEMS & Design

 

Alliant Techsystems Inc.

 

USA

 

75/675705

 

26-Mar-1999

 

2779766

 

04-Nov-2003

 

 

KNOCKDOWN POWER

 

Federal Cartridge

 

USA

 

75/684647

 

16-Apr-1999

 

2420247

 

09-Jan-2001

 

 

DEEP-SHOK

 

Alliant Techsystems Inc.

 

USA

 

75/684648

 

16-Apr-1999

 

2472138

 

24-Jul-2001

 

 

GOLD MEDAL

 

Federal Cartridge

 

USA

 

75/707193

 

17-May-1999

 

2332839

 

21-Mar-2000

 

 

Federal CartridgeERAL PREMIUM

 

Federal Cartridge

 

USA

 

75/707288

 

17-May-1999

 

2359927

 

20-Jun-2000

 

 

RHT

 

Alliant Techsystems Inc.

 

USA

 

75/711697

 

21-May-1999

 

2416529

 

26-Dec-2000

 

 

PREMIUM

 

Alliant Techsystems Inc.

 

USA

 

75/716522

 

24-May-1999

 

2401652

 

07-Nov-2000

 

 

CASTCORE

 

Alliant Techsystems Inc.

 

USA

 

75/757183

 

22-Jul-1999

 

2545317

 

05-Mar-2002

 

 

NDEVIEWER

 

Alliant Techsystems Inc.

 

USA

 

75/852091

 

17-Nov-1999

 

2619087

 

10-Sep-2002

 

 

PRO 2000

 

Alliant Techsystems Inc.

 

USA

 

75/882162

 

27-Dec-1999

 

2548145

 

12-Mar-2002

 

 

 

78

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

THE POWER PATTERN SYSTEM

 

Alliant Techsystems Inc.

 

USA

 

75/897397

 

14-jan-2000

 

2514162

 

04-Dec-2001

 

 

SPEER & Design

 

Alliant Techsystems Inc.

 

USA

 

75/921690

 

17-Feb-2000

 

2501004

 

23-Oct-2001

 

 

SUPER SPORT

 

Alliant Techsystems Inc.

 

USA

 

75/931196

 

29-Feb-2000

 

2575149

 

04-Jun-2002

 

 

HIGH VELOCITY 8 BALL BUCKSHOT

 

Alliant Techsystems Inc.

 

USA

 

75/931255

 

29-Feb-2000

 

2584369

 

25-Jun-2002

 

 

ESTATE CARTRIDGE ECI & Design

 

Alliant Techsystems Inc.

 

USA

 

75/931431

 

29-Feb-2000

 

2419305

 

09-Jan-2001

 

 

ESTATE CARTRIDGE INC.

 

Alliant Techsystems Inc.

 

USA

 

75/931432

 

29-Feb-2000

 

2419306

 

09-Jan-2001

 

 

TNT

 

Alliant Techsystems Inc.

 

USA

 

75/940859

 

09-Mar-2000

 

2475437

 

07-Aug-2001

 

 

IDAHO TERRITORY BULLETS

 

Alliant Techsystems Inc.

 

USA

 

75/955165

 

07-Mar-2000

 

2672653

 

07-Jan-2003

 

 

X DIE

 

Alliant Techsystems Inc.

 

USA

 

76/090336

 

17-Jul-2000

 

2563180

 

23-Apr-2002

 

 

GOLD DOT

 

Alliant Techsystems Inc.

 

USA

 

76/169278

 

21-Nov-2000

 

2512419

 

27-Nov-2001

 

 

TRAILBLAZER

 

Alliant Techsystems Inc.

 

USA

 

76/177955

 

08-Dec-2000

 

2574516

 

28-May-2002

 

 

COMPOSITE OPTICS, INCORPORATED

 

Alliant Techsystems Inc.

 

USA

 

76/236999

 

09-Apr-2001

 

2567187

 

07-May-2002

 

 

LL & Design

 

Alliant Techsystems Inc.

 

USA

 

76/282205

 

09-Jul-2001

 

2644346

 

29-Oct-2002

 

 

COI

 

Alliant Techsystems Inc.

 

USA

 

76/294759

 

01-Aug-2001

 

2648892

 

12-Nov-2002

 

 

RELODER

 

Alliant Techsystems Inc.

 

USA

 

76/310844

 

10-Sep-2001

 

2778346

 

28-Oct-2003

 

 

RELODER 10X

 

Alliant Techsystems Inc.

 

USA

 

76/312651

 

12-Sep-2001

 

2967513

 

12-Jul-2005

 

 

RIMFIRE VELOCITOR AMMUNITION AND DESIGN

 

Alliant Techsystems Inc.

 

USA

 

76/389940

 

02-Apr-2002

 

2720888

 

03-Jun-2003

 

 

410

 

Alliant Techsystems Inc.

 

USA

 

78/149187

 

31-Jul-2002

 

2803714

 

06-Jan-2004

 

 

D-tect

 

Mission Research Corporation

 

USA

 

78/184461

 

13-Nov-2002

 

2933990

 

15-Mar-2005

 

 

rad-D

 

Mission Research Corporation

 

USA

 

78/184472

 

13-Nov-2002

 

2933991

 

15-Mar-2005

 

 

mini rad-D

 

Mission Research Corporation

 

USA

 

78/184478

 

13-Nov-2002

 

2938796

 

05-Apr-2005

 

 

RAD-ID

 

Mission Research Corporation

 

USA

 

78/184500

 

13-Nov-2002

 

2924151

 

01-Feb-2005

 

 

CAPE SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218021

 

24-Feb-2003

 

2919884

 

18-Jan-2005

 

 

VITAL SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218028

 

24-Feb-2003

 

2919885

 

18-Jan-2005

 

 

V SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218036

 

24-Feb-2003

 

2919887

 

18-Jan-2005

 

 

MAG SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218042

 

24-Feb-2003

 

3163337

 

24-Oct-2006

 

 

ULTRA SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218046

 

24-Feb-2003

 

2919888

 

18-Jan-2005

 

 

WING SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218052

 

24-Feb-2003

 

2921576

 

25-Jan-2005

 

 

POWER SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218058

 

24-Feb-2003

 

2919889

 

18-Jan-2005

 

 

SPEED SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218070

 

24-Feb-2003

 

2919890

 

18-Jan-2005

 

 

GAME SHOK

 

Alliant Techsystems Inc.

 

USA

 

78/218074

 

24-Feb-2003

 

2919891

 

18-Jan-2005

 

 

 

79

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

HOT-COR

 

Alliant Techsystems Inc.

 

USA

 

78/224157

 

11-Mar-2003

 

2853645

 

15-Jun-2004

 

 

HOT-COR & Design

 

Alliant Techsystems Inc.

 

USA

 

78/224195

 

11-Mar-2003

 

2857960

 

29-Jun-2004

 

 

RCBS

 

Alliant Techsystems Inc.

 

USA

 

78/272013

 

09-Jul-2003

 

2988933

 

30-Aug-2005

 

 

RCBS

 

Alliant Techsystems Inc.

 

USA

 

78/272016

 

09-Jul-2003

 

2984983

 

16-Aug-2005

 

 

RCBS

 

Alliant Techsystems Inc.

 

USA

 

78/272019

 

09-Jul-2003

 

2994209

 

13-Sep-2005

 

 

RCBS

 

Alliant Techsystems Inc.

 

USA

 

78/272027

 

09-Jul-2003

 

2910629

 

14-Dec-2004

 

 

KICM

 

Alliant Techsystems Inc.

 

USA

 

78/286411

 

12-Aug-2003

 

3024414

 

06-Dec-2005

 

 

SHOCKWAVE Logo

 

Federal Cartridge

 

USA

 

78/313162

 

14-Oct-2003

 

3012085

 

01-Nov-2005

 

 

ROCK STEADY

 

Alliant Techsystems Inc.

 

USA

 

78/322165

 

03-Nov-2003

 

3030244

 

13-Dec-2005

 

 

STEADY RAX

 

Alliant Techsystems Inc.

 

USA

 

78/322438

 

03-Nov-2003

 

2980846

 

02-Aug-2005

 

 

ROCK MOUNT

 

Alliant Techsystems Inc.

 

USA

 

78/329822

 

19-Nov-2003

 

3114905

 

11-Jul-2006

 

 

QUAD LOCK

 

Alliant Techsystems Inc.

 

USA

 

78/329826

 

19-Nov-2003

 

3069054

 

14-Mar-2006

 

 

LOW RECOIL & Design

 

Federal Cartridge

 

USA

 

78/330306

 

19-Nov-2003

 

2995934

 

13-Sep-2005

 

 

VISISHOT

 

Alliant Techsystems Inc.

 

USA

 

78/330833

 

20-Nov-2003

 

2974196

 

19-Jul-2005

 

 

HIGH FLY

 

Alliant Techsystems Inc.

 

USA

 

78/331428

 

21-Nov-2003

 

3021839

 

29-Nov-2005

 

 

SKYBIRD

 

Alliant Techsystems Inc.

 

USA

 

78/331431

 

21-Nov-2003

 

3002755

 

27-Sep-2005

 

 

MATCHBIRD

 

Alliant Techsystems Inc.

 

USA

 

78/331435

 

21-Nov-2003

 

2988176

 

23-Aug-2005

 

 

STEADY POD

 

Alliant Techsystems Inc.

 

USA

 

78/331996

 

24-Nov-2003

 

3064327

 

28-Feb-2006

 

 

STALK STICK

 

Alliant Techsystems Inc.

 

USA

 

78/331998

 

24-Nov-2003

 

2982099

 

02-Aug-2005

 

 

GUN SPIKE

 

Alliant Techsystems Inc.

 

USA

 

78/331999

 

24-Nov-2003

 

2974210

 

19-Jul-2005

 

 

Federal CartridgeERAL

 

Federal Cartridge

 

USA

 

78/332009

 

24-Nov-2003

 

3124306

 

01-Aug-2006

 

 

STEADY POINT

 

Alliant Techsystems Inc.

 

USA

 

78/332013

 

24-Nov-2003

 

3074372

 

28-Mar-2006

 

 

PREMIUM

 

Federal Cartridge

 

USA

 

78/332019

 

24-Nov-2003

 

3114907

 

11-Jul-2006

 

 

INDEPENDENCE

 

Federal Cartridge

 

USA

 

78/332022

 

24-Nov-2003

 

2979593

 

26-Jul-2005

 

 

SLING LOK

 

Alliant Techsystems Inc.

 

USA

 

78/332050

 

24-Nov-2003

 

3113224

 

04-Jul-2006

 

 

SHOOTERS RIDGE

 

Alliant Techsystems Inc.

 

USA

 

78/332198

 

24-Nov-2003

 

2994331

 

13-Sep-2005

 

 

XRAY

 

Alliant Techsystems Inc.

 

USA

 

78/336888

 

05-Dec-2003

 

3066631

 

07-Mar-2006

 

 

STEADY BAG

 

Alliant Techsystems Inc.

 

USA

 

78/336890

 

05-Dec-2003

 

2985103

 

16-Aug-2005

 

 

Alliant Techsystems Inc. THIOKOL

 

Alliant Techsystems Inc.

 

USA

 

78/343271

 

19-Dec-2003

 

3163426

 

24-Oct-2006

 

 

Alliant Techsystems Inc. THIOKOL

 

Alliant Techsystems Inc.

 

USA

 

78/343274

 

19-Dec-2003

 

3163427

 

24-Oct-2006

 

 

Alliant Techsystems Inc. THIOKOL

 

Alliant Techsystems Inc.

 

USA

 

78/343608

 

19-Dec-2003

 

3151595

 

03-Oct-2006

 

 

HALF STAMP Logo

 

Alliant Techsystems Inc.

 

USA

 

78/346828

 

31-Dec-2003

 

3065039

 

07-Mar-2006

 

 

 

80

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

INDEPENDENCE & Design (Color)

 

Federal Cartridge

 

USA

 

78/349715

 

09-Jan-2004

 

3086233

 

25-Apr-2006

 

 

HALF STAMP Logo & Design

 

Alliant Techsystems Inc.

 

USA

 

78/350077

 

09-Jan-2004

 

2985151

 

16-Aug-2005

 

 

HALF STAMP Logo & Design

 

Alliant Techsystems Inc.

 

USA

 

78/350084

 

09-Jan-2004

 

3086234

 

25-Apr-2006

 

 

OW

 

Alliant Techsystems Inc.

 

USA

 

78/355521

 

22-Jan-2004

 

3000983

 

27-Sep-2005

 

 

OW OUTDOOR WRITERS Logo (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/355524

 

22-Jan-2004

 

2994468

 

13-Sep-2005

 

 

SHOOTERS RIDGE & Design (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/357353

 

26-Jan-2004

 

3042608

 

10-Jan-2006

 

 

SHOOTERS RIDGE & Design (Black and White)

 

Alliant Techsystems Inc.

 

USA

 

78/357425

 

26-Jan-2004

 

3077503

 

04-Apr-2006

 

 

GOLD MATCH

 

Alliant Techsystems Inc.

 

USA

 

78/357665

 

26-Jan-2004

 

3113646

 

11-Jul-2006

 

 

IN-SIGHT

 

Alliant Techsystems Inc.

 

USA

 

78/360855

 

02-Feb-2004

 

2974474

 

19-Jul-2005

 

 

IN-SIGHT & Design

 

Alliant Techsystems Inc.

 

USA

 

78/360989

 

02-Feb-2004

 

2979802

 

26-Jul-2005

 

 

SYLRAMIC

 

COIC

 

USA

 

78/363911

 

06-Feb-2004

 

3086272

 

25-Apr-2006

 

 

NDEVIEWER

 

Alliant Techsystems Inc.

 

USA

 

78/370385

 

19-Feb-2004

 

3001135

 

27-Sep-2005

 

 

CHAMPION and Design (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/373938

 

25-Feb-2004

 

3030396

 

13-Dec-2005

 

 

CHAMPION TRAPS & TARGETS CRITTER SERIES & Design (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/374572

 

26-Feb-2004

 

3042639

 

10-Jan-2006

 

 

CHAMPION TRAPS & TARGETS CRITTER SERIES

 

Alliant Techsystems Inc.

 

USA

 

78/376070

 

01-Mar-2004

 

3,014,064

 

08-Nov-2005

 

 

CHAMPION TRAPS & TARGETS CRITTER SERIES & Design (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/376071

 

01-Mar-2004

 

3042643

 

10-Jan-2006

 

 

CHAMPION (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

78/376467

 

01-Mar-2004

 

3016275

 

15-Nov-2005

 

 

CHAMPION TRAPS & TARGETS (Stylized Black & White)

 

Alliant Techsystems Inc.

 

USA

 

78/376470

 

01-Mar-2004

 

3030409

 

13-Dec-2005

 

 

CHAMPION

 

Alliant Techsystems Inc.

 

USA

 

78/376474

 

01-Mar-2004

 

3077532

 

04-Apr-2006

 

 

CHAMPION TRAPS & TARGETS (Stylized Color)

 

Alliant Techsystems Inc.

 

USA

 

78/376545

 

01-Mar-2004

 

3030413

 

13-Dec-2005

 

 

CHAMPION TRAPS & TARGETS

 

Alliant Techsystems Inc.

 

USA

 

78/376548

 

01-Mar-2004

 

3030414

 

13-Dec-2005

 

 

THE LEADER IN RIMFIRE AMMUNITION

 

Alliant Techsystems Inc.

 

USA

 

78/406906

 

23-Apr-2004

 

3151677

 

03-Oct-2006

 

 

THE LEADER IN RIMFIRE AMMUNITION

 

Alliant Techsystems Inc.

 

USA

 

78/406946

 

23-Apr-2004

 

3072262

 

21-Mar-2006

 

 

THE LEADER IN RIMFIRE AMMUNITION

 

Alliant Techsystems Inc.

 

USA

 

78/406948

 

23-Apr-2004

 

3088901

 

02-May-2006

 

 

OW (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

78/407171

 

23-Apr-2004

 

3061142

 

21-Feb-2006

 

 

CCI

 

Alliant Techsystems Inc.

 

USA

 

78/411019

 

30-Apr-2004

 

3174875

 

21-Nov-2006

 

 

CCI

 

Alliant Techsystems Inc.

 

USA

 

78/411021

 

30-Apr-2004

 

3149538

 

26-Sep-2006

 

 

EVERY SHOT COUNTS

 

Federal Cartridge

 

USA

 

78/414968

 

07-May-2004

 

3069273

 

14-Mar-2006

 

 

EVERY SHOT COUNTS

 

Federal Cartridge

 

USA

 

78/414969

 

07-May-2004

 

3136636

 

29-Aug-2006

 

 

 

81

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

SUPER SPORT

 

Alliant Techsystems Inc.

 

USA

 

78/418169

 

13-May-2004

 

3022068

 

29-Nov-2005

 

 

SST

 

Alliant Techsystems Inc.

 

USA

 

78/418175

 

13-May-2004

 

3112769

 

04-Jul-2006

 

 

E-BIRD

 

Alliant Techsystems Inc.

 

USA

 

78/418809

 

14-May-2004

 

3139958

 

05-Sep-2006

 

 

DEDICATED TO MAKING A DIFFERENCE

 

Alliant Techsystems Inc.

 

USA

 

78/418893

 

14-May-2004

 

3044826

 

17-Jan-2006

 

 

RCBS PROCENTER Logo (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/421225

 

19-May-2004

 

3163528

 

24-Oct-2006

 

 

RCBS PROCENTER

 

Alliant Techsystems Inc.

 

USA

 

78/421226

 

19-May-2004

 

3163529

 

24-Oct-2006

 

 

RCBS PROCENTER ALLIANT POWDER CCI SPEER Federal CartridgeERAL Logo (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/422096

 

20-May-2004

 

3133909

 

22-Aug-2006

 

 

ULTRAMATCH

 

Federal Cartridge

 

USA

 

78/426246

 

27-May-2004

 

3096562

 

23-May-2006

 

 

GUN-DRI

 

Alliant Techsystems Inc.

 

USA

 

78/431799

 

08-Jun-2004

 

3146416

 

19-Sep-2006

 

 

NU-GUN

 

Alliant Techsystems Inc.

 

USA

 

78/431809

 

08-Jun-2004

 

3118101

 

18-Jul-2006

 

 

TRUBALL

 

Federal Cartridge

 

USA

 

78/452570

 

19-Jul-2004

 

3115116

 

11-Jul-2006

 

 

ESTATE

 

Federal Cartridge

 

USA

 

78/452572

 

19-Jul-2004

 

2970760

 

19-Jul-2005

 

 

ECI

 

Federal Cartridge

 

USA

 

78/452574

 

19-Jul-2004

 

2995068

 

13-Sep-2005

 

 

GUNSLICK (stylized and/or with design) Color

 

Alliant Techsystems Inc.

 

USA

 

78/456396

 

26-Jul-2004

 

3136739

 

29-Aug-2006

 

 

GUNSLICK (stylized and/or with design) Color

 

Alliant Techsystems Inc.

 

USA

 

78/456398

 

26-Jul-2004

 

3130820

 

15-Aug-2006

 

 

GUNSLICK (stylized and/or with design)

 

Alliant Techsystems Inc.

 

USA

 

78/456435

 

26-Jul-2004

 

3169538

 

07-Nov-2006

 

 

GUNSLICK (stylized and/or with design)

 

Alliant Techsystems Inc.

 

USA

 

78/456437

 

26-Jul-2004

 

3133973

 

22-Aug-2006

 

 

GUNSLICK (stylized and/or with design)

 

Alliant Techsystems Inc.

 

USA

 

78/456440

 

26-Jul-2004

 

3169539

 

07-Nov-2006

 

 

GUNSLICK (stylized and/or with design)

 

Alliant Techsystems Inc.

 

USA

 

78/456442

 

26-Jul-2004

 

3136740

 

29-Aug-2006

 

 

GUN-FLUSH

 

Alliant Techsystems Inc.

 

USA

 

78/460333

 

02-Aug-2004

 

3182048

 

05-Dec-2006

 

 

GAMEPOINT

 

Alliant Techsystems Inc.

 

USA

 

78/460334

 

02-Aug-2004

 

3011104

 

01-Nov-2005

 

 

FLITECONTROL

 

Alliant Techsystems Inc.

 

USA

 

78/460589

 

02-Aug-2004

 

3099182

 

30-May-2006

 

 

GAMEPOINT (Varmint/Moon Color Design)

 

Alliant Techsystems Inc.

 

USA

 

78/462376

 

05-Aug-2004

 

3144240

 

19-Sep-2006

 

 

GAMEPOINT & Color Design

 

Alliant Techsystems Inc.

 

USA

 

78/462377

 

05-Aug-2004

 

3,008,782

 

25-Oct-2005

 

 

GAMEPOINT (Stylized)

 

Alliant Techsystems Inc.

 

USA

 

78/462383

 

05-Aug-2004

 

3011126

 

01-Nov-2005

 

 

Federal CartridgeERAL PREMIUM HEADSTAMP Logo

 

Alliant Techsystems Inc.

 

USA

 

78/462386

 

05-Aug-2004

 

3177933

 

28-Nov-2006

 

 

HEADSTAMP Logo

 

Alliant Techsystems Inc.

 

USA

 

78/462391

 

05-Aug-2004

 

3169562

 

07-Nov-2006

 

 

HIGH DENSITY

 

Alliant Techsystems Inc.

 

USA

 

78/464588

 

09-Aug-2004

 

3022250

 

29-Nov-2005

 

 

HEAVY FIELD LOAD

 

Federal Cartridge

 

USA

 

78/464760

 

10-Aug-2004

 

3060041

 

21-Feb-2006

 

 

 

82

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last

 

 

 

 

 

 

Application

 

 

 

Registration

 

Registration

 

Renewal

Trademark Name

 

Owner

 

Country

 

Number

 

File Date

 

Number

 

Date

 

Date

EASYBIRD

 

Alliant Techsystems Inc.

 

USA

 

78/474904

 

27-Aug-2004

 

3127817

 

08-Aug-2006

 

 

ULTRA-KLENZ

 

Alliant Techsystems Inc.

 

USA

 

78/474910

 

27-Aug-2004

 

3151844

 

03-Oct-2006

 

 

GUN-SEAL

 

Alliant Techsystems Inc.

 

USA

 

78/474915

 

27-Aug-2004

 

3066821

 

07-Mar-2006

 

 

PRECISION TUNED

 

Alliant Techsystems Inc.

 

USA

 

78/486043

 

20-Sep-2004

 

3128217

 

08-Aug-2006

 

 

FUSION

 

Federal Cartridge

 

USA

 

78/486560

 

20-Sep-2004

 

3146532

 

19-Sep-2006

 

 

CCI

 

Alliant Techsystems Inc.

 

USA

 

78/487090

 

21-Sep-2004

 

3143215

 

12-Sep-2006

 

 

CCI & Design (Color)

 

Alliant Techsystems Inc.

 

USA

 

78/493762

 

04-Oct-2004

 

3112957

 

04-Jul-2006

 

 

COPPER-KLENZ

 

Alliant Techsystems Inc.

 

USA

 

78/497841

 

11-Oct-2004

 

3020772

 

29-Nov-2005

 

 

GUN-FOAM

 

Alliant Techsystems Inc.

 

USA

 

78/498438

 

12-Oct-2004

 

3030894

 

13-Dec-2005

 

 

FUSION Packaging Design

 

Federal Cartridge

 

USA

 

78/516415

 

12-Nov-2004

 

3113819

 

11-Jul-2006

 

 

SHORT BARREL

 

Alliant Techsystems Inc.

 

USA

 

78/516759

 

15-Nov-2004

 

3072298

 

21-Mar-2006

 

 

E3 & Design

 

Alliant Techsystems Inc.

 

USA

 

78/526572

 

03-Dec-2004

 

3166278

 

31-Oct-2006

 

 

E3

 

Alliant Techsystems Inc.

 

USA

 

78/526577

 

03-Dec-2004

 

3155033

 

10-Oct-2006

 

 

Alliant Techsystems Inc. (Commercial Ammo)

 

Alliant Techsystems Inc.

 

USA

 

78/549396

 

18-Jan-2005

 

3160476

 

17-Oct-2006

 

 

Alliant Techsystems Inc. (Commercial Ammo)

 

Alliant Techsystems Inc.

 

USA

 

78/549401

 

18-Jan-2005

 

3160477

 

17-Oct-2006

 

 

Alliant Techsystems Inc. (Commercial Ammo)

 

Alliant Techsystems Inc.

 

USA

 

78/549405

 

18-Jan-2005

 

3160478

 

17-Oct-2006

 

 

PREMIUM PARTNERS

 

Alliant Techsystems Inc.

 

USA

 

78/549408

 

18-Jan-2005

 

3163812

 

24-Oct-2006

 

 

PREMIUM PARTNERS

 

Alliant Techsystems Inc.

 

USA

 

78/549410

 

18-Jan-2005

 

3175140

 

21-Nov-2006

 

 

Alliant Techsystems Inc. PREMIUM PARTNERS Logo

 

Alliant Techsystems Inc.

 

USA

 

78/555257

 

27-Jan-2005

 

3163830

 

24-Oct-2006

 

 

Alliant Techsystems Inc. PREMIUM PARTNERS Logo

 

Alliant Techsystems Inc.

 

USA

 

78/555261

 

27-Jan-2005

 

3163831

 

24-Oct-2006

 

 

CLAY DOT

 

Alliant Techsystems Inc.

 

USA

 

78/555265

 

27-Jan-2005

 

3124812

 

01-Aug-2006

 

 

FLITECONTROL WAD and Design

 

Alliant Techsystems Inc.

 

USA

 

78/555266

 

27-Jan-2005

 

3206760

 

06-Feb-2007

 

 

CCI SELECT

 

Alliant Techsystems Inc.

 

USA

 

78/665529

 

07-Jul-2005

 

3186025

 

19-Dec-2006

 

 

VELOCITOR

 

Alliant Techsystems Inc.

 

USA

 

78/785725

 

05-Jan-2006

 

3165303

 

31-Oct-2006

 

 

SHOOTERS RIDGE

 

Alliant Techsystems Inc.

 

USA

 

78/838998

 

16-Mar-2006

 

3145628

 

19-Sep-2006

 

 

SHOOTERS RIDGE

 

Alliant Techsystems Inc.

 

USA

 

78/839031

 

16-Mar-2006

 

3142283

 

12-Sep-2006

 

 

SHOOTERS RIDGE

 

Alliant Techsystems Inc.

 

USA

 

78/839034

 

16-Mar-2006

 

3142284

 

12-Sep-2006

 

 

SHOCKWAVE Logo

 

Federal Cartridge

 

USA

 

78/976464

 

14-Oct-2003

 

3178657

 

28-Nov-2006

 

 

Federal CartridgeERAL PREMIUM

 

Federal Cartridge

 

USA

 

78/976493

 

15-Jan-2004

 

3030760

 

13-Dec-2005

 

 

 

83

--------------------------------------------------------------------------------


 

Pending

 

 

 

 

 

Application

 

 

 

Trademark

Trademark Name

 

Owner

 

Number

 

File Date

 

Status

CHEM-ID

 

Mission Research Corporation

 

78/184503

 

13-Nov-2002

 

Published

SHOCKWAVE Logo

 

Federal Cartridgeeral Cartridge

 

78/313114

 

14-Oct-2003

 

Published

SHOCKWAVE Logo

 

Federal Cartridgeeral Cartridge

 

78/313169

 

14-Oct-2003

 

Published

Federal CartridgeERAL

 

Federal Cartridgeeral Cartridge

 

78/332026

 

24-Nov-2003

 

Published

PREMIUM

 

Federal Cartridgeeral Cartridge

 

78/332029

 

24-Nov-2003

 

Published

Federal CartridgeERAL PREMIUM

 

Federal Cartridgeeral Cartridge

 

78/352213

 

15-Jan-2004

 

Published

CCI & Design (Color)

 

Alliant Techsytems Inc.

 

78/411023

 

30-Apr-2004

 

Published

CCI & Design (Color)

 

Alliant Techsytems Inc.

 

78/411022

 

30-Apr-2004

 

Published

HEAVYWEIGHT

 

Federal Cartridgeeral Cartridge

 

78/452494

 

19-Jul-2004

 

Published

GUNSLICK (stylized and/or with design) Color

 

Alliant Techsytems Inc.

 

78/456402

 

26-Jul-2004

 

Published

GUNSLICK (stylized and/or with design) Color

 

Alliant Techsytems Inc.

 

78/456394

 

26-Jul-2004

 

Published

HEADSTAMP Logo

 

Alliant Techsytems Inc.

 

78/462397

 

05-Aug-2004

 

Published

Federal CartridgeERAL PREMIUM HEADSTAMP Logo

 

Alliant Techsytems Inc.

 

78/462388

 

05-Aug-2004

 

Published

Federal CartridgeERAL PREMIUM

 

Federal Cartridgeeral Cartridge

 

78/479331

 

07-Sep-2004

 

Pending

TRILOK

 

Alliant Techsytems Inc.

 

78/523564

 

29-Nov-2004

 

Published

FUSION Packaging Design (No Words)

 

Federal Cartridgeeral Cartridge

 

78/546549

 

12-Jan-2005

 

Published

PREMIUM PARTNERS

 

Alliant Techsytems Inc.

 

78/549406

 

18-Jan-2005

 

Published

PREMIUM PARTNERS

 

Alliant Techsytems Inc.

 

78/549411

 

18-Jan-2005

 

Published

Alliant Techsytems Inc. (Commercial Ammo)

 

Alliant Techsytems Inc.

 

78/549394

 

18-Jan-2005

 

Published

Alliant Techsytems Inc. PREMIUM PARTNERS Logo

 

Alliant Techsytems Inc.

 

78/555263

 

27-Jan-2005

 

Published

Alliant Techsytems Inc. PREMIUM PARTNERS Logo

 

Alliant Techsytems Inc.

 

78/555255

 

27-Jan-2005

 

Published

TRUBALL SYSTEM

 

Federal Cartridgeeral Cartridge

 

78/555268

 

27-Jan-2005

 

Published

SHOOTERS RIDGE

 

Alliant Techsytems Inc.

 

78/602780

 

06-Apr-2005

 

Published

CHAMPION

 

Alliant Techsytems Inc.

 

78/604907

 

08-Apr-2005

 

Pending

MINI-MAG

 

Alliant Techsytems Inc.

 

78/630253

 

16-May-2005

 

Pending

TRAP TAXI

 

Alliant Techsytems Inc.

 

78/665364

 

07-Jul-2005

 

Published

SPIN-OFF

 

Alliant Techsytems Inc.

 

78663791

 

08-Jul-2005

 

Published

VISICOLOR

 

Alliant Techsytems Inc.

 

78/669185

 

13-Jul-2005

 

Published

VAPOR-SEAL

 

Alliant Techsytems Inc.

 

78/670164

 

14-Jul-2005

 

Published

 

84

--------------------------------------------------------------------------------


 

 

 

 

 

Application

 

 

 

Trademark

Trademark Name

 

Owner

 

Number

 

File Date

 

Status

SPEER LE (S-Design Logo)

 

Alliant Techsytems Inc.

 

78/713848

 

15-Sep-2005

 

Published

Federal CartridgeERAL PREMIUM AMMUNITION and Design

 

Federal Cartridgeeral Cartridge

 

78/715407

 

19-Sep-2005

 

Published

SHOCKWAVE Logo

 

Federal Cartridgeeral Cartridge

 

78/715403

 

19-Sep-2005

 

Published

EXPANDER

 

Alliant Techsytems Inc.

 

78/730460

 

11-Oct-2005

 

Published

STRUT-SHOK

 

Alliant Techsytems Inc.

 

78/739653

 

25-Oct-2005

 

Published

S SPEER & Design

 

Alliant Techsytems Inc.

 

78/769,475

 

08-Dec-2005

 

Published

CCI (stylized and/or with design)

 

Alliant Techsytems Inc.

 

78/769,473

 

08-Dec-2005

 

Published

BOREBLAST

 

Alliant Techsytems Inc.

 

78/782330

 

29-Dec-2005

 

Published

SHOTSHELL REVOLUTION

 

Alliant Techsytems Inc.

 

78/786609

 

06-Jan-2006

 

Pending

SHOTSHELL REVOLUTION & Design

 

Alliant Techsytems Inc.

 

78/786627

 

06-Jan-2006

 

Pending

V (stylized) (color) (CCI Packaging Design)

 

Alliant Techsytems Inc.

 

78/818963

 

20-Feb-2006

 

Pending

V (CCI Packaging Design)

 

Alliant Techsytems Inc.

 

78/818951

 

20-Feb-2006

 

Pending

CCI and design (color) (CCI Packaging Design)

 

Alliant Techsytems Inc.

 

78/818955

 

20-Feb-2006

 

Published

CCI V stylized and design (color) (CCI Packaging Design)

 

Alliant Techsytems Inc.

 

78/818957

 

20-Feb-2006

 

Published

V (stylized with design) (CCI Packaging Design)

 

Alliant Techsytems Inc.

 

78/818959

 

20-Feb-2006

 

Published

SHOOTERS RIDGE

 

Alliant Techsytems Inc.

 

78/839027

 

16-Mar-2006

 

Published

SHOOTERS RIDGE

 

Alliant Techsytems Inc.

 

78/839038

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Black and White)

 

Alliant Techsytems Inc.

 

78/839001

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Black and White)

 

Alliant Techsytems Inc.

 

78/839024

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Color)

 

Alliant Techsytems Inc.

 

78/839018

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Color)

 

Alliant Techsytems Inc.

 

78/839006

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Color)

 

Alliant Techsytems Inc.

 

78/839022

 

16-Mar-2006

 

Published

SHOOTERS RIDGE & Design (Color)

 

Alliant Techsytems Inc.

 

78/839011

 

16-Mar-2006

 

Published

FLIGHTSTOPPER

 

Alliant Techsytems Inc.

 

78/904616

 

09-Jun-2006

 

Published

BLACK CLOUD

 

Alliant Techsytems Inc.

 

78/904618

 

09-Jun-2006

 

Published

Federal CartridgeERAL HI-POWER MONARK SHOT SHELLS

 

Federal Cartridge

 

78/933119

 

19-Jul-2006

 

Published

HI POWER MONARK

 

Federal Cartridge

 

78/933116

 

19-Jul-2006

 

Published

MONARK

 

Federal Cartridge

 

78/933112

 

19-Jul-2006

 

Published

DROP DUCKS LIKE RAIN

 

Alliant Techsytems Inc.

 

78/956255

 

21-Aug-2006

 

Pending

CHAMPION

 

Alliant Techsytems Inc.

 

77/017032

 

09-Oct-2006

 

Pending

 

85

--------------------------------------------------------------------------------


 

 

 

 

 

Application

 

 

 

Trademark

Trademark Name

 

Owner

 

Number

 

File Date

 

Status

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017485

 

10-Oct-2006

 

Published

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017480

 

10-Oct-2006

 

Pending

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017478

 

10-Oct-2006

 

Pending

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017466

 

10-Oct-2006

 

Published

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017462

 

10-Oct-2006

 

Pending

OUTERS (sytlized and/or with design)

 

Alliant Techsytems Inc.

 

77/017490

 

10-Oct-2006

 

Published

CHAMPION

 

Alliant Techsytems Inc.

 

77/021193

 

13-Oct-2006

 

Pending

CHAMPION and Design (Color)

 

Alliant Techsytems Inc.

 

77/021188

 

13-Oct-2006

 

Pending

CHAMPION and Design (Color)

 

Alliant Techsytems Inc.

 

77/021190

 

13-Oct-2006

 

Pending

RAM

 

Alliant Techsytems Inc.

 

77/053944

 

30-Nov-2006

 

Pending

FUSION LITE

 

Federal Cartridge

 

77/054060

 

30-Nov-2006

 

Pending

HARVESTER

 

Alliant Techsytems Inc.

 

77/053921

 

30-Nov-2006

 

Pending

POINT SEEKER

 

Alliant Techsytems Inc.

 

77/053916

 

30-Nov-2006

 

Pending

FUSION

 

Federal Cartridgeeral Cartridge

 

77/054044

 

30-Nov-2006

 

Pending

Rock Chucker

 

Alliant Techsytems Inc.

 

77/059282

 

07-Dec-2006

 

Pending

SNAP-N-PULL

 

Alliant Techsytems Inc.

 

77/059931

 

08-Dec-2006

 

Pending

BLACKCLOUD and Design (color)

 

Alliant Techsytems Inc.

 

77/070599

 

22-Dec-2006

 

Pending

Federal CartridgeERAL PREMIUM AMMUNITION BLACKCLOUD FS STEEL and Package Design

 

Alliant Techsytems Inc.

 

77/070608

 

22-Dec-2006

 

Pending

FS STEEL and Design (Color)

 

Alliant Techsytems Inc.

 

77/070614

 

22-Dec-2006

 

Pending

BLACKCLOUD Package Design (color)

 

Alliant Techsytems Inc.

 

77/070612

 

22-Dec-2006

 

Pending

FS STEEL

 

Alliant Techsytems Inc.

 

77/070601

 

22-Dec-2006

 

Pending

VISICHALK

 

Alliant Techsytems Inc.

 

77/075427

 

03-Jan-2007

 

Pending

FORCE ON FORCE and Design

 

Alliant Techsytems Inc.

 

77/090679

 

25-Jan-2007

 

Pending

FORCE ON FORCE and Design

 

Alliant Techsytems Inc.

 

77/092300

 

26-Jan-2007

 

Pending

FORCE ON FORCE and Design

 

 

 

77/092296

 

26-Jan-2007

 

Pending

FORCE ON FORCE and Design

 

Alliant Techsytems Inc.

 

77/092291

 

26-Jan-2007

 

Pending

FORCE ON FORCE and Design

 

Alliant Techsytems Inc.

 

77/092299

 

26-Jan-2007

 

Pending

THE Federal CartridgeERAL EXPERIENCE

 

Alliant Techsytems Inc.

 

77/095847

 

31-Jan-2007

 

Pending

FORCE ON FORCE

 

Alliant Techsytems Inc.

 

77/117594

 

27-Feb-2007

 

Pending

FORCE ON FORCE

 

Alliant Techsytems Inc.

 

77/117597

 

27-Feb-2007

 

Pending

 

86

--------------------------------------------------------------------------------


 

 

 

 

 

Application

 

 

 

Trademark

Trademark Name

 

Owner

 

Number

 

File Date

 

Status

FORCE ON FORCE

 

Alliant Techsytems Inc.

 

77/117591

 

27-Feb-2007

 

Pending

 

III.             Trade Names

 

Alliant Techsystems Inc.

 

None.

 

ATK Commercial Ammunition Company Inc.

 

None.

 

ATK Commercial Ammunition Holdings Company Inc.

 

None.

 

ATK Launch Systems Inc.

 

None.

 

ATK Space Systems Inc.

 

None.

 

Ammunition Accessories Inc.

 

CCI

Speer

RCBS

Outers

 

Federal Cartridge Company

 

Champion Target

Estate Cartridge, Inc.

 

Micro Craft Inc.

 

None.

 

IV. Copyrights

 

 

 

 

 

Registration

 

Registration

Copyright Name

 

Country

 

Number

 

Date

TANK KILLER

 

USA

 

VA-299-159

 

05-Apr-1988

STING OF THE HORNET

 

USA

 

VA-305-446

 

05-Apr-1988

T PLUS 30 AND FLYING AGAIN

 

USA

 

VA-305-447

 

05-Apr-1988

MISSILE AWAY

 

USA

 

VA-305-448

 

05-Apr-1988

WEASELS IN THE WEEDS

 

USA

 

VA-305-449

 

05-Apr-1988

 

87

--------------------------------------------------------------------------------


 

 

 

 

 

Registration

 

Registration

Copyright Name

 

Country

 

Number

 

Date

REACHING FURTHER INTO THE UNKNOWN

 

USA

 

VA-1-209-160

 

07-Aug-2003

WINNING THE WAR WHILE TRANSFORMING THE FORCE

 

USA

 

VA-1-209-161

 

07-Aug-2003

STS-98/FLIGHT 5A

 

USA

 

VA-1-209-162

 

07-Aug-2003

LUU-2B/B

 

USA

 

VA-1-209-163

 

07-Aug-2003

AT A MOMENTS NOTICE

 

USA

 

VA-1-209-164

 

07-Aug-2003

INTERNATIONAL SPACE STATION

 

USA

 

VA-1-209-165

 

07-Aug-2003

ATHENA II

 

USA

 

VA-1-209-166

 

07-Aug-2003

ATLAS WORKHORSE

 

USA

 

VA-1-209-167

 

07-Aug-2003

TAURUS LIFT-OFF

 

USA

 

VA-1-213-149

 

11-Aug-2003

EOLE AND A340

 

USA

 

VA-1-213-150

 

11-Aug-2003

PARTNERS DEFENDING FREEDOM

 

USA

 

VA-1-213-151

 

11-Aug-2003

DEFENDERS OF THE FLEET

 

USA

 

VA-1-213-152

 

11-Aug-2003

NEW GENERATION

 

USA

 

VA-1-213-153

 

11-Aug-2003

SEPERATION COMPLETE

 

USA

 

VA-1-213-154

 

11-Aug-2003

COMET LIFT-OFF

 

USA

 

VA-1-213-155

 

11-Aug-2003

RISING STAR

 

USA

 

VA-1-213-156

 

11-Aug-2003

KILLER SCOUTS

 

USA

 

VA-1-213-157

 

11-Aug-2003

FALCONS IN THE FOLD

 

USA

 

VA-1-213-158

 

11-Aug-2003

SPACE STATION FREEDOM

 

USA

 

VA-1-213-159

 

11-Aug-2003

BEACON IN THE NIGHT

 

USA

 

VA-1-213-160

 

11-Aug-2003

GLORY TRIP

 

USA

 

VA-1-213-161

 

11-Aug-2003

NEW ERA IN SPACE

 

USA

 

VA-1-213-162

 

11-Aug-2003

SPECIAL DELIVERY

 

USA

 

VA-1-213-165

 

11-Aug-2003

RIDGE RUNNER

 

USA

 

VA-1-228-346

 

11-Aug-2003

SHIELD OF THE FLEET

 

USA

 

VA-1-228-347

 

11-Aug-2003

 

V. IP Agreements

 

None.

 

88

--------------------------------------------------------------------------------


 

Schedule V to the

Security Agreement

 

ACCOUNT COLLATERAL

 

PART A — SECURITIES ACCOUNTS

 

None.

 

PART B — DEPOSIT ACCOUNTS

 

 

 

Name and Address of Pledged

 

Mailing Address of Pledged

 

 

Grantor

 

Account Bank

 

Account

 

Account Number

Alliant Techsystems Inc.

 

Master Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-602-3336-2716

Alliant Techsystems Inc.

 

ST Investment Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

2-731-0130-9740

Alliant Techsystems Inc.

 

Tax Payments Account
Mellon Financial Corporation

 

500 Roth Street
Pittsburgh, PA 15262

 

008-0434

Alliant Techsystems Inc. (Shared Services)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-602-3422-3602

Alliant Techsystems Inc. (Shared Services)

 

Petty Cash Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-760-3433-6047

Federal Cartridge Company

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-602-3359-7527

Alliant Techsystems Inc.: Ammunition and Energtics Division (Radford)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4423

Alliant Techsystems Inc.: Ammunition and Energtics Division (NRE)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4431

Alliant Techsystems Inc. Lake City Ammunition Division

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4456

Ammunition Accessories Inc. /Lewiston, ID (CCI/Speer)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4464

Ammunition Accessories Inc. /Onalaska, WI (Outers)

 

Deposit Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4001

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

89

--------------------------------------------------------------------------------


 

 

 

Name and Address of Pledged

 

Mailing Address of Pledged

 

 

Grantor

 

Account Bank

 

Account

 

Account Number

Ammunition Accessories Inc. /Oroville, CA (RCBS)

 

Deposit Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4035

ATK Launch Systems Inc. (Bacchus)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4381

Alliant Techsystems Inc. Tactical Systems Division

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4449 

ATK Launch Systems Inc. (Promontory)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4472

Alliant Techsystems Inc. Propulsion & Controls Division

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4480

ATK Space Systems, San Diego Operations

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-5714-4589

Alliant Techsystems Inc. Propulsion & Controls Division

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7424-1079

Micro Craft Inc.

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7424-1087

ATK Space Systems Inc. Mission Research Division

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7443-7545

Alliant Techsystems Inc.: Mission Research Integrated Systems Division (Fort
Worth)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-9018-8981

Alliant Techsystems Inc.: Mission Research Advanced Weapons Division (Newington,
Albuquerque)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-9018-8965

ATK Space Systems (PSI)

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7464-9099

ATK Space Systems: Corona Operations

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7465-1038

ATK Space Systems: Goleta Operations

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-7465-1046

ATK Space Systems: UT/MS Operations

 

Funding/Lockbox Account
U.S. Bank National Association

 

800 Nicollet Mall
Minneapolis, MN 55402

 

1-047-9020-0059

 

90

--------------------------------------------------------------------------------


 

PART C — COMMODITIES ACCOUNTS

 

 

 

Name and Address of

 

Mailing Address of

 

 

Grantor

 

Pledged Account Bank

 

Pledged Account

 

Account Number

Alliant Techsystems Inc.

 

Calyon S.A.

 

Broadwalk House,
5 Appold Street,
London EC2A 2DA

 

ALLTEC

 

91

--------------------------------------------------------------------------------


 

Schedule VI to the

Security Agreement

 

NEW LOCATIONS OF EQUIPMENT AND INVENTORY

 

Name

 

Mailing Address

 

County

 

State

Alliant Techsystems Inc.

 

5050 Lincoln Drive
Edina, MN 55436-1097

 

Hennepin

 

MN

 

 

 

 

 

 

 

 

 

3309 North Reseda Circle

 

Maricopa

 

AZ

 

 

Mesa, AZ 85215

 

 

 

 

 

 

 

 

 

 

 

 

 

4242 East Palm Street

 

Maricopa

 

AZ

 

 

Mesa, AZ 85215

 

 

 

 

 

 

 

 

 

 

 

 

 

PO Box 241

 

Cecil

 

MD

 

 

55 Thiokol Road

 

 

 

 

 

 

Elkton, MD 21922

 

 

 

 

 

 

 

 

 

 

 

 

 

4600 & 4700 Nathan Lane

 

Hennepin

 

MN

 

 

Plymouth, MN 55442-2890

 

 

 

 

 

 

 

 

 

 

 

 

 

5001 Indian School Road NE

 

Bernalillo

 

NM

 

 

Albuquerque, NM 87110-3946

 

 

 

 

 

 

 

 

 

 

 

 

 

236 Citation Drive

 

Tarrant

 

TX

 

 

Fort Worth, TX 76106

 

 

 

 

 

 

 

 

 

 

 

 

 

8560 Cinderbed Road, Suites 300, 500, & 700

 

Fairfax

 

VA

 

 

Newington, VA 22122-8560

 

 

 

 

 

 

 

 

 

 

 

 

 

Allegany Ballistics Laboratory

 

Mineral

 

WV

 

 

210 State Route 956

 

 

 

 

 

 

Rocket Center, WV 26726

 

 

 

 

 

 

 

 

 

 

 

 

 

Radford Army Ammunition Plant

 

Radford

 

VA

 

 

Route 114, P.O. Box 1

 

(Independent City)

 

 

 

 

Radford, VA 24141-0100

 

 

 

 

 

 

 

 

 

 

 

 

 

Radford Army Ammunition Plant

 

Radford

 

VA

 

 

Route 114, P.O. Box 6

 

(Independent City)

 

 

 

 

Radford, VA 24141-0096

 

 

 

 

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

92

--------------------------------------------------------------------------------


 

Name

 

Mailing Address

 

County

 

State

 

 

Lake City Army Ammunition Plant

 

Jackson

 

MO

 

 

P.O. Box 1000

 

 

 

 

 

 

Independence, MO 64051-1000

 

 

 

 

 

 

 

 

 

 

 

 

 

21301 Burbank Blvd., Suite 100

 

Los Angeles

 

CA

 

 

Woodland Hills, CA 91367

 

 

 

 

 

 

 

 

 

 

 

 

 

13133 34th Street

 

Pinellas

 

FL

 

 

Clearwater, FL 34622-4259

 

 

 

 

 

 

 

 

 

 

 

 

 

77 Raynor Avenue

 

Suffolk

 

NY

 

 

Ronkonkoma, NY 11779

 

 

 

 

 

 

 

 

 

 

 

 

 

9617 Distribution Avenue

 

San Diego

 

CA

 

 

San Diego, CA 92121

 

 

 

 

 

 

 

 

 

 

 

 

 

18640 Sutter Boulevard, Suite 300

 

Santa Clara

 

CA

 

 

Morgan Hill, CA 95307

 

 

 

 

 

 

 

 

 

 

 

 

 

300 Village Square Crossing, Suite 201

 

Palm Beach

 

FL

 

 

Palm Beach Gardens, FL 34622-4259

 

 

 

 

 

 

 

 

 

 

 

ATK Launch Systems Inc.

 

PO Box 707
9160 N. Hwy 83
Brigham City, UT 84302-0707

 

Box Elder

 

UT

 

 

 

 

 

 

 

 

 

Bacchus Works

 

Salt Lake

 

UT

 

 

8400 West, 5000 South

 

 

 

 

 

 

Magna, UT 84044-0098

 

 

 

 

 

 

 

 

 

 

 

 

 

Building H5, Freeport Center

 

Davis

 

UT

 

 

(North End)

 

 

 

 

 

 

Clearfield, UT 84016

 

 

 

 

 

 

 

 

 

 

 

 

 

Building H6, Freeport Center

 

Davis

 

UT

 

 

Clearfield, UT 84016

 

 

 

 

 

 

 

 

 

 

 

 

 

Building H7, Freeport Center

 

Davis

 

UT

 

 

Clearfield, UT 84016

 

 

 

 

 

93

--------------------------------------------------------------------------------


 

Name

 

Mailing Address

 

County

 

State

ATK Commercial Ammunition Holdings Company Inc.

 

5050 Lincoln Drive

Edina, MN 55436-1097

 

Hennepin

 

MN

 

 

 

 

 

 

 

ATK Commercial Ammunition Company Inc.

 

5050 Lincoln Drive

Edina, MN 55436-1097

 

Hennepin

 

MN

 

 

 

 

 

 

 

Federal Cartridge Company

 

900 Ehlen Drive

Anoka, MN 55303

 

Anoka

 

MN

 

 

 

 

 

 

 

 

 

Champion Targets

 

Wayne

 

IN

 

 

232 Industrial Parkway

 

 

 

 

 

 

Richmond, IN 47374

 

 

 

 

 

 

 

 

 

 

 

Ammunition Accessories Inc.

 

2299 Snake River Avenue

Lewiston, ID 83501

 

Nez Perce

 

ID

 

 

 

 

 

 

 

 

 

605 Oro Dam Boulevard

 

Butte

 

CA

 

 

Oroville, CA 95965-4650

 

 

 

 

 

 

 

 

 

 

 

 

 

N 5549 County Road Z

 

La Crosse

 

WI

 

 

PO 39

 

 

 

 

 

 

Onalaska, WI 54650

 

 

 

 

 

 

 

 

 

 

 

 

 

5017 North 30th Street

 

El Paso

 

CO

 

 

Colorado Springs, CO 80919-3158

 

 

 

 

 

 

 

 

 

 

 

Micro Craft Inc.

 

207 Big Springs Avenue

Tullahoma, TN 37388-0370

 

Coffee

 

TN

 

 

 

 

 

 

 

ATK Space Systems Inc.

 

6033 E. Bandini Blvd

Commerce, CA 90040

 

Los Angeles

 

CA

 

 

 

 

 

 

 

 

 

Building B14, Freeport Center

 

Davis

 

UT

 

 

P.O. Box 160433

 

 

 

 

 

 

Clearfield, UT 84016

 

 

 

 

 

 

 

 

 

 

 

 

 

600 Pine Avenue

 

Santa Barbara

 

CA

 

 

Goleta, CA 93117

 

 

 

 

 

94

--------------------------------------------------------------------------------


 

Name

 

Mailing Address

 

County

 

State

 

 

250 Klug Circle

 

Riverside

 

CA

 

 

Corona, CA 92880

 

 

 

 

 

 

 

 

 

 

 

 

 

9617 Distribution Avenue

 

San Diego

 

CA

 

 

San Diego, CA 92121

 

 

 

 

 

 

 

 

 

 

 

 

 

16707 Via Del Campo Court

 

San Diego

 

CA

 

 

San Diego, CA 92127

 

 

 

 

 

 

 

 

 

 

 

 

 

Tri State Commerce Park

 

Tishomingo

 

MS

 

 

751 County Road 989, Bldg. 1000

 

 

 

 

 

 

Iuka, MS 38852

 

 

 

 

 

 

 

 

 

 

 

 

 

678 Discovery Drive, Suite 300

 

Madison

 

AL

 

 

Huntsville, AL 35806-3301

 

 

 

 

 

 

 

 

 

 

 

 

 

23052 Alcalde Drive, Suite A

 

Orange

 

CA

 

 

Laguna Hills, CA 92653

 

 

 

 

 

 

 

 

 

 

 

 

 

10 Ragsdale Drive, Suite 201

 

Monterey

 

CA

 

 

Monterey, CA 93940-5776

 

 

 

 

 

 

 

 

 

 

 

 

 

735 State Street, PO Drawer 719

 

Santa Barbara

 

CA

 

 

Santa Barbara, CA 93102

 

 

 

 

 

 

 

 

 

 

 

 

 

300 North Continental Blvd, Suite 300

 

Los Angeles

 

CA

 

 

El Segundo, CA 90245

 

 

 

 

 

 

 

 

 

 

 

 

 

1224 Commerce Court, Suite 1

 

Boulder

 

CO

 

 

Lafayette, CO 80026

 

 

 

 

 

 

 

 

 

 

 

 

 

5017 North 30th Street

 

El Paso

 

CO

 

 

Colorado Springs, CO 80919-3158

 

 

 

 

 

 

 

 

 

 

 

 

 

65 South Street

 

Middlesex

 

MA

 

 

Hopkington, MA 01748

 

 

 

 

 

 

 

 

 

 

 

 

 

589 W. Hollis Street, Suite 201

 

Hillsborough

 

NH

 

 

Nashua, NH 03062-2809

 

 

 

 

 

 

 

 

 

 

 

 

 

3975 Research Blvd.

 

Greene

 

OH

 

 

Dayton, OH 45430-2108

 

 

 

 

 

 

 

 

 

 

 

 

 

3100 Research Blvd

 

Montgomery

 

OH

 

 

Kettering, OH 45420

 

 

 

 

 

95

--------------------------------------------------------------------------------


 

Name

 

Mailing Address

 

County

 

State

 

 

1700 N. Research Park Way

 

Cache

 

UT

 

 

Logan, UT 84341

 

 

 

 

 

 

 

 

 

 

 

 

 

Allegany Ballistics Laboratory

 

Mineral

 

WV

 

 

210 State Route 956

 

 

 

 

 

 

Rocket Center, WV 26726

 

 

 

 

 

96

--------------------------------------------------------------------------------


 

Schedule VII to the

Security Agreement

 

EXCLUDED PATENTS

 

Title

 

Patent
Number

 

Issue Date

 

Application
Number

 

Filing Date

 

Owner Name

Stabilizers For Cross-Linked Composite Modified Double Base Propellants

 

5387295

 

07-Feb-1995

 

05/757115

 

05-Jan-1977

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Energetic Compounds As Hmx/RDX Ballistic Modifiers

 

 

 

 

 

06/246355

 

23-Mar-1981

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Destructible Guides for Extendible Rocket Nozzles

 

 

 

 

 

06/424704

 

27-Sep-1982

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Safing and Arming Mechanism

 

4770096

 

13-Sep-1988

 

085688

 

17-Aug-1987

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Detonator

 

4831932

 

23-May-1989

 

085921

 

17-Aug-1987

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Air Driven Whistle Generator

 

4849646

 

18-Jul-1989

 

07/174298

 

28-Mar-1988

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Method for Lining the Inner Surface of a Cylindrical or Domed Cylindrical Member
With an Elastomeric Material

 

4959110

 

25-Sep-1990

 

193309

 

11-May-1988

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Crash Bag Propellant Composition and Method For Generating Nitrogen Gas

 

4920743

 

01-May-1990

 

07/223965

 

25-Jul-1988

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Integrated Silicon Secondary Explosive Detonator

 

4862803

 

05-Sep-1989

 

261333

 

24-Oct-1988

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Star-Branched Thermoplastic Ionomers

 

5039752

 

13-Aug-1991

 

294320

 

06-Jan-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Shock Initiator Device For Initiating a Percussion Primer

 

4938141

 

03-Jul-1990

 

07/368477

 

19-Jun-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Precise Control Variable Thrust Solid Propellant Motor

 

 

 

 

 

07/376813

 

07-Jul-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Rotary Cam Load Positioning Apparatus

 

4934271

 

19-Jun-1990

 

07/386747

 

31-Jul-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Removable Rocket Motor Igniter

 

5062206

 

05-Nov-1991

 

389457

 

04-Aug-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Safing and Arming Mechanism With Creep Ribbon Arming Delay

 

4938138

 

03-Jul-1990

 

07/389921

 

07-Aug-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Reorienting Grain Direction of Calendered Insulation Sheet Stock Perpendicular
to Gas Flow in Solid Propellant Rocket

 

5113650

 

19-May-1992

 

408233

 

18-Sep-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Crash Bag Propellant Composition and Method For Generating Nitrogen Gas

 

4929290

 

29-May-1990

 

07/437861

 

17-Nov-1989

 

Alliant Techsystems Inc.

 

Alliant Techsystems Inc. Amended and Restated Security Agreement

 

97

--------------------------------------------------------------------------------


 

Title

 

Patent
Number

 

Issue Date

 

Application
Number

 

Filing Date

 

Owner Name

Cased Telescoped Ammunition Having Features Augmenting Cartridge Case
Dimensional Recovery By Case Skin Tube

 

4938145

 

03-Jul-1990

 

07/440489

 

24-Nov-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

No Stored Energy Safe and Arm Device

 

5033383

 

23-Jul-1991

 

07/456396

 

26-Dec-1989

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Cartridge Case For a Cased Telescoped Ammunition Round

 

5029530

 

09-Jul-1991

 

07/478120

 

02-Feb-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Silent Stud Gun Attachment Device

 

5038665

 

13-Aug-1991

 

07/474884

 

02-Feb-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Interlocked Release Mechanism With Timed, Sequential Release Steps

 

5052303

 

01-Oct-1991

 

07/516953

 

30-Apr-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Safe and Arm Device

 

5016532

 

21-May-1991

 

07/547526

 

05-Jul-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Process for Producing Improved Poly (glycidyl nitrate)

 

5120827

 

09-Jun-1992

 

561797

 

02-Aug-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Reduced Cost Membrane Seal Assembly For Pulsed Rocker Motor

 

5613358

 

25-Mar-1997

 

07/588370

 

26-Sep-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Unwinding Ribbon Safing and Arming Device

 

5147974

 

15-Sep-1992

 

07/609677

 

06-Nov-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Forward Control Tube With Sequenced Ignition

 

5042388

 

27-Aug-1991

 

07/613256

 

14-Nov-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Poly (butadiene)/Poly (lactone) Thermoplastic Block Polymers, Methods of Making,
and Uncured High Energy Compositions Containing Same as Binders

 

6350330

 

26-Feb-2002

 

07/616964

 

21-Nov-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Rocket Thrust Vector Control Nozzle Assembly With Static Seal

 

 

 

 

 

07/623152

 

06-Dec-1990

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Manufacturing Thin Wall Steel Cartridge Cases

 

5130207

 

14-Jul-1992

 

07/719972

 

24-Jun-1991

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Extrudable Gas Generating Propellants, Method and Apparatus

 

5125684

 

30-Jun-1992

 

07/776943

 

15-Oct-1991

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Assembly and Method For Attaching a Pressure Vessel To Another Object

 

5257761

 

02-Nov-1993

 

07/840953

 

24-Feb-1992

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Grain Machining Device

 

5391025

 

21-Feb-1995

 

07/871966

 

21-Apr-1992

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Multiple Stylus Probe Attachment And Methods

 

5394757

 

07-Mar-1995

 

07/904209

 

25-Jun-1992

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Infrared Reflectance Acousto-Optic Tunable Filter (AOTF)
Spectrometer-Basedsurface Scanning System

 

5406082

 

11-Apr-1995

 

07/982293

 

27-Nov-1992

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Formulations Based On Dinitramide Salts and Energetic Binders

 

5498303

 

12-Mar-1996

 

08/052035

 

21-Apr-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Processing and Curing Aid for Composite Propellants

 

5942720

 

24-Aug-1999

 

08/055079

 

29-Apr-1993

 

Alliant Techsystems Inc.

 

98

--------------------------------------------------------------------------------


 

Title

 

Patent
Number

 

Issue Date

 

Application
Number

 

Filing Date

 

Owner Name

Ambient Temperature Mix\cast\cure Propellant Using Bash-68 Bonding Agent

 

5472532

 

05-Dec-1995

 

08/076410

 

14-Jun-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Thermite Compositions For Use As Gas Generants

 

5439537

 

08-Aug-1995

 

08/103768

 

10-Aug-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Match Performance.22 Caliber Cartridge

 

5490463

 

13-Feb-1996

 

08/123166

 

20-Sep-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Aluminized Eutectic Bonded Insensitive High Explosive

 

5411615

 

02-May-1995

 

08/131139

 

04-Oct-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Polyether Compounds Having Both Imine and Hydroxyl Functionality And Methods Of
Synthesis

 

5414123

 

09-May-1995

 

08/173425

 

23-Dec-1993

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Methods For Synthesizing And Processing bis-(1(2)H-tetrazol-5-yl)-amine

 

5468866

 

21-Nov-1995

 

177737

 

04-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Thermite Compositions For Use As Gas Generants

 

5429691

 

04-Jul-1995

 

177744

 

05-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Gas Generate Composition Containing Non-Metallic Salts of 5-Nitrobarbituric Acid

 

5472534

 

05-Dec-1995

 

178215

 

06-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Borohydride Fuels In Gas Generant Compositions

 

5401340

 

28-Mar-1995

 

08/179150

 

10-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Method For Synthesizing 5-Aminotetrazole

 

5451682

 

19-Sep-1995

 

179559

 

10-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Gas Generating Compositions Based On Salts Of 5-Nitraminotetrazole

 

5516377

 

14-May-1996

 

08/179736

 

10-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Method And System For Evaluating Gas Generants And Gas Generators

 

5452210

 

19-Sep-1995

 

08/179727

 

10-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

System And Method For Gas Bag Inflation And Deflation

 

5441303

 

15-Aug-1995

 

179734

 

10-Jan-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Infrared Decoy Flare Pellet

 

5456455

 

10-Oct-1995

 

08/189803

 

01-Feb-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Cartridge Priming Device With Safety Guard

 

5435223

 

25-Jul-1995

 

08/198529

 

17-Feb-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Methods For Controlled Polymerization Of Energetic Cyclic Ethers Using
Alkylating Salts

 

6100375

 

08-Aug-2000

 

08/233219

 

26-Apr-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

System For Transmitting Multiple Signals Across a Single Fiber Optic Channel

 

5426527

 

20-Jun-1995

 

08/253628

 

03-Jun-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Process For Making High Purity Hydroxylammonium Nitrate

 

5472679

 

05-Dec-1995

 

08/257709

 

10-Jun-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Dry Preparation of Particulate Solid Energetic Material

 

5501132

 

26-Mar-1996

 

08/298929

 

31-Aug-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Process and Apparatus For Photolytic Degradation of Explosives

 

5516970

 

14-May-1996

 

08/299840

 

01-Sep-1994

 

Alliant Techsystems Inc.

 

99

--------------------------------------------------------------------------------


 

Title

 

Patent
Number

 

Issue Date

 

Application
Number

 

Filing Date

 

Owner Name

Non-Toxic Primer for Center-Fire Cartridges

 

5466315

 

14-Nov-1995

 

08/301347

 

06-Sep-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Blind Rivet Installation Tool

 

D369733

 

14-May-1996

 

28188

 

08-Sep-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Ergonomic Installation Tool With Selectable Vacuum Pintail Collector

 

5490311

 

13-Feb-1996

 

302495

 

08-Sep-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Blind Rivet Installation Tool

 

D371299

 

02-Jul-1996

 

28151

 

08-Sep-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Blind Rivet Installation Tool

 

D369732

 

14-May-1996

 

28142

 

08-Sep-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Fault Tolerant Safe and Arming Device

 

5454321

 

03-Oct-1995

 

08/324210

 

17-Oct-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Composite Gun Propellant Processing Technique

 

5565150

 

15-Oct-1996

 

08/336309

 

08-Nov-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Low Cost Nozzle for Long Duration Solid Propellant Rocket Motor

 

5579635

 

03-Dec-1996

 

08/342146

 

18-Nov-1994

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Grain Machining Device

 

5511914

 

30-Apr-1996

 

08/388249

 

14-Feb-1995

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Process and Apparatus For Photolytic Degradation of Explosives

 

5524545

 

11-Jun-1996

 

08/475520

 

07-Jun-1995

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Fastener Installation Tool With Positive Pressure Pintail Removal System

 

5579641

 

03-Dec-1996

 

08/491046

 

16-Jun-1995

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Formulations Based On Dinitramide Salts and Energetic Binders

 

5741998

 

21-Apr-1998

 

08/614303

 

12-Mar-1996

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Grain Machining Device

 

5615983

 

01-Apr-1997

 

08/635745

 

22-Apr-1996

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Black Powder Processing On Twin-Screw Extruder

 

5670098

 

23-Sep-1997

 

08/707199

 

20-Aug-1996

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Composition For Automotive Safety Applications

 

RE36296

 

14-Sep-1999

 

08/761979

 

11-Dec-1996

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Model 2480 Hydraulic Installation Tool

 

 

 

 

 

09/066599

 

18-Feb-1997

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Method of Forming a Non-Toxic Frangible Bullet Core

 

5894645

 

20-Apr-1999

 

08/905152

 

01-Aug-1997

 

Federal Cartridge Company

 

 

 

 

 

 

 

 

 

 

 

Process For The Production of Hexaammine Cobalt Nitrate

 

5972304

 

26-Oct-1999

 

09/058823

 

13-Apr-1998

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Synthesis of (4-phenylethynyl Phthalimide) Propyl Silantriol

 

6072055

 

06-Jun-2000

 

09/086724

 

29-May-1998

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Ignition Enhanced Gas Generant and Method

 

6096147

 

01-Aug-2000

 

09/126467

 

30-Jul-1998

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Low Particulate Igniter Composition for a Gas Generant

 

6086693

 

11-Jul-2000

 

09/243557

 

09-Feb-1999

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Joint For Connecting Extrudable Segments

 

6220779

 

24-Apr-2001

 

09/263212

 

05-Mar-1999

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Rocket Motor Insulation Containing Hydrophobic Particles

 

6606852

 

19-Aug-2003

 

09/613837

 

11-Jul-2000

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Digital Solid Rocket Motor and Gas Generator

 

6705075

 

16-Mar-2004

 

09/698472

 

30-Oct-2000

 

Alliant Techsystems Inc.

 

100

--------------------------------------------------------------------------------


 

Title

 

Patent
Number

 

Issue Date

 

Application
Number

 

Filing Date

 

Owner Name

Explosive Delay Assembly

 

6561101

 

13-May-2003

 

09/819234

 

28-Mar-2001

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Process For Heat Treating Bullets Comprising Two or More Metals or Alloys, and
Bullets Made by the Method

 

6613165

 

02-Sep-2003

 

10/091707

 

05-Mar-2002

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Method of Constructing Insulated Metal Dome Structure For a Rocket Motor

 

 

 

 

 

10/329352

 

26-Dec-2002

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Rocket Assembly Ablative Materials Formed From Solvent-Spun Cellulosic
Precursors, and Method of Insulating or Thermally Protecting a Rocket Assembly
With The Same

 

 

 

 

 

10/374782

 

25-Feb-2003

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Propellant Extrusion Die

 

 

 

 

 

10/698091

 

31-Oct-2003

 

Alliant Techsystems Inc.

 

 

 

 

 

 

 

 

 

 

 

Reactive Compositions Including Metal and Methods of Forming Same

 

 

 

 

 

10/801946

 

15-Mar-2004

 

Alliant Techsystems Inc.

 

Excluded Trademarks

 

Trademark Name

 

Owner

 

Application
Number

 

File Date

 

Registration
Number

 

Registration
Date

SHARPSHOOTER

 

Alliant Techsystems Inc.

 

21651

 

18-Aug-1906

 

61988

 

16-Apr-1907

POSI-PRIME

 

Alliant Techsystems Inc.

 

73/614659

 

14-Aug-1986

 

1436252

 

14-Apr-1987

ROLL YOUR OWN

 

Alliant Techsystems Inc.

 

75/633005

 

03-Feb-1999

 

2525604

 

01-Jan-2002

MIGHTY-LITE

 

Alliant Techsystems Inc.

 

75/931144

 

29-Feb-2000

 

2428446

 

13-Feb-2001

JON-E & Design

 

Alliant Techsystems Inc.

 

73/088774

 

28-May-1976

 

1066296

 

24-May-1977

CLASSIC

 

Alliant Techsystems Inc.

 

75/707290

 

17-May-1999

 

2401619

 

07-Nov-2000

PERSONAL DEFENSE

 

Alliant Techsystems Inc.

 

75/707287

 

17-May-1999

 

2411530

 

05-Dec-2000

THE LEAD EQUIVALENT

 

Alliant Techsystems Inc.

 

75/686172

 

16-Apr-1999

 

2416493

 

26-Dec-2000

FEDERAL CLASSIC

 

Alliant Techsystems Inc.

 

75/707849

 

17-May-1999

 

2368302

 

18-Jul-2000

SUPPORT THE SHOOTING SPORTS & DESIGN (TM&SM)

 

Alliant Techsystems Inc.

 

74/688409

 

15-Jun-1995

 

1991090

 

06-Aug-1996

SUPPORT THE SHOOTING SPORTS (TM&SM)

 

Alliant Techsystems Inc.

 

74/539689

 

20-Jun-1994

 

1989022

 

23-Jul-1996

TACTICAL LOAD

 

Alliant Techsystems Inc.

 

74/340096

 

14-Dec-1992

 

1980333

 

18-Jun-1996

STRIPES Design

 

Federal Cartridge

 

72/239033

 

17-Feb-1966

 

840725

 

19-Dec-1967

QWIK POINT

 

Alliant Techsystems Inc.

 

74/694038

 

26-Jun-1995

 

1991115

 

06-Aug-1996

AMMO CAN

 

Alliant Techsystems Inc.

 

73/615038

 

15-Aug-1986

 

1437237

 

21-Apr-1987

NITREX

 

Alliant Techsystems Inc.

 

74/727618

 

11-Sep-1995

 

2051560

 

08-Apr-1997

ADVANT-EDGE

 

Alliant Techsystems Inc.

 

78/904613

 

09-Jun-2006

 

 

 

 

 

101

--------------------------------------------------------------------------------


 

Schedule VIII to the

Security Agreement

 

AFFECTED IP COLLATERAL

 

None.

 

102

--------------------------------------------------------------------------------


 

Exhibit A to the Amended and

Restated Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[                 , 20    ]

 

Bank of America, N.A.,

as the Administrative Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

 

Attn:

 

ALLIANT TECHSYSTEMS INC.

 

Ladies and Gentlemen:

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
March 29, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Alliant Techsystems
Inc., a Delaware corporation, as the Borrower, the Lenders party thereto, Bank
of America, N.A., as Administrative Agent (together with any successor
Administrative Agent appointed pursuant to Article IX of the Credit Agreement,
the “Administrative Agent”), and the other Agents and the Arrangers party
thereto, and (ii) the Amended and Restated Security Agreement dated March 29,
2007 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) made by the Borrower, the Guarantors and
any other Grantors from time to time party thereto in favor of the
Administrative Agent for the Secured Parties. Terms defined in the Credit
Agreement or the Security Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement.

 

1.                                       Grant of Security. The undersigned
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of its right, title and interest in
and to all of the Collateral of the undersigned, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising, including, without limitation, the property and assets of
the undersigned set forth on the attached supplemental schedules to the
Schedules to the Security Agreement.

 

2.                                       Security for Obligations. The grant of
a security interest in the Collateral by the undersigned under this Security
Agreement Supplement and the Security Agreement secures the payment of all
Obligations of the undersigned now or hereafter existing under or in respect of
the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

 

Alliant — Amended and Restated Security Agreement Exhibits

 

103

--------------------------------------------------------------------------------


 

3.                                       Supplements to Security Agreement
Schedules.  The undersigned has attached hereto supplemental Schedules I through
VIII to Schedules I through VIII, respectively, to the Security Agreement, and
the undersigned hereby certifies, as of the date first above written, that such
supplemental schedules have been prepared by the undersigned in substantially
the form of the equivalent Schedules to the Security Agreement and are complete
and correct.

 

4.                                       Representations and Warranties.  The
undersigned hereby makes each representation and warranty set forth in
Section 10 of the Security Agreement (as supplemented by the attached
supplemental schedules) as to itself to the same extent as each other Grantor.

 

5.                                       Obligations Under the Security
Agreement. The undersigned hereby agrees, as of the date first above written, to
be bound as a Grantor by all of the terms and provisions of the Security
Agreement to the same extent as each of the other Grantors. The undersigned
further agrees, as of the date first above written, that each reference in the
Security Agreement to an “Additional Grantor” or a “Grantor” shall also mean and
be a reference to the undersigned.

 

6.                                       Governing Law. This Security Agreement
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for notices:

 

104

--------------------------------------------------------------------------------


 

Exhibit B to the Amended and

Restated Security Agreement

 

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

CONTROL AGREEMENT dated as of March       , 2007, among                        ,
a                        (the “Grantor”), Bank of America, N.A., as
Administrative Agent (the “Secured Party”), and                   , a
                   (“                        ”), as securities intermediary (the
“Securities Intermediary”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Grantor has granted the Secured Party a
security interest (the “Security Interest”) in account no.
                               maintained by the Securities Intermediary for the
Grantor (the “Account”).

 

(2)                                  Terms defined in Article 8 or 9 of the
Uniform Commercial Code in effect in the State of New York (“N.Y. Uniform
Commercial Code”) are used in this Agreement as such terms are defined in such
Article 8 or 9.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

 

1.                                       The Account. The Grantor and Securities
Intermediary represent and warrant to, and agree with, the Grantor and the
Secured Party that:

 

(a)                                  The Securities Intermediary maintains the
Account for the Grantor, and all property held by the Securities Intermediary
for the account of the Grantor is, and will continue to be, credited to the
Account.

 

(b)                                 The Account is a securities account.  The
Securities Intermediary is the securities intermediary with respect to the
property credited from time to time to the Account. The Grantor is the
entitlement holder with respect to the property credited from time to time to
the Account.

 

(c)                                  The State of New York is, and will continue
to be, the Securities Intermediary’s jurisdiction of organization for purposes
of Section 8-110(e) of the UCC so long as the Security Interest shall remain in
effect.

 

(d)                                 Exhibit A attached hereto is a statement of
the property credited to the Account on the date hereof.

 

(e)                                  The Grantor and Securities Intermediary do
not know of any claim to or interest in the Account or any property (including,
without limitation, funds and financial assets) credited to the Account, except
for claims, interests and property of the parties referred to in this Agreement.

 

Alliant – Amended and Restated Security Agreement Exhibits

 

105

--------------------------------------------------------------------------------


 

2.                                       Control by Secured Party.  The
Securities Intermediary will comply with all notifications it receives directing
it to transfer or redeem any property in the Account (each an “Entitlement
Order”) or other directions concerning the Account (including, without
limitation, directions to distribute to the Secured Party proceeds of any such
transfer or redemption or interest or dividends on property in the Account) (any
such Entitlement Order or directions, “Account Directions”) originated by the
Secured Party without further consent by the Grantor or any other person.  The
Secured Party will not provide Account Directions to the Securities Intermediary
prior to delivery to the Securities Intermediary of a Notice of Exclusive
Control (as defined below).

 

3.                                       Grantor’s Rights in Account. (a) Except
as otherwise provided in this Section 3, the Securities Intermediary will comply
with Account Directions concerning each Account originated by the Grantor
without further consent by the Secured Party.

 

(b)                                 Until the Securities Intermediary receives a
notice from the Secured Party that the Secured Party will exercise exclusive
control over any Account (a “Notice of Exclusive Control” with respect to such
Account), the Securities Intermediary shall comply with Account Directions from
the Grantor with respect to such Account, including without limitation,
directions to distribute to the Grantor all interest and regular cash dividends
on property (including, without limitation, funds and financial assets) in such
Account.

 

(c)                                  If the Securities Intermediary receives
from the Secured Party a Notice of Exclusive Control with respect to any
Account, the Securities Intermediary will comply only with Account Directions
originated by the Secured Party and will cease:

 

(i)                                     complying with Account Directions or
other directions concerning such Account originated by the Grantor and

 

(ii)                                  distributing to the Grantor interest and
dividends on property (including, without limitation, funds and financial
assets) in such Account.

 

4.                                       Priority of Secured Party’s Security
Interest.  (a)  The Securities Intermediary subordinates in favor of the Secured
Party any security interest, lien, or right of setoff it may have, now or in the
future, against the Account or property in the Account, except that the
Securities Intermediary will retain its prior lien on property in the Account to
secure payment for property purchased for the Account and normal commissions and
fees for the Account.

 

(b)                                 The Securities Intermediary will not agree
with any Person not party to this Agreement that the Securities Intermediary
will comply with Entitlement Orders originated by such Person.

 

5.                                       Statements, Confirmations, and Notices
of Adverse Claims. (a) The Securities Intermediary will send copies of all
statements and confirmations for the Account simultaneously to the Grantor and
the Secured Party.

 

(b)                                 When the Securities Intermediary knows of
any claim or interest in the Account or any property credited to the Account
other than the claims and interests of the parties

 

106

--------------------------------------------------------------------------------


 

referred to in this Agreement, the Securities Intermediary will promptly notify
the Secured Party and the Grantor of such claim or interest.

 

6.                                       The Securities Intermediary’s
Responsibility.  (a)  Except for permitting a withdrawal, delivery, or payment
in violation of Section 3, the Securities Intermediary will not be liable to the
Secured Party for complying with Account Directions concerning the Account from
the Grantor that are received by the Securities Intermediary before the
Securities Intermediary receives and has a reasonable opportunity to act on a
Notice of Exclusive Control.

 

(b)                                 The Securities Intermediary will not be
liable to the Grantor or the Secured Party for complying with a Notice of
Exclusive Control or with an Account Direction concerning the Account originated
by the Secured Party, even if the Grantor notifies the Securities Intermediary
that the Secured Party is not legally entitled to issue the Notice of Exclusive
Control or Account Direction unless the Securities Intermediary takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

 

(c)                                  This Agreement does not create any
obligation of the Securities Intermediary except for those expressly set forth
in this Agreement and in Part 5 of Article 8 of the N.Y. Uniform Commercial
Code.  In particular, the Securities Intermediary need not investigate whether
the Secured Party is entitled under the Secured Party’s agreements with the
Grantor to give an Account Direction concerning the Account or a Notice of
Exclusive Control. The Securities Intermediary may rely on notices and
communications it believes are given by the appropriate party.

 

7.                                       Indemnity. The Grantor will indemnify
the Securities Intermediary, its officers, directors, employees and agents
against claims, liabilities and expenses arising out of this Agreement
(including, without limitation, reasonable attorney’s fees and disbursements),
except to the extent the claims, liabilities or expenses are caused by the
Securities Intermediary’s gross negligence or willful misconduct.

 

8.                                       Termination; Survival. (a) The Secured
Party may terminate this Agreement by notice to the Securities Intermediary and
the Grantor. If the Secured Party notifies the Securities Intermediary that the
Security Interest has terminated, this Agreement will immediately terminate.

 

(b)                                 The Securities Intermediary may terminate
this Agreement on 60 days’ prior notice to the Secured Party and the Grantor,
provided that before such termination the Securities Intermediary and the
Grantor shall make arrangements to transfer the property in the Account to
another securities intermediary that shall have executed, together with the
Grantor, a control agreement in favor of the Secured Party in respect of such
property in substantially the form of this Agreement or otherwise in form and
substance satisfactory to the Secured Party.

 

(c)                                  Sections 6 and 7 will survive termination
of this Agreement.

 

107

--------------------------------------------------------------------------------


 

9.                                       Governing Law. This Agreement and the
Account will be governed by the law of the State of New York. The Securities
Intermediary and the Grantor may not change the law governing the Account
without the Secured Party’s express prior written agreement.

 

10.                                 Entire Agreement. This Agreement is the
entire agreement, and supersedes any prior agreements, and contemporaneous oral
agreements, of the parties concerning its subject matter.

 

11.                                 Amendments. No amendment of, or waiver of a
right under, this Agreement will be binding unless it is in writing and signed
by the party to be charged.

 

12.                                 Financial Assets. The Securities
Intermediary agrees with the Secured Party and the Grantor that, to the fullest
extent permitted by applicable law, all property credited from time to time to
the Account will be treated as “financial assets” under Article 8 of the N.Y.
Uniform Commercial Code.

 

13.                                 Notices. A notice or other communication to
a party under this Agreement will be in writing, including by facsimile or
telecopy (except that Entitlement Orders may be given orally), will be sent to
the party’s address set forth under its name below or to such other address as
the party may notify the other parties and will be effective on receipt.

 

14.                                 Binding Effect. This Agreement shall become
effective when it shall have been executed by the Grantor, the Secured Party and
the Securities Intermediary, and thereafter shall be binding upon and inure to
the benefit of the Grantor, the Secured Party and the Securities Intermediary
and their respective successors and assigns.

 

15.                                 Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

[NAME OF SECURITIES
INTERMEDIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

109

--------------------------------------------------------------------------------


 

Exhibit C to the Amended and

Restated Security Agreement

 

FORM OF COMMODITY ACCOUNT CONTROL AGREEMENT

 

CONTROL AGREEMENT dated as of                 ,         ,
among                        , a                        (the “Grantor”), Bank of
America, N.A., as Administrative Agent (the “Secured Party”), and
                  , a                    (“                        ”), as
commodity intermediary (the “Commodity Intermediary”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Grantor has granted the Secured Party a
security interest (the “Security Interest”) in account no.                   
maintained by the Commodity Intermediary for the Grantor (the “Account”).

 

(2)                                  Terms defined in Article 8 or 9 of the
Uniform Commercial Code in effect in the State of New York (“N.Y. Uniform
Commercial Code”) are used in this Agreement as such terms are defined in such
Article 8 or 9.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

 

1.                                       The Account.  The Grantor and the
Commodity Intermediary represent and warrant to, and agree with, the Grantor and
the Secured Party that:

 

(a)                                  The Commodity Intermediary maintains the
Account for the Grantor, and all commodity contracts held by the Commodity
Intermediary for the account of the Grantor is, and will continue to be, carried
in the Account.

 

(b)                                 The Account is a commodity account. The
Commodity Intermediary is the commodity intermediary with respect to the
commodity contracts carried from time to time in the Account.  The Grantor is
the commodity customer with respect to the commodity contracts carried from time
to time in the Account.

 

(c)                                  The State of New York is, and will continue
to be, the Commodity Intermediary’s jurisdiction of organization for purposes of
Section 9-305(b) of the UCC so long as the Security Interest shall remain in
effect.

 

(d)                                 Exhibit A attached hereto is a statement of
the commodity contracts carried in the Account on the date hereof.

 

(e)                                  The Grantor and Commodity Intermediary do
not know of any claim to or interest in the Account or any commodity contract
carried in the Account, except for claims, interests and property of the parties
referred to in this Agreement.

 

2.                                       Control by Secured Party.  The
Commodity Intermediary will comply with all notifications it receives directing
it to apply any value distributed on account of any commodity

 

Alliant – Amended and Restated Security Agreement Exhibits

 

110

--------------------------------------------------------------------------------


 

contract or contracts carried in the Account (each an “Entitlement Order”) or
other directions concerning the Account (any such Entitlement Order or
direction, “Account Directions”) originated by the Secured Party without further
consent by the Grantor or any other person. The Secured Party will not deliver
or provide Account Directions to the Commodity Intermediary prior to delivery of
a Notice of Exclusive Control as defined below to the Commodity Intermediary.

 

3.                                       Grantor’s Rights in Account.

 

(a)                                  Except as otherwise provided in this
Section 3, the Commodity Intermediary will comply with Account Directions
originated by the Grantor without further consent by the Secured Party.

 

(b)                                 Until the Commodity Intermediary receives a
notice from the Secured Party that the Secured Party will exercise exclusive
control over the Account (a “Notice of Exclusive Control”), the Commodity
Intermediary shall act on any Account Directions originated by the Grantor
concerning the Account or the commodities contract(s) contained therein.

 

(c)                                  The Commodity Intermediary will not comply
with any Account Directions originated by the Grantor that would require the
Commodity Intermediary to make a free delivery to the Grantor or any other
person.

 

(d)                                 If the Commodity Intermediary receives from
the Secured Party a Notice of Exclusive Control, the Commodity Intermediary will
cease:

 

(i)                                     complying with Account Directions
concerning the Account originated by the Grantor and

 

(ii)                                  distributing to the Grantor any value
distributed on account of any commodity contract carried in the Account.

 

4.                                       Priority of Secured Party’s Security
Interest. (a) The Commodity Intermediary subordinates in favor of the Secured
Party any security interest, lien, or right of setoff it may have, now or in the
future, against the Account or commodity contracts carried in the Account,
except that the Commodity Intermediary will retain its prior lien on commodity
contracts in the Account to secure payment for commodity contracts purchased for
the Account and normal commissions and fees for the Account.

 

(b)                                 The Commodity Intermediary will not agree
with any third party that the Commodity Intermediary will comply with
Entitlement Orders originated by the third party.

 

5.                                       Statements, Confirmations, and Notices
of Adverse Claims. (a) The Commodity Intermediary will send copies of all
statements and confirmations for the Account simultaneously to the Grantor and
the Secured Party.

 

(b)                                 When the Commodity Intermediary knows of any
claim or interest in the Account or any commodity contracts carried in the
Account other than the claims and interests of

 

111

--------------------------------------------------------------------------------


 

the parties referred to in this Agreement, the Commodity Intermediary will
promptly notify the Secured Party and the Grantor of such claim or interest.

 

6.                                       The Commodity Intermediary’s
Responsibility.  (a)  The Commodity Intermediary will not be liable to the
Secured Party for complying with Account Directions concerning the Account from
the Grantor that are received by the Commodity Intermediary before the Commodity
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

 

(b)                                 The Commodity Intermediary will not be
liable to the Grantor for complying with a Notice of Exclusive Control or with
an Account Direction concerning the Account originated by the Secured Party,
even if the Grantor notifies the Commodity Intermediary that the Secured Party
is not legally entitled to issue the Notice of Exclusive Control or Entitlement
Order or such other direction unless the Commodity Intermediary takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

 

(c)                                  This Agreement does not create any
obligation of the Commodity Intermediary except for those expressly set forth in
this Agreement.  In particular, the Commodity Intermediary need not investigate
whether the Secured Party is entitled under the Secured Party’s agreements with
the Grantor to give an Entitlement Order or other direction concerning the
Account or a Notice of Exclusive Control. The Commodity Intermediary may rely on
notices and communications it believes given by the appropriate party.

 

7.                                       Indemnity. The Grantor will indemnify
the Commodity Intermediary, its officers, directors, employees and agents
against claims, liabilities and expenses arising out of this Agreement
(including, without limitation, reasonable attorney’s fees and disbursements),
except to the extent the claims, liabilities or expenses are caused by the
Commodity Intermediary’s gross negligence or willful misconduct.

 

8.                                       Termination; Survival. (a) The Secured
Party may terminate this Agreement by notice to the Commodity Intermediary and
the Grantor.  If the Secured Party notifies the Commodity Intermediary that the
Security Interest has terminated, this Agreement will immediately terminate.

 

(b)                                 The Commodity Intermediary may terminate
this Agreement on 60 days’ prior notice to the Secured Party and the Grantor,
provided that before such termination the Commodity Intermediary and the Grantor
shall make arrangements to transfer the commodity contracts carried in the
Account to another commodity intermediary that shall have executed, together
with the Grantor, a control agreement in favor of the Secured Party in respect
of such commodity contracts in substantially the form of this Agreement or
otherwise in form and substance satisfactory to the Secured Party.

 

(c)                                  Sections 6 and 7 will survive termination
of this Agreement.

 

112

--------------------------------------------------------------------------------


 

9.                                       Governing Law. This Agreement and the
Account will be governed by the law of the State of New York. The Commodity
Intermediary and the Grantor may not change the law governing the Account
without the Secured Party’s express prior written agreement.

 

10.                                 Entire Agreement. This Agreement is the
entire agreement, and supersedes any prior agreements, and contemporaneous oral
agreements, of the parties concerning its subject matter.

 

11.                                 Amendments. No amendment of, or waiver of a
right under, this Agreement will be binding unless it is in writing and signed
by the party to be charged.

 

12.                                 Commodity Contracts.  The Commodity
Intermediary agrees with the Secured Party and the Grantor that, to the fullest
extent permitted by applicable law, all property carried from time to time in
the Account will be treated as commodity contracts under Article 9 of the N.Y.
Uniform Commercial Code.

 

13.                                 Notices. A notice or other communication to
a party under this Agreement will be in writing (except that Entitlement Orders
may be given orally), will be sent to the party’s address set forth under its
name below or to such other address as the party may notify the other parties
and will be effective on receipt.

 

14.                                 Binding Effect. This Agreement shall become
effective when it shall have been executed by the Grantor, the Secured Party and
the Commodity Intermediary, and thereafter shall be binding upon and inure to
the benefit of the Grantor, the Secured Party and the Commodity Intermediary and
their respective successors and assigns.

 

15.                                 Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

[SECURED PARTY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

[COMMODITY INTERMEDIARY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

114

--------------------------------------------------------------------------------


 

Exhibit D to the Amended and

Restated Security Agreement

 

FORM OF ACCOUNT CONTROL AGREEMENT

(Deposit Account)

 

ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of March     , 2007,
among                        , a                        (the “Grantor”),
                      , Bank of America, N.A., as Administrative Agent (the
“Secured Party”), and                   , a                   
(“                        ”), as depository bank (the “Account Holder”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Grantor has granted the Secured Party a
security interest (the “Security Interest”) in the following accounts maintained
by the Account Holder for the Grantor (each, an “Account” and collectively, the
“Accounts”):

 

[Insert account numbers and other identifying information.]

 

(2)                                  Terms defined in Article 9 of the Uniform
Commercial Code in effect in the State of New York (“N.Y. Uniform Commercial
Code”) are used in this Agreement as such terms are defined in such Article 9.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

 

1.                                       The Accounts. The Grantor and Account
Holder represent and warrant to, and agree with, the Secured Party that:

 

(a)                                  The Account Holder maintains each Account
for the Grantor, and all property (including, without limitation, all funds and
financial assets) held by the Account Holder for the account of the Grantor are,
and will continue to be, credited to an Account in accordance with instructions
given by the Grantor (unless otherwise provided herein).

 

(b)                                 The Account is a deposit account. The
Account Holder is the bank with which each deposit account is maintained. The
Grantor is the Account Holder’s customer with respect to the Accounts.

 

(c)                                  Notwithstanding any other agreement to the
contrary, the Account Holder’s jurisdiction with respect to each Account for
purposes of the N.Y. Uniform Commercial Code is, and will continue to be for so
long as the Security Interest shall be in effect, the State of New York.

 

(d)                                 The Grantor and Account Holder do not know
of any claim to or interest in any Account or any property (including, without
limitation, funds) credited to any Account, except for claims, interests, and
property of the parties referred to in this Agreement.

 

Alliant – Amended and Restated Security Agreement Exhibits

 

115

--------------------------------------------------------------------------------


 

2.                                       Control by Secured Party.  The Account
Holder will comply with (i) all instructions directing disposition of the funds
in any and all of the Accounts, (ii) all notifications and entitlement orders
that the Account Holder receives directing it to transfer or redeem any
financial asset in any and all of the Accounts, and (iii) all other directions
concerning any and all of the Accounts, including, without limitation,
directions to distribute to the Secured Party proceeds of any such transfer or
redemption or interest or dividends on property in any and all of the Accounts
(any such instruction, notification or direction referred to in clause (i),
(ii) or (iii) above being an “Account Direction”), in each case of clauses (i),
(ii) and (iii) above originated by the Secured Party without further consent by
the Grantor or any other Person. The Secured Party will not provide Account
Directions to the Account Holder prior to delivery to the Account Holder of a
Notice of Exclusive Control (as defined below).

 

3.                                       Grantor’s Rights in Accounts.
(a) Except as otherwise provided in this Section 3, the Account Holder will
comply with Account Directions and other directions concerning each Account
originated by the Grantor without further consent by the Secured Party.

 

(b)                                 Until the Account Holder receives a notice
from the Secured Party that the Secured Party will exercise exclusive control
over any Account (a “Notice of Exclusive Control” with respect to such Account),
the Account Holder shall comply with Account Directions from the Grantor with
respect to such Account, including without limitation, directions to distribute
to the Grantor all interest and regular cash dividends on property (including,
without limitation, funds and financial assets) in such Account.

 

(c)                                  If the Account Holder receives from the
Secured Party a Notice of Exclusive Control with respect to any Account, until
the revocation, if any, of such notice, the Account Holder will comply only with
Account Directions originated by the Secured Party and will cease:

 

(i)                                     complying with Account Directions or
other directions concerning such Account originated by the Grantor and

 

(ii)                                  distributing to the Grantor interest and
dividends on property (including, without limitation, funds and financial
assets) in such Account.

 

4.                                       Priority of Secured Party’s Security
Interest.  (a)  The Account Holder (i) subordinates to the Security Interest and
in favor of the Secured Party any security interest, lien, or right of
recoupment or setoff that the Account Holder may have, now or in the future,
against any Account or property (including, without limitation, any funds and
financial assets) credited to any Account, and (ii) agrees that it will not
exercise any right in respect of any such security interest or lien or any such
right of recoupment or setoff until the Security Interest is terminated, except
that the Account Holder (A) will retain its prior security interest and lien on
property credited to any Account, (B) may exercise any right in respect of such
security interest or lien, and (C) may exercise any right of recoupment or
setoff against any Account, in the case of clauses (A), (B) and (C) above, to
secure or to satisfy, and only to secure or to satisfy, payment (x) for such
property, (y) for its customary fees and expenses for the routine maintenance
and operation of such Account, and (z) for the face amount of any items that
have been credited to such Account but are subsequently returned unpaid because
of uncollected or insufficient funds.

 

116

--------------------------------------------------------------------------------


 

(b)                                 The Account Holder will not enter into any
other agreement with any Person relating to Account Directions or other
directions with respect to any Account.

 

5.                                       Statements, Confirmations, and Notices
of Adverse Claims. (a)   The Account Holder will send copies of all statements
and confirmations for each Account simultaneously to the Secured Party and the
Grantor.

 

(b)                                 When the Account Holder knows of any claim
or interest in any Account or any property (including, without limitation, funds
and financial assets) credited to any Account other than the claims and
interests of the parties referred to in this Agreement, the Account Holder will
promptly notify the Secured Party and the Grantor of such claim or interest.

 

6.                                       The Account Holder’s Responsibility.
(a) Except for permitting a withdrawal, delivery, or payment in violation of
Section 3, the Account Holder will not be liable to the Secured Party for
complying with Account Directions or other directions concerning any Account
from the Grantor that are received by the Account Holder before the Account
Holder receives and has a reasonable opportunity to act on a Notice of Exclusive
Control.

 

(b)                                 The Account Holder will not be liable to the
Grantor or the Secured Party for complying with a Notice of Exclusive Control or
with an Account Direction or other direction concerning any Account originated
by the Secured Party, even if the Grantor notifies the Account Holder that the
Secured Party is not legally entitled to issue the Notice of Exclusive Control
or Account Direction or such other direction unless the Account Holder takes the
action after it is served with an injunction, restraining order, or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction,
and had a reasonable opportunity to act on the injunction, restraining order or
other legal process.

 

(c)                                  This Agreement does not create any
obligation of the Account Holder except for those expressly set forth in this
Agreement and, in the case of any Account that is a securities account, in
Part 5 of Article 8 of the N.Y. Uniform Commercial Code and, in the case of any
Account that is a deposit account, in Article 4 of the N.Y. Uniform Commercial
Code. In particular, the Account Holder need not investigate whether the Secured
Party is entitled under the Secured Party’s agreements with the Grantor to give
an Account Direction or other direction concerning any Account or a Notice of
Exclusive Control.  The Account Holder may rely on notices and communications it
believes given by the appropriate party.

 

7.                                       Indemnity.  The Grantor will indemnify
the Account Holder, its officers, directors, employees and agents against
claims, liabilities and expenses arising out of this Agreement (including,
without limitation, reasonable attorney’s fees and disbursements), except to the
extent the claims, liabilities or expenses are caused by the Account Holder’s
gross negligence or willful misconduct.

 

8.                                       Termination; Survival. (a) The Secured
Party may terminate this Agreement by notice to the Account Holder and the
Grantor. If the Secured Party notifies the Account Holder that the Security
Interest has terminated, this Agreement will immediately terminate.

 

(b)                                 The Account Holder may terminate this
Agreement on 60 days’ prior notice to the Secured Party and the Grantor,
provided that before such termination the Account

 

117

--------------------------------------------------------------------------------


 

Holder and the Grantor shall make arrangements to transfer the property
(including, without limitation, all funds and financial assets) credited to each
Account to another Account Holder that shall have executed, together with the
Grantor, a control agreement in favor of the Secured Party in respect of such
property in substantially the form of this Agreement or otherwise in form and
substance satisfactory to the Secured Party.

 

(c)                                  Sections 6 and 7 will survive termination
of this Agreement.

 

9.                                       Governing Law. This Agreement and each
Account will be governed by the law of the State of New York.  The Account
Holder and the Grantor may not change the law governing any Account without the
Secured Party’s express prior written agreement.

 

10.                                 Entire Agreement. This Agreement is the
entire agreement, and supersedes any prior agreements, and contemporaneous oral
agreements, of the parties concerning its subject matter.

 

11.                                 Amendments. No amendment of, or waiver of a
right under, this Agreement will be binding unless it is in writing and signed
by the party to be charged.

 

12.                                 Notices. A notice or other communication to
a party under this Agreement will be in writing, including by facsimile or
telecopy (except that Account Directions may be given orally), will be sent to
the party’s address set forth under its name below or to such other address as
the party may notify the other parties and will be effective on receipt.

 

13.                                 Binding Effect. This Agreement shall become
effective when it shall have been executed by the Grantor, the Secured Party and
the Account Holder, and thereafter shall be binding upon and inure to the
benefit of the Grantor, the Secured Party and the Account Holder and their
respective successors and assigns.

 

14.                                 Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

118

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

[NAME OF ACCOUNT HOLDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

119

--------------------------------------------------------------------------------


 

Exhibit E to the Amended and

Restated Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated March 31, 2004, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Bank of America, N.A.
(“Bank of America”), as Administrative Agent (the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

 

WHEREAS, Alliant Techsystems Inc., a Delaware corporation, has entered into an
Amended and Restated Credit Agreement dated as of March 29, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Bank of America, N.A., as Administrative Agent, and
the other Agents and the Arrangers party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

WHEREAS, as a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuers under the Credit Agreement and
the entry into Secured Hedge Agreements by the Hedge Banks from time to time,
each Grantor has executed and delivered that certain Amended and Restated
Security Agreement dated March 29, 2007 made by the Grantors to the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office and other
governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

1.                                       Grant of Security. Each Grantor hereby
grants to the Administrative Agent for the ratable benefit of the Secured
Parties a security interest in all of such Grantor’s right, title and interest
in and to the following (the “Collateral”):

 

(a)                                  the patents and patent applications set
forth on Schedule A hereto (the “Patents”);

 

(b)                                 the trademark and service mark registrations
and applications set forth on Schedule B hereto (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together
with the goodwill symbolized thereby (the “Trademarks”);

 

Alliant – Amended and Restated Security Agreement Exhibits

 

120

--------------------------------------------------------------------------------


 

(c)                                  all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

 

(d)                                 any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

 

(e)                                  any and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
Collateral of or arising from any of the foregoing.

 

2.                                       Security for Obligations. The grant of
a security interest in, the Collateral by each Grantor under this IP Security
Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

 

3.                                       Recordation.  Each Grantor authorizes
and requests that the Commissioner for Patents and Trademarks and any other
applicable U.S. government officer record this IP Security Agreement.

 

4.                                       Execution in Counterparts. This IP
Security Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

5.                                       Grants, Rights and Remedies. This IP
Security Agreement has been entered into in conjunction with the provisions of
the Security Agreement.  Each Grantor does hereby acknowledge and confirm that
the grant of the security interest hereunder to, and the rights and remedies of,
the Administrative Agent with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein.

 

6.                                       Governing Law. This IP Security
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

122

--------------------------------------------------------------------------------


 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

[ETC.]

 

123

--------------------------------------------------------------------------------


 

Exhibit F to the Amended and

Restated Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                  ,       , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Bank of America,
N.A. (“Bank of America”), as Administrative Agent (the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

 

WHEREAS, Alliant Techsystems Inc., a Delaware corporation, has entered into an
Amended and Restated Credit Agreement dated as of March 29, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Bank of America, as Administrative Agent, and the
other Agents and the Arrangers party thereto. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Amended and Restated Security Agreement
dated March 29, 2007 made by the Borrower, the Guarantors and any other Grantors
from time to time party thereto (collectively, the “Grantors”) in favor of the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated March 29, 2007 made by the
Grantors in favor of the Administrative Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”).

 

WHEREAS, under the terms of the IP Security Agreement, the Grantor has granted
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office and
other U.S. governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

1.                                       Grant of Security. Each Grantor hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in and to the following (the “Additional Collateral”):

 

(a)                                  the patents and patent applications set
forth on Schedule A hereto (the “Patents”);

 

(b)                                 the trademark and service mark registrations
and applications set forth on Schedule B hereto (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such

 

Alliant – Amended and Restated Security Agreement Exhibits

 

124

--------------------------------------------------------------------------------


 

intent-to-use trademark applications under applicable federal law), together
with the goodwill symbolized thereby (the “Trademarks”);

 

(c)                                  all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

 

(d)                                 all any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

 

(e)                                  any and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the foregoing
or arising from any of the foregoing.

 

2.                                       Supplement to IP Security Agreement. 
Schedules A and B to the IP Security Agreement are, effective as of the date
hereof, hereby supplemented to add to such Schedule the Additional Collateral.

 

3.                                       Security for Obligations.  The grant of
a security interest in the Additional Collateral by the Grantor under this IP
Security Agreement Supplement secures the payment of all Obligations of the
Grantor now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.

 

4.                                       Recordation.  The Grantor authorizes
and requests that the Commissioner for Patents and Trademarks and any other
applicable U.S. government officer to record this IP Security Agreement
Supplement.

 

5.                                       Grants, Rights and Remedies. This IP
Security Agreement Supplement has been entered into in conjunction with the
provisions of the Security Agreement. The Grantor does hereby acknowledge and
confirm that the grant of the security interest hereunder to, and the rights and
remedies of, the Administrative Agent with respect to the Additional Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

 

6.                                       Governing Law. This IP Security
Agreement Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

126

--------------------------------------------------------------------------------


 

Exhibit G to the Amended and

 Restated Security Agreement

 

FORM OF CONSENT TO ASSIGNMENT OF LETTER OF CREDIT RIGHTS

 

To:                              [                ], as Administrative Agent

[                                        ]

[                                        ]

[                                        ]

 

[INSERT NAME OF BENEFICIARY], as Beneficiary

[                                        ]

[                                        ]

[                                        ]

 

We refer to the [INSERT ALL IDENTIFYING INFORMATION WITH RESPECT TO RELEVANT
LETTER OF CREDIT] (as it may be amended, supplemented or otherwise modified from
time to time, the “Letter of Credit”), a true copy of which is attached hereto. 
The Letter of Credit has been established in favor of [INSERT NAME OF
BENEFICIARY], as beneficiary (the “Beneficiary”), and we are the [issuing bank
(the “Issuing Bank”)][nominated person (the “Nominated Person”)] required to
give value thereunder pursuant to one [or more] drawing[s] upon the satisfaction
of the conditions stated in the Letter of Credit. The liability of the [Issuing
Bank][Nominated Person] for action or omissions under the Letter of Credit is
governed by the laws of [INSERT RELEVANT JURISDICTION], as chosen by agreement
in the Letter of Credit.  To the best knowledge of the undersigned, the
signatories to this consent letter are the only persons obligated to give value
under the Letter of Credit.

 

We hereby confirm that there is no term in the Letter of Credit or other
restriction which prohibits, restricts or requires any person’s consent to the
Beneficiary’s assignment of or creation of a security interest in the rights to
payment or performance under the Letter of Credit. We hereby consent to and
acknowledge the assignment by the Beneficiary of all proceeds of and rights to
payment and performance under the Letter of Credit in favor of Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”) pursuant to the
Amended and Restated Security Agreement dated as of March 29, 2007 executed by
the Beneficiary and other parties thereto, as Grantors, in favor of the
Administrative Agent, as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time (the “Security Agreement”).

 

We hereby agree to pay, irrespective of, and without deduction for, any
counterclaim, defense, recoupment or set-off, all proceeds of the Letter of
Credit that would otherwise be paid to the Beneficiary directly to the
Administrative Agent to the following account:

 

[                                        ]

[                                        ]

[                                        ]

 

Alliant – Amended and Restated Security Agreement Exhibits

 

127

--------------------------------------------------------------------------------


 

We hereby confirm and agree that the Letter of Credit is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects and that the Administrative Agent shall have no liability or obligation
under or with respect to the Letter of Credit or any document related thereto as
a result of this consent letter, the Security Agreement or otherwise.

 

This consent letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same consent letter. Delivery of an executed
counterpart of a signature page to this consent letter by telecopier shall be
effective as delivery of an original executed counterpart of this consent
letter.

 

This consent letter shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

[NAME OF ISSUING BANK]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF NOMINATED PERSON]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

The above is acknowledged and agreed to:

 

 

 

[NAME OF GRANTOR/BENEFICIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

128

--------------------------------------------------------------------------------


 

Exhibit H-1 to the Amended and

Restated Security Agreement

 

FORM OF ASSIGNMENT OF GOVERNMENT CLAIMS(1)

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
March 29, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time), among Alliant Techsystems Inc., a Delaware
corporation, as the Borrower (the “Borrower”), the Lenders party thereto, Bank
of America, N.A., as Administrative Agent (together with any successor
Administrative Agent appointed pursuant to Article IX of the Credit Agreement,
the “Administrative Agent”), and the other Agents and the Arrangers party
thereto and (ii) the Amended and Restated Security Agreement dated as of
March 29, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time), made by the Borrower, the other Persons listed on
the signature pages thereof and the Additional Grantors to the Administrative
Agent.

 

FOR VALUE RECEIVED, the undersigned does hereby sell, assign, and transfer unto
Bank of America, N.A., as Administrative Agent, all monies due or to become due
under the following contract:

 

[Contract number], executed on [date of contract], between [Grantor’s name and
address as listed on contract] and [name of Governmental Party, name of its
office, and address]. [Description of the nature of the contract].(2)

 

IN WITNESS WHEREOF, the undersigned, through its duly authorized officer, has
caused this Agreement to be duly executed this      day of             , 20    .

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[officer other than the attesting secretary or assistant
secretary].

 

 

[CORPORATE SEAL]

 

 

 

 

Attested

 

 

 

 

 

By:

 

 

Name:

 

--------------------------------------------------------------------------------

(1)          Two originals of this instrument of Assignment must be delivered to
the Administrative Agent along with two certified copies of Board resolutions
authorizing the officer to execute the Assignment, if not impressed with the
corporate seal.

 

(2)          Description subject to applicable laws, rules, and regulations or
orders relating to national security.

 

Alliant – Amended and Restated Security Agreement Exhibits

 

129

--------------------------------------------------------------------------------


 

 

[Assistant] Secretary of Grantor

 

130

--------------------------------------------------------------------------------


 

Exhibit H-2 to the Amended and

Restated Security Agreement

 

FORM OF NOTICE OF ASSIGNMENT OF GOVERNMENT CLAIMS(1)

 

TO:                                               ,(2)

 

This has reference to Contract No.                              dated
                        , entered into between [Grantor], [address] (the
“Contractor”), and                             [governmental agency, name of
office, and address], for  [describe nature of the contract](3).

 

Monies due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. Section 3727 and 41 U.S.C. Section 15.

 

A true copy of the instrument of assignment executed by the Contractor on
                     [date], is attached to the original notice.

 

Payments due or to become due under this contract should be made to the
undersigned assignee as follows:

 

[INSERT PAYMENT INSTRUCTIONS]

 

Please return to the undersigned the three enclosed copies of this notice with
appropriate notations showing the date and hour of receipt, and signed by the
person acknowledging receipt on behalf of the addressee.

 

 

Very truly yours,

 

 

 

Bank of America, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

--------------------------------------------------------------------------------

(1)          Two originals and three copies are required to be delivered to the
Administrative Agent along with two originals of the instrument of assignment.

 

(2)          Name, address and telephone number of the following parties
specified in FAR 32.802(e): [contracting officer, administrative contracting
officer and agency head], [surety on any bond applicable, if any], and
[disbursing officer designated in the contract].

 

(3)          Description subject to applicable laws, rules and regulations or
orders relating to national security.

 

Alliant – Amended and Restated Security Agreement Exhibits

 

131

--------------------------------------------------------------------------------


 

Exhibit H-3 to the Amended and

Restated Security Agreement

 

FORM OF ACKNOWLEDGMENT

 

Receipt is acknowledged of the above notice and of a copy of the instrument of
assignment. They were received at                      (a.m.) (p.m.) on
                          , 20      .

 

 

 

 

[signature]

 

Name:

 

Title:

 

 

 

 

On Behalf of

 

 

 

 

 

[Name of addressee of this notice]

 

 

Alliant – Amended and Restated Security Agreement Exhibits

 

132

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF MORTGAGE

 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([STATE])

 

by and from

 

[                         ], “Grantor”

 

to

 

[                         ], “Trustee”

 

for the benefit of

 

BANK OF AMERICA, N.A., in its capacity as Agent, “Beneficiary”

 

Dated as of [                         ], 20  

 

Location:

[                        ]

Municipality:

[                        ]

County:

[                        ]

State:

[                        ]

 

[insert only if deed of trust is capped:  THE MAXIMUM PRINCIPAL INDEBTEDNESS
WHICH IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS DEED OF
TRUST IS $                      .]

 

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York  10022-6069

Attention:  Malcolm K. Montgomery, Esq.

File #3232-388

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([STATE])

 

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING ([STATE]) (this “Deed of Trust”) is dated as of
[                        , 20     by and from
[                                    ], a [                        ]
[                        ] (“Grantor”), whose address is
[                                                        ] to
[                                    ], a [                        ]
[                        ], (“Trustee”), with an address at
[                                                ], for the benefit of BANK OF
AMERICA, N.A., a national association, as administrative agent (in such
capacity, “Agent”) for the Secured Parties as defined in the Credit Agreement
(defined below), having an address at Independence Center, 15th Floor,
NC1-001-15-04, 101 North Tryon Street, Charlotte, North Carolina 28255 (Agent,
together with its successors and assigns, “Beneficiary”).

 

[insert only if deed of trust is capped:  ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS DEED OF TRUST IS
$[                      ] (THE “SECURED AMOUNT”).]

 

ARTICLE 1


DEFINITIONS


 

Section 1.1                                   Definitions.  All capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in that certain Amended and Restated Credit Agreement dated as of
March 29, 2007, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time (the “Credit Agreement”), among Grantor,
as borrower [replace the preceding “Grantor, as Borrower” with “Alliant
Techsystems Inc., as borrower (‘Borrower’)” if the deed of trust is to secure
guaranteed obligations], Agent and the other Secured Parties identified
therein.  As used herein, the following terms shall have the following meanings:

 


(A)          “EVENT OF DEFAULT”:  AN EVENT OF DEFAULT UNDER AND AS DEFINED IN
THE CREDIT AGREEMENT.


 


(B)         [“GUARANTY”:  THAT CERTAIN AMENDED AND RESTATED SUBSIDIARY GUARANTY
BY AND FROM GRANTOR AND THE OTHER GUARANTORS REFERRED TO THEREIN FOR THE BENEFIT
OF THE SECURED PARTIES DATED AS OF MARCH 29, 2007, AS THE SAME MAY HEREAFTER BE
AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME.  INSERT IF INSTRUMENT SECURES GUARANTEED OBLIGATIONS.]


 


(C)          “INDEBTEDNESS”:  (1) ALL INDEBTEDNESS OF GRANTOR TO BENEFICIARY OR
ANY OF THE OTHER SECURED PARTIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT [INCLUDE IF INSTRUMENT SECURES GUARANTEED OBLIGATIONS: TO WHICH GRANTOR
IS A PARTY], INCLUDING, WITHOUT LIMITATION [INCLUDE IF INSTRUMENT SECURES
GUARANTEED OBLIGATIONS: (EXCEPT AS OTHERWISE SET FORTH IN SECTION [1(B)] OF THE
GUARANTY)], THE SUM OF ALL (A) PRINCIPAL, INTEREST AND OTHER AMOUNTS OWING UNDER
OR EVIDENCED OR SECURED BY THE LOAN DOCUMENTS, (B) PRINCIPAL, INTEREST AND OTHER
AMOUNTS WHICH MAY HEREAFTER BE LENT BY BENEFICIARY OR ANY OF THE OTHER SECURED
PARTIES UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, WHETHER EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT
WHICH, BY ITS TERMS, IS SECURED HEREBY, AND (C) OBLIGATIONS AND LIABILITIES OF
ANY NATURE NOW OR HEREAFTER EXISTING UNDER OR ARISING IN CONNECTION WITH LETTERS
OF CREDIT AND OTHER EXTENSIONS OF CREDIT UNDER THE CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS AND REIMBURSEMENT OBLIGATIONS IN RESPECT THEREOF,
TOGETHER WITH INTEREST AND OTHER AMOUNTS PAYABLE WITH RESPECT THERETO, AND
(2) ALL OTHER INDEBTEDNESS, OBLIGATIONS AND LIABILITIES NOW OR HEREAFTER
EXISTING OF ANY KIND OF GRANTOR TO BENEFICIARY OR ANY OF THE OTHER SECURED
PARTIES UNDER DOCUMENTS WHICH RECITE THAT THEY ARE INTENDED TO BE SECURED BY
THIS DEED OF TRUST.  THE

 

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT CONTAINS A REVOLVING CREDIT FACILITY WHICH PERMITS GRANTOR
[REPLACE THE PRECEDING “GRANTOR” WITH “BORROWER” IF THE DEED OF TRUST IS TO
SECURE GUARANTEED OBLIGATIONS] TO BORROW CERTAIN PRINCIPAL AMOUNTS, REPAY ALL OR
A PORTION OF SUCH PRINCIPAL AMOUNTS, AND REBORROW THE AMOUNTS PREVIOUSLY PAID TO
THE SECURED PARTIES, ALL UPON SATISFACTION OF CERTAIN CONDITIONS STATED IN THE
CREDIT AGREEMENT.  [USE ONLY IF THE DEED OF TRUST IS CAPPED:  SUBJECT TO THE
PROVISIONS OF SECTION 2.2, THIS]  [THIS] DEED OF TRUST SECURES ALL ADVANCES AND
RE-ADVANCES UNDER THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE
UNDER THE REVOLVING CREDIT FACILITY CONTAINED THEREIN.


 


(D)         “MORTGAGED PROPERTY”:  THE FEE INTEREST IN THE REAL PROPERTY
DESCRIBED IN EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN BY THIS
REFERENCE, TOGETHER WITH ANY GREATER ESTATE THEREIN AS HEREAFTER MAY BE ACQUIRED
BY GRANTOR (THE “LAND”), AND ALL OF GRANTOR’S RIGHT, TITLE AND INTEREST IN AND
TO (1) ALL IMPROVEMENTS NOW OWNED OR HEREAFTER ACQUIRED BY GRANTOR, NOW OR AT
ANY TIME SITUATED, PLACED OR CONSTRUCTED UPON THE LAND (THE “IMPROVEMENTS”; THE
LAND AND IMPROVEMENTS ARE COLLECTIVELY REFERRED TO AS THE “PREMISES”), (2) ALL
MATERIALS, SUPPLIES, EQUIPMENT, APPARATUS AND OTHER ITEMS OF PERSONAL PROPERTY
NOW OWNED OR HEREAFTER ACQUIRED BY GRANTOR AND NOW OR HEREAFTER ATTACHED TO,
INSTALLED IN OR USED IN CONNECTION WITH ANY OF THE IMPROVEMENTS OR THE LAND, AND
WATER, GAS, ELECTRICAL, TELEPHONE, STORM AND SANITARY SEWER FACILITIES AND ALL
OTHER UTILITIES WHETHER OR NOT SITUATED IN EASEMENTS (THE “FIXTURES”), (3) ALL
GOODS, ACCOUNTS, INVENTORY, GENERAL INTANGIBLES, INSTRUMENTS, DOCUMENTS,
CONTRACT RIGHTS AND CHATTEL PAPER, INCLUDING ALL SUCH ITEMS AS DEFINED IN THE
UCC (DEFINED BELOW), NOW OWNED OR HEREAFTER ACQUIRED BY GRANTOR AND NOW OR
HEREAFTER AFFIXED TO, PLACED UPON, USED IN CONNECTION WITH, ARISING FROM OR
OTHERWISE RELATED TO THE PREMISES (THE “PERSONALTY”), (4) ALL RESERVES, ESCROWS
OR IMPOUNDS REQUIRED UNDER THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS AND ALL DEPOSIT ACCOUNTS MAINTAINED BY GRANTOR WITH RESPECT TO THE
MORTGAGED PROPERTY (THE “DEPOSIT ACCOUNTS”), (5) ALL LEASES, LICENSES,
CONCESSIONS, OCCUPANCY AGREEMENTS OR OTHER AGREEMENTS (WRITTEN OR ORAL, NOW OR
AT ANY TIME IN EFFECT) WHICH GRANT TO ANY PERSON A POSSESSORY INTEREST IN, OR
THE RIGHT TO USE, ALL OR ANY PART OF THE MORTGAGED PROPERTY, TOGETHER WITH ALL
RELATED SECURITY AND OTHER DEPOSITS (THE “LEASES”), (6) ALL OF THE RENTS,
REVENUES, ROYALTIES, INCOME, PROCEEDS, PROFITS, ACCOUNTS RECEIVABLE, SECURITY
AND OTHER TYPES OF DEPOSITS, AND OTHER BENEFITS PAID OR PAYABLE BY PARTIES TO
THE LEASES FOR USING, LEASING, LICENSING POSSESSING, OPERATING FROM, RESIDING
IN, SELLING OR OTHERWISE ENJOYING THE MORTGAGED PROPERTY (THE “RENTS”), (7) ALL
OTHER AGREEMENTS, SUCH AS CONSTRUCTION CONTRACTS, ARCHITECTS’ AGREEMENTS,
ENGINEERS’ CONTRACTS, UTILITY CONTRACTS, MAINTENANCE AGREEMENTS, MANAGEMENT
AGREEMENTS, SERVICE CONTRACTS, LISTING AGREEMENTS, GUARANTIES, WARRANTIES,
PERMITS, LICENSES, CERTIFICATES AND ENTITLEMENTS IN ANY WAY RELATING TO THE
CONSTRUCTION, USE, OCCUPANCY, OPERATION, MAINTENANCE, ENJOYMENT OR OWNERSHIP OF
THE MORTGAGED PROPERTY (THE “PROPERTY AGREEMENTS”), (8) ALL RIGHTS, PRIVILEGES,
TENEMENTS, HEREDITAMENTS, RIGHTS-OF-WAY, EASEMENTS, APPENDAGES AND APPURTENANCES
APPERTAINING TO THE FOREGOING, (9) ALL PROPERTY TAX REFUNDS PAYABLE WITH RESPECT
TO THE MORTGAGED PROPERTY (THE “TAX REFUNDS”),  (10) ALL ACCESSIONS,
REPLACEMENTS AND SUBSTITUTIONS FOR ANY OF THE FOREGOING AND ALL PROCEEDS THEREOF
(THE “PROCEEDS”),  (11) ALL INSURANCE POLICIES, UNEARNED PREMIUMS THEREFOR AND
PROCEEDS FROM SUCH POLICIES COVERING ANY OF THE ABOVE PROPERTY NOW OR HEREAFTER
ACQUIRED BY GRANTOR (THE “INSURANCE”), AND (12) ALL AWARDS, DAMAGES,
REMUNERATIONS, REIMBURSEMENTS, SETTLEMENTS OR COMPENSATION HERETOFORE MADE OR
HEREAFTER TO BE MADE BY ANY GOVERNMENTAL AUTHORITY PERTAINING TO ANY
CONDEMNATION OR OTHER TAKING (OR ANY PURCHASE IN LIEU THEREOF) OF ALL OR ANY
PORTION OF THE LAND, IMPROVEMENTS, FIXTURES OR PERSONALTY (THE “CONDEMNATION
AWARDS”).  AS USED IN THIS DEED OF TRUST, THE TERM “MORTGAGED PROPERTY” SHALL
MEAN ALL OR, WHERE THE CONTEXT PERMITS OR REQUIRES, ANY PORTION OF THE ABOVE OR
ANY INTEREST THEREIN.


 


(E)          “OBLIGATIONS”:  ALL OF THE AGREEMENTS, COVENANTS, CONDITIONS,
WARRANTIES, REPRESENTATIONS AND OTHER OBLIGATIONS OF GRANTOR [DELETE IF
INSTRUMENT SECURES GUARANTEED OBLIGATIONS:  (INCLUDING, WITHOUT LIMITATION, THE
OBLIGATION TO REPAY THE INDEBTEDNESS)] UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY.

 

2

--------------------------------------------------------------------------------



 


(F)            “PERMITTED LIENS”:  LIENS DESCRIBED IN SECTION 7.01 OF THE CREDIT
AGREEMENT OTHER THAN CLAUSES (K) AND (N) THEREOF.


 


(G)         “SECURITY AGREEMENT”:  THAT CERTAIN AMENDED AND RESTATED SECURITY
AGREEMENT BY AND FROM GRANTOR AND THE OTHER GRANTORS REFERRED TO THEREIN TO
AGENT AND THE OTHER SECURED PARTIES DATED MARCH 29, 2007, AS THE SAME MAY
HEREAFTER BE AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME.


 


(H)         “UCC”:  THE UNIFORM COMMERCIAL CODE OF [STATE] OR, IF THE CREATION,
PERFECTION AND ENFORCEMENT OF ANY SECURITY INTEREST HEREIN GRANTED IS GOVERNED
BY THE LAWS OF A STATE OTHER THAN [STATE], THEN, AS TO THE MATTER IN QUESTION,
THE UNIFORM COMMERCIAL CODE IN EFFECT IN THAT STATE.


 

ARTICLE 2


GRANT[INSERT ONLY IF THE DEED OF TRUST IS CAPPED:  ; REVOLVING LOAN]


 

Section 2.1                                   Grant.  To secure the full and
timely payment of the Indebtedness and the full and timely performance of the
Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to
Trustee the Mortgaged Property, subject, however, only to the matters that are
set forth on Exhibit B attached hereto (the “Permitted Encumbrances”) and to
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property, IN TRUST, [WITH
POWER OF SALE] [TO BE INSERTED IN THE STATES WHERE APPLICABLE], and Grantor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Trustee, subject to the Permitted
Encumbrances and the Permitted Liens.

 

Section 2.2                                   Treatment of Borrowings and
Repayments.  [insert only if the deed of trust is capped:  Pursuant to the
Credit Agreement, the amount of the Indebtedness may increase and decrease from
time to time as the Secured Parties advance, Grantor [replace the preceding
“Grantor” with “Borrower” if the deed of trust is to secure guaranteed
obligations] repays, and the Secured Parties re-advance sums pursuant to the
Credit Agreement.  For purposes of this Deed of Trust, so long as the balance of
the Indebtedness equals or exceeds the Secured Amount, the amount of the
Indebtedness secured by this Deed of Trust shall at all times equal only the
Secured Amount.  Such Secured Amount represents only a portion of the first sums
advanced by the Secured Parties in respect of the Indebtedness.

 

Section 2.3                                   Reduction of Secured Amount. 
[insert only if the deed of trust is capped:  The Secured Amount shall be
reduced only by the last and final sums that Grantor [replace the preceding
“Grantor” with “Borrower” if the deed of trust is to secure guaranteed
obligations] repays with respect to the Indebtedness and shall not be reduced by
any intervening repayments of the Indebtedness.  So long as the balance of the
Indebtedness exceeds the Secured Amount, any payments and repayments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Deed of Trust.  Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of [STATE].

 

ARTICLE 3


WARRANTIES, REPRESENTATIONS AND COVENANTS


 

Grantor warrants, represents and covenants to Beneficiary as follows:

 

Section 3.1                                   Title to Mortgaged Property and
Lien of this Instrument.  Grantor owns the Mortgaged Property free and clear of
any liens, claims or interests, except the Permitted Encumbrances and the
Permitted Liens.  This Deed of Trust creates valid, enforceable first priority
liens

 

3

--------------------------------------------------------------------------------


 

and security interests against the Mortgaged Property, subject to the Permitted
Encumbrances and the Permitted Liens.

 

Section 3.2                                   First Lien Status.  Grantor shall
preserve and protect the first lien and security interest status of this Deed of
Trust and such other Loan Documents that create security interests, subject to
the Permitted Encumbrances and the Permitted Liens.  If any lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense,
(a) give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be discharged or released or
contest the same in compliance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security reasonably
satisfactory to Beneficiary).

 

Section 3.3                                   Payment and Performance.  Grantor
shall pay the Indebtedness when due under the Credit Agreement and the other
Loan Documents and shall perform the Obligations in full when they are required
to be performed.

 

Section 3.4                                   Replacement of Fixtures and
Personalty.  Grantor shall not, without the prior written consent of
Beneficiary, permit any of the Fixtures or removable Personalty owned or leased
by Grantor to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or is permitted
to be removed by the Credit Agreement.

 

Section 3.5                                   Inspection.  Grantor shall permit
Beneficiary and its agents, representatives and employees to inspect the
Mortgaged Property and all books and records of Grantor located thereon in
accordance with Section 6.10 of the Credit Agreement and to conduct
environmental studies of the Mortgaged Property in accordance with Section 6.17
of the Credit Agreement.  At the request of Beneficiary after Beneficiary shall
have obtained knowledge of any circumstances that would reasonably require an
engineering study to determine if remedial work to the Mortgaged Property is
required to maintain the Mortgaged Property in good working order (reasonable
wear and tear excepted), Grantor shall provide to Beneficiary and the other
Secured Parties within sixty days after such request, at the expense of Grantor,
an engineering report for the Mortgaged Property, prepared by an engineering
consulting firm acceptable to Beneficiary, indicating any structural
deficiencies and the estimated cost of any remedial action required in
connection with curing such deficiencies.  Without limiting the generality of
the foregoing, if Beneficiary determines at any time that a material risk exists
that any such report will not be provided within the time referred to above,
Beneficiary may retain an engineering consulting firm to prepare such report at
the expense of Grantor, and Grantor shall grant access at the time of such
request to Beneficiary, the other Secured Parties, such firm and any agents or
representatives thereof to the Mortgaged Property to prepare such a report.

 

Section 3.6                                   Other Covenants.  All of the
covenants in the Credit Agreement are incorporated herein by reference and,
together with covenants in this Article 3, shall be covenants running with the
Land.

 

Section 3.7                                   Insurance; Condemnation Awards and
Insurance Proceeds


 


(A)          INSURANCE.  GRANTOR SHALL MAINTAIN OR CAUSE TO BE MAINTAINED
INSURANCE WITH RESPECT TO THE MORTGAGED PROPERTY AS REQUIRED PURSUANT TO THE
PROVISIONS OF SECTION 6.07 OF THE CREDIT AGREEMENT.  EACH SUCH POLICY OF
INSURANCE SHALL NAME BENEFICIARY AS THE LOSS PAYEE (OR, IN THE CASE OF LIABILITY
INSURANCE, AN ADDITIONAL INSURED) THEREUNDER FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES AS THEIR INTERESTS MAY APPEAR AND SHALL (EXCEPT IN THE CASE OF
LIABILITY INSURANCE) NAME BENEFICIARY AS THE “MORTGAGEE”

 

4

--------------------------------------------------------------------------------


 


UNDER A SO-CALLED “NEW YORK” LONG FORM NON-CONTRIBUTORY ENDORSEMENT AND SHALL
PROVIDE THAT SUCH INSURER WILL ENDEAVOR TO GIVE NOT LESS THAN 30 DAYS’ PRIOR
NOTICE TO BENEFICIARY OF TERMINATION, LAPSE OR CANCELLATION OF SUCH INSURANCE. 
IN ADDITION TO THE FOREGOING, IF ANY PORTION OF THE MORTGAGED PROPERTY IS
LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN
AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE HAS BEEN MADE
AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968 (OR ANY AMENDMENT OR
SUCCESSOR ACT THERETO), THEN GRANTOR SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED,
WITH A FINANCIALLY SOUND AND REPUTABLE INSURER, FLOOD INSURANCE IN AN AMOUNT
SUFFICIENT TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS PROMULGATED
PURSUANT TO SUCH ACT.


 


(B)         CONDEMNATION AWARDS.  GRANTOR ASSIGNS ALL CONDEMNATION AWARDS TO
BENEFICIARY AS SECURITY FOR THE INDEBTEDNESS AND THE FULL AND TIMELY PERFORMANCE
OF THE OBLIGATIONS.  THE COLLECTION, RECEIPT AND APPLICATION OF SUCH
CONDEMNATION AWARDS SHALL BE GOVERNED BY SECTION 2.05(B)(I) OF THE CREDIT
AGREEMENT.


 


(C)          INSURANCE PROCEEDS.  GRANTOR ASSIGNS TO BENEFICIARY ALL PROCEEDS OF
ANY INSURANCE POLICIES INSURING AGAINST LOSS OR DAMAGE TO THE MORTGAGED PROPERTY
AS SECURITY FOR THE INDEBTEDNESS AND THE FULL AND TIMELY PERFORMANCE OF THE
OBLIGATIONS.  THE COLLECTION, RECEIPT AND APPLICATION OF SUCH INSURANCE PROCEEDS
SHALL BE GOVERNED BY SECTION 2.05(B)(I) OF THE CREDIT AGREEMENT.


 

ARTICLE 4


[INTENTIONALLY OMITTED]


 

ARTICLE 5


DEFAULT AND FORECLOSURE


 

Section 5.1                                   Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Beneficiary may, at Beneficiary’s
election and by or through Trustee or otherwise, exercise any or all of the
following rights, remedies and recourses:

 


(A)          ACCELERATION.  SUBJECT TO ANY PROVISIONS OF THE LOAN DOCUMENTS
PROVIDING FOR THE AUTOMATIC ACCELERATION OF THE INDEBTEDNESS UPON THE OCCURRENCE
OF CERTAIN EVENTS OF DEFAULT, DECLARE THE INDEBTEDNESS TO BE IMMEDIATELY DUE AND
PAYABLE, WITHOUT FURTHER NOTICE, PRESENTMENT, PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION, DEMAND OR ACTION OF ANY NATURE WHATSOEVER
(EACH OF WHICH HEREBY IS EXPRESSLY WAIVED BY GRANTOR), WHEREUPON THE SAME SHALL
BECOME IMMEDIATELY DUE AND PAYABLE.


 


(B)         ENTRY ON MORTGAGED PROPERTY.  ENTER THE MORTGAGED PROPERTY AND TAKE
EXCLUSIVE POSSESSION THEREOF AND OF ALL BOOKS, RECORDS AND ACCOUNTS RELATING
THERETO OR LOCATED THEREON.  IF GRANTOR REMAINS IN POSSESSION OF THE MORTGAGED
PROPERTY FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND WITHOUT BENEFICIARY’S PRIOR WRITTEN CONSENT, BENEFICIARY MAY INVOKE
ANY LEGAL REMEDIES TO DISPOSSESS GRANTOR.


 


(C)          OPERATION OF MORTGAGED PROPERTY.  HOLD, LEASE, DEVELOP, MANAGE,
OPERATE OR OTHERWISE USE THE MORTGAGED PROPERTY UPON SUCH TERMS AND CONDITIONS
AS BENEFICIARY MAY DEEM REASONABLE UNDER THE CIRCUMSTANCES (MAKING SUCH REPAIRS,
ALTERATIONS, ADDITIONS AND IMPROVEMENTS AND TAKING OTHER ACTIONS, FROM TIME TO
TIME, AS BENEFICIARY DEEMS NECESSARY OR DESIRABLE), AND APPLY ALL RENTS AND
OTHER AMOUNTS COLLECTED BY TRUSTEE OR BENEFICIARY IN CONNECTION THEREWITH IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7.


 


(D)         FORECLOSURE AND SALE.  INSTITUTE PROCEEDINGS FOR THE COMPLETE
FORECLOSURE OF THIS DEED OF TRUST BY JUDICIAL ACTION OR BY POWER OF SALE, IN
WHICH CASE THE MORTGAGED PROPERTY MAY BE SOLD FOR CASH OR CREDIT IN ONE OR MORE
PARCELS AS BENEFICIARY MAY DETERMINE.  WITH RESPECT TO ANY NOTICES REQUIRED

 

5

--------------------------------------------------------------------------------


 


OR PERMITTED UNDER THE UCC, GRANTOR AGREES THAT TEN (10) DAYS’ PRIOR WRITTEN
NOTICE SHALL BE DEEMED COMMERCIALLY REASONABLE.  AT ANY SUCH SALE BY VIRTUE OF
ANY JUDICIAL PROCEEDINGS, POWER OF SALE, OR ANY OTHER LEGAL RIGHT, REMEDY OR
RECOURSE, THE TITLE TO AND RIGHT OF POSSESSION OF ANY SUCH PROPERTY SHALL PASS
TO THE PURCHASER THEREOF, AND TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR
SHALL BE COMPLETELY AND IRREVOCABLY DIVESTED OF ALL OF ITS RIGHT, TITLE,
INTEREST, CLAIM, EQUITY, EQUITY OF REDEMPTION, AND DEMAND WHATSOEVER, EITHER AT
LAW OR IN EQUITY, IN AND TO THE PROPERTY SOLD AND SUCH SALE SHALL BE A PERPETUAL
BAR BOTH AT LAW AND IN EQUITY AGAINST GRANTOR, AND AGAINST ALL OTHER PERSONS
CLAIMING OR TO CLAIM THE PROPERTY SOLD OR ANY PART THEREOF, BY, THROUGH OR UNDER
GRANTOR.  BENEFICIARY OR ANY OF THE OTHER SECURED PARTIES MAY BE A PURCHASER AT
SUCH SALE.  IF BENEFICIARY OR SUCH OTHER SECURED PARTY IS THE HIGHEST BIDDER,
BENEFICIARY OR SUCH OTHER SECURED PARTY MAY CREDIT THE PORTION OF THE PURCHASE
PRICE THAT WOULD BE DISTRIBUTED TO BENEFICIARY OR SUCH OTHER SECURED PARTY
AGAINST THE INDEBTEDNESS IN LIEU OF PAYING CASH.  IN THE EVENT THIS DEED OF
TRUST IS FORECLOSED BY JUDICIAL ACTION, APPRAISEMENT OF THE MORTGAGED PROPERTY
IS WAIVED.


 


(E)          RECEIVER.  MAKE APPLICATION TO A COURT OF COMPETENT JURISDICTION
FOR, AND OBTAIN FROM SUCH COURT AS A MATTER OF STRICT RIGHT AND WITHOUT NOTICE
TO GRANTOR OR REGARD TO THE ADEQUACY OF THE MORTGAGED PROPERTY FOR THE REPAYMENT
OF THE INDEBTEDNESS, THE APPOINTMENT OF A RECEIVER OF THE MORTGAGED PROPERTY,
AND GRANTOR IRREVOCABLY CONSENTS TO SUCH APPOINTMENT.  ANY SUCH RECEIVER SHALL
HAVE ALL THE USUAL POWERS AND DUTIES OF RECEIVERS IN SIMILAR CASES, INCLUDING
THE FULL POWER TO RENT, MAINTAIN AND OTHERWISE OPERATE THE MORTGAGED PROPERTY
UPON SUCH TERMS AS MAY BE APPROVED BY THE COURT, AND SHALL APPLY SUCH RENTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7.


 


(F)            OTHER.  EXERCISE ALL OTHER RIGHTS, REMEDIES AND RECOURSES GRANTED
UNDER THE LOAN DOCUMENTS OR OTHERWISE AVAILABLE AT LAW OR IN EQUITY.


 

Section 5.2                                   Separate Sales.  The Mortgaged
Property may be sold in one or more parcels and in such manner and order as
Trustee in its sole discretion may elect.  The right of sale arising out of any
Event of Default shall not be exhausted by any one or more sales.

 

Section 5.3                                   Remedies Cumulative, Concurrent
and Nonexclusive.  Trustee, Beneficiary and the other Secured Parties shall have
all rights, remedies and recourses granted in the Loan Documents and available
at law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under the Loan Documents, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of Trustee,
Beneficiary or such other Secured Party, as the case may be, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive.  No action by Trustee, Beneficiary or any other Secured Party
in the enforcement of any rights, remedies or recourses under the Loan Documents
or otherwise at law or equity shall be deemed to cure any Event of Default.

 

Section 5.4                                   Release of and Resort to
Collateral.  Beneficiary may release, regardless of consideration and without
the necessity for any notice to or consent by the holder of any subordinate lien
on the Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by the Loan Documents or their
status as a first and prior lien and security interest in and to the Mortgaged
Property.  For payment of the Indebtedness, Beneficiary may resort to any other
security in such order and manner as Beneficiary may elect.

 

Section 5.5                                   Waiver of Redemption, Notice and
Marshalling of Assets.  To the fullest extent permitted by law, Grantor hereby
irrevocably and unconditionally waives and releases (a) 

 

6

--------------------------------------------------------------------------------


 

all benefit that might accrue to Grantor by virtue of any present or future
statute of limitations or law or judicial decision exempting the Mortgaged
Property from attachment, levy or sale on execution or providing for any stay of
execution, exemption from civil process, redemption or extension of time for
payment, (b) all notices of any Event of Default or of any election by Trustee
or Beneficiary to exercise or the actual exercise of any right, remedy or
recourse provided for under the Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.

 

Section 5.6                                   Discontinuance of Proceedings.  If
Trustee, Beneficiary or any other Secured Party shall have proceeded to invoke
any right, remedy or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon it for any reason, Trustee,
Beneficiary or such other Secured Party, as the case may be, shall have the
unqualified right to do so and, in such an event, Grantor, Trustee, Beneficiary
and the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Trustee, Beneficiary and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Trustee, Beneficiary or any other Secured Party thereafter to exercise any
right, remedy or recourse under the Loan Documents for such Event of Default.

 

Section 5.7                                   Application of Proceeds.  The
proceeds of any sale of, and the Rents and other amounts generated by the
holding, leasing, management, operation or other use of the Mortgaged Property,
shall be applied by Beneficiary or Trustee (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:


 


(A)          TO THE PAYMENT OF THE COSTS AND EXPENSES OF TAKING POSSESSION OF
THE MORTGAGED PROPERTY AND OF HOLDING, USING, LEASING, REPAIRING, IMPROVING AND
SELLING THE SAME, INCLUDING, WITHOUT LIMITATION (1) TRUSTEE’S AND RECEIVER’S
FEES AND EXPENSES, INCLUDING THE REPAYMENT OF THE AMOUNTS EVIDENCED BY ANY
RECEIVER’S CERTIFICATES, (2) COURT COSTS, (3) ATTORNEYS’ AND ACCOUNTANTS’ FEES
AND EXPENSES, AND (4) COSTS OF ADVERTISEMENT;


 


(B)         TO THE PAYMENT OF THE INDEBTEDNESS AND PERFORMANCE OF THE
OBLIGATIONS IN THE MANNER AND ORDER OF PREFERENCE SET FORTH IN SECTION 8.03 OF
THE CREDIT AGREEMENT; AND


 


(C)          THE BALANCE, IF ANY, TO THE PERSONS LEGALLY ENTITLED THERETO.


 

Section 5.8                                   Occupancy After Foreclosure.  Any
sale of the Mortgaged Property or any part thereof in accordance with
Section 5.1(d) will divest all right, title and interest of Grantor in and to
the property sold.  Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased.  If Grantor
retains possession of such property or any part thereof subsequent to such sale,
Grantor will be considered a tenant at sufferance of the purchaser, and will, if
Grantor remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

Section 5.9                                   Additional Advances and
Disbursements; Costs of Enforcement.

 


(A)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, BENEFICIARY AND EACH OF THE OTHER SECURED PARTIES SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO CURE SUCH EVENT OF DEFAULT IN THE NAME AND ON BEHALF
OF GRANTOR.  ALL SUMS ADVANCED AND EXPENSES INCURRED AT ANY TIME BY BENEFICIARY
OR ANY OTHER SECURED PARTY UNDER THIS SECTION 5.9, OR OTHERWISE UNDER THIS DEED
OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS OR APPLICABLE LAW, SHALL BEAR
INTEREST FROM THE DATE THAT SUCH SUM IS ADVANCED OR EXPENSE INCURRED, TO AND
INCLUDING THE DATE OF REIMBURSEMENT, COMPUTED AT THE HIGHEST RATE AT

 

7

--------------------------------------------------------------------------------


 


WHICH INTEREST IS THEN COMPUTED ON ANY PORTION OF THE INDEBTEDNESS, AND ALL SUCH
SUMS, TOGETHER WITH INTEREST THEREON, SHALL BE SECURED BY THIS DEED OF TRUST.


 


(B)         GRANTOR SHALL PAY ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES) OF OR INCIDENTAL TO THE PERFECTION AND ENFORCEMENT OF THIS DEED OF
TRUST AND THE OTHER LOAN DOCUMENTS, OR THE ENFORCEMENT, COMPROMISE OR SETTLEMENT
OF THE INDEBTEDNESS OR ANY CLAIM UNDER THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS, AND FOR THE CURING THEREOF, OR FOR DEFENDING OR ASSERTING THE RIGHTS
AND CLAIMS OF BENEFICIARY IN RESPECT THEREOF, BY LITIGATION OR OTHERWISE.


 

Section 5.10                            No Mortgagee in Possession.  Neither the
enforcement of any of the remedies under this Article 5, the assignment of the
Rents and Leases under Article 6, the security interests under Article 7, nor
any other remedies afforded to Beneficiary under the Loan Documents, at law or
in equity shall cause Trustee, Beneficiary or any other Secured Party to be
deemed or construed to be a mortgagee in possession of the Mortgaged Property,
to obligate Trustee, Beneficiary or any other Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.

 

ARTICLE 6


ASSIGNMENT OF RENTS AND LEASES


 

Section 6.1                                   Assignment.  In furtherance of and
in addition to the assignment made by Grantor in Section 2.1 of this Deed of
Trust, Grantor hereby absolutely and unconditionally assigns, sells, transfers
and conveys to Trustee (for the benefit of Beneficiary) and to Beneficiary all
of its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Grantor shall have a revocable license from Trustee and
Beneficiary to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations.  The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the Obligations
or solvency of Grantor, the license herein granted shall automatically expire
and terminate, without notice to Grantor by Trustee or Beneficiary (any such
notice being hereby expressly waived by Grantor to the extent permitted by
applicable law).

 

Section 6.2                                   Perfection Upon Recordation. 
Grantor acknowledges that Beneficiary and Trustee have taken all actions
necessary to obtain, and that upon recordation of this Deed of Trust Beneficiary
and Trustee shall have, to the extent permitted under applicable law, a valid
and fully perfected, first priority, present assignment of the Rents arising out
of the Leases and all security for such Leases.  Grantor acknowledges and agrees
that upon recordation of this Deed of Trust Trustee’s and Beneficiary’s interest
in the Rents shall be deemed to be fully perfected, “choate” and enforced as to
Grantor and to the extent permitted under applicable law, all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Deed of Trust,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

 

Section 6.3                                   Bankruptcy Provisions.  Without
limitation of the absolute nature of the assignment of the Rents hereunder,
Grantor, Trustee and Beneficiary agree that (a) this Deed of Trust

 

8

--------------------------------------------------------------------------------


 

shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Deed of Trust extends
to property of Grantor acquired before the commencement of a case in bankruptcy
and to all amounts paid as Rents and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any case in
bankruptcy.

 

Section 6.4                                   No Merger of Estates.  So long as
part of the Indebtedness and the Obligations secured hereby remain unpaid and
undischarged, the fee and leasehold estates to the Mortgaged Property shall not
merge, but shall remain separate and distinct, notwithstanding the union of such
estates either in Grantor, Beneficiary, any tenant or any third party by
purchase or otherwise.

 

ARTICLE 7


SECURITY AGREEMENT


 

Section 7.1                                   Security Interest.  This Deed of
Trust constitutes a “security agreement” on personal property within the meaning
of the UCC and other applicable law and with respect to the Personalty,
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards.  To this end, Grantor grants to
Beneficiary a first and prior security interest in the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and all other Mortgaged Property which is
personal property to secure the payment of the Indebtedness and performance of
the Obligations, and agrees that Beneficiary shall have all the rights and
remedies of a secured party under the UCC with respect to such property.  Any
notice of sale, disposition or other intended action by Beneficiary with respect
to the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards sent to
Grantor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Grantor.  In the event of any inconsistency
between the terms of this Deed of Trust and the terms of the Security Agreement
with respect to the collateral covered both therein and herein, the Security
Agreement shall control and govern to the extent of any such inconsistency.

 

Section 7.2                                   Financing Statements.  Grantor
shall prepare and deliver to Beneficiary such financing statements, and shall
execute and deliver to Beneficiary such other documents, instruments and further
assurances, in each case in form and substance satisfactory to Beneficiary, as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect and preserve Beneficiary’s security interest hereunder.  Grantor hereby
irrevocably authorizes Beneficiary to cause financing statements (and amendments
thereto and continuations thereof) and any such documents, instruments and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest. 
Grantor represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of [                                ].  After the date
of this Deed of Trust, Grantor shall not change its name, type of organization,
organizational identification number (if any), jurisdiction of organization or
location (within the meaning of the UCC) without giving at least thirty (30)
days’ prior written notice to Beneficiary.

 

Section 7.3                                   Fixture Filing.  This Deed of
Trust shall also constitute a “fixture filing” for the purposes of the UCC
against all of the Mortgaged Property which is or is to become fixtures.  The
information provided in this Section 7.3 is provided so that this Deed of Trust
shall comply with the requirements of the UCC for a mortgage instrument to be
filed as a financing statement.  Grantor is the “Debtor” and its name and
mailing address are set forth in the preamble of this Deed of Trust immediately
preceding Article 1.  Beneficiary is the “Secured Party” and its name and
mailing address from which information concerning the security interest granted
herein may be obtained are also set forth in the preamble of this Deed of Trust
immediately preceding Article 1.  A statement describing the portion of the
Mortgaged Property comprising the fixtures hereby secured is set forth in
Section 1.1(d) of this Deed

 

9

--------------------------------------------------------------------------------


 

of Trust.  Grantor represents and warrants to Beneficiary that Grantor is the
record owner of the Mortgaged Property, the employer identification number of
Grantor is [                          ] and the organizational identification
number of Grantor is [                        ].

 

ARTICLE 8


CONCERNING THE TRUSTEE


 

Section 8.1                                   Certain Rights.  With the approval
of Beneficiary, Trustee shall have the right to select, employ and consult with
counsel.  Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
it hereunder, believed by it in good faith to be genuine.  Trustee shall be
entitled to reimbursement for actual, reasonable expenses incurred by it in the
performance of its duties and to reasonable compensation for Trustee’s services
hereunder as shall be rendered.  Grantor shall, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and indemnify,
defend and save Trustee harmless against, all liability and reasonable expenses
which may be incurred by it in the performance of its duties, including those
arising from joint, concurrent, or comparative negligence of Trustee; provided,
however, that Grantor shall not be liable under such indemnification to the
extent such liability or expenses result solely from Trustee’s gross negligence
or willful misconduct.  Except to the extent prohibited by law, Grantor’s
obligations under this Section 8.1 shall not be reduced or impaired by
principles of comparative or contributory negligence.

 

Section 8.2                                   Retention of Money.  All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by law), and
Trustee shall be under no liability for interest on any moneys received by
Trustee hereunder.

 

Section 8.3                                   Successor Trustees.  If Trustee or
any successor Trustee shall die, resign or become disqualified from acting in
the execution of this trust, or Beneficiary shall desire to appoint a substitute
Trustee, Beneficiary shall have full power to appoint one or more substitute
Trustees and, if preferred, several substitute Trustees in succession who shall
succeed to all the estates, rights, powers and duties of Trustee.  Such
appointment may be executed by any authorized agent of Beneficiary and as so
executed, such appointment shall be conclusively presumed to be executed with
authority, valid and sufficient, without further proof of any action.

 

Section 8.4                                   Perfection of Appointment.  Should
any deed, conveyance or instrument of any nature be required from Grantor by any
successor Trustee to more fully and certainly vest in and confirm to such
successor Trustee such estates, rights, powers and duties, then, upon request by
such Trustee, all such deeds, conveyances and instruments shall be made,
executed, acknowledged and delivered and shall be caused to be recorded and/or
filed by Grantor.

 

Section 8.5                                   Trustee Liability.  In no event or
circumstance shall Trustee or any substitute Trustee hereunder be personally
liable under or as a result of this Deed of Trust, either as a result of any
action by Trustee (or any substitute Trustee) in the exercise of the powers
hereby granted or otherwise.

 

ARTICLE 9


MISCELLANEOUS


 

Section 9.1                                   Notices.  Any notice required or
permitted to be given under this Deed of Trust shall be given in accordance with
Section 10.02 of the Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 9.2                                   Covenants Running with the Land. 
All Obligations contained in this Deed of Trust are intended by Grantor,
Beneficiary and Trustee to be, and shall be construed as, covenants running with
the Mortgaged Property.  As used herein, “Grantor” shall refer to the party
named in the first paragraph of this Deed of Trust and to any subsequent owner
of all or any portion of the Mortgaged Property.  All Persons who may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Credit Agreement and the other Loan Documents;
provided, however, that no such party shall be entitled to any rights thereunder
without the prior written consent of Beneficiary.

 

Section 9.3                                   Attorney-in-Fact.  Grantor hereby
irrevocably appoints Beneficiary as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Beneficiary deems appropriate to protect
Beneficiary’s interest, if Grantor shall fail to do so within ten (10) days
after written request by Beneficiary, (b) upon the issuance of a deed pursuant
to the foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Grantor hereunder; provided, however,
that (1) Beneficiary shall not under any circumstances be obligated to perform
any obligation of Grantor; (2) any sums advanced by Beneficiary in such
performance shall be added to and included in the Indebtedness and shall bear
interest at the highest rate at which interest is then computed on any portion
of the Indebtedness from the date such sums are advanced to the date such sums
are repaid in full; (3) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and
(4) Beneficiary shall not be liable to Grantor or any other person or entity for
any failure to take any action which it is empowered to take under this
Section 9.3.

 

Section 9.4                                   Successors and Assigns.  This Deed
of Trust shall be binding upon and inure to the benefit of Beneficiary, the
other Secured Parties, Trustee and Grantor and their respective successors and
assigns.  Grantor shall not, without the prior written consent of Beneficiary,
assign any rights, duties or obligations hereunder.

 

Section 9.5                                   No Waiver.  Any failure by
Beneficiary, the other Secured Parties or Trustee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Beneficiary, the other Secured
Parties and Trustee shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

 

Section 9.6                                   Credit Agreement.  If any conflict
or inconsistency exists between this Deed of Trust and the Credit Agreement, the
Credit Agreement shall govern.

 

Section 9.7                                   Release or Reconveyance.  Upon
payment in full of the Indebtedness and performance in full of the Obligations
or upon a sale or other disposition of the Mortgaged Property permitted by the
Credit Agreement, Beneficiary, at Grantor’s request and expense, shall release
the liens and security interests created by this Deed of Trust or reconvey the
Mortgaged Property to Grantor, in each case pursuant to a document in recordable
form, without additional fee or charge (except to the

 

11

--------------------------------------------------------------------------------


 

extent of Beneficiary’s actual cost and expense to effect such release or
reconveyance, including without limitation reasonable attorneys’ fees).

 

Section 9.8                                   Waiver of Stay, Moratorium and
Similar Rights.  Grantor agrees, to the full extent that it may lawfully do so,
that it will not at any time insist upon or plead or in any way take advantage
of any stay, marshalling of assets, extension, redemption or moratorium law now
or hereafter in force and effect so as to prevent or hinder the enforcement of
the provisions of this Deed of Trust or the Indebtedness or Obligations secured
hereby, or any agreement between Grantor and Beneficiary or any rights or
remedies of Trustee, Beneficiary or any other Secured Party.

 

Section 9.9                                   Applicable Law.  The provisions of
this Deed of Trust regarding the creation, perfection and enforcement of the
liens and security interests herein granted shall be governed by and construed
under the laws of the state in which the Mortgaged Property is located.  All
other provisions of this Deed of Trust shall be governed by the laws of the
State of New York (including, without limitation, Section 5-1401 of the General
Obligations Law of the State of New York).

 

Section 9.10                            Headings.  The Article, Section and
Subsection titles hereof are inserted for convenience of reference only and
shall in no way alter, modify or define, or be used in construing, the text of
such Articles, Sections or Subsections.

 

Section 9.11                            Severability.  If any provision of this
Deed of Trust shall be held by any court of competent jurisdiction to be
unlawful, void or unenforceable for any reason, such provision shall be deemed
severable from and shall in no way affect the enforceability and validity of the
remaining provisions of this Deed of Trust.

 

Section 9.12                            Entire Agreement.  This Deed of Trust
and the other Loan Documents embody the entire agreement and understanding
between Grantor and Beneficiary relating to the subject matter hereof and
thereof and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

 

Section 9.13                            Beneficiary as Agent; Successor Agents.

 


(A)          AGENT HAS BEEN APPOINTED TO ACT AS AGENT HEREUNDER BY THE OTHER
SECURED PARTIES.  AGENT SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS, TO GIVE
NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE OR
REFRAIN FROM TAKING ANY ACTION (INCLUDING, WITHOUT LIMITATION, THE RELEASE OR
SUBSTITUTION OF THE MORTGAGED PROPERTY) IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT, ANY RELATED AGENCY AGREEMENT AMONG AGENT AND THE OTHER SECURED
PARTIES (COLLECTIVELY, AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED OR REPLACED FROM TIME TO TIME, THE “AGENCY DOCUMENTS”) AND
THIS DEED OF TRUST.  GRANTOR AND ALL OTHER PERSONS SHALL BE ENTITLED TO RELY ON
RELEASES, WAIVERS, CONSENTS, APPROVALS, NOTIFICATIONS AND OTHER ACTS OF AGENT,
WITHOUT INQUIRY INTO THE EXISTENCE OF REQUIRED CONSENTS OR APPROVALS OF THE
SECURED PARTIES THEREFOR.


 


(B)         BENEFICIARY SHALL AT ALL TIMES BE THE SAME PERSON THAT IS AGENT
UNDER THE AGENCY DOCUMENTS.  WRITTEN NOTICE OF RESIGNATION BY AGENT PURSUANT TO
THE AGENCY DOCUMENTS SHALL ALSO CONSTITUTE NOTICE OF RESIGNATION AS AGENT UNDER
THIS DEED OF TRUST.  REMOVAL OF AGENT PURSUANT TO ANY PROVISION OF THE AGENCY
DOCUMENTS SHALL ALSO CONSTITUTE REMOVAL AS AGENT UNDER THIS DEED OF TRUST. 
APPOINTMENT OF A SUCCESSOR AGENT PURSUANT TO THE AGENCY DOCUMENTS SHALL ALSO
CONSTITUTE APPOINTMENT OF A SUCCESSOR AGENT UNDER THIS DEED OF TRUST.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS AGENT BY A SUCCESSOR AGENT UNDER THE AGENCY
DOCUMENTS, THAT SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND

 

12

--------------------------------------------------------------------------------


 


BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
OR REMOVED AGENT AS THE BENEFICIARY UNDER THIS DEED OF TRUST, AND THE RETIRING
OR REMOVED AGENT SHALL PROMPTLY (I) ASSIGN AND TRANSFER TO SUCH SUCCESSOR AGENT
ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THIS DEED OF TRUST AND THE
MORTGAGED PROPERTY, AND (II) EXECUTE AND DELIVER TO SUCH SUCCESSOR AGENT SUCH
ASSIGNMENTS AND AMENDMENTS AND TAKE SUCH OTHER ACTIONS, AS MAY BE NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE ASSIGNMENT TO SUCH SUCCESSOR AGENT OF THE
LIENS AND SECURITY INTERESTS CREATED HEREUNDER, WHEREUPON SUCH RETIRING OR
REMOVED AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS
DEED OF TRUST.  AFTER ANY RETIRING OR REMOVED AGENT’S RESIGNATION OR REMOVAL
HEREUNDER AS AGENT, THE PROVISIONS OF THIS DEED OF TRUST AND THE AGENCY
DOCUMENTS SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT UNDER THIS DEED OF TRUST WHILE IT WAS AGENT HEREUNDER.


 

ARTICLE 10


LOCAL LAW PROVISIONS


 

[To Come]

 

[The remainder of this page has been intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

[                                            ],

 

a [                                  ] [                            ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

[Appropriate state form of notary acknowledgement to be inserted]

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Legal Description of premises located at
[                                                              ]:

 

[See Attached Page(s) For Legal Description]

 

Exh. A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by [                                      ] on
or about the date hereof pursuant to commitment number [                ].

 

Exh. B-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SOLVENCY CERTIFICATE

 

March 29, 2007

 

I, John L. Shroyer, the Chief Financial Officer of Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”), hereby certify that I am the Chief
Financial Officer of the Borrower, the direct or indirect parent of each
Subsidiary of the Borrower listed on Schedule I hereto (together with the
Borrower, the “Loan Parties”) and that I am familiar with the properties,
businesses, assets, finances and operations of each Loan Party and I am duly
authorized to execute this certificate as to the Loan Parties to be delivered
pursuant to Section 4.01(a)(xii) of the Amended and Restated Credit Agreement,
dated as of March 29, 2007 (the “Credit Agreement”) among the Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, the other Agents and the Arrangers.  Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

I further certify that I am generally familiar with the properties, business and
assets of the Loan Parties and have reviewed the Loan Documents and the contents
of this Solvency Certificate and, in connection herewith, have reviewed such
other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor. I further certify
that the financial information and assumptions that underlie and form the basis
for the representations made in this Solvency Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

 

I understand that the Agents and the Lenders are relying on the representations
contained in this Certificate in connection with the Transactions contemplated
by the Loan Documents.

 

I do hereby further certify that:

 

1.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the fair value of the total assets (including, without
limitation, rights of contribution and indemnities against other Loan Parties to
the extent such rights constitute assets) the Loan Parties on a consolidated
basis is greater than the total amount of liabilities (including, without
limitation, contingent liabilities) of such Loan Parties on a consolidated
basis.

 

2.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the present fair saleable value of the total assets of the
Loan Parties on a consolidated basis exceeds the amount that will be required to
pay the probable liability of such Loan Parties on a consolidated basis on their
debts as they become absolute and matured.

 

3.                                       The Loan Parties on a consolidated
basis do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature.

 

--------------------------------------------------------------------------------


 

4.                                       On the date hereof, before and after
giving effect to the Transactions contemplated by the Credit Agreement and the
other Loan Documents, the Loan Parties are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their total assets would constitute unreasonably small capital.

 

5.                                       No Loan Party intends, in consummating
the Transactions contemplated by the Credit Agreement and the other Loan
Documents, to hinder, delay or defraud either present or future creditors or any
other Person to which such Loan Party is or will become indebted on or after the
date hereof.

 

6.                                       In reaching the conclusions set forth
in this Solvency Certificate, I have considered, among other things:

 

(a)                                  the cash and other current assets of each
Loan Party reflected in the annual consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries;

 

(b)                                 all obligations and liabilities of each Loan
Party, whether matured or unmatured, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, subordinated, absolute, fixed or contingent,
including, among other things, claims arising out of, pending, or to the
knowledge of the undersigned, threatened litigation against such Loan Party, and
in so doing, such Loan Party has computed the amount of each such contingent
liability as the amount that, in light of all the facts and circumstances
existing on the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability;

 

(d)                                 anticipated sales volume of each Loan Party
and in the income stream generated by such Loan Party as reflected in, among
other things, the consolidated financial statements of the Loan Parties;

 

(e)                                  the customary terms of the trade payables
and other account payables of each Loan Party;

 

(f)                                    the amount of the credit extended by and
to customers of each Loan Party;

 

(g)                                 the amortization requirements of the Credit
Agreement and the anticipated interest payable on the Loans under the Credit
Agreement; and

 

(h)                                 the level of capital customarily maintained
by each Loan Party and other entities engaged in the same or similar business as
the business of such Loan Party.

 

Delivery of an executed counterpart of a signature page to this Solvency
Certificate by fax or pdf shall be effective as delivery of a manually executed
counterpart of this Solvency Certificate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereunto executed this Certificate in the
name of Alliant and on behalf of each of the Companies as of the date first
written above.

 

 

 

By:

 

 

Name: [John L. Shroyer]

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiaries

 

Ammunition Accessories Inc.

ATK Commercial Ammunition Company Inc.

ATK Commercial Ammunition Holdings Company Inc.

ATK Launch Systems Inc.

ATK Space Systems Inc.

Federal Cartridge Company

Micro Craft Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

OPINION MATTERS –

 

SPECIAL COUNSEL TO LOAN PARTIES

 

GIBSON, DUNN & CRUTCHER LLP

LAWYERS

A REGISTERED LIMITED LIABILITY PARTNERSHIP
INCLUDING PROFESSIONAL CORPORATIONS

 

--------------------------------------------------------------------------------

 

200 Park Avenue New York, New York 10166-0193
(212) 351-4000
www.gibsondunn.com

 

March 29, 2007

 

Direct Dial

 

Client No.

(212) 351-4000

 

04459-00008

 

 

 

Fax No.

 

 

(212) 351-4035

 

 

 

 

 

 

The Lenders listed on Schedule I hereto
and the Agent party to the
Credit Agreement referred to below
(collectively, the “Lender Parties”)

c/o Bank of America, N.A., as Agent

 

Re:          Alliant Techsystems Inc. — Amended and Restated Credit Agreement
dated as of March 29, 2007

 

Ladies and Gentlemen:

 

We have acted as counsel to Alliant Techsystems Inc., a Delaware corporation
(the “Company”), and its subsidiaries in connection with the preparation of:

 

(i)            the Amended and Restated Credit Agreement dated as of March 29,
2007 (the “Credit Agreement”) by and among the Company, certain lenders (the
“Lenders”), U.S. Bank National Association, as syndication agent, Banc of
America Securities LLC and Calyon, New York Branch, as joint lead arrangers,
Bank of America Securities LLC, as sole bookrunning manager, and Bank of
America, N.A., as administrative agent (in such capacity and in its capacity as
collateral agent, the “Agent”) and a Lender;

 

(ii)           the Notes dated as of March 29, 2007 (the “Notes”) made by the
Company payable to the order of certain Lenders and executed and delivered on
the date hereof;

 

(iii)          the Amended and Restated Subsidiary Guaranty dated as of
March 29, 2007 (the “Guaranty”) executed by Ammunition Accessories Inc., a
Delaware corporation (“Ammunition Accessories”), ATK Commercial Ammunition
Company Inc., a Delaware corporation (“ATK Ammunition”), ATK Commercial
Ammunition Holdings Company Inc., a Delaware corporation (“ATK Holdings”), ATK
Launch Systems Inc., a Delaware corporation (“ATK Launch”), ATK Space Systems
Inc., a Delaware corporation (“ATK Space”), Federal Cartridge Company, a
Minnesota corporation (“Federal Cartridge”),

 

LOS ANGELES NEW YORK WASHINGTON, D.C. SAN FRANCISCO PALO ALTO
LONDON PARIS MUNICH BRUSSELS ORANGE COUNTY CENTURY CITY DALLAS DENVER

 

--------------------------------------------------------------------------------


 

and Micro Craft Inc., a Minnesota corporation (“Micro Craft” and, together with
Ammunition Accessories, ATK Ammunition, ATK Holdings, ATK Launch, ATK Space and
Federal Cartridge, the “Guarantors”);

 

(iv)          the Amended and Restated Security Agreement dated as of March 29,
2007 (the “Security Agreement”) made by the Company and the Guarantors in favor
of the Agent; and

 

(v)           the financing statements on Form UCCl naming the Company and the
Guarantors as debtors to be filed in the governmental offices listed on Schedule
A hereto (each a “Financing Statement”).

 

Each capitalized term used and not defined herein has the meaning assigned to
that term in the Credit Agreement. The Credit Agreement, the Notes, the Security
Agreement and the Guaranty, are collectively referred to herein as the
“Financing Documents.” The Company and the Guarantors are collectively referred
to herein as the “Obligors.” Each relevant Obligor’s right, title and interest
in the personal property and fixtures collateral described in the Security
Agreement is referred to herein collectively as the “UCC Collateral.” The
Uniform Commercial Code as enacted and in effect in the State of New York is
referred to herein as the “NYUCC.” The Uniform Commercial Code as enacted and in
effect in the States of Delaware and Minnesota (the “Perfection States”) is
referred to herein as the “Other UCCs.” The NYUCC and the Other UCCs arc each
referred to herein as a “UCC.” All references or sections or other subparts of
the NYUCC include references to the equivalent provisions of the Other UCCs,
unless the context otherwise requires. All terms defined in a UCC are used
herein as defined therein.

 

We have assumed without independent investigation that:

 

a)     The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

b)    Each Obligor is a validly existing corporation in good standing under the
laws of its state of incorporation and has all requisite power and authority to
execute, deliver and perform its obligations under each of the Financing
Documents to which it is a party, the execution and delivery of such Financing
Documents by such Obligor and performance of its obligations thereunder have
been duly authorized by all necessary corporate or other action and do not
violate any law,

 

2

--------------------------------------------------------------------------------


 

regulation, order, judgment or decree applicable to such Obligor (other than as
addressed in paragraphs 4 and 5 below), and such Financing Documents have been
duly executed and delivered by each such Obligor;

 

c)     There are no agreements or understandings between or among any of the
parties to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder or that would modify, release,
terminate, subordinate or delay the attachment of the security interest and
liens granted thereunder;

 

d)    To the extent that the ability of the Agent to enforce remedies under the
Financing Documents in respect of UCC Collateral comprised of inventory may be
affected thereby, each Obligor is in compliance with the Fair Labor Standards
Act (see Citicorp Industrial Credit, Inc. v. Brock, 483 U.S. 27, 107 S.Ct. 2694
(1987)); and

 

e)     Each Obligor has, and will have at all times relevant to this opinion,
rights in the UCC Collateral within the meaning of Section 9-203(b)(2) of the
NYUCC.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Obligors in the Financing Documents, a certificate of officers
of the Obligors, a copy of which is attached hereto (collectively, the
“Officer’s Certificate”) or certificates obtained from public officials and
others.

 

Based on the foregoing and in reliance thereon, and subject to the assumptions,
exceptions, qualifications and limitations set forth herein, we are of the
opinion that:

 

1.             Each Financing Document constitutes a legal, valid and binding
obligation of each Obligor party thereto, enforceable against it in accordance
with its terms.

 

2.             The execution, delivery and performance by any Obligor of the
Financing Documents to which it is a party, do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York or the United States of America under, any law or
regulation of the State of New York or the United States of America applicable
to such Obligor that, in our experience, is generally applicable to transactions
in the nature of those contemplated by the Financing Documents, or the Delaware
General Corporation Law, except for filings required for the perfection of
Liens.

 

3

--------------------------------------------------------------------------------


 

3.             No Obligor is required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.             Each Obligor has granted a valid security interest in favor of
the Agent in the UCC Collateral described in the Security Agreement, securing
the performance of the obligations purported to be secured thereby, to the
extent a security interest can be created therein under Article 9 of the NYUCC.
Upon the filing of the Financing Statements with the governmental offices
indicated on Schedule A, such security interest in the UCC Collateral of each
Obligor listed on Schedule A will be perfected to the extent security interests
therein can be perfected by the filing of UCCI financing statements under
Article 9 of the UCC of the relevant Perfection States.

 

5.             The execution and delivery by the Obligors of the Financing
Documents and the performance of their obligations thereunder do not result in a
breach or violation of Regulation U or X of the Board of Governors of the
Federal Reserve System. Regulation T of the Board of Governors of the Federal
Reserve System (“Regulation T”) does not apply to any Lender that is not a
“creditor” (as defined in Regulation T). Regulation T defines “creditor” as any
broker or dealer (as defined in sections 3(a)(4) and 3(a)(5) of the Securities
Exchange Act of 1934 (the “1934 Act”)), any member of a national securities
exchange, or any person associated with a broker or dealer (as defined in
section 3(a)(18) of the 1934 Act), except for business entities controlling or
under common control with the creditor.

 

The foregoing opinions are subject to the following exceptions, qualifications
and limitations:

 

A.            We render no opinion herein as to matters involving the laws of
any jurisdiction other than the State of New York, the United States of America
and, for purposes of paragraph 2 above, the Delaware General Corporation Law
and, to the limited extent set forth below, the Other UCCs. We are not engaged
in practice in the State of Delaware; however, we are generally familiar with
the Delaware General Corporation Law as presently in effect and have made such
inquiries as we consider necessary to render the opinions contained in paragraph
2. Furthermore, we are not engaged in practice in the Perfection States and have
not obtained an opinion of counsel admitted in those states with respect to the
perfection of the security interest in the UCC Collateral. We have, however,
examined the applicable provisions of the Other UCCs as currently in effect, as
those provisions appear in the Uniform Commercial Code Reporting Service,
Section Two State UCC Variations Binder, published by West Group (updated as of
December 2006) (the “UCC Reporting Service”), and our opinions in paragraph 4
above, to the extent such opinions involve conclusions as to the perfection of
such security interest under the laws of the Perfection States, are based solely
on such review. This opinion is limited to the effect of the present state (or,
to the extent relating to the Other UCCs, the state of

 

4

--------------------------------------------------------------------------------


 

such laws as reflected in the UCC Reporting Service) of the laws of the State of
New York, the United States of America and, to the limited extent set forth
above, the laws of the Perfection States and the facts as they currently exist.
We assume no obligation to revise or supplement this opinion in the event of
future changes in such laws (or reflected in updates of the UCC Reporting
Service after December 2006) or the interpretations thereof or such facts.
Except as expressly set forth in paragraphs 3 and 5 above, we express no opinion
regarding the Securities Act of 1933, as amended, or any other federal or state
securities laws or regulations.

 

B.            Our opinions set forth in paragraphs 1 and 4 are subject to
(i) the effect of any bankruptcy, insolvency, reorganization, moratorium,
arrangement or similar laws affecting the rights and remedies of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent transfers or preferential transfers) and (ii) general
principles of equity, including without limitation concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance, injunctive relief or other equitable remedies regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

C.            We express no opinion regarding the effectiveness of (i) any
waiver (whether or not stated as such) under the Financing Documents of, or any
consent thereunder relating to, unknown future rights or the rights of any party
thereto existing, or duties owing to it, as a matter of law; (ii) any waiver
(whether or not stated as such) contained in the Financing Documents of rights
of any party, or duties owing to it, that is broadly or vaguely stated or does
not describe the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision purporting to establish evidentiary standards;
(ix) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others; or
(x) the availability of damages or other remedies not specified in the Financing
Documents in respect of breach of any covenants (other than covenants relating
to the payment of principal, interest, make whole premium, indemnities and
expenses).

 

D.            We express no opinion as to (i) any waivers or variations of
rights of a debtor, including a guarantor, or duties of a secured party under
provisions referred to in Section 9-602 of the NYUCC or (ii) any provision in
the Security Agreement (A) that may be deemed to permit the Agent or any other
person to sell or otherwise foreclose upon any UCC Collateral, or to apply the
proceeds thereof, except in compliance with the NYUCC, applicable laws of the
United

 

5

--------------------------------------------------------------------------------


 

States and other applicable state and local laws, or (B) that may be deemed to
impose on the Agent standards for the care of the UCC Collateral in the
possession or control of the Agent that would violate Section 9-207 or 9-208 of
the NYUCC or to render such standards inapplicable.

 

E.             Our opinion is subject to the effect of Section 552 of the United
States Bankruptcy Code (limiting security interests in property acquired after
the commencement of a case under the United States Bankruptcy Code). We call to
your attention that under the provisions of the NYUCC certain third parties,
such as buyers and lessees of goods in the ordinary course of business,
licensees of general intangibles (including software) in the ordinary course of
business, holders in due course of negotiable instruments, protected purchasers
of securities or certain purchasers of security entitlements or financial
assets, could acquire an interest in the UCC Collateral free of the security
interests of the Lender Parties, even though such security interests are
perfected.

 

F.             We express no opinion with respect to (i) the existence,
non-existence or value of any UCC Collateral, (ii) any part of the UCC
Collateral that is or may be such that a security interest therein is not
covered by Article 9 of the NYUCC by virtue of Section 9-109, (iii) the
perfection of the security interests in any portion of the UCC Collateral,
including deposit accounts, goods covered by a certificate of title (such as
automobiles), patents, trademarks, copyrights, letter-of-credit rights and
money, to the extent that filing of a financing statement is not or may not be
sufficient to perfect a security interest therein (whether as a result of
requirements for control or possession of such collateral, the applicability of
preemptive United States laws or of certificate of title statutes or otherwise)
and (iv) the law governing perfection of the security interests by filing under
Section 9-301 of the UCC. We further express no opinion as to transfers of
interests or rights in patents, trademarks or copyrights in connection with
exercise of remedies against UCC Collateral under the Security Agreement.

 

G.            We express no opinion with respect to (i) the adequacy or accuracy
of the descriptions of the UCC Collateral contained in the Security Agreement,
in the Financing Statements or in any document prepared in connection therewith,
except for the legal adequacy of descriptions of UCC Collateral to the extent
that such descriptions consist of the collateral types defined in the NYUCC
(other than commercial tort claims), (ii) the enforceability or perfection of
any security interest in the proceeds of any UCC Collateral other than pursuant
to Section 9-315 of the UCC of the relevant Perfection States, (iii) any
security interest in consumer goods or commercial tort claims or (iv) perfection
(or the law governing perfection) of any security interest in timber to be cut
or as-extracted collateral (including oil, gas and other minerals).

 

H.            We express no opinion with respect to the priority (and therefore
no opinion as to the respective rights of any creditor, encumbrancer or other
third party as against the rights

 

6

--------------------------------------------------------------------------------


 

of the Lender Parties) of any security interest in the UCC Collateral. Further,
we have assumed without investigation of any kind that those Financing
Statements that are to be filed in the State of Minnesota will be adequate in
form under the UCC of such state for acceptance by the office for filing and for
perfection of the security interests referenced in paragraph 4 above.

 

I.              Perfection of the security interests generally will be
terminated under the circumstances described in Sections 9-316, 9-507, 9-508 and
9-515 of the NYUCC, unless appropriate action is taken as provided therein.
Without limitation, (i) all the financing statements filed must be continued at
prescribed intervals by the timely filing of continuation statements and (ii) a
new or amended financing statement may be required to be filed to retain any
perfected security interest in the event any Obligor changes its name, identity
or location (as determined under the NYUCC).

 

J.             For purposes of our opinion in paragraph 5, we have assumed
without independent investigation that: (i) the representation and warranty and
covenant of the Company set forth in Section 5.14 of the Credit Agreement is and
will be true and correct and complied with at all relevant times. Except as
expressly set forth in paragraph 5, we express no opinion with respect to
Regulation T of the Board of Governors of the Federal Reserve System.

 

 

7

--------------------------------------------------------------------------------


 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. The
Lender Parties may not furnish this opinion or copies hereof to any other person
except (i) to bank examiners and other regulatory authorities should they so
request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) the assignee of or participant
in the interest of any Lender Party under the Financing Documents. This opinion
may not be quoted without the prior written consent of this Firm.

 

 

Very truly yours,

 

 

 

/s/ Gibson, Dunn & Crutcher LLP

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I – LENDER PARTIES

 

--------------------------------------------------------------------------------


 

SCHEDULE A - FINANCING STATEMENTS

 

Obligor

 

Location/Perfection
State

 

Filing Office

 

 

 

 

 

Alliant Techsystems Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

Ammunition Accessories Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

ATK Commercial Ammunition Company Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

ATK Commercial Ammunition Holdings Company Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

ATK Launch Systems Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

ATK Space Systems Inc.

 

Delaware

 

Secretary of State of the State of Delaware

 

 

 

 

 

Federal Cartridge Company

 

Minnesota

 

Secretary of State of the State of Minnesota

 

 

 

 

 

Micro Craft Inc.

 

Minnesota

 

Secretary of State of the State of Minnesota

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

 

OFFICER’S CERTIFICATE

 

March 29, 2007

 

The undersigned, John L. Shroyer, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson, Dunn & Crutcher”), in his capacity as an officer of Alliant
Techsystems Inc., a Delaware corporation (the “Company”), and on behalf of each
of the subsidiaries of the Company (collectively, the “Company Subsidiaries”),
in connection with the Amended and Restated Credit Agreement dated as of
March 29, 2007 (the “Credit Agreement”) by and among the Company, certain
lenders (the “Lenders”), U.S. Bank National Association, as syndication agent,
Banc of America Securities LLC and Calyon, New York Branch, as joint lead
arrangers, Bank of America Securities LLC, as sole bookrunning manager, and Bank
of America, N.A., as administrative agent (the “Agent”) and a Lender, as
follows:

 

1.             I am the duly elected and incumbent Senior Vice President and
Chief Financial Officer of the Company and am authorized to execute this
Certificate on behalf of the Company and the Company Subsidiaries.

 

2.             I recognize and acknowledge that this Certificate is being
furnished to Gibson, Dunn & Crutcher in connection with their delivery of their
legal opinion of even date herewith pursuant to Section 4.01(b)(vii) of the
Credit Agreement (the “GDC Opinion”). I further understand that Gibson, Dunn &
Crutcher is relying to a material degree on this Certificate in rendering that
opinion. On behalf of the Company and the Company Subsidiaries, I hereby
authorize such reliance.

 

3.             I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.             To the best of my knowledge, none of the Company and the Company
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated
thereunder (the “ICA”), on the basis that it is primarily engaged, directly or
through a wholly-owned subsidiary or subsidiaries, in a business or businesses
other than that of investing, reinvesting, owning, holding, or trading in
securities, as provided in Section 3(b)(1) of the ICA.

 

5.             To the best of my knowledge, each and all of the representations
and warranties as to factual matters relating to the Company and the Company
Subsidiaries contained in the Financing Documents are true and correct in all
material respects as of the date of such agreement and as of the date hereof.

 

6.             None of the proceeds of the loans and other extensions of credit
made under the Credit Agreement will be used, directly or indirectly, to
purchase or carry “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or

 

--------------------------------------------------------------------------------


 

to make loans to any person that will be secured by margin stock or will have
the benefit of any arrangement restricting the disposition or pledge of margin
stock.

 

7.             To the best of my knowledge, there are no agreements or
understandings between or among the Agent, the Lenders, the Company, the Company
Subsidiaries or third parties that would expand, modify or otherwise affect the
terms of the Financing Documents referred to in the GDC Opinion or the
respective rights or obligations of the parties thereunder or that would modify,
release, terminate or delay the attachment of the security interest and liens
granted to the Agent.

 

Capitalized terms used herein and not defined herein have the meanings given to
such terms in the Credit Agreement. A copy of this Certificate executed and
delivered by facsimile transmission shall be valid for all purposes.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
dated first written above.

 

 

 

/s/ John L. Shroyer

 

Name: John L. Shroyer

 

Title:  Senior Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT J-2

 

OPINION MATTERS –

 

LOCAL COUNSEL

 

[FORM OF OPINION OF LOCAL COUNSEL
WITH RESPECT TO PERFECTION]

 

To the Lenders party to the Credit

 

Agreement referred to below and to Bank of America, N.A.

(“Administrative Agent”), as Administrative Agent for such Lenders

 

Alliant Techsystems Inc.; [Named Alliant Subsidiary Guarantor]

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”), and [Name of Alliant’s
Subsidiary], a [insert name of State] corporation (the “Company”), in connection
with the preparation, execution and delivery of, and the initial Borrowing
under, the Amended and Restated Credit Agreement, dated as of March 29, 2007
(the “Credit Agreement”), among the Borrower and each of you. This opinion is
furnished to you pursuant to Section 4.01(viii) of the Credit Agreement. Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein defined; and terms defined in Articles 1 and 9 of the Uniform
Commercial Code as in effect in the State (the “UCC”) are used herein as therein
defined.

 

In that connection, we have examined a counterpart of each of the following
documents:

 

2.                                       the Credit Agreement;

 

3.                                       the Notes delivered to the Lenders on
the date hereof;

 

4.                                       the Guaranty;

 

5.                                       the Amended and Restated Security
Agreement;

 

6.                                       the [[certificate] [articles] of
incorporation and by-laws] [limited partnership agreement] [certificate of
formation and operating agreement] [other comparable charter documents] of the
Company, in each case as amended through the date hereof (the “Certified
Organizational Documents”);

 

7.                                       a copy of the financing statement (the
“Financing Statement”) under the UCC, naming the Company as debtor and the
Administrative Agent as secured party, which Financing Statement we understand
will be filed in the office of the Secretary of State of [insert name of State]
(the “Filing Office”); and

 

--------------------------------------------------------------------------------


 

8.                                       the reports set forth on Schedule II
hereto (the “UCC Search Reports”) of [name of service that did the UCC Searches]
as to financing statements naming the Loan Parties listed therein as debtors and
on file in the Filing Office on the effective dates for such UCC Search Reports;
and

 

9.                                       such other documents furnished by the
Company pursuant to Article IV of the Credit Agreement, as we have deemed
necessary.

 

The documents described in the foregoing clauses (1) through (4) are
collectively referred to herein as the “Loan Documents”.

 

In addition, we have examined originals or copies of such other corporate
records of the Company, certificates of public officials and of officers of the
Company and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below. As to certain matters of
fact material to the opinions expressed herein, we have relied on the
representations made in the Credit Agreement and the other Loan Documents and
certificates of public officials and officers of the Company. We have not
independently established the facts so relied on.

 

In our examination of the documents referred to above, we have assumed the due
execution and delivery of each of the documents referred to above by all parties
thereto, other than the Company.

 

In addition, we have assumed that:

 

(a)                                       The Company has, or has the power to
transfer, rights (to the extent necessary to grant a security interest) in the
Collateral existing on the date hereof and will have, or will have the power to
transfer, rights (to such extent) in property which becomes Collateral after the
date hereof.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that:

 

(i)                                     The execution and delivery of the Loan
Documents, the performance by the Company of its obligations thereunder and the
compliance with the terms and conditions thereof by the Company are not in
contravention of or in conflict with any law, rule or regulation of the State
applicable to the Company.

 

(ii)                                  The execution and delivery by the Company
of the Loan Documents to which it is a party and the performance of the
Company’s obligations thereunder do not require any governmental consents,
approvals, authorizations, permits, registrations, declarations or filings or
other action or any notices to, consents of, orders of or filings with any
governmental authority or regulatory body of the State (including those having
jurisdiction over the enforcement of the environmental laws of the State),
except for the recordation of the [mortgage[s]/deed[s] of trust covering
Collateral located in the State] in the

 

2

--------------------------------------------------------------------------------


 

recording office described herein and filing of the Financing Statement and
continuation statements in connection therewith in the Filing Office.

 

(iii)                               The Administrative Agent for the benefit of
the Secured Parties will have, upon the filing in the Filing Office of the
Financing Statement, a perfected security interest in that portion of the
Collateral described therein in which a security interest may be created under
Article 9 of the UCC in which a security interest is perfected by filing a
financing statements under the UCC (the “Filing Collateral”).

 

(iv)                              Filing Collateral, priority. The UCC Search
Reports set forth the proper filing office and the proper debtors necessary to
identify those persons who under the State UCC have on file financing statements
against the Company covering the Filing Collateral as of the effective dates
therefor set forth in Schedule II hereto. Except for         , who is referred
to in the UCC Search Report as to financing statements naming [     ] as debtor
and whose financing statement covers           , the UCC Reports identify no
Person who has filed in the Filing Office a still effective financing statement
describing the Filing Collateral prior to the appropriate effective dates
therefor, set forth in Schedule II hereto.

 

Our opinions expressed above are subject to the following qualifications:

 

(a)                                  Our opinion in paragraph (iii) above is
subject to the qualification that the security interest, and perfection and
continuation of perfection of the security interest, of the Administrative Agent
in proceeds of Collateral are limited to the extent set forth in Section [insert
UCC provision on “Secured Party’s Rights on Disposition of Collateral in
Proceeds”] of the UCC.

 

(b)                                 Our opinions expressed above are limited to
the law of the State and the federal law of the United States, and we do not
express any opinion herein concerning any other law.

 

(c)                                  Further, our opinion in paragraph (iii) is
limited to Article 9 of the UCC and therefore this opinion does not address
(i) laws other than Article 9 of the UCC, or (ii) collateral of a type not
subject to Article 9 of the UCC.

 

(d)                                 We express no opinion with respect to:

 

(i)                                     Section 10.09 of the Credit Agreement to
the extent that such Section implies that set off may be made without notice; or

 

(ii)                                  the effect of any provision of the Amended
and Restated Security Agreement which is intended to establish any standard
other than a standard set forth in the UCC as the measure of the performance by
any party thereto of such party’s obligations of good faith, diligence,
reasonableness or care or of the fulfillment of the duties imposed on any
secured party with respect to the maintenance, disposition or redemption of
collateral, accounting for surplus proceeds of collateral or accepting
collateral in discharge of liabilities.

 

3

--------------------------------------------------------------------------------


 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Loan Documents. This opinion letter may not be relied upon
by you or any future Lender for any other purpose, or relied upon by any other
Person, without our prior written consent.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development, circumstance or change may affect
the legal analysis, a legal conclusion or any other matter set forth in or
relating to this opinion letter. Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

 

 

Very truly yours,

 

4

--------------------------------------------------------------------------------


 

[FORM OF OPINION OF LOCAL COUNSEL
WITH RESPECT TO REAL ESTATE MATTERS]

 

              , 2007

 

To: The Secured Parties under the Credit Agreement
referred to below and to Bank of America, as
Administrative Agent

 

Re: Alliant Techsystems, Inc. [and [**Name of Subsidiary Fee Owner**]]

 

Ladies and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”) [and [**Insert name of fee
owner and state and organization type**] (“Company”)] in connection with the
execution and delivery of the [Mortgage/Deed of Trust] referenced below pursuant
to that certain Amended and Restated Credit Agreement dated as of March 29, 2007
(the “Credit Agreement”) by and among Alliant, the Secured Parties (as defined
therein), Bank of America, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the Secured Parties, U.S. Bank National Assocation,
as syndication agent, [                              ], as documentation agent,
[                        ], as joint lead arrangers. This opinion is rendered at
the request of Alliant pursuant to Section 4.01(a)(viii)(i) of the Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the [Mortgage/Deed of Trust],
or if not defined therein, in the Credit Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of [Alliant/Company] and such certificates of public officials and
officers of [Alliant/Company] as we have deemed necessary or appropriate for
purposes of this opinion. These records, documents and instruments also included
execution copies or counterparts of the following documents (collectively, the
“Subject Documents”):

 

1.                                       The Credit Agreement;

 

2.                                       The [Mortgage/Deed of Trust],
Assignment of Rents and Leases, Security Agreement and Fixture Filing dated as
of           , 2007 from [Alliant/Company], as [mortgagor/grantor], to [
                              , as trustee (“Trustee”), for the benefit of]
Administrative Agent, as [mortgagee/beneficiary] (the “[Mortgage/Deed of
Trust]”), encumbering the “Mortgaged Property” described therein; and

 

3.                                       The Amended and Restated Subsidiary
Guaranty dated as of March 29, 2007 from the guarantors named therein in favor
of the Secured Parties.

 

5

--------------------------------------------------------------------------------


 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

(i)                                     the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with originals of all documents submitted to us as copies;

 

(ii)                                  to the extent that the obligations of
[Alliant/Company] may be dependent upon such matters, other than with respect to
[Alliant/Company], that each party to the agreements and contracts referred to
herein is duly formed, validly existing and in good standing under the laws of
its jurisdiction of formation; that each such other party has the requisite
corporate or other organizational power and authority to perform its obligations
under such agreements and contracts, as applicable; and that such agreements and
contracts have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligations of, such other parties, as
applicable, enforceable against such other parties in accordance with their
respective terms;

 

(iii)                               that [Alliant/Company] is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation;

 

(iv)                              that [Alliant/Company] has the requisite
corporate power and authority to enter into and perform its obligations under
the Subject Documents to which it is a party;

 

(v)                                 the due authorization, execution and
delivery by [Alliant/Company] of the Subject Documents to which
[Alliant/Company] is a party;

 

(vi)                              that a part or all of the loan proceeds to be
advanced pursuant to the Credit Agreement will have been advanced on or before
the date hereof;

 

(vii)                           that all material factual matters, including
without limitation, representations and warranties, contained in the Subject
Documents, are true and correct as set forth therein;

 

(viii)                        that [Alliant/Company], at the time of recordation
of the [Mortgage/Deed of Trust], held an interest of record in the real property
portions of the Mortgaged Property owned by [Alliant/Company]; and

 

(ix)                                that the Subject Documents will be governed
by and construed in accordance with the internal laws of the State,
notwithstanding the provisions of the Subject Documents to the contrary.

 

6

--------------------------------------------------------------------------------


 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

1.                                       The [Mortgage/Deed of Trust]
constitutes the legal, valid and binding obligation of [Alliant/Company],
enforceable against [Alliant/Company] in accordance with its terms.

 

2.                                       The execution and delivery of the
Subject Documents, the performance by [Alliant/Company] of its obligations
thereunder and the compliance with the terms and conditions thereof by
[Alliant/Company] are not in contravention of or in conflict with any law,
rule or regulation of the State applicable to [Alliant/Company].

 

3.                                       The execution and delivery by
[Alliant/Company] of the Subject Documents to which it is a party and the
performance of [Alliant/Company]’s obligations thereunder do not require any
governmental consents, approvals, authorizations, permits, registrations,
declarations or filings or other action or any notices to, consents of, orders
of or filings with any governmental authority or regulatory body of the State
(including those having jurisdiction over the enforcement of the environmental
laws of the State), except for the recordation of the [Mortgage/Deed of Trust].

 

4.                                       The [Mortgage/Deed of Trust] (including
the acknowledgement, attestation, seal and witness requirements) is in
appropriate form for recordation in the State.

 

5.                                       The [Mortgage/Deed of Trust] is in
proper form sufficient to create a valid [mortgage/deed of trust lien] in favor
of Administrative Agent on, and to vest [Trustee and] Administrative Agent with
power of sale in, such of the Mortgaged Property described therein that
constitutes real property (including fixtures, to the extent the same constitute
real property). The recordation of the [Mortgage/Deed of Trust] in the [** NAME
APPROPRIATE COUNTY RECORDING OFFICE**] is the only recordation, filing or
registration necessary to perfect the lien on the Mortgaged Property created by
the [Mortgage/Deed of Trust]. Upon recordation of the [Mortgage/Deed of Trust]
in the [** NAME APPROPRIATE COUNTY RECORDING OFFICE**], [Trustee/Administrative
Agent] will have a valid and perfected [mortgage/deed of trust lien] on the
Mortgaged Property described therein. No other recordation, filing, re-
recordation or re-filing is necessary in order to perfect or to maintain the
priority of the lien created by the [Mortgage/Deed of Trust].

 

6.                                       The real property descriptions attached
to the [Mortgage/Deed of Trust] are in form legally sufficient for the purpose
of subjecting that portion of the Mortgaged Property that constitutes real
property to the lien evidenced by the [Mortgage/Deed of Trust].

 

7.                                       The [Mortgage/Deed of Trust] is in
proper form sufficient to constitute a valid and effective fixture filing with
respect to the Premises under Article 9 of the Uniform Commercial Code as in
effect in the State naming [Alliant/Company] as debtor and Administrative Agent
as secured party.

 

7

--------------------------------------------------------------------------------


 

8.                                       Administrative Agent is not required to
qualify to transact business in the State nor will Administrative Agent incur
any tax imposed by the State (including, without limitation, any tax imposed by
the State on interest or on revenue paid in respect of the Credit Agreement),
solely as the result of the ownership or recordation of the [Mortgage/Deed of
Trust].

 

9.                                       [Except as specifically set forth on
Schedule 1 hereto, no] [No] taxes or other charges, including, without
limitation, intangible, documentary, stamp, mortgage, transfer or recording
taxes or similar charges are payable to the State or to any governmental
authority or regulatory body located therein on account of the execution or
delivery of the [Mortgage/Deed of Trust], or the creation of the liens and
security interests thereunder, or the filing, recordation or registration of the
[Mortgage/Deed of Trust], except for nominal filing or recording fees.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

1.                                       Qualifying paragraph 1 above, the
enforceability of the [Mortgage/Deed of Trust] and the liens created thereby may
be limited or affected by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief, regardless of whether considered in a proceeding in equity
or at law. The aforesaid opinion as to enforceability of the [Mortgage/Deed of
Trust] is also subject to the qualification that certain provisions contained
therein may not be enforceable, but (subject to the limitations set forth in the
foregoing sentence) such unenforceability will not render the [Mortgage/Deed of
Trust] invalid as a whole or substantially interfere with realization of the
principal benefits and/or security provided thereby.

 

2.                                       In rendering the opinions expressed in
this opinion letter, we have made no examination of and express no opinion with
respect to: (i) title to or, except as to adequacy of form, descriptions of the
Mortgaged Property described in the [Mortgage/Deed of Trust]; (ii) the nature or
extent of [Alliant/Company]’s rights in, or title to, the Mortgaged Property;
(iii) the existence or non-existence of liens, security interests, charges or
encumbrances thereon or therein actually of record; or (iv) the priority of any
liens on any part of the Mortgaged Property. We have not independently certified
the existence, condition, location or ownership of any of the Mortgaged
Property.

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter. The foregoing opinion applies only with respect to the laws of the State
and the federal laws of the United States of America and we express no opinion
with respect to the laws of any other jurisdiction.

 

This opinion is rendered only to Administrative Agent and the other Secured
Parties and their respective successors and assigns (including any participant
in any Secured Party’s interest) and is solely for their benefit in connection
with the transactions contemplated by the Subject Documents and may not be
relied upon by Administrative Agent or any other

 

8

--------------------------------------------------------------------------------


 

Secured Party or any of their respective successors or assigns for any other
purpose without our prior written consent.

 

 

Very truly yours,

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Mortgage Recording Taxes, Documentary Stamp Taxes
and other similar Taxes and Fees

 

[**INSERT DESCRIPTION OF AND METHOD OF CALCULATING ALL MORTGAGE RECORDING TAXES,
DOCUMENTARY STAMP TAXES AND SIMILAR TAXES AND FEES**]

 

10

--------------------------------------------------------------------------------


 

[FORM OF OPINION OF LOCAL COUNSEL
WITH RESPECT TO CORPORATE FORMALITIES]

 

               , 2007

 

To: The Secured Parties under the Credit Agreement
referred to below and to Bank of America,
as Administrative Agent

 

Re: Alliant Techsystems, Inc. [and [**Name of Subsidiary Fee Owner**]] Ladies
and Gentlemen:

 

We have acted as special [name of State] (the “State”) counsel to Alliant
Techsystems Inc., a Delaware corporation (“Alliant”) [and [**Insert name of fee
owner and state and organization type**] (“Company”)] in connection with the
execution and delivery of the [Mortgage/Deed of Trust] referenced below pursuant
to that certain Amended and Restated Credit Agreement dated as of March 29, 2007
(the “Credit Agreement”) by and among Alliant, the Secured Parties (as defined
therein), Bank of America, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the Secured Parties, U.S. Bank National Association,
as syndication agent, [                         ], as documentation agent,
[                         ], as joint lead arrangers. This opinion is rendered
at the request of Alliant pursuant to Section 4.01 (a)(viii)(ii) of the Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the [Mortgage/Deed of Trust],
or if not defined therein, in the Credit Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of Company and such certificates of public officials and officers of
Company as we have deemed necessary or appropriate for purposes of this opinion.
These records, documents and instruments also included execution copies or
counterparts of the following documents (collectively, the “Subject Documents”):

 

1.                                       The Credit Agreement;

 

2.                                       The [Mortgage/Deed of Trust],
Assignment of Rents and Leases, Security

 

Agreement and Fixture Filing dated as of [                  ], 2007 from
[Alliant/Company], as [mortgagor/grantor], to [                        , as
trustee (“Trustee”), for the benefit of] Administrative Agent, as
[mortgagee/beneficiary] (the “[Mortgage/Deed of Trust]”), encumbering the
“Mortgaged Property” described therein; and

 

3.                                       The Amended and Restated Subsidiary
Guaranty dated as of March 29,
2007 from Company and the other guarantors named therein in favor of the Secured
Parties.

 

Opinion Matters – Local Counsel

 

--------------------------------------------------------------------------------


 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

(a)                                  the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with originals of all documents submitted to us as copies;

 

(b)                                 to the extent that the obligations of
Company may be dependent upon such matters, other than with respect to Company,
that each party to the agreements and contracts referred to herein is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of formation; that each such other party has the requisite corporate or other
organizational power and authority to perform its obligations under such
agreements and contracts, as applicable; and that such agreements and contracts
have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligations of, such other parties, as
applicable, enforceable against such other parties in accordance with their
respective terms; and

 

(c)                                  that all material factual matters,
including without limitation, representations and warranties, contained in the
Subject Documents, are true and correct as set forth therein.

 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

(i)                                     Company is duly organized, validly
existing and in good standing under the laws of the State.

 

(ii)                                  Company has the requisite corporate power
and authority to enter into and perform its obligations under the Subject
Documents to which it is a party.

 

(iii)                               The Subject Documents to which Company is a
party have been duly authorized, executed and delivered by Company.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter. The foregoing opinion applies only with respect to the laws of the State
and the federal laws of the United States of America and we express no opinion
with respect to the laws of any other jurisdiction.

 

--------------------------------------------------------------------------------


 

This opinion is rendered only to Administrative Agent and the other Secured
Parties and their respective successors and assigns (including any participant
in any Secured Party’s interest) and is solely for their benefit in connection
with the transactions contemplated by the Subject Documents and may not be
relied upon by Administrative Agent or any other Secured Party or any of their
respective successors or assigns for any other purpose without our prior written
consent.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

Exhibit J-3

 

[g205161kk55i001.jpg]

 

Keith D. Ross

Senior Vice President 

& General Counsel

Alliant Techsystems Inc.

MN01-1060

5050 Lincoln Drive

Edina, MN 55436-1097

www.atk.com

952.351.3086

952.351.3033 fax

keith. ross@atk.com

 

March 29, 2007

 

To the Lenders, the Administrative Agent

  and the other Agents Referred to Below

c/o Bank of America, N.A.

1455 Market Street, 5th Floor

San Francisco, California 94103

 

Re: Amended and Restated Credit Agreement, dated as of March 29, 2007

 

Ladies and Gentlemen:

 

I am Senior Vice President and General Counsel of Alliant Techsystems Inc., a
Delaware corporation (the “Borrower”). This opinion is furnished to you in
connection with the Amended and Restated Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), by and among the Borrower, the Lenders from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), the other
Agents and the Arrangers. The Borrower and the subsidiary guarantors listed on
Schedule I hereto (the “Guarantors”) are referred to herein individually as a
“Transaction Party” and collectively as the “Transaction Parties.” Capitalized
terms used herein and not otherwise defined herein have the meanings assigned to
such terms in the Credit Agreement.

 

In connection with the opinions expressed herein, I have examined originals or
copies of the following documents:

 

(1)                                  the Credit Agreement;

 

(2)                                  each of the Notes executed and delivered on
the date hereof;

 

(3)                                  the Amended and Restated Security
Agreement, dated as of the date hereof, made by the Transaction Parties in favor
of the Administrative Agent;

 

(4)                                  the Intellectual Property Security
Agreement, dated as of the date hereof, made by the Transaction Parties in favor
of the Administrative Agent, which I understand will be recorded in the United
States Patent and Trademark Office;

 

(5)                                  the Amended and Restated Subsidiary
Guaranty, dated as of the date hereof, made by the Guarantors in favor of the
Secured Parties; and

 

--------------------------------------------------------------------------------


 

(6)                                  such other documents, including the
Certificates of Incorporation and the By-laws  of and good standing certificates
for each Transaction Party, as I have deemed  necessary or appropriate as a
basis for the opinions expressed below.

 

The documents referred to in items (1) through (5) above, inclusive, are
referred to herein collectively as the “Documents” and the documents referred to
in items (3) and (4) above are referred to herein collectively as the
“Collateral Documents.”

 

In my examination I have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to me
as originals, the conformity to original documents of all documents submitted to
me as certified or photostatic copies, and the authenticity of the originals of
such copies. I also have assumed that each of the Documents is the valid and
binding obligation of each party thereto other than the Transaction Parties,
enforceable against each such party in accordance with its respective terms.

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein and having regard for the legal considerations that
I deem relevant, I am of the opinion that:

 

(a)                                       Each Transaction Party is a
corporation duly organized, validly existing and in
good standing under the laws of each such company’s respective state of
incorporation and has all corporate power and authority required to enter into
and to incur and perform its obligations under the Documents to which it is a
party.

 

(b)                                      The execution and delivery to the
Administrative Agent and the Lenders by each Transaction Party of the Documents
to which it is a party and the performance by such Transaction Party of any of
its obligations thereunder, and the granting by each Transaction Party of the
Liens provided for in the Collateral Documents, (i) have been duly authorized by
all necessary corporate action by such Transaction Party, (ii) do not contravene
any provision of the Certificate of Incorporation or the By-laws of any
Transaction Party, (iii) do not violate any material contract, agreement,
instrument, indenture or lease binding upon any Transaction Party or its
property, (iv) to the best of my knowledge, do not violate any judicial or
administrative order or decree of any governmental authority applicable to any
Transaction Party and (v) do not result in or require the creation or imposition
of any Lien on any asset of any Transaction Party, other than Liens created
pursuant to the Documents.

 

(c)                                       Each Document has been duly executed
and delivered on behalf of each
Transaction Party signatory thereto.

 

(d)                                      Except as described in the most recent
10-Q filed on February 2, 2007, there is no action, suit, or proceeding pending,
or to the best of my knowledge, threatened, against or affecting the Borrower or
any of its Subsidiaries by or before any court, arbitrator or governmental body
or official material to the business, consolidated financial position or
consolidated results of operations of the Borrower and its Subsidiaries, or
which in any manner

 

2

--------------------------------------------------------------------------------


 

challenges the validity of the Documents or seeks to restrain, enjoin or prevent
the consummation of the transactions contemplated thereby.

 

The opinions expressed herein are limited to the laws of the State of Minnesota,
the federal laws of the United States of America, and the General Corporation
Law of the State of Delaware. The opinions expressed herein are solely for the
benefit of the addressees hereof and of any other person or entity becoming a
Lender or Agent under the Credit Agreement, in each case above, in connection
with the transaction referred to herein and may not be relied on by such
addressees or such other persons or entities for any other purpose or in any
manner or for any purpose by any other person or entity. This opinion is
rendered as of the date hereof and I disclaim any undertaking or obligation to
advise you or any other party of changes which may hereafter be brought to my
attention as the result of changes in applicable law or subsequent actions of a
Transaction Party.

 

 

Very truly yours,

 

 

 

/s/ Keith D. Ross

 

Keith D. Ross

 

Senior Vice President and General Counsel

 

 

3

--------------------------------------------------------------------------------


 

Schedule I

 

Guarantors

 

1.                                       Ammunition Accessories Inc., a Delaware
corporation

 

2.                                       ATK Commercial Ammunition Company Inc.,
a Delaware corporation

 

3.                                       ATK Commercial Ammunition Holdings
Company Inc., a Delaware corporation

 

4.                                       ATK Launch Systems Inc., a Delaware
corporation

 

5.                                       ATK Space Systems Inc., a Delaware
corporation

 

6.                                       Federal Cartridge Company, a Minnesota
corporation

 

7.                                       Micro Craft Inc., a Minnesota
corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF INCREMENTAL TERM FACILITY SUPPLEMENT

 

This INCREMENTAL TERM FACILITY SUPPLEMENT [(Tranche     )](1) (this
“Supplement”) is entered into as of               , 20    , among Alliant
Techsystems Inc., a Delaware corporation (the “Borrower”), each lender party
hereto (collectively, the “Incremental Term Loan Lenders” and individually, an
“Incremental Term Loan Lender”), and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, the Administrative Agent, the other Agents and
the Arrangers.

 

Pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has requested
(a) the addition of a $[amount not less than $50,000,000] additional term loan
facility, (b) that the Incremental Term Loan Lenders Party hereto extend
Incremental Term Loans as provided herein, and (c) the effective date for such
additional term loan facility be             , 20    .

 

Each Incremental Term Loan Lender party to this Supplement (this “Supplement”)
has agreed to provide the Incremental Term Commitment set forth opposite it name
on Schedule I hereto  (its “Incremental Term Commitment”) and has indicated its
willingness to lend the Incremental Term Loans on the terms and conditions set
forth herein and in the Credit Agreement.

 

Section 1.                   Incremental Term Facility. The aggregate
Incremental Term Commitments of $               provided hereunder [shall be
designated “Tranche     Incremental Term Facility] (the “[Tranche     ]
Incremental Term Facility”) [and the Incremental Term Loans made thereunder
shall be designated Tranche     Incremental Term Loans][see footnote 1 regarding
tranches] shall, in addition to the terms and conditions set forth in the Credit
Agreement, have the following terms and conditions:

 

(a)          The Incremental Term Facility Closing Date must occur on or prior
to               , 20     (the “Termination Date”), which shall in no event be
less than ten Business Days from the date of this Supplement;

 

(b)         The Maturity Date shall be               , 20    ;

 

(c)          The Borrower shall repay to the Administrative Agent for the
ratable account of the Incremental Term Lenders the aggregate principal amount
of all [Tranche     ] Incremental Term Loans outstanding on the following dates
in the respective amounts set forth

 

--------------------------------------------------------------------------------

(1)                   It may be advisable to create a tranche of Incremental
Term Facility if it is contemplated that there will be multiple series of
Incremental Term Facilities. If only one Incremental Term Facility is
contemplated, creating a tranche would not be necessary.

 

--------------------------------------------------------------------------------


 

opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06 of the Credit Agreement):

 

Date

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

provided, however, that the final principal repayment installment of the
[Tranche     ] Incremental Term Loans shall be repaid on the Maturity Date for
the [Tranche     ] Incremental Term Facility under which such [Tranche     ]
Incremental Term Loans were made and in any event shall be in an amount equal to
the aggregate principal amount of all [Tranche     ] Incremental Term Loans
outstanding on such date;

 

(d)         The Applicable Rate for the [Tranche     ] Incremental Term Loans
shall be (i) with respect to Base Rate Loans, a rate per annum equal to       %,
and (ii) with respect to Eurodollar Loans, a rate per annum equal to       %;
and

 

(e)          The making of the [Tranche     ] Incremental Term Loans shall be
subject to the provisions of Sections 2.01(b), 2.02 and 4.02 of the Credit
Agreement.

 

Section 2.                   Representations and Warranties of the Borrower. The
Borrower represents to the Administrative Agent and the Incremental Term Loan
Lenders that:

 

(a)          No Default has occurred and is continuing on and as of the
Effective Date or would result from the addition of the Incremental Term
Facility hereunder;

 

(b)         The representations and warranties of the Borrower contained in
Article V or any other Loan Document, are true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2(b), the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, of the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(c)          The Borrower has complied with each of the conditions set forth in
Section 2.15(c) of the Credit Agreement on and as of the Effective Date; and

 

(d)         The [Tranche     ] Incremental Term Facility does not exceed the
Term Commitment Increase Availability.

 

Section 3.                   New Lenders.

 

Each Incremental Term Loan Lender that is an Additional Term Loan Lender:

 

(a)          represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Supplement and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement, and (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the most recent financial statements delivered pursuant to Section 6.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement and provide its Incremental Term Commitment hereunder on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender;

 

(b)         agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

 

(c)          appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;

 

(d)         agrees that it will perform in accordance to their terms, all
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender; and

 

(e)          in the case of such Incremental Term Loan Lender that is a Foreign
Lender, comply with the provisions of Section 10.15 of the Credit Agreement.

 

Section 4.                   Reference to and Effect on Loan Documents. (a) On
 and after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as supplemented by this Supplement.  This Supplement is an
Incremental Term Facility Supplement referred to in the definition of Loan
Documents and shall for all purposes constitute a Loan Document.

 

--------------------------------------------------------------------------------


 

(b)         The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically supplemented by this Supplement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (including, without limitation, any
Obligations created or contemplated hereunder) of the Loan Parties under the
Loan Documents, in each case as supplemented by this Supplement.

 

(c)          Each of the undersigned Guarantors consents to this Supplement and
the transactions contemplated hereby and hereby confirms and agrees that
(i) notwithstanding the effectiveness of this Supplement, the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Supplement each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as supplemented by this Supplement, and (b) each of the
Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all Obligations (including, without limitation, any Obligations created or
contemplated hereunder) to be secured thereunder.

 

Section 5.                   Costs and Expenses. The Borrower agrees to pay or
reimburse all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Supplement and the other
instruments and documents to be delivered hereunder or in connection herewith
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

 

Section 6.                   Execution in Counterparts. This Supplement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Supplement by telecopier shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

Section 7.                   Effective Date; Termination of Commitments. This
Supplement shall become effective on the requested effective date (the
“Effective Date”) subject to (a) receipt by the Administrative Agent of executed
counterparts of this Supplement by each party hereto, (b) receipt by the
Administrative Agent of an Administrative Questionnaire from each Additional
Term Loan Lender party hereto, (c) the representations and warranties of the
Borrower in Section 2 being true and correct in all material respects, and
(d) such date not being later than the Termination Date.  If the Effective Date
and the Incremental Term Facility Closing Date do not occur on or prior to the
Termination Date, the Incremental Term Commitments hereunder shall automatically
terminate.

 

Section 8.                   Governing Law. This Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York, and
shall be subject to the jurisdictional and service provisions of the Credit
Agreement, as if this were a part of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

 

 

 

By

 

 

 

  Name:

 

  Title:

 

 

By

 

 

 

  Name:

 

  Title:

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By

 

 

 

  Name:

 

  Title:

 

[GUARANTORS]

 

 

By

 

 

 

  Name:

 

  Title:

 

--------------------------------------------------------------------------------


 

[NAME OF INCREMENTAL TERM LOAN LENDER]

 

 

By

 

 

 

  Name:

 

  Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
INCREMENTAL TERM FACILITY SUPPLEMENT

 

Incremental Tem Loan Lender

 

Incremental Term Loan Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Joinder Agreement”), dated
                              , 20    , by
                                         to the Amended and Restated Credit
Agreement, dated as of March 29, 2007 (as the same may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Alliant Techsystems Inc. a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, the other Agents and the Arrangers.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section [2.14(a)] [2.15(b)] thereof
that any Eligible Assignee may become [a Revolving Credit Lender under the
Revolving Credit Facility] [a Term Lender under any Term Facility in existence
at the time of a request for a Term Commitment Increase] by executing and
delivering to the Administrative Agent this Joinder Agreement subject to the
terms and conditions of Section [2.14] [2.15]; and

 

WHEREAS, the undersigned now desires to become a [Revolving Credit Lender] [Term
A Lender] [Incremental Term Loan Lender] under the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.               The undersigned agrees to be bound by the provisions of the
Credit Agreement and other Loan Documents, and agrees that it shall, on the date
this Joinder Agreement is accepted by the Administrative Agent and the Borrower,
become a [Revolving Credit Lender] [Term A Lender] [Incremental Term Loan
Lender] for all purposes of the Credit Agreement to the same extent as if
originally such a Lender thereto, and hereby commits to provide [Revolving
Credit Commitments] [Term A Commitments] [Incremental Term Commitments] of $
           under the [Revolving Credit Facility][Term A Facility][Incremental
Term Facility created under the Incremental Term Facility Supplement dated
                , 20     (the “Applicable Incremental Term Facility
Supplement”)] and [Schedule 2.01 of the Credit Agreement][Schedule I of the
Applicable Incremental Term Facility Supplement] shall be adjusted to reflect
the [Revolving Credit Commitment][Term A Commitment][Incremental Term
Commitment] of the undersigned.

 

2.               The undersigned:

 

(a)  represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a [Revolving
Credit Lender] [Term A Lender] [Incremental Term Loan Lender] under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, and (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement and other Loan Documents as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent

 

--------------------------------------------------------------------------------


 

financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement and
provide its [Revolving Credit Commitments] [Term A Commitments] [Incremental
Term Commitments] hereunder on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender;

 

(b)  agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents;

 

(c)  appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

 

(d)  agrees that it will perform in accordance to their terms, all obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender; and

 

(e)  in the case of such [Revolving Credit Lender] [Term A Lender] [Incremental
Term Loan Lender] that is a Foreign Lender, comply with the provisions of
Section 10.15 of the Credit Agreement.

 

3.               The undersigned has provided the Administrative Agent with an
Administrative Questionnaire.

 

4.               This Joinder Agreement shall become effective on the date
accepted by the Administrative Agent and Borrower as provided below.

 

5.               This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted this          day of

 

, 20

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By

 

 

 

Name:

 

Title:

 

ALLIANT TECHSYSTEMS INC.

 

 

By

 

 

 

Name:

 

Title:

 

By

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------